EXECUTION VERSION




CUSIP: 153528AL8
CUSIP: 153528AM6 (Revolver)


AMENDED AND RESTATED CREDIT AGREEMENT
dated as of April 22, 2016,
among
CENTRAL GARDEN & PET COMPANY,
as the Parent and a Borrower,
THE OTHER BORROWERS FROM TIME TO TIME PARTY HERETO,
THE GUARANTORS FROM TIME TO TIME PARTY HERETO,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
SUNTRUST BANK,
as the Issuing Bank and Administrative Agent
with
BANK OF AMERICA, N.A.
U.S. BANK NATIONAL ASSOCIATION
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents


and


BANK OF THE WEST
BMO HARRIS BANK N.A.
JPMORGAN CHASE BANK, N.A.
and
KEYBANK NATIONAL ASSOCIATION
as Co-Documentation Agents



--------------------------------------------------------------------------------



SUNTRUST ROBINSON HUMPHREY, INC.
BANK OF AMERICA, N.A.
U.S. BANK NATIONAL ASSOCIATION
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Joint Lead Arrangers and Joint Bookrunners



ARTICLE 1
DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS    1

Section 1.1
Definitions    1

Section 1.2
Uniform Commercial Code    48

Section 1.3
Accounting Principles    48

Section 1.4
Other Interpretive Matters    49

Section 1.5
Currency Translations    49

Section 1.6
Calculation of Excess Availability    50

Section 1.7
Reserves; Changes to Eligibility Criteria    50

ARTICLE 2
THE LOANS AND THE LETTERS OF CREDIT    50

Section 2.1
Extension of Credit    50

Section 2.2
Manner of Borrowing and Disbursement of Loans    56

Section 2.3
Interest    60

Section 2.4
Fees    61

Section 2.5
Prepayment/Cancellation of Revolving Loan Commitment    63

Section 2.6
Repayment    64

Section 2.7
Notes; Loan Accounts    64

Section 2.8
Manner of Payment    65

Section 2.9
Reimbursement    69

Section 2.10
Pro Rata Treatment    70

Section 2.11
Application of Payments    71

Section 2.12
Use of Proceeds    72

Section 2.13
All Obligations to Constitute One Obligation    72

Section 2.14
Maximum Rate of Interest    73

Section 2.15
Letters of Credit    73

Section 2.16
Bank Products    77

Section 2.17
Defaulting Lenders    77

ARTICLE 3
GUARANTY    81

Section 3.1
Guaranty    81

Section 3.2
Additional Waivers    85

Section 3.3
Special Provisions Applicable to New Guarantors    86

ARTICLE 4
CONDITIONS PRECEDENT    86

Section 4.1
Conditions Precedent to Initial Advance    86

Section 4.2
Conditions Precedent to Each Advance and Issuance of a Letter of Credit    89

ARTICLE 5
REPRESENTATIONS AND WARRANTIES    90

Section 5.1
General Representations and Warranties    90

Section 5.2
Representations and Warranties Relating to Accounts    99

Section 5.3
Representations and Warranties Relating to Inventory    100

Section 5.4
Survival of Representations and Warranties, etc    100

ARTICLE 6
GENERAL COVENANTS    100

Section 6.1
Preservation of Existence and Similar Matters    100

Section 6.2
Compliance with Applicable Law    100

Section 6.3
Maintenance of Properties    101

Section 6.4
Accounting Methods and Financial Records    101

Section 6.5
Insurance    101

Section 6.6
Payment of Taxes and Claims    102

Section 6.7
Visits and Inspections    102

Section 6.8
Conduct of Business    102

Section 6.9
ERISA    102

Section 6.10
Collateral Locations; Third Party Agreements    103

Section 6.11
[Intentionally Omitted.]    103

Section 6.12
Protection of Collateral    103

Section 6.13
Assignments and Records of Accounts    104

Section 6.14
Administration of Accounts    104

Section 6.15
Cash Management    105

Section 6.16
Further Assurances    106

Section 6.17
Broker’s Claims    106

Section 6.18
[Intentionally Omitted.]    106

Section 6.19
Environmental Matters    106

Section 6.20
Formation/Acquisition of Subsidiaries; Borrowers and Guarantors; Unrestricted
Subsidiaries    108

Section 6.21
Intellectual Property    109

Section 6.22
Use of Proceeds    110

Section 6.23
Farm Products    110

Section 6.24
Anti-Corruption Laws; Sanctions    111

ARTICLE 7
INFORMATION COVENANTS    111

Section 7.1
Monthly and Quarterly Financial Statements and Information    111

Section 7.2
Annual Financial Statements and Information; Certificate of No Default    112

Section 7.3
Compliance Certificates    113

Section 7.4
[Intentionally Omitted]    113

Section 7.5
Borrowing Base Certificates; Additional Reports    113

Section 7.6
Notice of Litigation and Other Matters    115

ARTICLE 8
NEGATIVE COVENANTS    116

Section 8.1
Indebtedness    116

Section 8.2
[Intentionally Omitted]    117

Section 8.3
Liens    117

Section 8.4
Restricted Payments    117

Section 8.5
Investments    118

Section 8.6
Affiliate Transactions    119

Section 8.7
Acquisitions; Joint Ventures; Liquidation; Change in Ownership, Name, or Year;
Dispositions; Accounting Changes; Etc    119

Section 8.8
Fixed Charge Coverage Ratio    120

Section 8.9
Sales and Leasebacks    120

Section 8.10
Amendment and Waiver    120

Section 8.11
ERISA Liability    121

Section 8.12
[Intentionally Omitted]    121

Section 8.13
Restrictive Agreements    121

ARTICLE 9
DEFAULT    122

Section 9.1
Events of Default    122

Section 9.2
Remedies    125

ARTICLE 10
THE ADMINISTRATIVE AGENT    126

Section 10.1
Appointment and Authorization    126

Section 10.2
Nature of Duties of the Administrative Agent    127

Section 10.3
Lack of Reliance on the Administrative Agent    127

Section 10.4
Certain Rights of the Administrative Agent    128

Section 10.5
Reliance by the Administrative Agent    128

Section 10.6
The Administrative Agent in its Individual Capacity    128

Section 10.7
Successor Administrative Agent    128

Section 10.8
Withholding Tax    129

Section 10.9
The Administrative Agent May File Proofs of Claim    129

Section 10.10
Authorization to Execute Other Loan Documents    130

Section 10.11
Collateral and Guaranty Matters    130

Section 10.12
Lead Arrangers    131

Section 10.13
Right to Realize on Collateral and Enforce Guarantee    131

Section 10.14
Secured Bank Products Obligations    132

Section 10.15
Interest Holders    132

ARTICLE 11
MISCELLANEOUS    132

Section 11.1
Notices    132

Section 11.2
Expenses; Indemnification    134

Section 11.3
Waivers    137

Section 11.4
Set-Off    137

Section 11.5
Assignment    138

Section 11.6
Counterparts    140

Section 11.7
Under Seal; Governing Law    140

Section 11.8
Severability    140

Section 11.9
Headings    140

Section 11.10
Source of Funds    141

Section 11.11
Entire Agreement    141

Section 11.12
Amendments and Waivers    141

Section 11.13
Other Relationships    144

Section 11.14
Pronouns    144

Section 11.15
Disclosure    144

Section 11.16
Replacement of Lender    144

Section 11.17
Confidentiality; Material Non-Public Information; Publicity    145

Section 11.18
Revival and Reinstatement of Obligations    146

Section 11.19
Dealings with Multiple Borrowers    146

Section 11.20
Contribution Obligations    148

Section 11.21
No Advisory or Fiduciary Responsibility    149

Section 11.22
Survival    149

Section 11.23
Judgment Currency    150

Section 11.24
Qualified ECP Keepwell    150

Section 11.25
Designated Senior Debt    151

Section 11.26
Location of Closing    151

Section 11.27
Amendment and Restatement; No Novation    151

Section 11.28
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    151

Section 11.29
Non-continuing Lender    152

ARTICLE 12
YIELD PROTECTION    152

Section 12.1
Interest Rate Basis Determination    152

Section 12.2
Illegality    152

Section 12.3
Increased Costs    153

Section 12.4
Effect On Other Advances    155

Section 12.5
Capital Adequacy    155

ARTICLE 13
JURISDICTION, VENUE AND WAIVER OF JURY TRIAL    155

Section 13.1
Jurisdiction and Service of Process    155

Section 13.2
Consent to Venue    156

Section 13.3
Waiver of Jury Trial    156

Section 13.4
JUDICIAL REFERENCE    157




EXHIBITS


Exhibit A    -    Form of Administrative Questionnaire
Exhibit B    -     Form of Assignment and Assumption
Exhibit C     -     Form of Borrowing Base Certificate
Exhibit D    -    Form of Compliance Certificate
Exhibit E    -    Form of Notice of Conversion/Continuation
Exhibit F     -     Form of Request for Advance
Exhibit G    -     Form of Request for Issuance of Letter of Credit
Exhibit H    -     Form of Revolving Loan Note
Exhibit I    -     Form of Joinder Supplement


SCHEDULES


Schedule 1.1(a)    -    Commitment Ratios





AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 22, 2016, is by and
among CENTRAL GARDEN & PET COMPANY, a Delaware corporation (the “Parent”), each
of the Persons party hereto from time to time as Borrowers (together with the
Parent, each, a “Borrower,” and, collectively, the “Borrowers”), the Persons
party hereto from time to time as Guarantors, the financial institutions party
hereto from time to time as Lenders, SUNTRUST BANK, as the Issuing Bank, and
SUNTRUST BANK, as the Administrative Agent, with SUNTRUST ROBINSON HUMPHREY,
INC., as Left Lead Arranger and Joint Bookrunner.


W I T N E S S E T H:
WHEREAS, the Borrowers, the Parent, the Lenders party thereto, and the
Administrative Agent are party to that certain Credit Agreement dated as of
December 5, 2013, as amended by that certain First Amendment to Credit Agreement
dated as of November 3, 2015 (as may be further amended, restated, supplemented,
or otherwise modified from time to time prior to the date hereof, the “Original
Credit Agreement”); and
WHEREAS, the Borrowers have requested the Lenders and the Administrative Agent
increase the aggregate amount of the Revolving Loan Commitment, make changes to
pricing, extend the maturity of the Revolving Loan Commitment and make
additional amendments to the Original Credit Agreement and, subject to the terms
and conditions hereof, the Administrative Agent and such Lenders are willing to
agree to credit extensions and amendments as set forth in this Agreement.
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
ARTICLE 1

DEFINITIONS, ACCOUNTING PRINCIPLES AND
OTHER INTERPRETIVE MATTERS
Section 1.1    Definitions. For the purposes of this Agreement:
“2015 Notes” shall mean the 6.125% senior notes due 2023 issued on or about
November 9, 2015, pursuant to the Indenture, the proceeds of which were used to
refinance in full the Senior Subordinated Notes.
“Accepting Lenders” shall have the meaning specified in Section 11.12(e).
“Account Debtor” shall mean any Person who is obligated to make payments in
respect of an Account.
“Accounts” shall mean all “accounts,” as such term is defined in the UCC, of
each Credit Party whether now existing or hereafter created or arising,
including, without limitation, (a) all accounts receivable, other receivables,
book debts and other forms of obligations (other than forms of obligations
evidenced by chattel paper (as defined in the UCC) or instruments (as defined in
the UCC)) (including any such obligations that may be characterized as an
account or contract right under the UCC), (b) all of each Credit Party’s rights
in, to and under all purchase orders or receipts for goods or services, (c) all
of each Credit Party’s rights to any goods represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods), (d)
all rights to payment due to a Credit Party for property sold, leased, licensed,
assigned or otherwise disposed of, for a policy of insurance issued or to be
issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Credit Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Credit Party), and (e) all collateral security of any kind, given by any
Account Debtor or any other Person with respect to any of the foregoing.
“ACH Transactions” shall mean any automated clearinghouse transfer of funds by a
Lender Group member (or any Affiliate of a Lender Group member) for the account
of any Credit Party pursuant to agreement or overdrafts.
“Acquired Company” shall mean the Person (or the assets thereof) which is
acquired pursuant to an Acquisition.
“Acquisition” shall mean (whether by purchase, exchange, issuance of stock or
other equity or debt securities, merger, reorganization, amalgamation or any
other method) (a) any acquisition by the Parent or any of its Restricted
Subsidiaries of any other Person, which Person shall then become consolidated
with the Parent or any such Restricted Subsidiary in accordance with GAAP, (b)
any acquisition by the Parent or any of its Restricted Subsidiaries of all or
any substantial part of the assets of any other Person, or (c) any acquisition
by the Parent or any of its Restricted Subsidiaries of any assets that
constitute a division or operating unit of the business of any Person.
“Acquisition Consideration” shall mean the total consideration paid or payable
(including, without limitation, any earn-out obligations) by any Credit Party or
any Restricted Subsidiary of a Credit Party with respect to, and all
Indebtedness assumed by any Credit Party or any Restricted Subsidiary of a
Credit Party in connection with, an Acquisition.
“additional amount” shall have the meaning specified in Section 2.8(b)(i).
“Administrative Agent” shall mean SunTrust Bank, acting as administrative agent
for the Lender Group, and any successor Administrative Agent appointed pursuant
to Section 10.7.
“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at SunTrust Bank, Mail Code GA-ATL-1981, 3333 Peachtree Road, 4th
Floor-East Tower, Atlanta, Georgia 30326, Attention: Asset Manager – Central
Garden & Pet Company, or such other office as may be designated by the
Administrative Agent pursuant to the provisions of Section 11.1.
“Administrative Questionnaire” shall mean a questionnaire substantially in the
form of Exhibit A.
“Advance” or “Advances” shall mean amounts of the Loans advanced by the Lenders
to, or on behalf of, a Borrower pursuant to Section 2.2 on the occasion of any
borrowing and shall include, without limitation, all Revolving Loans, Agent
Advances and Swing Loans.
“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or that is a director, officer, manager or partner of
such Person. For purposes of this definition, “control”, when used with respect
to any Person, includes, without limitation, the direct or indirect beneficial
ownership of ten percent (10%) or more of the outstanding Equity Interests of
such Person or the power to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.
“Agent Advances” shall have the meaning specified in Section 2.1(e).
“Aggregate Commitment Ratio” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the unutilized portion of the Revolving Loan
Commitment of such Lender plus Loans (other than Swing Loans and Agent Advances)
outstanding plus participation interests in Letter of Credit Obligations, Swing
Loans and Agent Advances outstanding of such Lender, divided by (b) the sum of
the aggregate unutilized Revolving Loan Commitment plus Loans (other than Swing
Loans and Agent Advances) outstanding plus participation interests in Letter of
Credit Obligations, Swing Loans and Agent Advances of all Lenders, which, as of
the Agreement Date, are set forth (together with U.S. Dollar amounts thereof) on
Schedule 1.1(a).
“Aggregate Revolving Credit Obligations” shall mean, as of any particular time,
the sum of (a) the aggregate principal amount of all Revolving Loans then
outstanding, plus (b) the aggregate principal amount of all Swing Loans then
outstanding, plus (c) the aggregate principal amount of all Agent Advances then
outstanding, plus (d) the aggregate amount of all Letter of Credit Obligations
then outstanding.
“Agreement” shall mean this Amended and Restated Credit Agreement, together with
all Exhibits and Schedules hereto in each case, as amended, restated,
supplemented, or otherwise modified from time to time.
“Agreement Date” shall mean April 22, 2016.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Parent or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations, and orders of governmental bodies
or regulatory agencies applicable, whether by law or by virtue of contract, to
such Person, and all orders and decrees of all courts and arbitrators in
proceedings or actions to which the Person in question is a party or by which it
is bound.
“Applicable Margin” shall mean the percentage per annum determined from time to
time from the following table and corresponding to the Average Excess
Availability during each fiscal quarter of the Borrowers as determined by
reference to Borrowing Base Certificates:
Tier
Average Excess Availability
Applicable Margin for Eurodollar Advances
Applicable Margin for Base Rate Advances
I
Less than 50% of the total Revolving Loan Commitment
1.50%
0.50%
II
Greater than or equal to 50% of the total Revolving Loan Commitment
1.25%
0.25%



From and after the Agreement Date through but not including the first
Determination Date occurring after June 30, 2016, the Applicable Margin shall be
set at Tier II as set forth in the table above. Thereafter, the Applicable
Margin shall be determined and adjusted on each Determination Date. Except as
otherwise provided in this paragraph, any increase or reduction in the
Applicable Margin provided for herein shall be effective on each Determination
Date. Without limiting the Administrative Agent’s and the Lenders’ rights to
invoke the Default Rate, if (A) any Borrowing Base Certificate required to be
delivered pursuant to Section 7.5(a) for any fiscal quarter or month has not
been received by the Administrative Agent by the date required pursuant to
Section 7.5(a) or (B) an Event of Default has occurred and is continuing and the
Administrative Agent or the Majority Lenders so elect, then, in each case, the
Applicable Margin shall be set at Tier I until such time such Borrowing Base
Certificate is received by the Administrative Agent and any Event of Default
(whether resulting from a failure to timely deliver such Borrowing Base
Certificate or otherwise) is waived in writing by the applicable Lenders in
accordance with Section 11.12.
In the event that any Borrowing Base Certificate required by Section 7.5(a) is
shown to be inaccurate (regardless of whether this Agreement or the Commitment
is in effect when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (i) the Borrowers shall promptly (but in any event
within five (5) Business Days or such longer period the Administrative Agent may
agree to in its sole discretion) deliver to the Administrative Agent a correct
certificate for such Applicable Period, (ii) the Applicable Margin for such
Applicable Period shall be determined by reference to such certificate, and
(iii) the Borrowers shall promptly pay the Administrative Agent for the account
of the Lenders, on demand, the accrued additional interest owing as a result of
such increased Applicable Margin for such Applicable Period, which payment shall
be promptly applied by the Administrative Agent in accordance with the terms
hereof.
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity that administers or
manages a Lender.
“Assignment and Acceptance” shall mean that certain form of Assignment and
Acceptance attached hereto as Exhibit B, pursuant to which each Lender may, as
further provided in Section 11.5, sell a portion of its Loans or its portion of
the Revolving Loan Commitment.
“Authorized Signatory” shall mean, with respect to any Credit Party, such senior
personnel of such Credit Party as may be duly authorized and designated in
writing to the Administrative Agent by such Credit Party to execute documents,
agreements, and instruments on behalf of such Credit Party.
“Availability” shall mean, as of any date of determination an amount equal to
the lesser of (a) the Revolving Loan Commitment on such date, and (b) the
Aggregate Borrowing Base (after taking into account any Reserves determined
which may have been implemented or modified since the date of the most recent
Borrowing Base Certificate).
“Average Excess Availability” shall mean, for any period, Excess Availability
for each day of such period, divided by the number of days in such period.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Products” shall mean all bank, banking, financial, and other similar or
related products and services extended to any Credit Party or any Restricted
Subsidiary by any Bank Products Provider, including, without limitation, (a)
merchant card services, credit or stored value cards, debit cards, and corporate
purchasing cards; (b) cash management, treasury management, or related services,
including, without limitation, ACH Transactions, remote deposit capture
services, electronic funds transfer, e-payable, stop payment services, account
reconciliation services, lockbox services, depository and checking services,
overdraft, information reporting, deposit accounts, securities accounts,
controlled disbursement services, and wire transfer services; (c) bankers’
acceptances, drafts, letters of credit (other than Letters of Credit) (and the
issuance, amendment, renewal, or extension thereof), documentary services,
foreign currency exchange services; and (d) all Hedge Agreements between or
among any Credit Party or any Restricted Subsidiary, on the one hand, and a Bank
Products Provider, on the other hand.
“Bank Products Documents” shall mean all instruments, agreements and other
documents entered into from time to time by the Credit Parties in connection
with any of the Bank Products.
“Bank Products Obligations” shall mean (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by any Credit Party or any
Restricted Subsidiary to any Bank Products Provider pursuant to or evidenced by
a Bank Products Document and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, (b) all Hedge Obligations, and (c) all amounts
that the Administrative Agent or any Lender is obligated to pay to a Bank
Products Provider as a result of the Administrative Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Products Provider with respect to the Bank
Products provided by such Bank Products Provider to a Credit Party or any
Restricted Subsidiary.
“Bank Products Provider” shall mean any Lender Group member that extends to any
Credit Party a Bank Product.
“Bank Products Reserves” shall mean all reserves that the Administrative Agent
from time to time establishes in its Permitted Discretion with respect to Bank
Products Obligations.
“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C. § 101
et seq.), as now or hereafter amended, and any successor statute.
“Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent publicly announces from time to time as its prime lending
rate, as in effect from time to time, (ii) the Federal Funds Rate, as in effect
from time to time, plus one-half of one percent (0.50%) per annum and (iii) the
Eurodollar Rate determined on a daily basis for an Interest Period of one (1)
month, plus one percent (1.00%) per annum (any changes in such rates to be
effective as of the date of any change in such rate). The Administrative Agent’s
prime lending rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to any customer. The Administrative Agent
may make commercial loans or other loans at rates of interest at, above, or
below the Administrative Agent’s prime lending rate.
“Base Rate Advance” shall mean an Advance which the Borrowers request to be made
as a Base Rate Advance or which is converted to a Base Rate Advance, in
accordance with the provisions of Section 2.2.
“Borrower” shall have the meaning specified in the preamble, and shall include
each Person who becomes a “Borrower” hereunder in accordance with Section 6.20.
“Borrower Representative” shall mean the Parent in its capacity as Borrower
Representative hereunder.
“Borrowing Base” shall mean, at any time of determination, the sum of:
(a)    85% of Eligible Accounts of the Borrowers; plus
(b)    the lesser of (i) 85% of the NOLV Percentage of Eligible Inventory of the
Borrowers (other than Eligible Inventory consisting of work-in-process) and (ii)
80% of the Value of Eligible Inventory of the Borrowers (other than Eligible
Inventory consisting of work-in-process); plus
(c)    the least of (i) $30,000,000, (ii) 85% of the NOLV Percentage of Eligible
Inventory of the Borrowers consisting of work-in-process and (iii) 80% of the
Value of Eligible Inventory of the Borrowers consisting of work-in-process;
minus
(d)    applicable Reserves;
provided, however, that the maximum aggregate amount of Eligible Canadian
Collateral that may be included in determining the Borrowing Base shall not, as
of any date of determination, exceed twenty-five percent (25%) of the aggregate
amount of all Eligible Accounts and Eligible Inventory as of such date.
“Borrowing Base Certificate” shall mean a certificate of an Authorized Signatory
of the Borrower Representative substantially in the form of Exhibit C.
“Business Day” shall mean any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of Georgia, the State of
California or the State of New York or is a day on which banking institutions
located in such state are closed; provided, however, that when used with
reference to a Eurodollar Advance (including the making, continuing, prepaying
or repaying of any Eurodollar Advance), the term “Business Day” shall also
exclude any day in which banks are not open for dealings in deposits of U.S.
Dollars on the London interbank market.
“Canadian Dollars” or “CDN$” means dollars in the lawful currency of Canada.
“Canadian Perfection Items” means (a) the Administrative Agent’s receipt of PPSA
search results and other evidence reasonably satisfactory to Administrative
Agent that there are no Liens upon any Collateral located in Canada (other than
Permitted Liens), (b) the completion of all actions necessary to perfect the
Administrative Agent’s Lien in Canadian Inventory of the Credit Parties
(including without limitation the filing of appropriate PPSA financing
statements), and (c) the Administrative Agent’s receipt of a legal opinion of
Canadian counsel to the Credit Parties, addressed to the Lender Group and in
form and substance reasonably satisfactory to the Administrative Agent, which
opinion shall cover, among other things, perfection of the Administrative
Agent’s Lien in Canadian Inventory of the Credit Parties.
“Canadian Priority Payables” means amounts payable by the Credit Parties and
secured by any Liens, choate or inchoate, which rank, pursuant to any applicable
laws in Canada, or would reasonably be expected to rank in priority to or pari
passu with the Administrative Agent’s Liens, including, without limitation, any
such amounts due and not paid for wages, vacation pay, severance pay, amounts
payable under the Wage Earner Protection Program Act (Canada), amounts due and
not paid under any legislation relating to workers’ compensation or to
employment insurance, all amounts deducted or withheld and not paid and remitted
when due under the Income Tax Act (Canada), sales tax, goods and services tax,
value added tax, harmonized sales tax, excise tax, tax payable pursuant to Part
IX of the Excise Tax Act (Canada) or similar applicable provincial legislation,
government royalties, amounts currently or past due and not paid for realty,
municipal or similar taxes and all amounts currently or past due and not
contributed, remitted or paid, the Supplemental Pension Plans Act (Québec) or
otherwise as required to be contributed pursuant to any similar pension
legislation, as well as amounts payable for Inventory subject to a right of a
supplier to repossess goods pursuant to Section 81.1 of the Bankruptcy and
Insolvency Act (Canada).
“Capital Expenditures” shall mean, as determined for any period, on a
consolidated basis for the Parent and its consolidated Restricted Subsidiaries
in accordance with GAAP, the aggregate of all expenditures made by the Parent
and its consolidated Restricted Subsidiaries during such period that, in
conformity with GAAP, are required to be included in or reflected on the
consolidated balance sheet as a capital asset, including, without limitation,
Capitalized Lease Obligations of the Parent and its consolidated Restricted
Subsidiaries.
“Capitalized Lease Obligation” shall mean that portion of any obligation of a
Person (in its capacity as lessee under a lease) which, at any time of
determination and in accordance with GAAP, would be required to be capitalized
on such Person’s balance sheet.
“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in U.S. Dollars, with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).
“Cash Dominion Period” shall mean each period (a) commencing on the date Excess
Availability is less than the greater of (i) $35,000,000 and (ii) 10% of
Availability, and (b) ending on the date thereafter that Excess Availability has
exceeded the greater of (i) $35,000,000 and (ii) 10% of Availability for 60
consecutive calendar days.
“Cash Equivalents” shall mean, collectively, (i) direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the United States), in
each case maturing within one year from the date of acquisition thereof; (ii)
commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of commercial paper
issuers generally, and maturing within six (6) months from the date of
acquisition thereof; (iii) certificates of deposit, bankers’ acceptances and
time deposits maturing within 180 days of the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of the Administrative Agent or by any commercial
bank organized under the laws of the United States or any state thereof which
has a combined capital and surplus and undivided profits of not less than
$250,000,000; (iv) fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (i) above and entered into
with a financial institution satisfying the criteria described in clause (iii)
above; (v) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (vi) securities with maturities of six (6) months or
less from the date of acquisition backed by standby letters of credit issued by
any Lender or any commercial bank satisfying the requirements of clause (ii) of
this definition; and (vii) shares of money market mutual or similar funds which
invest exclusively in assets satisfying the requirements of clauses (i) through
(vi) of this definition or money market funds that (x) comply with the criteria
set forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended, (y) are rated AAA by S&P and Aaa by Moody’s and
(z) have portfolio assets of at least $1,000,000,000.
“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any “person” or “group” (within the meaning of Sections 13(d) and
14(d) of the SEA) other than the Permitted Holders, becomes the beneficial owner
(as defined in Rule 13d-3 under the SEA), directly or indirectly, of 50%, or
more, of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Parent; (b) as of any date a majority of the
board of directors of the Parent consists (other than vacant seats) of
individuals who were not either (i) directors of the Parent as of the Agreement
Date, (ii) selected, nominated, or approved to become directors by the board of
directors of the Parent of which a majority consisted of individuals described
in clause (i), or (iii) selected, nominated, or approved to become directors by
the board of directors of the Parent of which a majority consisted of
individuals described in clause (i) and individuals described in clause (ii); or
(c) except as a result of a sale or disposition of all of the Equity Interests
of a Borrower permitted by Section 8.7(b), the Parent shall cease to directly or
indirectly own and control one hundred percent (100%) of the outstanding Equity
Interests of all of the Borrowers.
“Change in Law” shall mean the occurrence, after the Agreement Date or, in the
case of an assignee of a Lender (other than an Affiliate of an existing Lender),
after the date on which such assignee becomes a party to this Agreement and, in
the case of a Participant (other than an Affiliate of an existing Lender), after
the date on which it acquires its participation, of any of the following: (a)
the adoption or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, to the extent not prohibited by
Applicable Law, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all Property pledged by any Credit Party as collateral
security for the Obligations pursuant to the Security Documents or otherwise,
and all other property of any Credit Party that is now or hereafter in the
possession or control of any member of the Lender Group, or on which any member
of the Lender Group has been granted a Lien to secure the Obligations.
“Collections Account” shall have the meaning given such term in Section 6.15(a).
“Commercial Letter of Credit” shall mean a documentary Letter of Credit issued
by the Issuing Bank in respect of the purchase of goods or services by a
Borrower in the ordinary course of its business.
“Commitments” shall mean, collectively, the Revolving Loan Commitment and the
Letter of Credit Commitment.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Competitor” shall mean any Person specifically set forth in that certain side
letter dated of the Agreement Date between the Borrower Representative and the
Agent (and any other Person specifically identified by written notice from the
Borrower Representative to, and with the approval of, the Administrative Agent),
in each case who is engaged directly in a competing business as that of the
Credit Parties.
“Compliance Certificate” shall mean a certificate executed by the chief
financial officer or treasurer of the Borrower Representative substantially in
the form of Exhibit D.
“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of assets of Parent and its Restricted Subsidiaries after deducting
therefrom all current liabilities (excluding any current liabilities that are by
their terms extendable or renewable at the option of the obligor thereunder for
more than 12 months after the date of determination), total prepaid expenses and
deferred charges, and all goodwill, trade names, trademarks, patents, licenses,
copyrights and other intangible assets, all as set forth on the consolidated
balance sheet of Parent and its Restricted Subsidiaries for Parent’s most
recently completed fiscal quarter for which financial statements have been
delivered to the Administrative Agent pursuant to Sections 7.1(b) or 7.2 (or as
of the fiscal quarter ended June 29, 2013 for any date prior to delivery of
financial statements pursuant to such Sections).
“Contingent Obligation” shall mean, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any debt, lease, dividend
or other obligation of another Person if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such liability that such liability will be paid or discharged, or
that any agreement relating thereto will be complied with, or that any holder of
such liability will be protected, in whole or in part, against loss with respect
thereto; (b) with respect to any undrawn portion of any letter of credit issued
for the account of such Person or as to which such Person is otherwise liable
for the reimbursement of any drawing; (c) under any Hedge Agreement, to the
extent not yet due and payable; (d) to make take-or-pay or similar payments if
required regardless of nonperformance by any other party or parties to an
agreement; or (e) for any obligations of another Person pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person. The amount of any Contingent Obligation shall
be equal to the stated or determinable amount of the Contingent Obligation ; and
if such amounts are not determinable, the maximum reasonably anticipated
liability in respect thereof, as determined by such Person in good faith.
“Control” shall mean, with respect to any asset, right, or property with respect
to which a security interest therein is perfected by a secured party’s having
“control” thereof (whether pursuant to the terms of an agreement or through the
existence of certain facts and circumstances), that the Administrative Agent has
“control” of such asset, right, or property in accordance with the terms of
Article 9 of the UCC.
“Controlled Account Agreement” shall mean any agreement executed by a depository
bank, securities intermediary, or commodities intermediary and the
Administrative Agent and acknowledged and agreed to by the applicable Credit
Party, in form and substance reasonably acceptable to the Administrative Agent,
which, among other things, provides for the Administrative Agent’s Control, for
the benefit of the Lender Group, of a deposit account, securities account,
commodities account, or other bank or investment account, as amended, restated,
supplemented, or otherwise modified from time to time, including, without
limitation, any Controlled Accounts Agreement delivered on the Original
Agreement Date.
“Controlled Deposit Account” shall have the meaning specified in Section
6.15(b).
“Controlled Disbursement Account” shall have the meaning specified in Section
2.2(f).
“Copyright Security Agreements” shall mean, collectively, any Copyright Security
Agreement made by a Credit Party in favor of the Administrative Agent, on behalf
of the Lender Group, from time to time, as amended, restated, supplemented, or
otherwise modified from time to time, including, without limitation, any
Copyright Security Agreement delivered on the Original Agreement Date.
“Credit Parties” shall mean, collectively, the Borrowers and the Guarantors; and
“Credit Party” shall mean any one of the foregoing Credit Parties.
“Credit Party Payments” has the meaning specified in Section 2.8(b)(i).
“Date of Issue” shall mean the date on which the Issuing Bank issues a Letter of
Credit pursuant to Section 2.15 and, subject to the terms of Section 2.15(a),
the date on which any such Letter of Credit is renewed.
“Debtor Relief Laws” means the Bankruptcy Code, the Bankruptcy and Insolvency
Act (Canada), the Companies’ Creditors Arrangement Act (Canada), and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect.
“Default” means an event, condition or default which, with the giving of notice,
the passage of time or both would become an Event of Default.
“Default Rate” shall mean a simple per annum interest rate equal to, with
respect to all outstanding Obligations, the sum of (a) the applicable Interest
Rate Basis, if any, with respect to the applicable Obligation, plus (b) the
Applicable Margin for such Interest Rate Basis, plus (c) two percent (2.00%).
“Defaulting Lender” shall mean, subject to Section 2.17(c), any Lender that (a)
has failed to (i) fund all or any portion of the Revolving Loans within two (2)
Business Days of the date such Revolving Loans were required to be funded unless
such Lender notifies the Administrative Agent and the Borrowers in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Bank, the Swing Bank or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit,
Swing Loans or Agent Advances) within two (2) Business Days of the date when
due, (b) has notified the Borrowers, the Administrative Agent or the Issuing
Bank or Swing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Revolving Loan and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrowers), or (d) has, or has a direct or indirect parent company that has
(i) become the subject of a proceeding under the Bankruptcy Code or any other
Debtor Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.17(c)) upon delivery of written notice of such determination to the Borrower
Representative, each Issuing Bank, the Swing Bank and each Lender.
“Determination Date” shall mean the second Business Day immediately following
the date that the Administrative Agent receives the Borrowing Base Certificate
required to be delivered pursuant to Section 7.5(a) for the fiscal month in
which a fiscal quarter of the Parent ends.
“Dilution” shall mean, as of any date of determination, a percentage, based upon
the experience of the immediately prior twelve (12) month period (or such
shorter period as agreed by the Administrative Agent in its Permitted
Discretion), that is the result of dividing the U.S. Dollar amount of (a) bad
debt write-downs, discounts, advertising allowances, credits, or other dilutive
items with respect to the Borrowers’ Accounts during such period (less any
reasonable non-recurring adjustments as determined by the Administrative Agent
in its Permitted Discretion), by (b) the Borrowers’ gross billings with respect
to Accounts during such period.
“Dilution Reserve” shall mean, as of any date of determination, an amount
determined from time to time by the Administrative Agent in its Permitted
Discretion and based on the Administrative Agent’s analysis of the Borrowers’
Dilution and other matters affecting the Borrowers and their Accounts and
Account Debtors.
“Disqualified Equity Interests” shall mean, with respect to any Person, any
Equity Interest that by its terms (or by the terms of any other Equity Interest
into which it is convertible or exchangeable) or otherwise (a) matures or is
subject to mandatory redemption or repurchase (other than solely for Equity
Interests that are not Disqualified Equity Interests) pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holder thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior payment in full of the
Obligations (other than any Obligations which expressly survive termination) and
termination of the Commitments); (b) is convertible into or exchangeable or
exercisable for Indebtedness or any Disqualified Equity Interest at the option
of the holder thereof; (c) may be required to be redeemed or repurchased at the
option of the holder thereof (other than solely for Equity Interests that are
not Disqualified Equity Interests), in whole or in part, in each case on or
prior to the date that is one hundred twenty (120) days after the Maturity Date;
or (d) provides for scheduled payments of dividends to be made in cash.
“Dividends” shall mean any direct or indirect distribution, dividend, or payment
to any Person on account of any Equity Interests of any Credit Party or any of
their Subsidiaries.
“Domestic Restricted Subsidiary” shall mean any Restricted Subsidiary that is a
Domestic Subsidiary.
“Domestic Subsidiary” shall mean any direct or indirect Subsidiary of any Credit
Party that is organized and existing under the laws of the US or any state or
commonwealth thereof or under the laws of the District of Columbia.
“EBITDA” shall mean, as determined for any period on a consolidated basis for
the Parent and its consolidated Restricted Subsidiaries in accordance with GAAP,
an amount equal to the sum of (a) Net Income for such period plus (b) to the
extent deducted in determining Net Income for such period, and without
duplication the sum of (i) Interest Expense, (ii) income tax expense, (iii)
depreciation and amortization, and (iv) all other non-cash charges, excluding
any non-cash charge relating to write-offs, write-downs, or reserves with
respect to Accounts and Inventory, minus (c) to the extent added in determining
Net Income for such period and without duplication an amount equal to the sum of
(i) income tax credits, and (ii) all non-cash items increasing Net Income,
excluding any non-cash gains to the extent they represent the reversal of an
accrual or reserve for a potential cash item that reduced EBITDA in any prior
period.
For purposes of any determination of the Fixed Charge Coverage Ratio, EBITDA
shall, subject to the limitations set forth in this paragraph, be adjusted for
any period during which one or more Permitted Acquisitions or dispositions of
Property (for the purposes of this definition, each, a “Specified Transaction”)
occurs such that such Specified Transaction (and all other Specified
Transactions that have been consummated during the applicable period) and the
following adjustments in connection therewith shall be deemed to have occurred
as of the first day of the applicable period of measurement: income statement
items (whether positive or negative) attributable to the Property or Person
subject to such Specified Transaction, (1) in the case of a disposition of
assets, shall be excluded, and (2) in the case of a Permitted Acquisition, shall
be included; provided that the foregoing pro forma adjustments may be applied to
any such definition, test or financial covenant solely to the extent that such
adjustments (A) are reasonably expected to be realized within twelve (12) months
of such Specified Transaction as set forth in reasonable detail on a certificate
of the chief financial officer of the Borrower Representative delivered to the
Administrative Agent, (B) are calculated on a basis consistent with GAAP, (C) in
the case of dispositions of assets, are based upon historical EBITDA as set
forth in financial statements reasonably acceptable to the Administrative Agent
with respect to the Person or Property subject to such disposition, (D) in the
case of Permitted Acquisitions, are based upon Target Financials (as defined in
the definition of Permitted Acquisitions), and (E) approved in advance by the
Administrative Agent in its Permitted Discretion.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Accounts” shall mean, at any time of determination, all Accounts
(valued at the face amount of the applicable invoice therefor, minus the maximum
discounts, credits, and allowances set forth on the face of such invoice which
may be taken by Account Debtors on such Accounts, and net of any sales tax,
finance charges, or late payment charges included in the amount invoiced)
arising in the ordinary course of a Borrower’s business from the sale of goods
by a Borrower, that the Administrative Agent determines in its Permitted
Discretion to be Eligible Accounts; provided, however, that, without limiting
the right of the Administrative Agent to establish other criteria of
ineligibility in its Permitted Discretion, Eligible Accounts shall not include
any of the following Accounts:
(a)    any Account which (i) has a scheduled due date more than one hundred
twenty (120) days after its original invoice date, or (ii) is unpaid more than
one hundred twenty (120) days past its invoice date or sixty (60) days past its
due date; provided, that up to $15,000,000 of Eligible Trade Show Receivables
shall be included so long as (x) such Eligible Trade Show Receivables have a
scheduled due date not more than two hundred seventy (270) days after the
original invoice date and are not past due, (y) the Borrower has provided
reasonably satisfactory documentation to the Administrative Agent that
identifies and describes, including (without limitation, adequate coding) the
terms and conditions of such Eligible Trade Show Receivables, and (z) the
invoice date is after June 1, 2016;
(b)    Accounts not evidenced by a paper invoice or an electronic equivalent
acceptable to the Administrative Agent;
(c)    Accounts with respect to which any of the representations, warranties,
covenants and agreements contained in Section 5.2 are not or have ceased to be
complete and correct or have been breached;
(d)    Accounts (or any other Account due from the same Account Debtor), with
respect to which, in whole or in part, a check, promissory note, draft, trade
acceptance or other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason;
(e)    Accounts as to which the applicable Borrower has not performed, as of the
applicable date of determination, all of its obligations then required to have
been performed, including, without limitation, the shipment of goods (and
passage of title thereto) applicable to such Accounts;
(f)    Accounts as to which any one or more of the following events has occurred
with respect to the Account Debtor on such Accounts: death or judicial
declaration of incompetency of such Account Debtor who is an individual; the
filing by or against such Account Debtor of a request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as a
bankrupt, winding-up, or other relief under the bankruptcy, insolvency, or
similar laws of the US, any state or territory thereof, or any foreign
jurisdiction, now or hereafter in effect; the making of any general assignment
by such Account Debtor for the benefit of creditors; the appointment of a
receiver or trustee for such Account Debtor or for any of the assets of such
Account Debtor, including, without limitation, the appointment of or taking
possession by a “custodian,” as defined in Bankruptcy Code; the institution by
or against such Account Debtor of any other type of insolvency proceeding (under
the bankruptcy or insolvency laws of the US, Canada or otherwise) or of any
formal or informal proceeding for the dissolution or liquidation of, settlement
of claims against, or winding up of affairs of, such Account Debtor; the sale,
assignment, or transfer of all or substantially all of the assets of such
Account Debtor unless the obligations of such Account Debtor in respect of the
Accounts are assumed by and assigned to such purchaser or transferee; the
nonpayment generally by such Account Debtor of its debts as they become due; or
the cessation of the business of such Account Debtor as a going concern;
(g)    those Accounts of an Account Debtor for whom fifty percent (50%) or more
of the aggregate U.S. Dollar amount of such Account Debtor’s outstanding
Accounts are classified as ineligible under clause (a)(ii) above; provided, that
solely for the purposes of calculating eligibility under this clause (g) with
respect to Accounts owing to the Borrowers by QVC Inc., such calculation shall
disregard the Existing QVC Aged Accounts;
(h)    Accounts owed by an Account Debtor which: (i) does not maintain its
primary business delivery locations, payment centers, and chief executive office
in the US or Canada (other than the province of Quebec); or (ii) is not
organized under the laws of the US, Canada or any respective state or province
(other than the province of Quebec) thereof; or (iii) is the government of
Canada or any other foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof; except
to the extent that such Accounts are secured or payable by a letter of credit or
acceptance, or insured under foreign credit insurance in each case, on terms and
conditions satisfactory to the Administrative Agent in its sole and absolute
discretion; or (iv) is the government of the US, or of any state, municipality
or other political subdivision thereof, or any department, agency, public
corporation, or other instrumentality thereof, unless all required procedures
for the effective collateral assignment of the Accounts under the Federal
Assignment of Claims Act of 1940 and any other steps necessary to perfect the
Administrative Agent’s security interest, for the benefit of the Lender Group,
in such Accounts have been complied with to the Administrative Agent’s sole
satisfaction with respect to such Accounts; provided, that up to $5,000,000 of
such Accounts owed by an Account Debtor which is a governmental entity shall be
included without the necessity of complying with any notice provisions under
such governmental entity’s local regulations, including, without limitation, the
Federal Assignment of Claims Act of 1940; (v) is a natural person, or (vi) is a
Sanctioned Person or Sanctioned Country;
(i)    Accounts owed by an Account Debtor which is an Affiliate or employee of a
Borrower;
(j)    Accounts which are owed by an Account Debtor to which a Borrower is
indebted in any way (including, without limitation, creditors and suppliers of a
Borrower), or which are subject to any right of setoff by the Account Debtor,
including, without limitation, for co-op advertising, rebates, incentives and
promotions, to the extent of such indebtedness or right of setoff;
(k)    Accounts which the Account Debtor disputes in writing the liability
therefor or are otherwise in dispute or are otherwise subject to any potential
counterclaim, deduction, discount, recoupment, reserve, defense, dispute,
chargeback, credit, allowance, contra-account, volume rebate, cooperative
advertising accrual, deposit, or offset (but only to the extent of the amount in
dispute);
(l)    Accounts which represent sales on a bill-and-hold, guaranteed sale, sale
and return, sale on approval, cash-on-delivery, consignment or other repurchase
or return basis;
(m)    Accounts which are evidenced by a promissory note or other instrument or
by chattel paper;
(n)    Accounts as to which the applicable Account Debtor has not been sent an
invoice or for which are partially billed;
(o)    Accounts with respect to which the Account Debtor is located in a state
or jurisdiction (including, without limitation, Alabama, New Jersey, Minnesota,
and West Virginia) that requires, as a condition to access to the courts of such
jurisdiction, that a creditor qualify to transact business, file a business
activities report or other report or form, or take one or more other actions,
unless the applicable Borrower has so qualified, filed such reports or forms, or
taken such actions (and, in each case, paid any required fees or other charges),
except to the extent that the applicable Borrower may qualify subsequently as a
foreign entity authorized to transact business in such state or jurisdiction and
gain access to such courts, without incurring any cost or penalty viewed by the
Administrative Agent to be significant in amount, and such later qualification
cures any bar to access to such courts to enforce payment of such Account;
(p)    Accounts which are not a bona fide, valid and enforceable obligation of
the Account Debtor thereunder;
(q)    Accounts (i) which are not subject to a valid and continuing, duly
perfected, first-priority Lien in favor of the Administrative Agent, for the
benefit of the Lender Group, pursuant to the Security Documents, or (ii) in
which the applicable Borrower does not have good and marketable title, free and
clear of any Liens (other than Liens in favor of the Administrative Agent, for
the benefit of the Lender Group);
(r)    Accounts which are owed by an Account Debtor to the extent that such
Accounts, together with all other Accounts owing by the same Account Debtor and
its Affiliates, exceed in the aggregate twenty-five percent (25%) of the sum of
all Eligible Accounts (or (i) 30% in the case of Accounts owing by Wal-Mart
Stores, Inc. (for so long as it has an Investment Grade Rating), (ii) such
higher percentage (not to exceed 30%) as the Administrative Agent may establish
from time to time for any Account Debtor having an Investment Grade Rating (for
so long as it has an Investment Grade Rating), and (iii) such higher percentage
as the Administrative Agent (with the consent of the Supermajority Lenders) may
establish from time to time for any other Account Debtor);
(s)    Accounts which represent rebates, refunds or other similar transactions,
but only to the extent of the amount of such rebate, refund or similar
transaction;
(t)    Accounts which consist of progress billings (such that the obligation of
the Account Debtors with respect to such Accounts is conditioned upon the
applicable Borrower’s satisfactory completion of any further performance under
the agreement giving rise thereto) or retainage invoices;
(u)    Accounts with respect to which the Administrative Agent reasonably
believes that such Accounts may not be collectible by reason of the Account
Debtor’s creditworthiness;
(v)    Accounts which are not denominated in U.S. Dollars or Canadian Dollars;
(w)    that portion of Accounts subject to warranty accruals;
(x)    prepaid or cash-in-advance Accounts;
(y)    Accounts owing from a credit card processor or credit card issuer or
which arises out of the use of a credit, debit or charge card, or information
contained on or for use with any such card;
(z)    Accounts which arise from the sale of Noticed Farm Products;
(aa)    Accounts as to which a security agreement, financing statement,
equivalent security or Lien instrument or continuation statement is on file or
of record in any public office, except as may have been filed in favor of the
Administrative Agent, for the benefit of the Lender Group, pursuant to the
Security Documents; or
(bb)    Accounts owned by IMS Southern, LLC.
Notwithstanding the foregoing, until the Administrative Agent has completed a
field examination and Qualified Appraisal, as applicable, with respect to
Accounts and Inventory acquired by a Borrower (including Accounts and Inventory
acquired from IMS Trading, LLC and Hydro-Organics Wholesale) (in each case
satisfactory to the Administrative Agent in its Permitted Discretion), the
amount of such Accounts and Inventory that could otherwise be included in the
Borrowing Base plus the amount of Accounts and Inventory acquired in a Permitted
Acquisition after the Agreement Date that are included in the Borrowing Base
pursuant to the final paragraph of the definition of Permitted Acquisition,
shall be limited to $10,000,000 in the aggregate outstanding at any time.
“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender; (c)
an Approved Fund; or (d) any other Person approved by (i) the Administrative
Agent, (ii) with respect to any proposed assignee of all or any portion of the
Revolving Loan Commitment, the Issuing Bank and, (iii) unless (x) such Person is
taking delivery of an assignment in connection with physical settlement of a
credit derivatives transaction or (y) an Event of Default exists, the Borrower
Representative, such approvals not to be unreasonably withheld or delayed;
provided, however, that if the consent of the Borrower Representative to an
assignment or to an Eligible Assignee is required hereunder (including a consent
to an assignment which does not meet the minimum assignment thresholds specified
in Section 11.5(b)), the Borrower Representative shall be deemed to have given
its consent five (5) Business Days after the date notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) and
received by the Borrower Representative unless such consent is expressly refused
by the Borrower Representative prior to such fifth Business Day. None of the
Borrowers, any of their Subsidiaries, any of their Affiliates, any Defaulting
Lender or any Competitor shall be an Eligible Assignee.
“Eligible Canadian Collateral” means, collectively, (a) Eligible Accounts owing
from an Account Debtor who is organized under the laws of Canada (or any
province thereof) or who maintains its chief executive office in Canada, and (b)
Eligible Inventory located in Canada.
“Eligible Inventory” shall mean, at any time of determination, the portion of a
Borrower’s Inventory held for sale in the ordinary course of business consisting
of finished goods that the Administrative Agent determines in its Permitted
Discretion to be Eligible Inventory; provided, however, that without limiting
the right of the Administrative Agent to establish other criteria of
ineligibility in its Permitted Discretion, Eligible Inventory shall not include
any of the following Inventory:
(a)    Inventory that is not owned solely by the applicable Borrower;
(b)    Inventory that does not conform to all of the warranties, and
representations regarding the same which are set forth in this Agreement,
including, without limitation Section 5.3, or any of the other Loan Documents;
(c)    Inventory that is not located at a Permitted Location in (i) the United
States or (ii) at any time after the Administrative Agent’s receipt of all
Canadian Perfection Items, Canada (other than the province of Quebec);
(d)    Inventory that is located at a Permitted Location not owned and
controlled by a Borrower or that is located at a Permitted Location where the
access to such Permitted Location may require the consent of a third party,
unless (i) the Administrative Agent has received a Third Party Agreement
(whether or not such Third Party Agreement is an express condition or
requirement hereunder) from the Person owning or in control of such Permitted
Location and all Persons owning or in control of other locations with respect to
which access may be required with respect to such Permitted Location, or (ii)
the Administrative Agent has instituted a Rent Reserve;
(e)    Inventory located at any location at which the aggregate amount of
Inventory of the Borrowers is less than $50,000;
(f)    Inventory which is in the possession of any subcontractor or outside
processor in or is in-transit to or from such subcontractor or outside
processor; provided, that up to $2,500,000 of such Inventory shall be included
so long as (i) the Administrative Agent has received a Third Party Agreement
with respect to such Inventory and (ii) the Borrower has provided reasonably
satisfactory documentation to the Administrative Agent that such Inventory is
segregated;
(g)    any Inventory customized for a specific customer (other than Inventory
branded for a specific customer (such as private label merchandise));
(h)    Inventory (i) in which the applicable Borrower does not have good and
marketable title, free and clear of any Lien (other than Liens in favor of the
Administrative Agent, for the benefit of the Lender Group), claim of
reclamation, adverse claim, interest or right of any other Person; or (ii) which
is not subject to a valid and continuing, duly perfected, first-priority Lien in
favor of the Administrative Agent, for the benefit of the Lender Group, pursuant
to the Security Documents, or as to which all action necessary or advisable to
perfect such security interest has not been taken;
(i)    Inventory that is on consignment from any Borrower, as consignor, to any
other Person, as consignee, and any Inventory which is on consignment to any
Borrower, as consignee, from any other Person, as consignor;
(j)    Inventory that is not in saleable condition or does not meet all
standards imposed by any Person having regulatory authority over such goods or
their use and/or sale, or Inventory that is not currently saleable in the normal
course of the applicable Borrower’s business;
(k)    Inventory consisting of parts, components, or supplies or that
constitutes capitalized labor;
(l)    Inventory scheduled for return to vendors, display items, packaging
materials, labels or name plates or similar supplies; provided, that up to
$5,000,000 of generic packaging materials shall be included, so long as such
Inventory is (i) the subject of a Qualified Appraisal and (ii) consist
exclusively of salable items;
(m)    Inventory that is subject to any license or agreement with any Person
that limits or restricts the applicable Borrower’s or the Administrative Agent’s
right to sell or otherwise dispose of such Inventory (unless such Person has
entered into a Third Party Agreement);
(n)    Inventory that is commingled with the goods of any other Person (other
than a Credit Party);
(o)    which is subject to any negotiable Document;
(p)    which is a Noticed Farm Product;
(q)    Inventory that is covered, in whole or in part, by any security
agreement, financing statement, equivalent security or Lien instrument or
continuation statement which is on file or of record in any public office,
except such as may have been filed in favor of the Administrative Agent, for the
benefit of the Lenders, pursuant to the Security Documents;
(r)    Inventory owned by IMS Southern, LLC; or
(s)    Inventory that is acquired from a Sanctioned Person.
Notwithstanding the foregoing, until the Administrative Agent has completed a
field examination and Qualified Appraisal, as applicable, with respect to
Accounts and Inventory acquired by a Borrower (including Accounts and Inventory
acquired from IMS Trading, LLC and Hydro-Organics Wholesale) (in each case
satisfactory to the Administrative Agent in its Permitted Discretion), the
amount of such Accounts and Inventory that could otherwise be included in the
Borrowing Base plus the amount of Accounts and Inventory acquired in a Permitted
Acquisition after the Agreement Date that are included in the Borrowing Base
pursuant to the final paragraph of the definition of Permitted Acquisition,
shall be limited to $10,000,000 in the aggregate outstanding at any time.
“Eligible Trade Show Receivables” shall mean Eligible Accounts that arise in the
ordinary course of a Borrower’s business from the sale of goods by a Borrower at
the annual Central Garden Distribution Dealer Buying Show held on or about
October of each year.
“Environmental Laws” shall mean, collectively, any and all applicable Federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or requirements of any Governmental Authority
regulating, relating to or imposing liability or standards of conduct or
requirements concerning environmental protection matters, including without
limitation, Hazardous Materials or human health, as now or may at any time
during the term of this Agreement be in effect, including, without limitation,
the Clean Air Act, 42 U.S.C. Section 7401 et seq.; the Clean Water Act, 33
U.S.C. Section 1251 et seq. and the Water Quality Act of 1987; the Federal
Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. Section 136 et seq.; the
Marine Protection, Research and Sanctuaries Act, 33 U.S.C. Section 1401 et seq.;
the National Environmental Policy Act, 42 U.S.C. Section 4321 et seq.; the Noise
Control Act, 42 U.S.C. Section 4901 et seq.; the Occupational Safety and Health
Act, 29 U.S.C. Section 651 et seq.; the Resource Conservation and Recovery Act,
42 U.S.C. Section 6901 et seq., as amended by the Hazardous and Solid Waste
Amendments of 1984; the Safe Drinking Water Act, 42 U.S.C. Section 300f et seq.;
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. Section 9601 et seq., as amended by the Superfund Amendments and
Reauthorization Act, the Emergency Planning and Community Right to Know Act
(“CERCLA”), the Hazardous Materials Transportation Act, 49 U.S.C. Section 5101
et seq., and Radon Gas and Indoor Air Quality Research Act; the Toxic Substances
Control Act, 15 U.S.C. Section 2601 et seq.; the Atomic Energy Act, 42 U.S.C.
Section 2011 et seq., and the Nuclear Waste Policy Act of 1982, 42 U.S.C.
Section 10101 et seq.
“Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect on the Agreement Date and as such Act may be amended thereafter from time
to time.
“ERISA Affiliate” shall mean, with respect to any Credit Party, any trade or
business (whether or not incorporated) that together with such Credit Party, are
treated as a single employer under Section 414 of the Code.
“ERISA Event” shall mean, with respect to any Credit Party or any ERISA
Affiliate, (a) a “reportable event” within the meaning of Section 4043 of ERISA
with respect to a Title IV Plan for which the 30-day notice period has not been
waived; (b) a withdrawal by any Credit Party or any ERISA Affiliate from a Title
IV Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA or the termination of any such Title IV Plan resulting in liability
pursuant to Section 4063 or 4064 of ERISA; (c) the incurrence by any Credit
Party or any ERISA Affiliate of any liability with respect to a complete or
partial withdrawal by any Credit Party or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is, or is expected
to be, in reorganization or insolvency within the meaning of Title IV of ERISA
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (d) the filing of a notice of intent to terminate, the treatment of a
Title IV Plan amendment as a termination under Sections 4041 or 4041A of ERISA,
or the commencement of proceedings by the PBGC to terminate a Title IV Plan or
Multiemployer Plan; (e) the occurrence of an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Title IV Plan or Multiemployer Plan;
(f) the imposition of any material liability under Title IV of ERISA, other than
for PBGC premiums not yet due or premiums due but not yet delinquent under
Section 4007 of ERISA, upon any Credit Party or any ERISA Affiliate; (g) with
respect to a Title IV Plan, the failure by any Credit Party or any ERISA
Affiliate to satisfy the minimum funding standard of Sections 412 and 430 of the
Code and Sections 302 and 303 of ERISA, whether or not waived, or the failure to
make by its due date a required installment under Section 430(j) of the Code or
Section 303(j) of ERISA or the failure by any Credit Party or any ERISA
Affiliate to make any contribution to a Multiemployer Plan; (h) the imposition
of a Lien pursuant to Section 401(a)(29) or 430(k) of the Code or pursuant to
Section 303(k) of ERISA or a violation of Section 436 of the Code with respect
to any Title IV Plan; (i) except as could not reasonably be expected to result
in a Materially Adverse Effect, the occurrence of a non-exempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA); (j) a Title IV Plan is, or is reasonably anticipated to be, in “at-risk”
status within the meaning of Section 430(i)(4) of the Code or Section 303(i)(4)
of ERISA; or (k) a Multiemployer Plan (x) is in “endangered status” (under
Section 432(b)(1) of the Code or Section 305(b)(1) of ERISA) or (y) is in
“critical status” (under Section 432(b)(2) of the Code or Section 305(b)(2) of
ERISA).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Advance” shall mean an Advance which a Borrower requests to be made
as a Eurodollar Advance or which is continued as or converted to a Eurodollar
Advance, in accordance with the provisions of Section 2.2.
“Eurodollar Rate” means, with respect to each Interest Period for a Eurodollar
Advance, (i) the rate per annum equal to the British Bankers Association LIBO
Rate or the successor thereto if the British Bankers Association is no longer
making a LIBO rate available (“BBA LIBOR”) as published by Bloomberg (or other
commercially available sources providing quotations of BBA LIBOR as determined
by the Administrative Agent from time to time) at approximately 11:00 A.M.
(London time) two (2) Business Days prior to the commencement of such Interest
Period, for deposits in U.S. Dollars with a maturity comparable to such Interest
Period, divided by (ii) a percentage equal to 100% minus the then stated maximum
rate of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves and without benefit of credits for
proration, exceptions or offsets that may be available from time to time)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation); provided, however, that (x) if the rate
referred to in clause (i) above is not available at any such time for any
reason, then the rate referred to in clause (i) shall instead be the interest
rate per annum, as determined by the Administrative Agent, to be the average
(rounded to the nearest 1/16th of 1%) of the rates per annum at which deposits
in the applicable currency in an amount equal to the amount of such Eurodollar
Advance are offered to major banks in the London interbank market at
approximately 11:00 A.M. (London time), two (2) Business Days prior to the
commencement of such Interest Period, for contracts that would be entered into
at the commencement of such Interest Period for the same duration as such
Interest Period, and (y) if the rate determined pursuant to this definition is
less than zero, than the Eurodollar Rate shall be deemed to equal zero.
“Event of Default” shall mean any of the events specified in Section 9.1.
“Excess Availability” shall mean, at any time of determination, the amount (if
any) by which (a) the lesser of (i) the Revolving Loan Commitment minus Reserves
and (ii) the Aggregate Borrowing Base (taking into account any Reserves which
may have been implemented or modified since the date of the most recent
Borrowing Base Certificate) exceeds (b) the Aggregate Revolving Credit
Obligations.
“Excluded Accounts” shall mean (a) deposit accounts specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of any Credit Party’s employees, (b) deposit accounts
specifically and exclusively used to cash collateralize Permitted Outside
Letters of Credit, (c) any zero balance account or disbursement only account,
and (d) any other deposit account which, individually, does not at any time have
more than $500,000 in cash on deposit in such account and which, in the
aggregate with all such accounts, does not at any time have more than $2,500,000
in cash on deposit therein.
“Excluded Taxes” shall have the meaning specified in Section 2.8(b)(i).
“Excluded Hedge Obligation” shall mean, with respect to any Guarantor, any Hedge
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Hedge Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Credit Party or the grant of such security interest becomes effective
with respect to such Hedge Obligation. If a Hedge Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Hedge Obligation that is attributable to swaps for which
such Guaranty or security interest is or becomes illegal.
“Existing QVC Aged Accounts” shall those certain Accounts owing to the Borrowers
by QVC Inc. in an aggregate amount not exceeding $8,026,000 and which are more
than one-hundred twenty (120) days past due as of the Agreement Date.
“Farm Products” shall mean, collectively, all Inventory consisting of “farm
products” (as such term is defined in the FSA or the UCC in any jurisdiction) or
“perishable agricultural commodities” (as such term is defined in PACA).  
“Farm Products Notice” has the meaning ascribed to such term in Section 5.1(ff).
“Farm Products Seller” shall mean, individually and collectively, sellers,
producers or suppliers of any Farm Products (including commissioned merchants or
selling agents) from which any Borrower purchases Farm Products from time to
time.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” shall mean, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if such rate is below
zero, the Federal Funds Rate shall be deemed to be zero.
“Financial Covenant” shall mean the financial covenant applicable to the Credit
Parties from time to time pursuant to Section 8.8.
“Financial Covenant Testing Period” means each period (a) commencing on any date
that Excess Availability is less than the greater of (i) 10% of Availability and
(ii) $35,000,000, and (b) ending on the date thereafter when Excess Availability
has exceeded the greater of (i) 10% of Availability and (ii) $35,000,000 for 60
consecutive calendar days.
“Fixed Charge Coverage Ratio” shall mean, with respect to the Parent and its
Restricted Subsidiaries on a consolidated basis for any period, the ratio of (a)
(i) EBITDA for such period minus (ii) the sum of (1) Capital Expenditures made
in cash during such period (other than Capital Expenditures financed with
Indebtedness (other than Revolving Loans) permitted to be incurred hereunder)
and (2) tax payments made in cash during such period, to (b) Fixed Charges for
such period.
“Fixed Charges” shall mean, with respect to the Parent and its Restricted
Subsidiaries on a consolidated basis for any period, the sum (without
duplication) of (a) Interest Expense paid or payable in cash during such period,
(b) scheduled principal payments paid or payable on outstanding Indebtedness
(other than payments due and paid at the final stated maturity of such
Indebtedness) during such period, and (c) cash dividends to holders of Equity
Interest paid during such period.
“Foreign Lender” shall have the meaning specified in Section 2.8(b).
“Foreign Plan” shall mean any employee benefit plan maintained or contributed to
by any Credit Party or any Restricted Subsidiary of a Credit Party that provides
pension benefits to employees employed outside the United States.
“Foreign Subsidiary” shall mean any Subsidiary of a Credit Party that is not a
Domestic Subsidiary.
“FSA” shall mean the Food Security Act of 1985, as the same now exists or may
from time to time hereafter be amended, restated, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.
“FSA Notice” means any Farm Products Notice delivered or filed in connection
with or relating to the FSA.
“Fund” shall mean any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.
“GAAP” shall mean generally accepted accounting principles and practices set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
US accounting profession).
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to any
government.
“Guarantors” shall mean, collectively, each Domestic Subsidiary of the Parent
party hereto as a Guarantor, each Borrower in respect of any Obligation for
which is it not directly and primarily liable hereunder, and any other Person
that has executed a Joinder Supplement or other document guaranteeing all or any
portion of the Obligations, and “Guarantor” shall mean any one of the foregoing
Guarantors.
“Guaranty” or “guaranteed,” as applied to an obligation (each a “primary
obligation”), shall mean and include (a) any guaranty, direct or indirect, in
any manner, of any part or all of such primary obligation, and (b) any
agreement, direct or indirect, contingent or otherwise, the practical effect of
which is to assure in any way the payment or performance (or payment of damages
in the event of non-performance) of any part or all of such primary obligation,
including, without limiting the foregoing, any reimbursement obligations as to
amounts drawn down by beneficiaries of outstanding letters of credit, and any
obligation of any Person, whether or not contingent, (i) to purchase any such
primary obligation or any property or asset constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of such primary obligation or (B) to maintain working capital, equity
capital or the net worth, cash flow, solvency or other balance sheet or income
statement condition of any other Person, (iii) to purchase property, assets,
securities or services primarily for the purpose of assuring the owner or holder
of any primary obligation of the ability of the primary obligor with respect to
such primary obligation to make payment thereof or (iv) otherwise to assure or
hold harmless the owner or holder of such primary obligation against loss in
respect thereof. All references in this Agreement to “this Guaranty” shall be to
the Guaranty provided for pursuant to the terms of Article 3.
“Hazardous Materials” shall mean any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances, petroleum products
(including crude oil or any fraction thereof), friable asbestos containing
materials defined or regulated as such in or under any Environmental Law.
“Hedge Agreement” shall mean any and all transactions, agreements or documents
now existing or hereafter entered into between or among any Credit Party or any
of their Restricted Subsidiaries, on the one hand, and any other Person, on the
other hand, which provides for an interest rate, credit or equity swap, cap,
floor, collar, forward foreign exchange transaction, currency swap, cross
currency rate swap, currency option, commodity hedges or any combination of, or
option with respect to, these or similar transactions, for the purpose of
hedging such Credit Party’s or such Restricted Subsidiaries’ exposure to
fluctuations in interest or exchange rates, loan, credit exchange, security or
currency valuations, or commodity prices.
“Hedge Obligations” shall mean any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of any Credit Party or any Restricted Subsidiary arising under, owing pursuant
to, or existing in respect of Hedge Agreements entered into with one or more of
the Lender Group members.
“Immaterial Subsidiary” shall mean any Subsidiary (other than a Borrower)
designated by the Borrower Representative to the Administrative Agent as an
“Immaterial Subsidiary” and that meets each of the following criteria as of the
last day of the most recent fiscal quarter for which financial statements have
been delivered to the Administrative Agent pursuant to Sections 7.1(b) or 7.2:
(a) the assets of such Subsidiary (together with all other Immaterial
Subsidiaries and their respective Subsidiaries) constitute less than ten percent
(10%) of the total Consolidated Net Tangible Assets of the Parent and its
Restricted Subsidiaries as of such date; and (b) such Subsidiary (together with
all other Immaterial Subsidiaries and their respective Subsidiaries) contributed
less than ten percent (10%) of EBITDA of the Parent and its Restricted
Subsidiaries for the four (4) fiscal quarter period ending on such date;
provided, that no Subsidiary shall be or be designated as an “Immaterial
Subsidiary” if such Subsidiary has provided a Guaranty of, or pledged any
Collateral as security for, the 2015 Notes or any other Material Indebtedness.
“Increase Notice” shall have the meaning specified in Section 2.1(f)(i).
“Increase Effective Date” shall have the meaning specified in Section
2.1(f)(iv).
“Indebtedness” of any Person shall mean, without duplication, (a) any obligation
of such Person for borrowed money, including, without limitation, the
Obligations, (b) any obligation of such Person evidenced by bonds, debentures,
notes or other similar instruments, (c) any obligation of such Person in respect
of the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of business on terms customary in the
trade), (d) any obligation of such Person under any conditional sale or other
title retention agreement(s) relating to property acquired by such Person, (e)
any Capitalized Lease Obligations of such Person, (f) any obligation, contingent
or otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (g) any Guaranty by such Person of the type of
indebtedness described in clauses (a) through (f) above, (h) all indebtedness of
a third party secured by any lien on property owned by such Person, whether or
not such indebtedness has been assumed by such Person, (i) any obligation of
such Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Equity Interests of such Person, (j) any off-balance sheet
liability retained in connection with asset securitization programs, synthetic
leases, sale and leaseback transactions or other similar obligations arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheet of such Person and its Subsidiaries, (k) any
obligation under any interest rate hedge agreement or foreign exchange agreement
(calculated as the amount of net payments such Person would have to make under
such agreements if an early termination thereof occurred on the date the
Indebtedness of such Person was being determined) (including, without
limitation, all Hedge Agreements) and (l) any Disqualified Equity Interests;
provided, however, that, notwithstanding anything in GAAP to the contrary, the
amount of all obligations shall be the full face amount of such obligations,
except with respect to the obligations in clause (k), which shall be calculated
in the manner set forth in clause (k).
Notwithstanding the foregoing, the term “Indebtedness” will exclude (i) any
liability for federal, state, local or other taxes, (ii) worker’s compensation
claims, self-insurance obligations, performance, surety, appeal and similar
bonds and completion guarantees provided in the ordinary course of business,
(iii) obligations arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within two (2) Business Days of its incurrence, and (iv) any
Indebtedness that has been defeased or called for redemption, provided that
funds in an amount equal to all such Indebtedness (including interest and any
other amounts required to be paid to the holders thereof in order to give effect
to such defeasance or redemption) have been deposited with a trustee in
accordance with the documentation governing such Indebtedness for the benefit of
the relevant holders of such Indebtedness.
“Indemnified Taxes” shall have the meaning specified in Section 2.8(b)(i).
“Indemnitee” shall have the meaning specified in Section 11.2(b).
“Indenture” shall mean, collectively, that certain Indenture, dated as of March
8, 2010, supplemented by that certain First Supplemental Indenture, dated as of
March 8, 2010, that certain Second Supplemental Indenture, dated as of February
13, 2012, and that certain Third Supplemental Indenture dated as of November 9,
2015.
“Information and Collateral Disclosure Certificate” shall mean each Information
and Collateral Disclosure Certificate executed and delivered by the Credit
Parties on the Agreement Date and, with respect to any new Credit Party formed
or acquired after the date hereof, on the date of the applicable Joinder
Supplement.
“Intellectual Property” shall mean all intellectual and similar Property of a
Person including (a) inventions, designs, patents, patent applications,
copyrights, trademarks, service marks, trade names, trade secrets, confidential
or proprietary information, customer lists, know-how, software, and databases;
(b) all embodiments or fixations thereof and all related documentation,
applications, registrations, and franchises; (c) all licenses or other rights to
use any of the foregoing; and (d) all books and records relating to the
foregoing.
“Interest Expense” shall mean, as determined for any period on a consolidated
basis for the Parent and its consolidated Restricted Subsidiaries in accordance
with GAAP, the total interest expense, including, without limitation, the
interest component of any payments in respect of capital leases capitalized or
expensed during such period (whether or not actually paid during such period)
and the net amount payable (or minus the net amount receivable) under Hedge
Agreements during such period (whether or not actually paid or received during
such period).
“Interest Period” shall mean, for each Eurodollar Advance, each one (1), two
(2), three (3), or six (6) month period, as selected by a Borrower pursuant to
Section 2.2, during which the applicable Eurodollar Rate (but not the Applicable
Margin) shall remain unchanged. Notwithstanding the foregoing, however, (a) any
applicable Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day, unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day; (b) any applicable Interest Period
which begins on a day for which there is no numerically corresponding day in the
calendar month during which such Interest Period is to end shall (subject to
clause (i) above) end on the last day of such calendar month; and (c) no
Interest Period shall extend beyond the Maturity Date or such earlier date as
would interfere with the repayment obligations of the Borrowers under Section
2.6.
“Interest Rate Basis” shall mean the Base Rate or Eurodollar Rate, as
applicable.
“Inventory” shall mean all “inventory,” as such term is defined in the UCC, of
each Credit Party, whether now existing or hereafter acquired, wherever located,
and in any event including inventory, merchandise, goods and other personal
property that are held by or on behalf of a Credit Party for sale or lease or
are furnished or are to be furnished under a contract of service, goods that are
leased by a Credit Party as lessor, or that constitute raw materials, samples,
work-in-process, finished goods, returned goods, promotional materials or
materials or supplies of any kind, nature or description used or consumed or to
be used or consumed in such Credit Party’s business or in the processing,
production, packaging, promotion, delivery or shipping of the same, including
all supplies and embedded software.
“Investment” shall mean, with respect to any Person, any loan, advance or
extension of credit by such Person to, or any Guaranty with respect to the
Equity Interests, Indebtedness or other obligations of, or any contributions to
the capital of, any other Person, or any ownership, purchase or other
acquisition by such Person of any Equity Interests of any other Person, other
than any Acquisition. In determining the aggregate amount of Investments
outstanding at any particular time, (a) the amount of any Investment represented
by a Guaranty shall be the higher of (i) the stated or determinable amount of
the obligation Guaranteed or (ii) the maximum amount for which the guarantor may
be liable pursuant to the terms of the instrument embodying such Guaranty; and
if such amounts are not determinable, the maximum reasonably anticipated
liability in respect thereof, as determined by the Person providing such
Guaranty in good faith; (b) there shall be deducted in respect of each such
Investment any amount received as a return of principal or capital (including by
repurchase, redemption, retirement, repayment, liquidating or other dividend or
distribution); (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise; and (d) there shall not be deducted from or added to the aggregate
amount of Investments any decrease or increases, as the case may be, in the
market value thereof.
“Investment Grade Rating” means, with respect to any Person, that such Person’s
securities have a rating equal to or higher than Baa3 (or the equivalent) by
Moody’s and BBB (or the equivalent) by S&P.
“Issuing Bank” shall mean SunTrust Bank and any other Lender designated by the
Borrower Representative and approved by the Administrative Agent that hereafter
may be designated as the Issuing Bank.
“Joinder Supplement” shall have the meaning specified in Section 6.20.
“Lender Group” shall mean, collectively, the Administrative Agent (for itself
and on behalf of any of its Affiliates party to a Bank Products Document), the
Issuing Bank, the Swing Bank, and the Lenders (for themselves and on behalf of
any their Affiliates party to a Bank Products Document). In addition, if
SunTrust Bank ceases to be the Administrative Agent or if any Lender ceases to
be a Lender, then for any Bank Products Document entered into by any Credit
Party with SunTrust Bank or any of its Affiliates while SunTrust Bank was the
Administrative Agent, or such Lender or any of its Affiliates while such Lender
was a Lender, then SunTrust Bank, such Lender, or any such Affiliate, as
applicable, shall be a deemed to be a member of the Lender Group for purposes of
determining the secured parties under any Security Documents.
“Lenders” shall mean those lenders whose names are set forth on the signature
pages to this Agreement under the heading “Lenders” and any assignees of the
Lenders who hereafter become parties hereto pursuant to and in accordance with
Section 11.5 or 11.16; and “Lender” shall mean any one of the foregoing Lenders.
“Letter of Credit Commitment” shall mean, as of any date of determination, the
obligation of the Issuing Bank to issue Letters of Credit as of such date. As of
the Agreement Date, the Letter of Credit Commitment is $50,000,000, and may be
reduced or increased pursuant to the terms of this Agreement.
“Letter of Credit Disbursement” shall mean a payment made by the Issuing Bank
pursuant to a Letter of Credit.
“Letter of Credit Obligations” shall mean, at any time, the sum of (a) an amount
equal to one hundred percent (100%) of the aggregate undrawn and unexpired
stated amount (including the amount to which any such Letter of Credit can be
reinstated pursuant to its terms) of the then outstanding Letters of Credit,
plus (b) an amount equal to one hundred percent (100%) of the aggregate drawn,
but unreimbursed drawings of any Letters of Credit. The Letter of Credit
Obligations with respect to any Lender shall be its Aggregate Commitment Ratio
of the total Letter of Credit Obligations at such time.
“Letter of Credit Reserve Account” shall mean any account maintained by the
Administrative Agent the proceeds of which shall be applied as provided in
Section 9.2(d).
“Letters of Credit” shall mean either Standby Letters of Credit or Commercial
Letters of Credit issued by the Issuing Bank on behalf of a Borrower from time
to time in accordance with Section 2.15.
“Licensor” shall mean any Person from whom a Credit Party obtains the right to
use any Intellectual Property.
“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
negative pledge agreement, assignment, charge, option, security interest, title
retention agreement, levy, execution, seizure, attachment, garnishment, or other
encumbrance of any kind in respect of such property, whether or not choate,
vested, or perfected.
“Loan Account” shall have the meaning specified in Section 2.7.
“Loan Documents” shall mean this Agreement, any Revolving Loan Notes, the
Security Documents, the Controlled Account Agreements, the Joinder Supplements,
all reimbursement agreements relating to Letters of Credit issued hereunder, all
Third Party Agreements, all Information and Collateral Disclosure Certificates,
all Compliance Certificates, all Requests for Advance, all Requests for Issuance
of Letters of Credit, all Notices of Conversion/Continuation, all Borrowing Base
Certificates, all fee letters executed in connection with this Agreement, all
documents executed in connection with the Federal Assignment of Claims Act of
1940 (if any), all subordination agreements, all intercreditor agreements, and
all other documents, instruments, certificates, and agreements executed or
delivered in connection with or contemplated by this Agreement, including,
without limitation, any security agreements or guaranty agreements from any
Credit Party’s Restricted Subsidiaries to the Lender Group, or any of them, all
of the foregoing, as amended, restated, supplemented or otherwise modified from
time to time; provided, however, that, notwithstanding the foregoing, none of
the Bank Products Documents shall constitute Loan Documents.
“Loans” shall mean, collectively, the Revolving Loans, the Swing Loans and the
Agent Advances.
“Majority Lenders” shall mean, as of any date of calculation, Lenders the sum of
whose unutilized portion of the Revolving Loan Commitment plus Loans (other than
Swing Loans and Agent Advances) outstanding plus participation interests in
Letter of Credit Obligations, Swing Loans and Agent Advances outstanding on such
date of calculation exceeds fifty percent (50%) of the sum of the aggregate
unutilized portion of the Revolving Loan Commitment plus Loans (other than Swing
Loans and Agent Advances) outstanding plus participation interests in Letter of
Credit Obligations, Swing Loans and Agent Advances outstanding of all of the
Lenders as of such date of calculation; provided that to the extent that any
Lender is a Defaulting Lender, such Defaulting Lender and all of its Revolving
Loan Commitments, Loans and participation interests in Letter of Credit
Obligations, Swing Loans and Agent Advances shall be excluded for purposes of
determining Majority Lenders.
“Margin Stock” shall have the meaning specified in Section 5.1(t).
“Material Contracts” shall mean, collectively, all contracts, leases,
instruments, guaranties, licenses or other arrangements (other than the Loan
Documents) to which any Credit Party or any Restricted Subsidiary of a Credit
Party is or becomes a party as to which the breach, nonperformance, cancellation
or failure to renew by any party thereto could reasonably be expected to have a
Materially Adverse Effect.
“Material Farm Products Seller” means, as of any date, any Farm Products Seller
from whom the Borrowers have purchased more than $500,000 of Farm Products
during the immediately preceding twelve (12) month period.


“Material Indebtedness” shall mean any Indebtedness of any Credit Party or any
Restricted Subsidiary of a Credit Party in an aggregate principal amount
outstanding in excess of $25,000,000.
“Materially Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration or governmental investigation or proceeding), a
material adverse change in, or a material adverse effect on: (a) the business,
financial condition, results of operations, liabilities (contingent or
otherwise), or properties of the Credit Parties and their Restricted
Subsidiaries, taken as a whole; (b) the ability of any Credit Party or any of
their Restricted Subsidiaries to perform any of its obligations under any Loan
Document as and when due; or (c) (i) the validity, binding effect or
enforceability of any Loan Document, (ii) the rights, remedies or benefits
available to the Administrative Agent, the Issuing Bank or any Lender under any
Loan Document or (iii) the attachment, perfection or priority of any Lien of the
Administrative Agent under the Security Documents on a material portion of the
Collateral. In determining whether any individual event, act, condition or
occurrence of the foregoing types would result in a Materially Adverse Effect,
notwithstanding that a particular event, act, condition or occurrence does not
itself have such effect, a Materially Adverse Effect shall be deemed to have
occurred if the cumulative effect of such event, act, condition or occurrence
and all other events, acts, conditions or occurrences of the foregoing types
which have occurred would result in a Materially Adverse Effect.
“Maturity Date” shall mean the earliest to occur of (a) April 22, 2021, and (b)
such earlier date as payment of the Loans shall be due (whether by acceleration
or otherwise).
“Maximum Guaranteed Amount” shall have the meaning specified in Section 3.1(g).
“MNPI” shall have the meaning specified in Section 11.17(a).
“Monthly Borrowing Base Condition” shall mean for any three (3) consecutive
Business Day period that the Aggregate Revolving Credit Obligations exceeded
$120,000,000, provided, that for (i) any three (3) consecutive Business Day
period that occurs entirely within one fiscal month, the Monthly Borrowing Base
Condition shall have occurred within such fiscal month and (ii) for any three
(3) consecutive Business Day period which begins in one fiscal month (“First
Month”) and extends into the following fiscal month, the Monthly Borrowing Base
Condition shall be deemed to have occurred within the First Month.
“Moody’s” shall mean Moody’s Investor Service, Inc., or any successor thereto.
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is making,
is obligated to make or has made or been obligated to make, contributions at any
time during the immediately preceding five (5) plan years.
“Necessary Authorizations” shall mean all authorizations, consents, permits,
approvals, licenses, and exemptions from, and all filings and registrations
with, and all reports to, any Governmental Authority whether Federal, state,
local, and all agencies thereof, which are required for the incurrence or
maintenance of the Obligations and any other transactions contemplated by the
Loan Documents and the conduct of the businesses and the ownership (or lease) of
the properties and assets of the Credit Parties and each of their Restricted
Subsidiaries.
“Net Cash Proceeds” shall mean, with respect to any sale, lease, transfer,
casualty loss or other disposition or loss of assets by any Credit Party, the
aggregate amount of cash received for such assets, or such insurance proceeds,
net of reasonable and customary transaction costs properly attributable to such
transaction and payable by such Credit Party to a non-Affiliate in connection
with such sale, lease, transfer or other disposition of assets, including,
without limitation, sales commissions to the extent applicable.
“Net Income” shall mean, as determined for any period on a consolidated basis
for the Parent and its consolidated Restricted Subsidiaries, the Parent’s and
its consolidated Restricted Subsidiaries’ net income (or loss) for such period
determined in accordance with GAAP, but excluding therefrom (to the extent
otherwise included therein) (a) any extraordinary gains or losses, (b) any
non-recurring gains or losses, (c) any gains or losses attributable to write-ups
or write-downs of assets, (d) any equity interest of the Parent or any of its
Restricted Subsidiaries in the unremitted earnings (or losses) of any Person
that is not a Subsidiary, (e) any income (or loss) of any Subsidiary which is
not, directly or indirectly, wholly owned by the Parent, in an amount equal to
the amount of such income (or loss) multiplied by the percentage ownership in
such Subsidiary held by Persons other than the Parent and its consolidated
Restricted Subsidiaries, (f) any income (or loss) of any Person accrued prior to
the date it becomes a Subsidiary or is merged into or consolidated with the
Parent or any of its Restricted Subsidiaries on the date that such Person’s
assets are acquired by the Parent or any of its Restricted Subsidiaries, and (g)
any income (or loss) from the early extinguishment or modification of debt.
“NOLV Percentage” shall mean the fraction, expressed as a percentage, (a) the
numerator of which is the amount equal to the value that is estimated to be
recoverable in an orderly liquidation of Inventory that is the subject of a
Qualified Appraisal, as determined from time to time in a Qualified Appraisal,
net of all liquidation costs, discounts, and expenses and (b) the denominator of
which is the applicable Value of the Inventory that is the subject of such
Qualified Appraisal.
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.
“Notice of Conversion/Continuation” shall mean a notice in substantially the
form of Exhibit E.
“Noticed Farm Product” means a Farm Product owned by a Borrower (a) which is or
at any time was the subject of a Farm Products Notice, and (b) for which any
Borrower failed to take all other actions as may be reasonably required to
ensure that such Farm Product is purchased free and clear of any Lien thereon.
“Obligations” shall mean (a) all payment and performance obligations as existing
from time to time of the Credit Parties to the Lender Group, or any of them,
under this Agreement and the other Loan Documents (including all Letter of
Credit Obligations and including any interest, fees and expenses that, but for
the provisions of the Bankruptcy Code, would have accrued), or as a result of
making the Loans or issuing the Letters of Credit, (b) the obligation to pay the
amount of any and all damages which the Lender Group, or any of them, may suffer
by reason of a breach by any Credit Party of any obligation, covenant, or
undertaking with respect to this Agreement or any other Loan Document, and (c)
any Bank Products Obligations arising from or in connection with any Bank
Products provided to a Credit Party or a Restricted Subsidiary by, and any Bank
Products Documents entered into by a Credit Party or a Restricted Subsidiary
with, any Bank Products Provider, so long as such Bank Products Provider was a
Lender at the time such Bank Products were provided or such Bank Products
Documents were entered into; provided, that any Bank Products Provider providing
any Bank Product shall have delivered written notice to the Administrative Agent
that (i) such Bank Products Provider has entered into a transaction to provide
Bank Products to a Credit Party or a Restricted Subsidiary and (ii) the
obligations arising pursuant to such Bank Products provided to such Credit Party
or such Restricted Subsidiary constitute Obligations entitled to the benefits of
the Liens granted under the Security Documents, and the Administrative Agent
shall have accepted such notice in writing; provided further that if a Bank
Products Provider ceases to be a Lender Group member, “Obligations” shall
include only debts, liabilities and obligations of such Lender Group member (or
Affiliate thereof) arising from or in connection with any Bank Products
Documents entered into at a time when such Lender Group member (or Affiliate
thereof) was a Lender Group member. Anything in the foregoing or in any Security
Document to the contrary notwithstanding, Excluded Hedge Obligations of any
Credit Party shall not constitute Obligations.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Original Agreement Date” shall mean December 5, 2013.
“Other Taxes” shall have the meaning specified in Section 2.8(b)(ii).
“Overadvance” means the existence of any of the following, whether as a result
of the making of any Loan, the issuance of any Letter of Credit, the reduction
of any Revolving Loan Commitment, or for any other reason, including, without
limitation, currency fluctuations, changes to the applicable Borrowing Base, or
the imposition of Reserves:
(a)    the Aggregate Revolving Credit Obligations exceeds the lesser of (A) the
Revolving Loan Commitment minus Reserves, and (B) the maximum amount of
Indebtedness permitted to be incurred under this Agreement pursuant to the
Indenture; or
(b)     the Aggregate Revolving Credit Obligations shall exceed the Borrowing
Base.
“PACA” shall mean the Perishable Agricultural Commodities Act, 1930, as amended,
7 U.S.C. Section 499a et seq., as the same now exists or may from time to time
hereafter be amended, restated, modified, recodified or supplemented, together
with all rules, regulations and interpretations thereunder or related thereto.
“Participant” shall have the meaning specified in Section 11.5.
“Patent Security Agreements” shall mean, collectively, any Patent Security
Agreement made by a Credit Party in favor of the Administrative Agent, on behalf
of the Lender Group, from time to time, as amended, restated, supplemented, or
otherwise modified from time to time, including, without limitation, any Patent
Security Agreement delivered on the Original Agreement Date.
“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.
“Payment Date” shall mean the last day of each Interest Period for a Eurodollar
Advance.
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
“Permitted Acquisition” shall mean (i) any Acquisition by a Credit Party
approved in writing by the Majority Lenders and (ii) any other Acquisition by a
Credit Party as to which all of the following conditions are satisfied, in each
case in form and substance reasonably satisfactory to the Administrative Agent:
(a)    immediately prior to and immediately after giving effect to such
Acquisition (i) the representations and warranties set forth in the Loan
Documents shall be true and correct in all material respects on and as of such
date or to the extent such representations and warranties expressly relate to an
earlier date, on and as of such earlier date, and (ii) no Default or Event of
Default shall have occurred and be continuing;
(b)    if the Acquisition Consideration for such Acquisition does not exceed
$10,000,000, the applicable Credit Party shall have provided the Administrative
Agent with at least five (5) Business Days (or such shorter period as may be
acceptable to the Administrative Agent) prior written notice of such
Acquisition, which notice shall include a reasonably detailed description of
such proposed Acquisition;
(c)    the Acquired Company shall be an operating company that engages in a
Permitted Business;
(d)    the board of directors (or other comparable governing body) of such
Acquired Company shall have duly approved such Acquisition;
(e)    if the Acquisition Consideration for such Acquisition exceeds
$10,000,000:
(i)    at least ten (10) Business Days (or such shorter period as may be
acceptable to the Administrative Agent) prior to such proposed Acquisition the
Borrowers shall have delivered to the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent:
(A)    a consolidated balance sheet and income statement of the Parent and its
Restricted Subsidiaries on a Pro Forma Basis for the four (4) Fiscal Quarter
period most recently ending prior to the proposed date of such Acquisition for
which financial statements for the Parent have been delivered pursuant to
Section 7.1(b) or 7.2 (the “Acquisition Pro Forma”), based on recent financial
statements, which shall be complete and shall fairly present in all material
respects the assets, liabilities, financial condition and results of operations
of the Parent and its Restricted Subsidiaries (including the Acquisition) in
accordance with GAAP in all material respects consistently applied;
(B)    financial statements (including audited financial statements, if
available) reasonably acceptable to the Administrative Agent with respect to the
Person or Property subject to such Acquisition or, if no such financial
statements are available, all material financial information received by the
Borrowers with respect to the Person or Property subject to such Acquisition
(including without limitation any quality of earnings report) (collectively, the
“Target Financials”); and
(C)     a certificate of the chief financial officer of the Borrower
Representative certifying that (A) each Borrower (after taking into
consideration all rights of contribution and indemnity such Borrower has against
the Parent and each other Restricted Subsidiary of the Parent) will be Solvent
upon the consummation of the Acquisition and (B) the Acquisition Pro Forma
fairly presents in all material respects the consolidated financial condition of
the Parent and its Restricted Subsidiaries as of the date thereof on a Pro Forma
Basis; and
(ii)    the applicable Credit Party shall have delivered to the Administrative
Agent all substantially final acquisition documents in connection with such
Permitted Acquisition at least two (2) Business Days (or such shorter period as
may be acceptable to the Administrative Agent) prior to the consummation of the
Permitted Acquisition, which documents shall be satisfactory to the
Administrative Agent in its Permitted Discretion, provided that the applicable
Credit Party shall deliver to the Administrative Agent all revised drafts of
such acquisition documents as and when available and shall deliver to the
Administrative Agent the final executed copies of such acquisition documents
prior to the date such Acquisition is consummated;
(f)    the Specified Condition has been satisfied; and
(g)    the applicable Credit Party and the Person acquired in such Acquisition,
as applicable, shall have complied with Section 6.20 in connection with such
Acquisition in accordance with the time set forth therein.
To the extent the Accounts and/or Inventory acquired in such Acquisition will be
included in any applicable Borrowing Base (including without limitation for
determining whether the Specified Conditions have been satisfied), the
Administrative Agent shall have completed a field examination and Qualified
Appraisal, as applicable, with respect to such Accounts and/or Inventory, in
each case satisfactory to the Administrative Agent in its Permitted Discretion;
provided, however, that up to $10,000,000 of the Borrowing Base may at any time
be attributable to Accounts or Inventory so acquired and for which no field
examination or Qualified Appraisal has been completed so long as such Accounts
and Inventory relate to a substantially similar type of business as the
businesses conducted by the Borrowers on the Agreement Date; provided further
that such amount shall be reduced by the aggregate amount of Accounts and
Inventory of IMS Trading, LLC and Hydro-Organics Wholesale that are included in
the Borrowing Base until such time as the Administrative Agent shall have
completed a field examination and Qualified Appraisal, as applicable, with
respect to such Accounts and/or Inventory.
“Permitted Amendments” shall mean an extension of the Maturity Date and/or the
Revolving Loan Commitment of the Accepting Lenders and/or the payment of
additional fees to the Accepting Lenders (such change and/or payments to be in
the form of cash, equity interests or other property as agreed by the Borrowers
and the Accepting Lenders) notwithstanding the provisions of Section 2.10
“Permitted Asset Disposition” shall mean the following:
(a)    the sale or other disposition of assets of a Credit Party or any of its
Subsidiaries (including, without limitation, the Equity Interests of a Borrower
(other than the Parent) or any Subsidiary) so long as (i) such sale or
disposition is for fair market value, (ii) at least 75% of the proceeds from
such sale or disposition are in the form of cash or Cash Equivalents, unless, in
the case of sales or dispositions of real property or equipment, the
consideration for such sale or disposition is Property used or useful in the
business of the Borrowers of equal or greater value than the Property being sold
or disposed of, (iii) if such sale or disposition consists of any Accounts or
Inventory (or the Equity Interests of any Credit Party owning Accounts or
Inventory), the Borrowers shall prepay the Obligations in accordance with
Section 2.6(b), (iv) before and immediately after giving effect to such sale or
disposition, the Specified Conditions have been satisfied, and (v) the book
value of all such assets sold or disposed of shall not (A) during any Fiscal
Year exceed 25% of the total Consolidated Net Tangible Assets of the Parent and
its Restricted Subsidiaries as of the date of such disposition, and (B) during
the term of this Agreement exceed 50% of the total Consolidated Net Tangible
Assets of the Parent and its Restricted Subsidiaries as of the Agreement Date;
(b)     sale of Inventory to buyers in the ordinary course of business;
(c)    any involuntary loss, damage or destruction of property;
(d)    any involuntary condemnation, seizure or taking, by exercise of the power
of eminent domain or otherwise, or confiscation or requisition of use of
property;
(e)    the leasing or subleasing of assets of any Credit Party or its Restricted
Subsidiaries that does not interfere in any material respect with the conduct of
the business of the Borrowers and their Restricted Subsidiaries so long as the
Administrative Agent’s security interest therein is not adversely affected
thereby;
(f)    Sale Leasebacks to the extent permitted by Section 8.9; and
(g)    the sale or other disposition for fair market value of obsolete or worn
out property disposed of in the ordinary course of business;
“Permitted Business” means any business (including stock or assets) that derives
a majority of its revenues from the business engaged in by the Parent and its
Subsidiaries on the Agreement Date, any other business in the consumer products
industry and/or activities that are reasonably similar, ancillary or related to,
or a reasonable extension, development or expansion of, the businesses in which
the Parent and its Subsidiaries are engaged on the Agreement Date or any
business in the consumer products industry.
“Permitted Discretion” shall mean a determination by the Administrative Agent
made in good faith in the exercise of its reasonable (from the perspective of a
secured asset-based lender) credit judgment.
“Permitted Holders” means (a) William E. Brown, (b) the spouse or lineal
descendants of William E. Brown or his estate or (c) any corporation, limited
liability company, partnership, trust or other entity, the controlling equity
interests in which are held by or for the benefit of William E. Brown and/or his
spouse or lineal descendants.
“Permitted Liens” shall mean, as applied to any Person:
(a)    any Lien in favor of the Administrative Agent or any other member of the
Lender Group given to secure the Obligations;
(b)    (i) Liens on real estate for real estate taxes not yet delinquent and
(ii) Liens for taxes, assessments, judgments, governmental charges or levies, or
claims not yet delinquent or the non-payment of which is being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves (in accordance with GAAP) have been set aside on such Person’s books;
(c)    Liens of carriers, warehousemen, mechanics, laborers, suppliers, workers
and materialmen arising by operation of law and incurred in the ordinary course
of business for sums not more than 60 days past due or which are being
diligently contested in good faith, if such reserve or appropriate provision, if
any, as shall be required by GAAP shall have been made therefor;
(d)    Liens incurred in the ordinary course of business in connection with
worker’s compensation and unemployment insurance or other types of social
security benefits;
(e)    easements, rights-of-way, restrictions (including zoning or deed
restrictions), and other similar encumbrances on the use of real property which
in the reasonable opinion of the Administrative Agent do not interfere with the
ordinary conduct of the business of such Person or impair the value of such real
property;
(f)    Liens solely on cash collateral provided by any Credit Party or its
Restricted Subsidiary to secure reimbursement obligations in respect of the
Permitted Outside Letter of Credits so long as (i) the amount of such cash
collateral does not exceed 105% of the undrawn face amount of such Permitted
Outside Letters of Credit, and (ii) such cash collateral is not commingled with
any other cash or other assets of any Credit Party or any of its Subsidiaries;
(g)    deposits to secure the performance of bids, trade contracts, tenders,
sales, leases, statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business which are not past due;
(h)    customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or common law of banks
or other financial institutions where any Credit Party or any of its Restricted
Subsidiaries maintains deposits (other than deposits intended as cash
collateral) in the ordinary course of business;
(i)    Liens on assets of the Credit Parties existing as of the Agreement Date
which are set forth on Schedule 1.1(c), and Liens on such assets securing any
Permitted Refinancing of the Indebtedness secured thereby;
(j)    purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided that
(i) such Lien secures Indebtedness permitted by Section 8.1(c), (ii) such Lien
attaches to such asset concurrently or within 180 days after the acquisition or
the completion of the construction or improvements thereof, (iii) such Lien does
not extend to any other asset (other than the proceeds thereof), and (iv) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets;
(k)    To the extent constituting Liens, precautionary financing statements with
respect to a lessor’s rights in and to personal property leased under operating
leases (but not capitalized leases) to the Parent or any of its Subsidiaries in
the ordinary course of the Parent or the Subsidiary’s business and only covering
the property so leased;
(l)    any Lien existing on any fixed assets prior to the acquisition thereof by
any Credit Party or any of its Restricted Subsidiaries or existing on any fixed
assets of any Person that becomes a Subsidiary; provided that (i) such Lien was
not created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, (ii) such Lien does not apply to any other
property of any Credit Party or any of its Restricted Subsidiaries, and (iii)
such Lien secures only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary;
(m)    customary restrictions on intellectual property and property manufactured
or sold by any Credit Party or its Subsidiary utilizing such intellectual
property, in each case set forth in any intellectual property license agreement
entered into by such Credit Party or Subsidiary, as licensee, in the ordinary
course of such Credit Party’s or Subsidiary’s business; provided, that (i) such
restrictions do not encumber any property other than such intellectual property
and the property manufactured or sold utilizing such intellectual property and
(ii) the value of the property subject to such restrictions does not, at any
time, exceed $10,000,000 in the aggregate for all such licenses; and
(n)    Liens on real property of the Credit Parties and their Restricted
Subsidiaries securing Indebtedness permitted under Section 8.1(j).
“Permitted Location” shall mean (a) any location described on Schedule 5.1(x),
and (b) any other location of which the Borrowers have provided at least fifteen
(15) days’ (or such shorter period as may be acceptable to the Administrative
Agent) written notice to the Administrative Agent, and the Administrative Agent
shall have consented in writing before such location’s being a “Permitted
Location.”
“Permitted Outside Letters of Credit” means letters of credit (other than
Letters of Credit issued hereunder) issued for the account of or on behalf of
any Credit Party or any of its Restricted Subsidiaries, so long as the undrawn
face amount of such letters of credit, together with all drawn but unreimbursed
amounts thereunder does not at any time exceed $30,000,000.
“Permitted Refinancing Indebtedness” shall mean refinancings, renewals,
exchanges, or extensions of Indebtedness so long as: (a) such refinancings,
renewals, exchanges, or extensions do not result in an increase in the principal
amount of the Indebtedness so refinanced, renewed, exchanged, or extended, other
than by the amount of premiums paid thereon and the fees and expenses incurred
in connection therewith and by the amount of unfunded commitments with respect
thereto; (b) such refinancings, renewals, exchanges or extensions do not result
in a shortening of the average weighted maturity (measured as of the
refinancing, renewal, exchange, or extension) of the Indebtedness so refinanced,
renewed, exchanged, or extended, nor are they on terms or conditions that, taken
as a whole, are less favorable in any material respect to the Credit Parties,
taken as a whole, than those of the Indebtedness being refinanced or extended;
(c) if the Indebtedness that is refinanced, renewed, exchanged, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, exchange, or extension must include
subordination terms and conditions that are at least as favorable to the Lender
Group as those that were applicable to the refinanced, renewed, exchanged or
extended Indebtedness; (d) the Indebtedness that is refinanced, renewed,
exchanged, or extended is not recourse to any Person that is liable on account
of the Obligations other than those Persons which were obligated with respect to
the Indebtedness that was refinanced, renewed, exchanged, or extended and such
Person’s Subsidiaries; and (e) no Default or Event of Default is continuing or
would result from such refinancing, renewal, exchange or extension of such
Indebtedness.
“Person” shall mean an individual, corporation, partnership, trust, joint stock
company, limited liability company, unincorporated organization, other legal
entity or joint venture or a government or any agency or political subdivision
thereof.
“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA that any Credit Party or ERISA Affiliate maintains, contributes to or has
an obligation to contribute to or has maintained, contributed to or had an
obligation to contribute to at any time within the past six (6) years.
“Platform” shall mean IntraLinks/IntraAgency, SyndTrak or another relevant
website approved by the Administrative Agent.
“PPSA” means the Personal Property Security Act (Ontario), as in effect from
time to time or the personal property security legislation of another province
which is required to be applied in connection with the perfection of the Lien
granted to the Administrative Agent by any Credit Party.
“Pro Forma Basis” shall mean, with respect to any determination of whether a
Specified Condition (the transaction subject to such Specified Condition
referred to in this definition as a “specified transaction”) has been met, and
with respect to the four (4) fiscal quarter period most recently ending prior to
the specified transaction for which financial statements for the Parent have
been delivered pursuant to Section 7.1(b) or 7.2 (each, a “reference period”),
such determination shall be made in accordance with the following:
(a)     with respect to any disposition or Permitted Acquisition, such
disposition or Permitted Acquisition shall be deemed to have occurred on the
first day of such reference period;
(b)    any Indebtedness incurred or assumed by the Parent or any Subsidiary in
connection with any specified transaction (including any Indebtedness of a
Person acquired in a Permitted Acquisition that is not retired or repaid in
connection therewith) shall be deemed to have been incurred or assumed as of the
first day of such reference period;
(c)     any Indebtedness retired or repaid in connection with any specified
transaction (including any Indebtedness of a Person acquired in a Permitted
Acquisition) shall be deemed to have been retired or repaid as of the first day
of such reference period; and
(d)    any specified transaction that is an Investment or Restricted Payment
(including any Restricted Payment made to finance a Permitted Acquisition) shall
be deemed to have been made on the first day of such reference period.
For the purposes of the determinations in paragraphs (a) through (d) of this
definition, all specified transactions consummated after the end of the
reference period through the date on which such determination is made shall be
included in such determination.
“Property” shall mean any real property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, Inventory or
other asset owned, leased or operated by the Credit Parties, their Restricted
Subsidiaries or any of them (including, without limitation, any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).
“Qualified Appraisal” shall mean an appraisal (a) which is or was conducted by
an independent appraiser selected or approved by the Administrative Agent and
(b) which will be or was conducted in such a manner and of such a scope as is
acceptable to the Administrative Agent in its Permitted Discretion.
“Qualified ECP Guarantor” shall mean, in respect of any Hedge Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Hedge Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Property” shall mean any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement or license and any
other right to use or occupy real property, including any right arising by
contract.
“Register” shall have the meaning specified in Section 11.5(c).
“Reimbursement Obligations” shall mean the payment obligations of the Borrowers
under Section 2.15(c).
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.
“Rent Reserve” shall mean a reserve established by the Administrative Agent in
its Permitted Discretion in an amount of up to three (3) months’ rent and/or
royalty payments made by any Credit Party for each location at which Eligible
Inventory (but for the establishment of Rent Reserves hereunder) of such Credit
Party is located and each location for which access is necessary or desirable to
access Eligible Inventory, in each case, that is not subject to a Third Party
Agreement (as reported to the Administrative Agent by the Borrowers from time to
time as requested by the Administrative Agent), as such amount may be adjusted
from time to time by the Administrative Agent in its Permitted Discretion.
“Replacement Event” shall have the meaning specified in Section 11.16.
“Replacement Lender” shall have the meaning specified in Section 11.16.
“Request for Advance” shall mean any certificate signed by an Authorized
Signatory of a Borrower requesting a new Advance hereunder, which certificate
shall be denominated a “Request for Advance,” and shall be in substantially the
form of Exhibit F.
“Request for Issuance of Letter of Credit” shall mean any certificate signed by
an Authorized Signatory of a Borrower requesting that the Issuing Bank issue a
Letter of Credit hereunder, which certificate shall be in substantially the form
of Exhibit G.
“Reserves” shall mean the Bank Products Reserve, the Dilution Reserve, Rent
Reserves, and such other reserves that the Administrative Agent may establish,
from time to time in the exercise of its Permitted Discretion for such purposes
as the Administrative Agent shall deem necessary or desirable. Without limiting
the generality of the foregoing, the following reserves shall be deemed an
exercise of the Administrative Agent’s Permitted Discretion: (a) reserves for
price adjustments and damages; (b) reserves for obsolescence of Inventory or
Inventory anticipated to be returned by a Borrower’s customers; (c) reserves for
special order goods (other than private label goods) and deferred shipment
sales; (d) reserves for accrued but unpaid ad valorem, excise, personal
property, and mining severance tax liability; (e) reserves for warehousemen’s,
bailees’, shippers’ or carriers’ charges; (f) reserves for accrued, unpaid
interest on the Obligations; (g) reserves for known litigation settlement costs
and related expenses; (h) reserves for returns, discounts, claims, credits and
allowances of any nature that are not paid pursuant to the reductions of
Accounts; (i) reserves for the sales, excise or similar taxes included in the
amount of any Accounts reported to Administrative Agent and amounts due or to
become due in respect of sales, use and/or withholding taxes; (j) reserves for
any rental payments, service charges or other amounts due or to become due to
lessors of personal property; (k) reserves for obsolete or slow moving Inventory
taking into account historical sales patterns (as determined by the
Administrative Agents in its Permitted Discretion); (l) reserves for net
collections of Accounts since the date of the most recently delivered Borrowing
Base Certificate; (m) to the extent any Inventory located in Canada is included
in the Borrowing Base, reserves with respect to Canadian Priority Payables, (n)
reserves in respect of any claims or rights of any producer, grower or seller of
Farm Products (or any lender thereto) (including without limitation under the
FSA and PACA (in each case to the extent applicable)), and (o) reserves for any
existing or potential liability or any other matter that has or could reasonably
be expected to have a negative impact on the value of the Collateral or
realization thereon or the repayment of the Obligations.
“Responsible Officer” shall mean each president, executive vice president, chief
executive officer, chief financial officer, treasurer, secretary, general
counsel or assistant general counsel, or any Person having comparable
responsibilities with respect to such offices, of any Credit Party.
“Restricted Payment” shall mean (a) Dividends, (b) loans by any Credit Party or
any of their Restricted Subsidiaries to any holder of Equity Interests in a
Credit Party or Restricted Subsidiary other than loans to a holder of Equity
Interests that is a Credit Party or (c) any payment of management, consulting,
professional or similar fees (but not including compensation paid to any Person
for services rendered by such Person in his or her capacity as an employee of a
Credit Party or Restricted Subsidiary) payable by any Credit Party or any
Restricted Subsidiary of a Credit Party to any Affiliate, (d) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, by the Parent or any of its Restricted Subsidiaries
of any Equity Interests issued by the Parent or any of its Restricted
Subsidiaries now or hereafter outstanding by the Parent or any of its Restricted
Subsidiaries, as the case may be, except for any redemption, retirement, sinking
funds or similar payment payable solely in such other shares or units of the
same class of Equity Interests or any class of Equity Interests which are junior
to that class of Equity Interests; (e) any cash payment made to redeem,
purchase, repurchase, or retire, or obtain the surrender of, any outstanding
warrants, options, or other rights to acquire any Equity Interests issued by the
Parent or any of its Restricted Subsidiaries now or hereafter outstanding,
including, without limitation, any payment in connection with any Person’s
exercise of any “put” right; and (f) any payment made to repay, redeem,
purchase, repurchase, or retire, or obtain the surrender of, the 2015 Notes or
any other Indebtedness which is subordinated to the Obligations.
“Restricted Subsidiary” shall mean a Subsidiary of Parent (including without
limitation any Immaterial Subsidiary) other than any Unrestricted Subsidiary.
“Retiree Welfare Plan” shall mean a Plan that is an “employee welfare benefit
plan” within the meaning of Section 3(1) of ERISA that provides for continuing
coverage or benefits for any participant or any beneficiary of a participant
after such participant’s termination of employment, other than continuation
coverage provided pursuant to Code Section 4980B (or applicable state law
mandating health insurance continuation coverage for employees) and at the sole
expense of the participant or the beneficiary.
“Revolving Commitment Ratio” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the Revolving Loan Commitment of such Lender,
divided by (b) the Revolving Loan Commitment of all Lenders, which, as of the
Agreement Date, are set forth (together with U.S. Dollar amounts thereof) on
Schedule 1.1(a).
“Revolving Credit Obligations” shall mean, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and pro rata share (based on its Revolving Commitment Ratio) of the Letter
of Credit Obligations and the Swing Loan Obligations and Agent Advances.
“Revolving Loan Commitment” shall mean, as of any date of determination, the
several obligations of the Lenders to make advances to the Borrowers as of such
date, in accordance with their respective Revolving Commitment Ratios. As of the
Agreement Date, the Revolving Loan Commitment is $400,000,000, and may be
reduced or increased pursuant to the terms of this Agreement.
“Revolving Loan Notes” shall mean those certain promissory notes issued by the
Borrowers to each of the Lenders that requests a promissory note, in accordance
with each such Lender’s Revolving Commitment Ratio of the Revolving Loan
Commitment, substantially in the form of Exhibit H.
“Revolving Loans” shall mean, collectively, the amounts (other than Agent
Advances and Swing Loans) advanced from time to time by the Lenders to the
Borrowers under the Revolving Loan Commitment.
“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc., or any successor thereto.
“Sale Leaseback” shall have the meaning specified in Section 8.9.
“Sanctioned Country” shall mean, at any time, a country or territory that is, or
whose government is, the subject or target of any Sanctions.
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).
“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state,
or Her Majesty’s Treasury of the United Kingdom.
“Schedule” shall, except with reference to Schedule 1.1(a) to this Agreement,
mean the applicable schedule of the Disclosures Schedules delivered by the
Credit Parties in connection with this Agreement and certified by the Borrower
Representative, which Disclosure Schedules are expressly incorporated herein by
reference.
“SEA” shall mean the Securities and Exchange Act of 1934 and the rules
promulgated thereunder by the Securities and Exchange Commission, as amended
from time to time or any similar Federal law then in force.
“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar Federal law then in force.
“Security Agreement” shall mean that certain Amended and Restated Security
Agreement dated as of the Agreement Date among the Credit Parties and the
Administrative Agent, on behalf of, and for the benefit of, the Lender Group, as
amended, restated, supplemented, or otherwise modified from time to time.
“Security Documents” shall mean, collectively, the Security Agreement, any
Copyright Security Agreements, any Patent Security Agreements, any Trademark
Security Agreements, any Controlled Account Agreement, all UCC-1 and PPSA
financing statements and any other document, instrument or agreement granting
Collateral for the Obligations, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.
“Solvent” shall mean, as to any Person, that (a) the property of such Person, at
a fair valuation on a going concern basis, will exceed its debt; (b) the capital
of such Person will not be unreasonably small to conduct its business; and (c)
no such Person will have incurred debts, or have intended to incur debts, beyond
its ability to pay such debts as they mature. For purposes of this definition,
“debt” shall mean any liability on a claim, and “claim” shall mean (i) the right
to payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, undisputed, legal,
equitable, secured or unsecured, or (ii) the right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, undisputed, secured or unsecured.
“Specified Conditions” shall mean that (a) before and after giving effect to the
applicable Acquisition, disposition, Investment or Restricted Payment (each a
“specified transaction”), (i) no Default or Event of Default exists or would
result therefrom, and (ii) either (x) Excess Availability exceeds the greater of
(A) 15% of Availability and (B) $60,000,000, and the Borrowers demonstrate that
on a Pro Forma Basis they will have a Fixed Charge Coverage Ratio of at least
1.00 to 1.00 for the four (4) fiscal quarter period immediately preceding such
transaction for which financial statements for the Parent have been delivered
pursuant to Section 7.1(b) or 7.2, or (y) the Borrowers have Excess Availability
that exceeds the greater of (A) 20% of Availability and (B) $80,000,000, and (b)
if the total consideration paid or received by a Borrower in connection with
such specified transaction, or the amount of such specified transaction, exceeds
$10,000,000 in the aggregate, then within five (5) Business Days prior to such
specified transaction the Administrative Agent shall have received a certificate
(with appropriate calculations attached thereto) of the chief financial officer
of the Borrower Representative certifying that the Specified Conditions in the
foregoing clause (a) will be satisfied before and after giving effect to such
specified transaction. For the purposes of determining the satisfaction of the
Specified Conditions in connection with a disposition, the calculation of Excess
Availability shall be determined on a Pro Forma Basis after giving effect to (x)
any reduction in the Borrowing Base which would result from such sale or
disposition and (y) any repayment of the Revolving Loans made contemporaneously
with such sale or disposition from the cash proceeds thereof.
“Standby Letter of Credit” shall mean a Letter of Credit issued to support
obligations of a Borrower incurred in the ordinary course of its business, and
which is not a Commercial Letter of Credit.
“Subordinated Indebtedness” means any unsecured Indebtedness of the Parent and
any of its Subsidiaries incurred from time to time the payment of which are
subordinated to payment of the Obligations arising under this Agreement and the
other the Loan Documents to the written satisfaction of, and the terms and
conditions of which are otherwise reasonably satisfactory to, the Administrative
Agent.
“Subsidiary” shall mean, as applied to any Person, (a) any corporation of which
more than fifty percent (50%) of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect a majority of its board
of directors, regardless of the existence at the time of a right of the holders
of any class or classes of securities of such corporation to exercise such
voting power by reason of the happening of any contingency, or any partnership
or limited liability company of which more than fifty percent (50%) of the
outstanding partnership interests or membership interests, as the case may be,
is at the time owned by such Person, or by one or more Subsidiaries of such
Person, or by such Person and one or more Subsidiaries of such Person, and (b)
any other entity which is controlled or capable of being controlled by such
Person, or by one or more Subsidiaries of such Person, or by such Person and one
or more Subsidiaries of such Person. For the avoidance of doubt, unless the
context otherwise requires, the term “Subsidiary” shall include all direct and
indirect Subsidiaries of any Person. Unless otherwise indicated, all references
to “Subsidiary” hereunder shall mean a Subsidiary of the Parent.
“Subsidiary Guarantors” shall mean each Subsidiary of the Parent party hereto as
a Guarantor and any other Subsidiary of the Parent which, from time to time,
executes and delivers a Joinder Supplement that causes or purports to cause such
Subsidiary to become a Guarantor.
“Supermajority Lenders” shall mean, as of any date of calculation, Lenders the
sum of whose unutilized portion of the Revolving Loan Commitment plus Loans
(other than Swing Loans and Agent Advances) outstanding plus participation
interests in Letter of Credit Obligations, Swing Loans and Agent Advances
outstanding on such date of calculation exceeds sixty-six and two thirds percent
(66.67%) of the sum of the aggregate unutilized portion of the Revolving Loan
Commitment plus Loans (other than Swing Loans and Agent Advances) outstanding
plus participation interests in Letter of Credit Obligations, Swing Loans and
Agent Advances outstanding of all of the Lenders as of such date of calculation;
provided that to the extent that any Lender is a Defaulting Lender, such
Defaulting Lender and all of its Revolving Loan Commitments, Loans and
participation interests in Letter of Credit Obligations, Swing Loans and Agent
Advances shall be excluded for purposes of determining Supermajority Lenders.
“Swing Bank” shall mean SunTrust Bank, or any other Lender who shall agree with
the Administrative Agent to act as Swing Bank.
“Swing Loans” shall mean, collectively, the amounts advanced from time to time
by the Swing Bank to a Borrower under the Revolving Loan Commitment in
accordance with Section 2.2(g).
“Swing Loan Obligations” shall mean, at any time, the aggregate principal amount
of all Swing Loans outstanding at such time.
“Swing Rate” shall mean the Base Rate plus the Applicable Margin for Base Rate
Loans in effect from time to time.
“Tax Benefit” shall have the meaning specified in Section 2.8(b)(viii).
“Taxes” shall have the meaning specified in Section 2.8(b)(i).
“Third Party” shall mean any (a) lessor, mortgagee or other secured party,
mechanic or repairman, warehouse operator or warehouseman, processor, packager,
consignee, shipper, customs broker, freight forwarder, bailee, or other third
party which may have possession of any Collateral or lienholders’ enforcement
rights against any Collateral; and (b) Licensor whose rights in or with respect
to any Collateral limit or restrict or may, in the Administrative Agent’s
reasonable determination, limit or restrict Borrowers’ or the Administrative
Agent’s rights to sell or otherwise dispose of such Collateral.
“Third Party Agreement” shall mean an agreement in form and substance reasonably
satisfactory to the Administrative Agent pursuant to which a Third Party, as
applicable and as may be required by the Administrative Agent, among other
things: (a) waives or subordinates in favor of the Administrative Agent any
Liens such Third Party may have in and to any Collateral or any setoff,
recoupment, or similar rights such Third Party may have against any Credit
Party; (b) grants the Administrative Agent access to Collateral which may be
located on such Third Party’s premises or in the custody, care, or possession of
such Third Party for purposes of allowing the Administrative Agent to inspect,
remove or repossess, sell, store, or otherwise exercise its rights under this
Agreement or any other Loan Document with respect to such Collateral; (c)
authorizes the Administrative Agent (with or without the payment of any royalty
or licensing fee, as determined by the Administrative Agent) to (i) complete the
manufacture of work-in-process (if the manufacturing of such Goods requires the
use or exploitation of a Third Party’s Intellectual Property) and (ii) dispose
of Collateral bearing, consisting of, or constituting a manifestation of, in
whole or in part, such Third Party’s Intellectual Property; (d) agrees to hold
any negotiable Documents in its possession relating to the Collateral as agent
or bailee of the Administrative Agent for purposes of perfecting the
Administrative Agent’s Lien in and to such Collateral under the UCC; (e) with
respect to Third Parties other than landlords, agrees to deliver the Collateral
to the Administrative Agent upon request or, upon payment of applicable fees and
charges to deliver such Collateral in accordance with the Administrative Agent’s
instructions; or (f) agrees to terms regarding Collateral held on consignment by
such Third Party.
“Title IV Plan” shall mean a Plan that is an “employee pension benefit plan,”
within the meaning of Section 3(2) of ERISA, that is covered by Title IV of
ERISA or the minimum funding standard of Section 302 of ERISA or Section 412 of
the Code and is sponsored or maintained by any Credit Party or any ERISA
Affiliate or to which any Credit Party or any ERISA Affiliate contributes or has
an obligation to contribute or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five (5) plan years.
“Trademark Security Agreements” shall mean, collectively, any Trademark Security
Agreement made in favor of the Administrative Agent, on behalf of the Lender
Group, from time to time, as amended, restated, supplemented, or otherwise
modified from time to time, including, without limitation, any Trademark
Security Agreement delivered on the Original Agreement Date.
“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority or remedies and for
purposes of definitions related to such provisions.
“Unfunded Pension Liability” shall mean at any time, the aggregate amount, if
any, of the sum of (a) the amount by which the benefit liabilities under Section
4001(a)(16) of ERISA of each Title IV Plan exceeds the current value of that
Title IV Plan’s assets, determined in accordance with actuarial assumptions used
for funding the Title IV Plan pursuant to Sections 412 and 430 of the Code and
Sections 302 and 303 of ERISA for the applicable plan year, and (b) for a period
of five (5) years following a transaction which might reasonably be expected to
be covered by Section 4069 of ERISA, the liabilities (whether or not accrued)
that could be avoided by any Credit Party or any ERISA Affiliate as a result of
such transaction.
“Unrestricted Subsidiary” shall mean Tech Pac, L.L.C. and any other Subsidiary
of Parent designated by the board of directors of Parent as an Unrestricted
Subsidiary pursuant to Section 6.20(b) after the date hereof, in each case,
until such Person ceases to be an Unrestricted Subsidiary of Parent in
accordance with Section 6.20(b).
“Unused Line Fee” shall have the meaning specified in Section 2.4(b).
“US” or “United States” shall mean the United States of America.
“U.S. Dollars” or “$” shall mean the lawful currency of the United States of
America.
“U.S. Dollar Equivalent” means (a) as to any amount denominated in U.S. Dollars,
the amount thereof and (b) as to any amount denominated in any currency other
than U.S. Dollars, the amount of U.S. Dollars into which such amount could be
converted using the sell rate of exchange for such currency set forth from time
to time by the Administrative Agent (or if the Administrative Agent does not
maintain an exchange rate for the applicable currency, any spot rate of exchange
selected by the Administrative Agent in its reasonable discretion from time to
time) on the date which is two (2) Business Days before the applicable date of
determination.
“Value” shall mean, at any particular date, with respect to any item of
Inventory (a) the lower of the fair market value of the Inventory and its cost,
valued in accordance with the “First-In, First-Out” method of accounting (and
shall exclude any intercompany markup or profit when Inventory is transferred
from one Credit Party to another Credit Party), minus (b) an amount which is
equal to the amount of reserves which, under FASB No. 48, “Revenue recognition
when the right of return exists,” the Borrowers shall be required to take in
regard to the amount identified in clause (a) of this definition.
“Voidable Transfer” shall have the meaning specified in Section 11.18.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2    Uniform Commercial Code. Any term used in this Agreement or in
any financing statement filed in connection herewith which is defined in the UCC
and not otherwise defined in this Agreement or in any other Loan Document shall
have the meaning given to such term in the UCC, including “Account Debtor,”
“As-Extracted Collateral,” “Chattel Paper,” “Commercial Tort Claim,”
“Commodities Account,” “Consignment,” “Deposit Account,” “Document,” “Electronic
Chattel Paper,” “Equipment,” “Fixtures,” “General Intangibles,” “Goods,”
“Instrument,” “Investment Property,” “Letter-of-Credit Right,” “Proceeds,”
“Securities Account,” and “Supporting Obligation.”
Section 1.3    Accounting Principles. (a) The classification, character and
amount of all assets, liabilities, capital accounts and reserves and of all
items of income and expense to be determined, and any consolidation or other
accounting computation to be made, and the interpretation of any definition
containing any financial term, pursuant to this Agreement shall be determined
and made in accordance with GAAP consistently applied, unless such principles
are inconsistent with the express requirements of this Agreement; provided that
if because of a change in GAAP after the date of this Agreement the Parent or
any of its Restricted Subsidiaries would be required to alter a previously
utilized accounting principle, method or policy in order to remain in compliance
with GAAP, such determination shall continue to be made in accordance with the
Parent’s or such Restricted Subsidiary’s previous accounting principles, methods
and policies. All accounting terms used herein without definition shall be used
as defined under GAAP. All financial calculations hereunder shall, unless
otherwise stated, be determined for the Parent on a consolidated basis with its
Restricted Subsidiaries. Notwithstanding the foregoing, all financial covenants
contained herein shall be calculated without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any similar accounting
principle) permitting a Person to value its financial liabilities at the fair
value thereof.
(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document or any calculation
or determination relating to capital leases or operating leases, and a Credit
Party or the Majority Lenders shall so request, the Administrative Agent, the
Majority Lenders and the Borrowers shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP; provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Borrowers shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
Section 1.4    Other Interpretive Matters. The terms “herein,” “hereof,” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph, or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.” The
section titles, table of contents, and list of exhibits appear as a matter of
convenience only and shall not affect the interpretation of this Agreement or
any Loan Document. All schedules, exhibits, annexes, and attachments referred to
herein are hereby incorporated herein by this reference. All references to (a)
statutes and related regulations shall include all related rules and
implementing regulations and any amendments of same and any successor statutes,
rules, and regulations; (b) “including” and “include” shall mean “including,
without limitation,” regardless of whether “without limitation” is included in
some instances and not in others (and, for purposes of each Loan Document, the
parties agree that the rule of ejusdem generis shall not be applicable to limit
a general statement, which is followed by or referable to an enumeration of
specific matters to matters similar to the matters specifically mentioned); and
(c) all references to dates and times shall mean the date and time at the
Administrative Agent’s notice address determined under Section 11.1, unless
otherwise specifically stated. All determinations (including calculations of any
Borrowing Base and the Financial Covenant) made from time to time under the Loan
Documents shall be made in light of the circumstances existing at such time. No
provision of any Loan Documents shall be construed or interpreted to the
disadvantage of any party hereto by reason of such party’s having, or being
deemed to have, drafted, structured, or dictated such provision. A Default or
Event of Default, if one occurs, shall “exist”, “continue” or be “continuing”
until such Default or Event of Default, as applicable, has been waived in
writing in accordance with Section 11.12. All terms used herein which are
defined in Article 9 of the UCC and which are not otherwise defined herein shall
have the same meanings herein as set forth therein.
Section 1.5    Currency Translations. Without limiting the other terms of this
Agreement, the calculations and determinations under this Agreement of any
amount in any currency other than U.S. Dollars shall at all times be deemed to
refer to the U.S. Dollar Equivalent thereof, as the case may be, and all
certificates delivered under this Agreement shall, unless otherwise consented to
by the Administrative Agent, express such calculations or determinations in U.S.
Dollars or the U.S. Dollar Equivalent thereof, as the case may be.
Section 1.6    Calculation of Excess Availability. At any time when any Credit
Party or any officer thereof delivers a Borrowing Base Certificate or is
required to certify the accuracy of an Availability or Excess Availability
calculation for any purpose hereunder or under any other Loan Document, such
Credit Party or officer shall also certify (or, with respect to the delivery of
a Borrowing Base Certificate, be deemed to certify) that none of the trade
payables of the Parent and its Restricted Subsidiaries are past due after taking
into account the historical business practices of the Parent and its Restricted
Subsidiaries prior to the Agreement Date. All calculations of Excess
Availability hereunder or under any other Loan Document shall be determined
assuming that the trade payables of the Parent and its Restricted Subsidiaries
have been paid on the date due after taking into account the historical business
practices of the Parent and its Restricted Subsidiaries prior to the Agreement
Date.
Section 1.7    Reserves; Changes to Eligibility Criteria. The Administrative
Agent may at any time and from time to time in the exercise of its Permitted
Discretion upon three Business Days’ prior written notice to the Borrower
Representative, (x) establish and increase Reserves in accordance with the terms
hereof; provided, that no notice shall be required hereunder for increases in
existing Reserves based on recalculations thereof so long as the methodology for
the calculation thereof is not modified, or (y) establish additional criteria of
ineligibility under the definitions of “Eligible Accounts” or “Eligible
Inventory”.
ARTICLE 2    

THE LOANS AND THE LETTERS OF CREDIT
Section 2.1    Extension of Credit.
(a)    Revolving Loans. Subject to the terms and conditions of this Agreement,
each Lender agrees severally to make Revolving Loans to the Borrowers in U.S.
Dollars from time to time on any Business Day prior to the Maturity Date in an
aggregate principal amount that will not result in any of the following:
(i)    the Revolving Credit Obligations of such Lender exceeding such Lender’s
Revolving Commitment Ratio of the Revolving Loan Commitment; or


(ii)    the Aggregate Revolving Credit Obligations exceeding the lesser of (A)
the Revolving Loan Commitment minus Reserves, (B) the Borrowing Base (taking
into account any Reserves which may have been implemented or modified since the
date of the most recent Borrowing Base Certificate), and (C) the maximum amount
of Indebtedness permitted to be incurred under this Agreement pursuant to the
Indenture.


Subject to the terms and conditions hereof, prior to the Maturity Date Revolving
Loans may be repaid and reborrowed from time to time on a revolving basis.


(b)    The Letters of Credit. Subject to the terms and conditions of this
Agreement, the Issuing Bank agrees to issue Letters of Credit , pursuant to
Section 2.15, for the account of the Borrowers, from time to time on any
Business Day prior to the date that is thirty (30) days prior to the Maturity
Date, so long as, after giving effect to such issuance (i) no Overadvance exists
or would result therefrom, and (ii) the Aggregate Amount of all Letter of Credit
Obligations then outstanding does not exceed the Letter of Credit Commitment.
(c)    The Swing Loans. Subject to the terms and conditions of this Agreement,
the Swing Bank agrees from time to time on any Business Day after the Agreement
Date but prior to the Maturity Date, to make Swing Loans to the Borrowers so
long as (i) no Overadvance exists or would result therefrom and (ii) the
aggregate amount of Swing Loans (including all Swing Loans outstanding as of
such Business Day) does not exceed $20,000,000.
(d)    Overadvances; Optional Overadvances.
(i)    If at any time an Overadvance exists, the amount of such Overadvance
shall nevertheless constitute a portion of the Obligations that are secured by
the Collateral and are entitled to all benefits thereof. In the event that (1)
the Lenders shall make any Revolving Loans, (2) the Swing Bank shall make any
Swing Loan, (3) the Administrative Agent shall make any Agent Advances or (4)
the Issuing Bank shall agree to the issuance of any Letter of Credit, which in
any such case gives rise to an Overadvance, the Borrowers shall make, on written
demand, a payment on the Obligations to be applied to the Revolving Loans, the
Swing Loans, the Agent Advances and the Letter of Credit Reserve Account, as
appropriate, in an aggregate principal amount equal to such Overadvance. In no
event, however, shall the Borrowers have any right whatsoever to (i) receive any
Revolving Loan, (ii) receive any Swing Loan, or (iii) request the issuance of
any Letter of Credit if, before or after giving effect thereto, there shall
exist a Default or Event of Default.
(ii)    Notwithstanding the foregoing paragraph (i) or any other contrary
provision of this Agreement, the Lenders hereby authorize the Swing Bank to, at
the direction of the Administrative Agent in the Administrative Agent’s
discretion, and the Swing Bank may, at the direction of the Administrative
Agent, but in the Swing Bank’s sole and absolute discretion, knowingly and
intentionally, continue to make Swing Loans to the Borrowers notwithstanding
that an Overadvance exists or thereby would be created, so long as after giving
effect to such Swing Loans, (i) the outstanding Aggregate Revolving Credit
Obligations do not exceed the Revolving Loan Commitment, and (ii) all
Overadvances plus Agent Advances do not exceed the lesser of (A) an amount equal
to ten percent (10%) of the Aggregate Borrowing Base and (B) $40,000,000. The
foregoing sentence is for the exclusive benefit of the Administrative Agent, the
Swing Bank, and the Lenders and is not intended to benefit the Borrowers in any
way. The Majority Lenders may at any time revoke the Administrative Agent’s
authority to direct the Swing Bank to make Overadvances pursuant to this Section
2.1(d)(ii) and instruct the Administrative Agent to demand repayment of
outstanding Revolving Loans from the Credit Parties to the extent necessary to
cause an Overadvance to cease to exist. Any such revocation must be in writing
and shall become effective prospectively upon the Administrative Agent’s receipt
thereof. Absent such revocation, the Administrative Agent’s determination that
funding of a Revolving Loan is appropriate shall be conclusive. In the event the
Administrative Agent obtains actual knowledge that an Overadvance exists,
regardless of the amount of, or reason for, such Overadvance, the Administrative
Agent shall notify Lenders as soon as practicable (and prior to making any (or
any additional) intentional Overadvances (except for and excluding amounts
charged to the Loan Account for interest, fees, or expenses owed to the Lender
Group) unless the Administrative Agent determines that prior notice would result
in imminent harm to the Collateral or its value, in which case the
Administrative Agent may make such Overadvances and provide notice as promptly
as practicable thereafter), and Lenders with Revolving Loan Commitments
thereupon shall, together with the Administrative Agent, jointly determine the
terms of arrangements that shall be implemented with the Borrowers intended to
reduce, within a reasonable time, the outstanding principal amount of the
Overadvance. In such circumstances, if any Lender with a Revolving Loan
Commitment objects to the proposed terms of reduction or repayment of any
Overadvance, the terms of reduction or repayment thereof shall be implemented
according to the determination of the Majority Lenders. Each Lender shall be
obligated to settle with the Administrative Agent or Swing Bank as provided in
Section 2.1(e) or Section 2.2(g), as applicable, for the amount of such Lender’s
pro rata share of any unintentional Overadvances by the Administrative Agent
reported to such Lender, any intentional Overadvances made as permitted under
this Section 2.1(d)(ii), and any Overadvances resulting from the charging to the
Loan Account of interest, fees, or expenses.
(e)    Agent Advances.
(i)    Subject to the limitations set forth below and notwithstanding anything
else in this Agreement to the contrary, the Administrative Agent is authorized
by the Borrowers and the Lenders, from time to time in the Administrative
Agent’s sole and absolute discretion, (A) at any time that a Default or an Event
of Default exists, or (B) at any time that any of the other conditions precedent
set forth in Article 4 have not been satisfied, to make Advances to the
Borrowers on behalf of the Lenders in an aggregate amount outstanding at any
time not to exceed (together with all other Aggregate Revolving Credit
Obligations) the Revolving Loan Commitment nor in an amount that would exceed
(when aggregated with all Overadvances and other Agent Advances) the lesser of
(1) an amount equal to ten percent (10%) of the Aggregate Borrowing Base, and
(2) $40,000,000, which the Administrative Agent, in its reasonable business
judgment, deems necessary or desirable (x) to preserve or protect the
Collateral, or any portion thereof, (y) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (z) to
pay any other amount chargeable to the Borrowers pursuant to the terms of this
Agreement, including costs, fees and expenses as provided under this Agreement
(any of such advances are herein referred to as “Agent Advances”); provided,
that the Majority Lenders may at any time revoke the Administrative Agent’s
authorization to make Agent Advances and instruct the Administrative Agent to
demand repayment of outstanding Agent Advances from the Credit Parties. Absent
such revocation, the Administrative Agent’s determination that funding of an
Agent Advance is appropriate shall be conclusive. Any such revocation must be in
writing and shall become effective prospectively upon the Administrative Agent’s
receipt thereof. The Administrative Agent shall promptly provide to the
Borrowers written notice of any Agent Advance.
(ii)    All Agent Advances shall be secured by the Collateral and shall
constitute Obligations hereunder. Each Agent Advance shall bear interest as a
Base Rate Advance. Each Agent Advance shall be subject to all terms and
conditions of this Agreement and the other Loan Documents applicable to
Revolving Loans, except that all payments thereon shall be made to the
Administrative Agent solely for its own account (except to the extent Lenders
have funded participations therein pursuant to clause (iii) below) and the
making of any Agent Advance shall not require the consent of any Borrower. The
Administrative Agent shall have no duty or obligation to make any Agent Advance
hereunder.
(iii)    The Administrative Agent shall notify each Lender no less frequently
than weekly, as determined by the Administrative Agent, of the principal amount
of Agent Advances outstanding by 12:00 noon (Atlanta, Georgia, time) as of such
date, and each Lender’s pro rata share thereof. Each Lender shall before 2:00
p.m. (Atlanta, Georgia, time) on such Business Day make available to the
Administrative Agent, in immediately available funds, the amount of its pro rata
share of such principal amount of Agent Advances outstanding. Upon such payment
by a Lender, such Lender shall be deemed to have made a Revolving Loan to the
Borrowers, notwithstanding any failure of the Borrowers to satisfy the
conditions in Section 4.2. The Administrative Agent shall use such funds to
repay the principal amount of Agent Advances. Additionally, if at any time any
Agent Advances are outstanding and any of the events described in clauses (g) or
(h) of Section 9.1 shall have occurred, then each Lender shall automatically,
upon the occurrence of such event, and without any action on the part of the
Administrative Agent, the Borrowers or the Lenders, be deemed to have purchased
an undivided participation in the principal and interest of all Agent Advances
then outstanding in an amount equal to such Lender’s Revolving Commitment Ratio
and each Lender shall, notwithstanding such Event of Default, immediately pay to
the Administrative Agent in immediately available funds, the amount of such
Lender’s participation (and upon receipt thereof, the Administrative Agent shall
deliver to such Lender, a loan participation certificate dated the date of
receipt of such funds in such amount). The disbursement of funds in connection
with the settlement of Agent Advances hereunder shall be subject to the terms
and conditions of Section 2.2(e).
(f)    Incremental Revolving Loan Commitment.
(i)    Request for Increase. Provided that no Default or Event of Default shall
have occurred and be continuing at such time or would result therefrom, upon
written notice (the “Increase Notice”) to the Administrative Agent (which shall
promptly notify the Lenders and provide the Lenders with access to a copy of the
Increase Notice), the Borrowers may, at any time, request up to four (4)
increases in the Revolving Loan Commitment in an amount not less than
$25,000,000 per increase and not more than $200,000,000 in the aggregate and,
together with such Revolving Loan Commitment increase, the Borrowers may also
request an increase in the Letter of Credit Commitment; provided, that after
giving effect to any such increase, the Letter of Credit Commitment does not
exceed 12.5% of the Revolving Loan Commitment (after giving effect to any
Revolving Loan Commitment increase). The Borrowers (in consultation with the
Administrative Agent) shall specify in the Increase Notice (A) the time period
within which each Lender is requested to respond (which shall in no event be
less than ten (10) Business Days from the date on which the Increase Notice was
provided to such Lenders by the Administrative Agent); (B) the amount of the
requested increase in the Revolving Loan Commitment and the Letter of Credit
Commitment; and (C) the date on which such increase is requested to become
effective.
(ii)    Lender Elections to Increase. None of the Lenders nor the Issuing Bank
shall have any obligation to provide any additional amounts requested by the
Borrowers. If any Lender wishes to increase its portion of the Revolving Loan
Commitment or if the Issuing Bank wishes to increase its Letter of Credit
Commitment, such Person must provide to the Administrative Agent, within the
time period specified in the Increase Notice, a written commitment for the
amount of such Lender’s requested allocation of the additional portion of the
Revolving Loan Commitment specified in the Increase Notice or a written
commitment for the amount of the Issuing Bank’s requested additional Letter of
Credit Commitment specified in the Increase Notice, as applicable. Any Lender
(including the Issuing Bank) that does not provide its written commitment within
the time period specified in the Increase Notice shall be deemed to have
declined to increase its portion of the Revolving Loan Commitment or its Letter
of Credit Commitment, as applicable.
(iii)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrowers and each Lender of the Lenders’
responses to each request under Section 2.1(f)(ii). If the aggregate increase
participated in by the existing Lenders and the existing Issuing Bank is less
than the requested increase, then to achieve the full amount of the requested
increase, and subject to the approval of the Administrative Agent, the Borrowers
may also invite additional Eligible Assignees to become Lenders or an Issuing
Bank, as applicable, pursuant to a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
(iv)    Effective Date and Allocations. If the Revolving Loan Commitment is
increased in accordance with this Section 2.1(f), the Administrative Agent and
the Borrowers shall determine the effective date, which must be prior to the
Maturity Date (the “Increase Effective Date”), and the final allocation of such
increase. Any increase in the Letter of Credit Commitment shall occur on the
Increase Effective Date. The Administrative Agent shall promptly notify the
Borrowers and the Lenders, including any proposed new lenders and any new
issuing bank, of the final allocation of such increase and the Increase
Effective Date. From and after the Increase Effective Date, subject to the
satisfaction of the conditions specified in Section 2.1(f)(v) below, the
Revolving Loan Commitment shall be increased, the Letter of Credit Commitment
shall be increased, the new lenders shall be Lenders for all purposes under this
Agreement, and the new issuing bank shall be an Issuing Bank for all purposes
under this Agreement, as applicable. On the Increase Effective Date, the
Borrowers, each Lender that is increasing its portion of the Revolving Loan
Commitment, each additional Eligible Assignee that is becoming an additional
Lender or an additional Issuing Bank and the Credit Parties shall execute and
deliver to the Administrative Agent such documentation as the Administrative
Agent shall reasonably specify (including any Assignments and Acceptances and
new or replacement Revolving Loan Notes, as requested by the Lenders) to give
effect to any such increase in the Revolving Loan Commitment and the Letter of
Credit Commitment. This Agreement shall be deemed amended to the extent (but
only to the extent) necessary to increase the Revolving Loan Commitment and the
Letter of Credit Commitment in accordance with this Section 2.1(f).
(v)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (A) all conditions precedent in Section 4.2 must be satisfied, (B)
such increase must be permitted by the Indenture and all other agreements from
time to time governing the 2015 Notes, and (C) the Borrowers shall deliver to
the Administrative Agent a certificate of each Credit Party (1) dated as of the
Increase Effective Date (with sufficient copies for each Lender if requested by
the Administrative Agent) signed by the chief financial officer or an officer
with similar responsibilities of the Borrowers approving or consenting to such
increase, (2) certifying that (X) the resolutions authorizing such increase are
true, correct, and effective as of the Increase Effective Date and, before and
after giving effect to such increase, the representations and warranties
contained in Article 5 and the other Loan Documents are true and correct in all
material respects on and as of the Increase Effective Date, except to the extent
that such representations and warranties expressly relate solely to an earlier
date in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date, and except that
for purposes of this Section 2.1(f), the representations and warranties
contained in Section 5.1(k) shall be deemed to refer to the most recent
statements furnished pursuant to Section 7.1 and Section 7.2, and (Y) no Default
or Event of Default exists and is continuing. The Borrowers shall, at the
request of the Administrative Agent, deliver such opinions of counsel as the
Administrative Agent may request in its reasonable discretion. In the event of
an increase in the Revolving Loan Commitment in accordance with this Section
2.1(f), the Borrowers shall prepay any Revolving Loans outstanding on the
Increase Effective Date to the extent necessary to keep the outstanding
Revolving Loans ratable with any revised Revolving Commitment Ratios arising
from any nonratable increase in the Lenders’ respective portions of the
Revolving Loan Commitment under this Section (and Borrowers shall be liable for
any costs under Section 2.9).
(vi)    This Section 2.1(f) shall supersede any provisions in Section 2.10 to
the contrary.
Section 2.2    Manner of Borrowing and Disbursement of Loans.
(a)    Choice of Interest Rate, etc.
(i)    Any Advance (except Swing Loans) shall, at the option of the Borrowers,
be made either as a Base Rate Advance or as a Eurodollar Advance; provided,
however, that (i) if the Borrowers fail to give the Administrative Agent written
notice specifying whether a Eurodollar Advance is to be repaid, continued or
converted on a Payment Date, such Advance shall be converted to a Base Rate
Advance on the Payment Date in accordance with Section 2.3(a)(iii), (ii) the
Borrowers may not select a Eurodollar Advance (A) the proceeds of which are to
reimburse the Issuing Bank pursuant to Section 2.15 or (B) if, at the time of
such Advance or at the time of the continuation of, or conversion to, a
Eurodollar Advance pursuant to Section 2.2(c), a Default or Event of Default
exists and the Majority Lenders have elected to prohibit such continuation or
conversion, and (iii) all Agent Advances shall be made as Base Rate Advances.
(ii)    Any notice given to the Administrative Agent in connection with a
requested Advance hereunder shall be given to the Administrative Agent prior to
1:00 p.m. (Atlanta, Georgia, time) in order for such Business Day to count
toward the minimum number of Business Days required.
(b)    Base Rate Advances.
(i)    Initial and Subsequent Advances. The Borrowers shall give the
Administrative Agent in the case of Base Rate Advances irrevocable notice by
telephone not later than 1:00 p.m. (Atlanta, Georgia, time) one (1) Business Day
prior to the date of such Advance and shall immediately confirm any such
telephone notice with a written Request for Advance; provided, however, that the
failure by the Borrowers to confirm any notice by telephone with a written
Request for Advance shall not invalidate any notice so given.
(ii)    Repayments and Conversions. The Borrowers may (A) subject to Section
2.5, at any time without prior notice repay a Base Rate Advance or (B) upon at
least three (3) Business Days irrevocable prior written notice to the
Administrative Agent in the form of a Notice of Conversion/Continuation, convert
all or a portion of the principal of any Base Rate Advance to one or more
Eurodollar Advances. Upon the date indicated by the Borrowers, such Base Rate
Advance shall be so repaid or converted.
(c)    Eurodollar Advances.
(iii)    Initial and Subsequent Advances. The Borrowers shall give the
Administrative Agent in the case of Eurodollar Advances irrevocable notice by
telephone not later than 1:00 p.m. (Atlanta, Georgia, time) three (3) Business
Days prior to the date of such Advance and shall immediately confirm any such
telephone notice with a written Request for Advance; provided, however, that the
failure by the Borrowers to confirm any notice by telephone with a written
Request for Advance shall not invalidate any notice so given; provided, further,
that, notwithstanding the foregoing, no such prior notice shall be required with
respect to any Eurodollar Advances to be made on the Agreement Date.
(iv)    Repayments, Continuations and Conversions. At least three (3) Business
Days prior to each Payment Date for a Eurodollar Advance, the Borrowers shall
give the Administrative Agent written notice in the form of a Notice of
Conversion/Continuation specifying whether all or a portion of such Advance
outstanding on such Payment Date is to be continued in whole or in part as one
or more new Eurodollar Advances, and also specifying the new Interest Period
applicable to each such new Advance (and subject to the provisions of this
Agreement, upon such Payment Date, such Advance shall be so continued). Upon
such Payment Date, any Eurodollar Advance (or portion thereof) not so continued
shall be converted to a Base Rate Advance or, subject to Section 2.5, be repaid.
(v)    Miscellaneous. Notwithstanding any term or provision of this Agreement
which may be construed to the contrary, each Eurodollar Advance shall be in a
principal amount of no less than $1,000,000 and in an integral multiple of
$1,000,000 in excess thereof, and at no time shall the aggregate number of all
Eurodollar Advances then outstanding exceed fifteen (15).
(d)    Notification of Lenders. Upon receipt of a (i) Request for Advance or a
telephone or telecopy request for Advance, (ii) notification from the Issuing
Bank that a draw has been made under any Letter of Credit (unless the Issuing
Bank will be reimbursed through the funding of a Swing Loan), or (iii) notice
from a Borrower with respect to the prepayment of any outstanding Eurodollar
Advance prior to the Payment Date for such Advance, the Administrative Agent
shall promptly notify each Lender by telephone or telecopy of the contents
thereof and the amount of each Lender’s portion of any such Advance. Each Lender
shall, not later than 1:00 p.m. (Atlanta, Georgia, time) on the date specified
for such Advance (under clause (i) or (ii) above) in such notice, make available
to the Administrative Agent at the Administrative Agent’s Office, or at such
account as the Administrative Agent shall designate, the amount of such Lender’s
portion of the Advance in immediately available funds.
(e)    Disbursement. Prior to 4:00 p.m. (Atlanta, Georgia, time) on the date of
an Advance hereunder, the Administrative Agent shall, subject to the
satisfaction of the conditions set forth in Article 4, disburse the amounts made
available to the Administrative Agent by the Lenders in like funds by (i)
transferring the amounts so made available by wire transfer to the applicable
Controlled Disbursement Account or (ii) in the case of an Advance the proceeds
of which are to reimburse the Issuing Bank pursuant to Section 2.15,
transferring such amounts to such Issuing Bank. Unless the Administrative Agent
shall have received notice from a Lender prior to 1:00 p.m. (Atlanta, Georgia,
time) on the date of any Advance that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Advance, the
Administrative Agent may assume that such Lender has made or will make such
portion available to the Administrative Agent on the date of such Advance and
the Administrative Agent may, in its sole and absolute discretion and in
reliance upon such assumption, make available to the applicable Borrower or the
Issuing Bank, as applicable, on such date a corresponding amount. If and to the
extent such Lender shall not have so made such ratable portion available to the
Administrative Agent by 1:00 p.m. (Atlanta, Georgia time) on the date of any
Advance, such Lender agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the applicable Borrower or the
Issuing Bank, as applicable, until the date such amount is repaid to the
Administrative Agent, (x) for the first two (2) Business Days, at the Federal
Funds Rate for such Business Days, and (y) thereafter, at the Base Rate. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s portion of the applicable
Advance for purposes of this Agreement and if both such Lender and any Borrower
shall pay and repay such corresponding amount, the Administrative Agent shall
promptly relend to the applicable Borrower such corresponding amount. If such
Lender does not repay such corresponding amount immediately upon the
Administrative Agent’s demand therefor, the Administrative Agent shall notify
the Borrowers and the Borrowers shall immediately pay such corresponding amount
to the Administrative Agent. The failure of any Lender to fund its portion of
any Advance shall not relieve any other Lender of its obligation, if any,
hereunder to fund its respective portion of the Advance on the date of such
borrowing, but no Lender shall be responsible for any such failure of any other
Lender.
(f)    Deemed Requests for Advance. Unless payment is otherwise timely made by
the Borrowers, the becoming due of any amount required to be paid under this
Agreement or any of the other Loan Documents as principal, interest,
reimbursement obligations in connection with Letters of Credit, premiums, fees,
reimbursable expenses or other sums payable hereunder shall be deemed
irrevocably to be a Request for Advance on the due date of, and in an aggregate
amount required to pay, such principal, interest, reimbursement obligations in
connection with Letters of Credit, premiums, fees, reimbursable expenses or
other sums payable hereunder, and the proceeds of a Revolving Loan made pursuant
thereto may be disbursed by way of direct payment of the relevant Obligation and
shall bear interest as a Base Rate Advance. The Lenders shall have no obligation
to the Borrowers to honor any deemed Request for Advance under this Section
2.2(f) unless all the conditions set forth in Section 4.2 have been satisfied,
but, with the consent of the Lenders required under the last sentence of Section
4.2, may do so in their sole and absolute discretion and without regard to the
existence of, and without being deemed to have waived, any Default or Event of
Default and without regard to the existence or creation of an Overadvance or the
failure by the Borrowers to satisfy any of the conditions set forth in Section
4.2. No further authorization, direction or approval by the Borrowers shall be
required to be given by the Borrowers for any deemed Request for Advance under
this Section 2.2(f). The Administrative Agent shall promptly provide to the
Borrowers written notice of any Advance pursuant to this Section 2.2(f). The
Borrowers have established with the Administrative Agent a master disbursement
account into which the Administrative Agent wires proceeds of applicable
Advances from time to time (a “Controlled Disbursement Account”). Until such
time as the Administrative Agent in its sole and absolute discretion delivers
written notice to the contrary, the presentation for payment by the
Administrative Agent of any check or other item of payment drawn on a Controlled
Disbursement Account at a time when there are insufficient funds in such account
to cover such check or other item of payment shall be deemed irrevocably to be a
request (without any requirement for the submission of a Request for Advance or
a minimum principal amount) for an Advance of a Swing Loan on the date of such
presentation and in an amount equal to the aggregate amount of the items
presented for payment, and the proceeds of such Advances may, in the Swing
Bank’s sole and absolute discretion, be disbursed to such Controlled
Disbursement Account.
(g)    Special Provisions Pertaining to Swing Loans.
(i)    The Borrowers shall give the Swing Bank written notice in the form of a
Request for Advance, or notice by telephone no later than 1:00 p.m. (Atlanta,
Georgia, time) on the date on which the Borrowers wish to receive an Advance of
any Swing Loan followed immediately by a written Request for Advance, with a
copy to the Administrative Agent; provided, however, that the failure by the
Borrowers to confirm any notice by telephone with a written Request for Advance
shall not invalidate any notice so given; provided further, however, that any
request by the Borrowers for a Base Rate Advance under the Revolving Loan
Commitment shall be deemed to be a request for a Swing Loan unless the Borrowers
specifically request otherwise. The Swing Loan shall be made on the date
specified in the notice or the Request for Advance and such notice or Request
for Advance shall specify (i) the amount of the requested Swing Loan and (ii)
instructions for the disbursement of the proceeds of the requested Swing Loan.
Each Swing Loan shall be subject to all the terms and conditions applicable to
Revolving Loans, except that all payments thereon shall be payable to the Swing
Bank solely for its own account. The Swing Bank shall not make any Swing Loans
if the Swing Bank has received written notice from any Lender (or the Swing Bank
has actual knowledge) that one or more applicable conditions precedent set forth
in Section 4.2 will not be satisfied (or waived pursuant to the last sentence of
Section 4.2) on the requested Advance date. The Swing Bank shall make the
proceeds of each Swing Loan available to the Borrowers by deposit of U.S.
Dollars in same day funds by wire transfer to the Controlled Disbursement
Account.
(ii)    The Swing Bank shall notify the Administrative Agent and each Lender no
less frequently than weekly, as determined by the Administrative Agent, of the
principal amount of Swing Loans outstanding as of 3:00 p.m. (Atlanta, Georgia,
time) as of such date and each Lender’s pro rata share (based on its Revolving
Commitment Ratio) thereof. Each Lender shall before 12:00 noon (Atlanta,
Georgia, time) on the next Business Day make available to the Administrative
Agent, in immediate available funds, the amount of its pro rata share (based on
its Revolving Commitment Ratio) of such principal amount of Swing Loans
outstanding. Upon such payment by a Lender, such Lender shall be deemed to have
made a Revolving Loan to the Borrowers, notwithstanding any failure of the
Borrowers to satisfy the conditions in Section 4.2. Each Revolving Loan so made
shall bear interest as a Base Rate Advance. The Administrative Agent shall use
such funds to repay the principal amount of Swing Loans to the Swing Bank.
Additionally, if at any time any Swing Loans are outstanding, any of the events
described in clauses (g) or (h) of Section 9.1 shall have occurred, then each
Lender shall automatically upon the occurrence of such event and without any
action on the part of the Swing Bank, the Borrowers, the Administrative Agent or
the Lenders be deemed to have purchased an undivided participation in the
principal and interest of all Swing Loans then outstanding in an amount equal to
such Lender’s Revolving Commitment Ratio of the principal and interest of all
Swing Loans then outstanding and each Lender shall, notwithstanding such Event
of Default, immediately pay to the Administrative Agent for the account of the
Swing Bank in immediately available funds, the amount of such Lender’s
participation (and upon receipt thereof, the Swing Bank shall deliver to such
Lender a loan participation certificate dated the date of receipt of such funds
in such amount). The disbursement of funds in connection with the settlement of
Swing Loans hereunder shall be subject to the terms and conditions of Section
2.2(e).
Section 2.3    Interest.
(a)    On Loans. Interest on the Loans, subject to Sections 2.3(b) and (c),
shall be payable as follows:
(iii)    On Base Rate Advances. Interest on each Base Rate Advance shall be
computed for the actual number of days elapsed on the basis of a 365/366 day
year and shall be payable monthly in arrears on the last day of each calendar
month for such calendar month, commencing with the first calendar month
beginning after the Agreement Date. Interest on Base Rate Advances then
outstanding shall also be due and payable on the Maturity Date (or the date of
any earlier prepayment in full of the Obligations arising under this Agreement
and the other Loan Documents). Interest shall accrue and be payable on each Base
Rate Advance at the simple per annum interest rate equal to the sum of (A) the
Base Rate and (B) the Applicable Margin for Base Rate Advances.
(iv)    On Eurodollar Advances. Interest on each Eurodollar Advance shall be
computed for the actual number of days elapsed on the basis of a hypothetical
year of three hundred sixty (360) days and shall be payable in arrears on (x)
the Payment Date for such Advance, and (y) if the Interest Period for such
Advance is greater than three (3) months, on the last day of each three (3)
month period ending prior to the Payment Date for such Advance and on the
Payment Date for such Advance. Interest on Eurodollar Advances then outstanding
shall also be due and payable on the Maturity Date (or the date of any earlier
prepayment in full of the Obligations arising under this Agreement and the other
Loan Documents). Interest shall accrue and be payable on each Eurodollar Advance
at a rate per annum equal to the sum of (A) the Eurodollar Rate applicable to
such Eurodollar Advance and (B) the Applicable Margin for Eurodollar Advances.
(v)    If No Notice of Selection of Interest Rate. If the Borrowers fail to give
the Administrative Agent timely notice of its selection of an Interest Rate
Basis, or if for any reason a determination of a Eurodollar Rate for any Advance
is not timely concluded, the Base Rate shall apply to such Advance. If the
Borrowers fail to elect to continue any Eurodollar Advance then outstanding
prior to the last Payment Date applicable thereto in accordance with the
provisions of Section 2.2, the Base Rate shall apply to such Advance commencing
on and after such Payment Date.
(vi)    On Swing Loans. Interest on each Swing Loan shall be computed for the
actual number of days elapsed on the basis of a 365/366 day year and shall be
payable monthly in arrears on the last day of each calendar month for such
calendar month, commencing with the first calendar month beginning after the
Agreement Date. Interest on Swing Loans then outstanding shall also be due and
payable on the Maturity Date (or the date of any earlier prepayment in full of
the Obligations arising under this Agreement and the other Loan Documents).
Interest shall accrue and be payable on each Swing Loan at the Swing Rate.
(b)    Upon Default. During the existence of an Event of Default, interest on
the outstanding Obligations arising under this Agreement and the other Loan
Documents may, at the Administrative Agent’s election, and shall, at the written
request of the Majority Lenders, accrue at the Default Rate; provided, however,
that the Default Rate shall automatically be deemed to have been invoked at all
times when the Obligations arising under this Agreement and the other Loan
Documents have been accelerated or deemed accelerated pursuant to Section 9.2.
Interest accruing at the Default Rate shall be payable on demand and in any
event on the Maturity Date (or the date of any earlier prepayment in full of the
Obligations arising under this Agreement and the other Loan Documents) and shall
accrue until the earliest to occur of (i) waiver of the applicable Event of
Default in accordance with Section 11.12, (ii) agreement by the Majority Lenders
to rescind the charging of interest at the Default Rate, or (iii) payment in
full of the Obligations arising under this Agreement and the other Loan
Documents. The Lenders shall not be required to (A) accelerate the maturity of
the Loans, (B) terminate the Revolving Loan Commitment, or (C) exercise any
other rights or remedies under the Loan Documents in order to charge interest
hereunder at the Default Rate.
(c)    Computation of Interest.
(iv)    In computing interest on any Advance, the date of making the Advance
shall be included and the date of payment shall be excluded; provided, however,
that if an Advance is repaid on the date that it is made, one (1) day’s interest
shall be due with respect to such Advance.
(v)    With respect to the computation of interest hereunder, subject to Section
6.15, the application of funds in any Collections Account by the Administrative
Agent to the Obligations shall be deemed made one (1) Business Day after receipt
of such funds.
Section 2.4    Fees.
(a)    Fee Letters. The Borrowers agree to pay any and all fees that are set
forth in any fee letter executed in connection with this Agreement at the times
specified therein.
(b)    Unused Line Fee. The Borrowers agree to pay to the Administrative Agent,
for the account of the Lenders in accordance with their respective Revolving
Commitment Ratios, an unused line fee (“Unused Line Fee”) on the aggregate
amount by which the Revolving Loan Commitment exceeded the sum of the average
daily amount of Aggregate Revolving Credit Obligations (other than with respect
to any Swing Loans and Agent Advances) for each day from the Agreement Date
through the Maturity Date (or the date of any earlier prepayment in full of the
Obligations arising under this Agreement and the other Loan Documents), at a
rate of 0.20% per annum; provided, that the portion of the Unused Line Fee
payable to a Lender who is also a Swing Bank shall be reduced by an amount equal
to 0.20% per annum of the outstanding daily balance of Swing Loans made by such
Swing Bank. Such Unused Line Fee shall be computed for the actual number of days
elapsed on the basis of a 365/366 day year, shall be payable in arrears on the
last day of each calendar month for such calendar month, commencing with the
first calendar month ending after the Agreement Date, and if then unpaid, on the
Maturity Date (or the date of any earlier prepayment in full of the Obligations
arising under this Agreement and the other Loan Documents), and shall be fully
earned when due and non-refundable when paid.
(c)    Letter of Credit Fees.
(vii)    The Borrowers shall pay to the Administrative Agent for the account of
the Lenders, in accordance with their respective Revolving Commitment Ratios, a
fee on the stated amount of each outstanding Letter of Credit for each day from
the Date of Issue through the expiration date of each such Letter of Credit
(whether such date is the stated expiration date of such Letter of Credit at the
time of the original issuance thereof or the stated expiration date of such
Letter of Credit upon any renewal thereof) at a rate per annum on the amount of
the Letter of Credit Obligations equal to the Applicable Margin in effect from
time to time with respect to Eurodollar Advances plus, at all times when the
Default Rate is in effect, 2.00%. Such Letter of Credit fee shall be computed
for the actual number of days elapsed on the basis of a 365/366 day year, shall
be payable monthly in arrears for each calendar month on the last day of such
calendar month, commencing with the first calendar month beginning after the
Agreement Date, and if then unpaid, on the Maturity Date (or the date of any
earlier prepayment in full of the Obligations arising under this Agreement and
the other Loan Documents), and shall be fully earned when due and non-refundable
when paid.
(viii)    The Borrowers shall also pay to the Administrative Agent, for the
account of the Issuing Bank, (A) a fee on the stated amount of each Letter of
Credit for each day from the Date of Issue through the stated expiration date of
each such Letter of Credit (whether such date is the stated expiration date of
such Letter of Credit at the time of the original issuance thereof or the stated
expiration date of such Letter of Credit upon any renewal thereof) at a rate of
one-eighth of one percent (0.125%) per annum, which fee shall be computed for
the actual number of days elapsed on the basis of a 365/366 day year, and (B)
any reasonable and customary fees charged by the Issuing Bank for issuance and
administration of such Letters of Credit, which fees, in each case, shall be
payable monthly in arrears on the last day of each calendar month for such
calendar month, commencing with the first calendar month beginning after the
Agreement Date, and, if then unpaid, on the Maturity Date (or the date of any
earlier prepayment in full of the Obligations). The foregoing fees shall be
fully earned when due, and non-refundable when paid.
(d)    Computation of Fees; Additional Terms Relating to Fees. In computing any
fees payable under this Section 2.4, the first day of the applicable period
shall be included and the date of the payment shall be excluded. All fees
payable under or in connection with this Agreement and the other Loan Documents
shall be deemed fully earned when and as they become due and payable and, once
paid, shall be non-refundable, in whole or in part.
Section 2.5    Prepayment/Cancellation of Revolving Loan Commitment.
(a)    The principal amount of any Base Rate Advance may be repaid in full or in
part at any time, without penalty or prior notice; and the principal amount of
any Eurodollar Advance may be prepaid prior to the applicable Payment Date, upon
three (3) Business Days prior written notice to the Administrative Agent,
provided that the Borrowers shall reimburse the Lenders and the Administrative
Agent, on the earlier of demand or the Maturity Date, for any loss or reasonable
out-of-pocket expense incurred by the Lenders or the Administrative Agent in
connection with such prepayment, as set forth in Section 2.9. Each notice of
prepayment of any Eurodollar Advance shall be irrevocable, and each prepayment
or repayment made under this Section 2.5(a) shall include the accrued interest
on the amount so prepaid or repaid. Upon receipt of any notice of repayment or
prepayment, the Administrative Agent shall promptly notify each Lender of the
contents thereof by telephone or telecopy and of such Lender’s portion of the
repayment or prepayment. Notwithstanding the foregoing, the Borrowers shall not
make any repayment or prepayment of the Revolving Loans unless and until the
balance of the Swing Loans and the Agent Advances then outstanding is zero.
Except as provided in Section 2.5(b), any repayment and prepayment of Advances
outstanding under the Revolving Loan Commitment shall not reduce the Revolving
Loan Commitment. Any prepayment of the Loans shall not affect the Borrowers’
obligation to continue to make payments under any Hedge Agreement, which shall
remain in full force and effect notwithstanding such prepayment, subject to the
terms of such Hedge Agreement.
(b)    The Borrowers shall have the right, at any time and from time to time
after the Agreement Date and prior to the Maturity Date, upon at least ten (10)
Business Days prior written notice to the Administrative Agent, without premium
or penalty, to cancel or reduce permanently all or a portion of the Revolving
Loan Commitment on a pro rata basis among the Lenders in accordance with their
respective Revolving Commitment Ratios; provided, that (i) any such partial
reduction shall be made in an amount not less than $15,000,000 and in integral
multiples of $1,000,000 in excess thereof, (ii) the Revolving Loan Commitment
may not be reduced to an amount below the then outstanding Letter of Credit
Obligations (unless the Revolving Loan Commitment is cancelled and the Letter of
Credit Obligations are cash collateralized as set forth below), and (iii) in
connection with any partial reduction in the Revolving Loan Commitment, the
Letter of Credit Commitment shall be automatically reduced to an amount not to
exceed 12.5% of the Revolving Loan Commitment after giving effect to such
partial reduction. As of the date of cancellation or reduction set forth in such
notice, the Revolving Loan Commitment shall be permanently canceled or reduced
to the amount stated in the Borrowers’ notice for all purposes herein, and the
Borrowers shall immediately (i) pay to the Administrative Agent for the account
of the Lenders the amount necessary such that the principal amount of the Loans
then outstanding (together with all outstanding Letter of Credit Obligations)
does not exceed the amount of the Revolving Loan Commitment as so reduced,
together with accrued interest on the amount so prepaid and the Unused Line Fee
set forth in Section 2.4(b) accrued through the date of the reduction, with
respect to the amount reduced, or cancellation, (ii) reimburse the
Administrative Agent and the Lenders for any loss or out-of-pocket expense
incurred by any of them in connection with such payment as set forth in Section
2.9 and (iii) in the case of cancellation of the Revolving Loan Commitment,
secure the Letter of Credit Obligations through the delivery of cash collateral,
or, in the sole and absolute discretion of the Administrative Agent, a
“back-stop” letter of credit, in form and substance satisfactory to the
Administrative Agent, in an amount equal to one hundred five percent (105%) of
the Letters of Credit Obligations.
Section 2.6    Repayment.
(a)    The Revolving Loans. All unpaid principal and accrued interest on the
Revolving Loans shall be due and payable in full in cash on the Maturity Date.
Notwithstanding the foregoing, however, in the event that at any time and for
any reason there shall exist an Overadvance, the Borrowers shall immediately pay
to the Administrative Agent an amount equal to the Overadvance, which payment
shall constitute a mandatory payment of the Revolving Loans, Agent Advances,
Swing Loans and Letter of Credit Reserve Account, as appropriate.
(b)    Mandatory Repayment for Asset Dispositions. All Net Cash Proceeds from
the sale, transfer, assignment or other disposition, or any casualty or
condemnation loss, of any Accounts or Inventory (other than sales of Inventory
in the ordinary course of business) shall be paid on the date of receipt thereof
by a Credit Party as a mandatory payment of the Obligations arising under this
Agreement and the other Loan Documents. So long as no Default or Event of
Default exists, all such Net Cash Proceeds shall be applied in the manner set
forth in Section 2.11(a). Notwithstanding the foregoing, if a Default or Event
of Default exists, all such Net Cash Proceeds shall be applied in the manner set
forth in Section 2.11(b). The Revolving Loan Commitment shall not be permanently
reduced by the amount of any payment of the Agent Advances, Swing Loans or
Revolving Loans due under this Section 2.6(b).
(c)    The Other Obligations. In addition to the foregoing, the Borrowers hereby
promise to pay all Obligations (other than Obligations in respect of Bank
Products), including, without limitation, the principal amount of the Loans,
amounts drawn under Letters of Credit and accrued and unpaid interest and all
fees on the foregoing, as the same become due and payable hereunder and, in any
event, on the Maturity Date. In addition to the foregoing, the Borrowers hereby
promise to pay all Obligations in respect of Bank Products as the same become
due and payable under the applicable Bank Products Documents.
Section 2.7    Notes; Loan Accounts.
(a)    The Loans shall be repayable in accordance with the terms and provisions
set forth herein and, upon request by any Lender, the Loans owed to such Lender
shall be evidenced by a Revolving Loan Note. A Revolving Loan Note shall be
payable to the order of each Lender requesting such a Note in accordance with
the Revolving Commitment Ratio of such Lender. Each such Note shall be issued by
the Borrowers to the applicable Lender and shall be duly executed and delivered
by an Authorized Signatory of the Borrowers.
(b)    The Administrative Agent shall open and maintain on its books in the name
of the Borrowers a loan account with respect to the Loans and interest thereon
(the “Loan Account”). The Administrative Agent shall debit such Loan Account for
the principal amount of each Advance made by it on behalf of the Lenders,
accrued interest thereon, and all other amounts which shall become due from the
Borrowers pursuant to this Agreement and shall credit the Loan Account for each
payment which the Borrowers shall make in respect to the Obligations. The
records of the Administrative Agent with respect to such Loan Account shall be
conclusive evidence of the Loans and accrued interest thereon, absent manifest
error.
Section 2.8    Manner of Payment.
(a)    When Payments Due.
(iii)    Each payment (including any prepayment) by the Borrowers on account of
the principal of or interest on the Loans, fees, and any other amount owed to
any member of the Lender Group under this Agreement or the other Loan Documents
shall be made not later than 1:00 p.m. (Atlanta, Georgia, time) on the date
specified for payment under this Agreement or any other Loan Document to the
Administrative Agent at the Administrative Agent’s Office, for the account of
the Lenders, the Issuing Bank or the Administrative Agent, as the case may be,
in U.S. Dollars in immediately available funds. Any payment received by the
Administrative Agent after 1:00 p.m. (Atlanta, Georgia, time) shall be deemed
received on the next Business Day. In the case of a payment for the account of a
Lender, the Administrative Agent will promptly thereafter distribute the amount
so received in like funds to such Lender. In the case of a payment for the
account of the Issuing Bank, the Administrative Agent will promptly thereafter
distribute the amount so received in like funds to the Issuing Bank. If the
Administrative Agent shall not have received any payment from the Borrowers as
and when due, the Administrative Agent will promptly notify the Lenders
accordingly.
(iv)    Except as provided in the definition of Interest Period, if any payment
under this Agreement or any other Loan Document shall be specified to be made on
a day which is not a Business Day, it shall be made on the next succeeding day
which is a Business Day, and such extension of time shall in such case be
included in computing interest and fees, if any, in connection with such
payment.
(b)    No Deduction.
(i)    Any and all payments of principal and interest, fees, indemnity or
expense reimbursements, and any other amounts by any Credit Party hereunder or
under any other Loan Documents (the “Credit Party Payments”) shall be made
without setoff or counterclaim and free and clear of and without deduction for
any and all current or future taxes, levies, imposts, deductions, charges or
withholdings with respect to such Credit Party Payments and all interest,
penalties or similar liabilities with respect thereto, excluding taxes imposed
on, or measured by, net income (however denominated), franchise taxes, branch
profits taxes of any member of the Lender Group by the jurisdiction under the
laws of which such member of the Lender Group is organized or conducts business,
or in which such member of the Lender Group has its principal office or
applicable lending office located, or any political subdivision thereof, taxes
attributable to such member of the Lender Group’s failure to comply with Section
2.8(vi), taxes or additional amounts described in Section 2.8(vii), and any U.S.
federal withholding taxes imposed under FATCA (all such excluded taxes “Excluded
Taxes” and all such nonexcluded taxes, levies, imposts, deductions, charges or
withholdings and liabilities collectively or individually imposed on or with
respect to any Credit Party Payments “Indemnified Taxes”). If any Credit Party
shall be required to deduct any Indemnified Taxes from or in respect of any
Credit Party Payments payable to any member of the Lender Group hereunder or
under any other Loan Document, (i) the sum payable shall be increased by the
amount (an “additional amount”) necessary so that after making all required
deductions in respect of Indemnified Taxes (including deductions applicable to
additional sums payable under this Section 2.8(b)(i)), such member of the Lender
Group shall receive an amount equal to the sum it would have received had no
such deductions in respect of Indemnified Taxes been made, (ii) the applicable
Credit Party shall make such deductions, and (iii) the applicable Credit Party
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with Applicable Law.
(ii)    In addition, the Credit Parties shall pay to the relevant Governmental
Authority in accordance with Applicable Law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (such taxes being “Other Taxes”).
(iii)    The Credit Parties shall indemnify the members of the Lender Group for
the full amount of Indemnified Taxes and Other Taxes with respect to Credit
Party Payments paid by such Person, and any liability (including penalties,
interest and expenses (including reasonable attorney’s fees and expenses))
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally asserted by the relevant Governmental
Authority. A certificate setting forth and containing an explanation in
reasonable detail of the manner in which such amount shall have been determined
and the amount of such payment or liability prepared by a member of the Lender
Group or the Administrative Agent on its behalf, absent manifest error, shall be
final, conclusive and binding for all purposes. Such indemnification shall be
made within thirty (30) days after the date the Administrative Agent or such
member, as the case may be, makes written demand therefor. If any Indemnified
Taxes or Other Taxes for which the Administrative Agent or any member of the
Lender Group has received indemnification from a Credit Party hereunder shall be
finally determined to have been incorrectly or illegally asserted and are
refunded to the Administrative Agent or such member, the Administrative Agent or
such member, as the case may be, shall promptly forward to the applicable Credit
Party any such refunded amount (after deduction of any Tax or Other Tax paid or
payable by any member of the Lender Group as a result of such refund), not
exceeding the increased amount paid by the applicable Credit Party pursuant to
this Section 2.8(b).
(iv)    Each Lender and Issuing Bank shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
taxes attributable to such Lender or Issuing Bank (but only to the extent that a
Credit Party has not already indemnified the Administrative Agent for such taxes
and without limiting the obligation of any Credit Party to do so) and (ii) any
other taxes attributable to such Lender or Issuing Bank, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender or Issuing Bank by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and Issuing Bank hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or Issuing Bank under any Loan Document or
otherwise payable by the Administrative Agent to the Lender or Issuing Bank from
any other source against any amount due to the Administrative Agent under this
paragraph (iv).
(v)    As soon as practicable after the date of any payment of Indemnified Taxes
or Other Taxes by a Credit Party to the relevant Governmental Authority, the
applicable Credit Party will deliver to the Administrative Agent, at its
address, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing payment thereof or other evidence of such
payment reasonably satisfactory to the Administrative Agent.
(vi)    On or prior to the Agreement Date (or, in the case of any Lender that
becomes a party to this Agreement pursuant to an Assignment and Acceptance, on
or prior to the effective date of such Assignment and Acceptance), each Lender
which is organized in a jurisdiction other than the United States or a political
subdivision thereof (a “Foreign Lender”) shall provide each of the
Administrative Agent and the Borrowers with either (A) two (2) properly executed
originals of Form W-8ECI or Form W-8BEN (or any successor forms) prescribed by
the Internal Revenue Service or other documents satisfactory to the Borrowers
and the Administrative Agent, as the case may be, certifying (1) as to such
Foreign Lender’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to such Foreign Lender
hereunder and under any other Loan Documents or Bank Products Documents or (2)
that all payments to be made to such Foreign Lender hereunder and under any
other Loan Documents and Bank Products Documents are subject to such taxes at a
rate reduced to zero by an applicable tax treaty, or (B)(1) a certificate
executed by such Lender certifying that such Lender is not a “bank” and that
such Lender qualifies for the portfolio interest exemption under Section 881(c)
of the Code, and (2) two (2) properly executed originals of Internal Revenue
Service Form W-8BEN (or any successor form), in each case, certifying such
Lender’s entitlement to an exemption from United States withholding tax with
respect to payments of interest to be made hereunder or under any other Loan
Documents or Bank Products Documents. Each Lender that is a United States person
(as defined in Section 7701(a)(30) of the Code) shall deliver to the
Administrative Agent and the Borrowers executed originals of IRS Form W-9
certifying that such lender is exempt from backup withholding tax. Each Lender
agrees to provide the Administrative Agent and the Borrowers with new forms
prescribed by the Internal Revenue Service upon the expiration or obsolescence
of any previously delivered form, or after the occurrence of any event requiring
a change in the most recent forms delivered by it to the Administrative Agent
and the Borrowers. In addition, if a payment made to a Lender, Administrative
Agent, or Issuing Bank (and, in each case, any financial institution through
which any payment is made subject to such recipient) under any Loan Document
would be subject to United States federal withholding imposed by FATCA if such
Lender, Administrative Agent, or Issuing Bank were to fail to comply with the
applicable reporting requirements of FATCA, such Lender, Administrative Agent,
or Issuing Bank shall deliver to the Administrative Agent and the Borrowers such
forms or other documents as shall be prescribed by Applicable Law, if any, or as
otherwise reasonably requested, as may be necessary for the Administrative Agent
or the Borrowers, as applicable, to determine that such payment is exempt from
withholding under FATCA.
(vii)    The Credit Parties shall not be required to indemnify any Lender, or to
pay any additional amounts to such Lender pursuant to Section 2.8(b)(i) or
(b)(iii) above to the extent that (A) the obligation to withhold amounts with
respect to United States Federal, state or local withholding tax existed on the
date such Lender became a party to this Agreement (or, in the case of a
transferee, on the effective date of the Assignment and Acceptance pursuant to
which such transferee became a Lender) or, with respect to payments to a new
lending office, the date such Lender designated such new lending office;
provided, however, that this clause (A) shall not apply to any Foreign Lender
that became a Lender or new lending office that became a new lending office as a
result of an assignment or designation made at the request of the Borrowers; and
provided further, however, that this clause (A) shall not apply to the extent
the indemnity payment or additional amounts, if any, that any member of the
Lender Group through a new lending office would be entitled to receive (without
regard to this clause (A)) do not exceed the indemnity payment or additional
amounts that the Person making the assignment or transfer to such member of the
Lender Group making the designation of such new lending office would have been
entitled to receive in the absence of such assignment, transfer or designation
or (B) the obligation to pay such additional amounts or such indemnity payments
would not have arisen but for a failure by such member of the Lender Group to
comply with the provisions of Section 2.8(b)(vi) above.
(viii)    If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes (a “Tax Benefit”) as to which
it has been indemnified pursuant to this Section 2.8(b) (including by the
payment of additional amounts), it shall pay to the indemnifying party an amount
equal to such Tax Benefit (but only to the extent of indemnity payments made
under this Section 2.8(b) with respect to the taxes giving rise to such Tax
Benefit), net of all out-of-pocket expenses (including taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such Tax Benefit). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (viii)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such Tax Benefit to such Governmental Authority. Notwithstanding anything
to the contrary in this paragraph (viii), in no event will the indemnified party
be required to pay any amount to an indemnifying party pursuant to this
paragraph (viii) the payment of which would place the indemnified party in a
less favorable net after-Tax position than the indemnified party would have been
in if the Tax subject to indemnification and giving rise to such Tax Benefit had
not been paid and the indemnification payments or additional amounts with
respect to such tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that is deems confidential) to the
indemnifying party or any other Person.
(ix)    Nothing contained in this Section 2.8(b) shall require any member of the
Lender Group to make available to any Credit Party any of its tax returns (or
any other information) that it deems confidential or proprietary.
Section 2.9    Reimbursement. Whenever any member of the Lender Group shall
sustain or incur any losses (including losses of anticipated profits) or
out-of-pocket expenses in connection with (a) failure by any Borrower to borrow
or continue any Eurodollar Advance, or convert any Advance to a Eurodollar
Advance after having given notice of its intention to do so in accordance with
Section 2.2 (whether by reason of the election of such Borrower not to proceed
or the non-fulfillment of any of the conditions set forth in this Agreement), or
(b) prepayment of any Eurodollar Advance in whole or in part for any reason or
(c) failure by any Borrower to prepay any Eurodollar Advance after giving notice
of its intention to prepay such Advance, the Borrowers agree to pay to such
Lender, promptly upon such Lender’s demand therefor, an amount sufficient to
compensate such Lender for all such losses and out-of-pocket expenses. Such
Lender’s good faith determination of the amount of such losses and out-of-pocket
expenses, absent manifest error, shall be binding and conclusive. Losses subject
to reimbursement hereunder shall include, without limitation, expenses incurred
by any Lender Group member or any participant of such Lender Group member
permitted hereunder in connection with the re-deployment of funds prepaid,
repaid, not borrowed, or paid, as the case may be, and any lost profit of such
Lender Group member or any participant of such Lender Group member over the
remainder of the Interest Period for such prepaid Advance. For purposes of
calculating amounts payable to a Lender Group member under this paragraph, each
applicable Lender Group member shall be deemed to have actually funded its
relevant Eurodollar Advance through the purchase of a deposit bearing interest
at the Eurodollar Rate in an amount equal to the amount of such Advance and
having a maturity and repricing characteristics comparable to the relevant
Interest Period; provided, however, that each applicable Lender Group member may
fund each of its Eurodollar Advances in any manner it sees fit, and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this Section.
Section 2.10    Pro Rata Treatment.
(a)    Advances. Each Advance from the Lenders under the Revolving Loan
Commitment made on or after the Agreement Date shall be made pro rata on the
basis of the respective Revolving Commitment Ratios of such Lenders.
(b)    Payments. Each payment and prepayment of the principal of the Revolving
Loans, and each payment of interest on the Revolving Loans received from the
Borrowers, shall be made by the Administrative Agent to the Lenders pro rata on
the basis of their respective unpaid principal amounts outstanding under the
Revolving Loans immediately prior to such payment or prepayment (except in cases
when a Lender’s right to receive payments is restricted pursuant to Section
2.17).
(c)    Sharing of Set-offs. If any Lender shall, by exercising any right of
set-off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other Revolving Credit Obligations that
would result in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Credit Obligations and accrued interest and
fees thereon than the proportion received by any other Lender with respect to
its Revolving Credit Obligations, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Credit Obligations of other Lenders to the extent necessary so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Credit Obligations; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this subsection shall not be construed to apply to any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender) or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Revolving Credit
Obligations to any assignee or participant, other than to any Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this subsection
shall apply). The Borrowers consent to the foregoing and agree, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.
Section 2.11    Application of Payments.
(a)    Prior to the occurrence and continuance of an Event of Default, all
amounts received by the Administrative Agent from the Borrowers (other than
payments specifically earmarked for application to certain principal, interest,
fees or expenses hereunder or payments made pursuant to Section 2.6(b) (which
shall be applied as earmarked or, with respect to payments under Section 2.6(b),
as set forth in Section 2.6(b))), shall be distributed by the Administrative
Agent in the following order of priority:
FIRST, to the payment of out-of-pocket costs and expenses (including, without
limitation, reasonable attorneys’ fees) of the Administrative Agent with respect
to enforcing the rights of the Lenders under the Loan Documents, and to the
payment of principal on any Agent Advances;
SECOND, to the payment of any fees owed to the Administrative Agent, the Issuing
Bank or the Swing Bank hereunder or under any other Loan Document;
THIRD, to the payment of all obligations consisting of accrued fees and interest
payable to the Lenders hereunder;
FOURTH, to the payment of principal then due and payable on the Swing Loans;
FIFTH, to the payment of principal then due and payable on the Revolving Loans;
SIXTH, to the payment of any Bank Product Obligations then due and payable;
provided, however, that no proceeds realized from any Guaranty or Collateral of
a Credit Party who is not a Qualified ECP Guarantor shall be applied to the
payment of Hedge Obligations that constitute Obligations;
SEVENTH, to the payment of all other Obligations not otherwise referred to in
this Section 2.11(a) then due and payable; and
EIGHTH, upon satisfaction in full of all Obligations, to the applicable Credit
Party or such other Person who may be lawfully entitled thereto.
(b)    Payments Subsequent to Event of Default. Notwithstanding anything in this
Agreement or any other Loan Documents which may be construed to the contrary,
subsequent to the occurrence and during the continuance of an Event of Default,
payments and prepayments with respect to the Obligations made to the Lender
Group, or any of them, or otherwise received by any member of the Lender Group
(from realization on Collateral or otherwise) shall be distributed in the
following order of priority (subject, as applicable, to Section 2.10):
FIRST, to the payment of out-of-pocket costs and expenses (including without
limitation indemnification and reasonable attorneys’ fees) of the Administrative
Agent with respect to enforcing the rights of the Lenders under the Loan
Documents or that are otherwise required to be paid under the Loan Documents in
connection therewith, and to the payment of principal and interest on any Agent
Advances (including, without limitation, any costs incurred in connection with
the sale or disposition of any Collateral);
SECOND, to the payment of any fees owed to the Administrative Agent, the Issuing
Bank or the Swing Bank hereunder or under any other Loan Document;
THIRD, to the payment of out-of-pocket costs and expenses (including without
limitation indemnification and reasonable attorneys’ fees) of the Lenders with
respect to enforcing their rights under the Loan Documents or that are otherwise
required to be paid under the Loan Documents in connection therewith;
FOURTH, to the payment of all obligations consisting of accrued fees and
interest payable to the Lenders hereunder;
FIFTH, to the payment of the principal of the Swing Loans then outstanding;
SIXTH, pro rata, to (i) the payment of principal on the Revolving Loans then
outstanding, and (ii) the Letter of Credit Reserve Account to the extent of one
hundred five percent (105%) of any Letter of Credit Obligations then
outstanding;
SEVENTH, to the payment of any Bank Products Obligations; provided, however,
that no proceeds realized from any Guaranty or Collateral of a Credit Party who
is not a Qualified ECP Guarantor shall be applied to the payment of Hedge
Obligations that constitute Obligations;
EIGHTH, to any other Obligations not otherwise referred to in this Section
2.11(b); and
NINTH, upon satisfaction in full of all Obligations, to the applicable Credit
Party or such other Person who may be lawfully entitled thereto.
Section 2.12    Use of Proceeds. The proceeds of the Loans shall be used by the
Borrowers as follows:
(a)    The proceeds of the Advances made on the Agreement Date shall be used (i)
to refinance certain Indebtedness existing on the Agreement Date and (ii) to
fund transaction fees, costs, and expenses associated with this Agreement.
(b)    The proceeds of Advances made after the Agreement Date shall be used for
the working capital needs of the Borrowers, for general corporate purposes of
the Borrowers (including financing Permitted Acquisitions), and for such other
purposes to the extent not inconsistent with the provisions of this Agreement.
Section 2.13    All Obligations to Constitute One Obligation. All Obligations
shall constitute one general obligation of the Borrowers and shall be secured by
the Administrative Agent’s security interest (on behalf of, and for the benefit
of, the Lender Group) and Lien upon all of the Collateral, and by all other
security interests and Liens heretofore, now or at any time hereafter granted by
any Credit Party to the Administrative Agent or any other member of the Lender
Group, to the extent provided in the Security Documents under which such Liens
arise.
Section 2.14    Maximum Rate of Interest. The Borrowers and the Lender Group
hereby agree and stipulate that the only charges imposed upon the Borrowers for
the use of money in connection with this Agreement are and shall be the specific
interest and fees described in this Article 2 and in any other Loan Document.
Notwithstanding the foregoing, the Borrowers and the Lender Group further agree
and stipulate that all closing fees, agency fees, syndication fees, facility
fees, underwriting fees, default charges, late charges, funding or “breakage”
charges, increased cost charges, attorneys’ fees and reimbursement for costs and
expenses paid by any member of the Lender Group to third parties or for damages
incurred by the Lender Group, or any of them, are charges to compensate the
Lender Group for underwriting and administrative services and costs or losses
performed or incurred, and to be performed and incurred, by the Lender Group in
connection with this Agreement and the other Loan Documents and shall under no
circumstances be deemed to be charges for the use of money pursuant to any
Applicable Law. In no event shall the amount of interest and other charges for
the use of money payable under this Agreement exceed the maximum amounts
permissible under any law that a court of competent jurisdiction shall, in a
final determination, deem applicable. The Borrowers and the Lender Group, in
executing and delivering this Agreement, intend legally to agree upon the rate
or rates of interest and other charges for the use of money and manner of
payment stated within it; provided, however, that, anything contained herein to
the contrary notwithstanding, if the amount of such interest and other charges
for the use of money or manner of payment exceeds the maximum amount allowable
under Applicable Law, then, ipso facto as of the Agreement Date, the Borrowers
are and shall be liable only for the payment of such maximum as allowed by law,
and payment received from the Borrowers in excess of such legal maximum,
whenever received, shall be applied to reduce the principal balance of the
Revolving Loans to the extent of such excess.
Section 2.15    Letters of Credit.
(a)    Subject to the terms and conditions of this Agreement, the Issuing Bank,
on behalf of the Lenders, and in reliance on the agreements of the Lenders set
forth in Section 2.15(c) below, hereby agrees to issue one or more Letters of
Credit up to an aggregate face amount equal to the Letter of Credit Commitment;
provided, however, that, except as described in the last sentence of Section
4.2, the Issuing Bank shall not issue any Letter of Credit unless the conditions
precedent to the issuance thereof set forth in Section 4.2 have been satisfied.
Each Letter of Credit shall (i) be denominated in Dollars, and (ii) expire no
later than the earlier to occur of (A) the date ten (10) days prior to the
Maturity Date, and (B) three hundred sixty (360) days after its date of issuance
(but may contain provisions for automatic renewal provided that no Default or
Event of Default exists on the renewal date or would be caused by such renewal
and provided that no such renewal shall extend beyond the date ten (10) days
prior to the Maturity Date). With respect to each Letter of Credit, (i) the
rules of the International Standby Practices, ICC Publication No. 590, or any
subsequent revision or restatement thereof adopted by the ICC and in use by the
Issuing Bank, shall apply to each Standby Letter of Credit and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance shall
apply to each Commercial Letter of Credit, and, to the extent not inconsistent
therewith, the laws of the State of New York. The Issuing Bank shall not at any
time be obligated to issue, or cause to be issued, any Letter of Credit if such
issuance would conflict with, or cause the Issuing Bank to exceed any limits
imposed by, any Applicable Law.
(b)    The Borrowers may from time to time request that the Issuing Bank issue a
Letter of Credit. The Borrowers shall execute and deliver to the Administrative
Agent and the Issuing Bank a Request for Issuance of Letter of Credit for each
Letter of Credit to be issued by the Issuing Bank, not later than 12:00 noon
(Atlanta, Georgia time) on the third (3rd) Business Day preceding the date on
which the requested Letter of Credit is to be issued, or such shorter notice as
may be acceptable to the Issuing Bank and the Administrative Agent. Upon receipt
of any such Request for Issuance of Letter of Credit, subject to satisfaction of
all conditions precedent thereto as set forth in Section 4.2 or waiver of such
conditions pursuant to the last sentence of Section 4.2, the Issuing Bank shall
process such Request for Issuance of Letter of Credit and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby. The Issuing Bank shall furnish a copy of
such Letter of Credit to the Borrowers and the Administrative Agent following
the issuance thereof. In addition to the fees payable pursuant to Section
2.4(c)(ii), the Borrowers shall pay or reimburse the Issuing Bank for normal and
customary costs and expenses incurred by the Issuing Bank in issuing, effecting
payment under, amending or otherwise administering the Letters of Credit.
(c)    Immediately upon the issuance by the Issuing Bank of a Letter of Credit
and in accordance with the terms and conditions of this Agreement, the Issuing
Bank shall be deemed to have sold and transferred to each Lender, and each
Lender shall be deemed irrevocably and unconditionally to have purchased and
received from the Issuing Bank, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender’s Revolving Commitment
Ratio, in such Letter of Credit and the obligations of the Borrowers with
respect thereto (including, without limitation, all Letter of Credit Obligations
with respect thereto). The Issuing Bank shall promptly notify the Administrative
Agent of any draw under a Letter of Credit. At such time as the Administrative
Agent shall be notified by the Issuing Bank that the beneficiary under any
Letter of Credit has drawn on the same, the Administrative Agent shall promptly
notify the Borrowers and the Swing Bank (or, at its option, all Lenders), by
telephone or telecopy, of the amount of the draw and, in the case of each
Lender, such Lender’s portion of such draw amount as calculated in accordance
with its Revolving Commitment Ratio.
(d)    The Borrowers hereby agree to immediately reimburse the Issuing Bank for
amounts paid by the Issuing Bank in respect of draws under each Letter of
Credit. In order to facilitate such repayment, the Borrowers hereby irrevocably
request the Lenders, and the Lenders hereby severally agree, on the terms and
conditions of this Agreement (other than as provided in Article 2 with respect
to the amounts of, the timing of requests for, and the repayment of Advances
hereunder and in Article 4 with respect to conditions precedent to Advances
hereunder), with respect to any drawing under a Letter of Credit, to make a Base
Rate Advance on each day on which a draw is made under any Letter of Credit and
in the amount of such draw, and to pay the proceeds of such Advance directly to
the Issuing Bank to reimburse the Issuing Bank for the amount paid by it upon
such draw. Each Lender shall pay its share of such Base Rate Advance by paying
its portion of such Advance to the Administrative Agent in accordance with
Section 2.2(e) and its Revolving Commitment Ratio, without reduction for any
set-off or counterclaim of any nature whatsoever and regardless of whether any
Default or Event of Default exists or would be caused thereby. The disbursement
of funds in connection with a draw under a Letter of Credit pursuant to this
Section 2.15 shall be subject to the terms and conditions of Section 2.2(e). The
obligation of each Lender to make payments to the Administrative Agent, for the
account of the Issuing Bank, in accordance with this Section 2.15 shall be
absolute and unconditional and no Lender shall be relieved of its obligations to
make such payments by reason of noncompliance by any other Person with the terms
of the Letter of Credit or for any other reason (other than the gross negligence
or willful misconduct of the Issuing Bank in paying such Letter of Credit, as
determined by a final non-appealable judgment of a court of competent
jurisdiction). The Administrative Agent shall promptly remit to the Issuing Bank
the amounts so received from the other Lenders. Any overdue amounts payable by
the Lenders to the Issuing Bank in respect of a draw under any Letter of Credit
shall bear interest, payable on demand, (x) for the first two (2) Business Days,
at the Federal Funds Rate, and (y) thereafter, at the Base Rate. Notwithstanding
the foregoing, at the request of the Administrative Agent, the Swing Bank may,
at its option and subject to the conditions set forth in Section 2.2(g) other
than the condition that the applicable conditions precedent set forth in Article
4 be satisfied, make Swing Loans to reimburse the Issuing Bank for amounts drawn
under Letters of Credit.
(e)    The Borrowers agree that each Advance by the Lenders to reimburse the
Issuing Bank for draws under any Letter of Credit, shall, for all purposes
hereunder, unless and until converted into a Eurodollar Advance pursuant to
Section 2.2(b)(ii), be deemed to be a Base Rate Advance.
(f)    The Borrowers agree that any action taken or omitted to be taken by the
Issuing Bank in connection with any Letter of Credit, except for such actions or
omissions as shall constitute gross negligence or willful misconduct on the part
of such Issuing Bank as determined by a final non-appealable judgment of a court
of competent jurisdiction, shall be binding on the Borrowers as between the
Borrowers and the Issuing Bank, and shall not result in any liability of the
Issuing Bank to the Borrowers. The obligation of the Borrowers to reimburse the
Issuing Bank for a drawing under any Letter of Credit or the Lenders for
Advances made by them to the Issuing Bank on account of draws made under the
Letters of Credit shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances whatsoever, including, without limitation, the following
circumstances:
(i)    Any lack of validity or enforceability of any Loan Document;
(ii)    Any amendment or waiver of or consent to any departure from any or all
of the Loan Documents;
(iii)    Any improper use which may be made of any Letter of Credit or any
improper acts or omissions of any beneficiary or transferee of any Letter of
Credit in connection therewith;
(iv)    The existence of any claim, set-off, defense or any right which any
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or Persons for whom any such beneficiary or any such
transferee may be acting), any Lender or any other Person, whether in connection
with any Letter of Credit, any transaction contemplated by any Letter of Credit,
this Agreement, or any other Loan Document, or any unrelated transaction;
(v)    Any statement or any other documents presented under any Letter of Credit
proving to be insufficient, forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;
(vi)    The insolvency of any Person issuing any documents in connection with
any Letter of Credit;
(vii)    Any breach of any agreement between any Borrower and any beneficiary or
transferee of any Letter of Credit;
(viii)    Any irregularity in the transaction with respect to which any Letter
of Credit is issued, including any fraud by the beneficiary or any transferee of
such Letter of Credit;
(ix)    Any errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, wireless or otherwise,
whether or not they are in code;
(x)    Any act, error, neglect or default, omission, insolvency or failure of
business of any of the correspondents of the Issuing Bank;
(xi)    Any other circumstances arising from causes beyond the control of the
Issuing Bank;
(xii)    Payment by the Issuing Bank under any Letter of Credit against
presentation of a sight draft or a certificate which does not comply with the
terms of such Letter of Credit, provided that such payment shall not have
constituted gross negligence or willful misconduct of the Issuing Bank as
determined by a final non-appealable judgment of a court of competent
jurisdiction; and
(xiii)    Any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
(g)    The Borrowers will indemnify and hold harmless each Indemnitee from and
against any and all claims, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (including reasonable attorneys’ fees) which may be
imposed on, incurred by or asserted against such Indemnitee in any way relating
to or arising out of the issuance of a Letter of Credit, except that the
Borrowers shall not be liable to an Indemnitee for any portion of such claims,
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final non-appealable judgment
of a court of competent jurisdiction. This Section 2.15(g) shall survive
termination of this Agreement.
(h)    Each Lender shall be responsible (to the extent the Issuing Bank is not
reimbursed by the Borrowers) for its pro rata share (based on such Lender’s
Revolving Commitment Ratio) of any and all reasonable out-of-pocket costs,
expenses (including reasonable attorneys’ fees) and disbursements which may be
incurred or made by the Issuing Bank in connection with the collection of any
amounts due under, the administration of, or the presentation or enforcement of
any rights conferred by any Letter of Credit, any Borrower’s or any Guarantor’s
obligations to reimburse draws thereunder or otherwise. In the event the
Borrowers shall fail to pay such expenses of the Issuing Bank within fifteen
(15) days of demand for payment by the Issuing Bank, each Lender shall thereupon
pay to the Issuing Bank its pro rata share (based on such Lender’s Revolving
Commitment Ratio) of such expenses within ten (10) days from the date of the
Issuing Bank’s notice to the Lenders of the Borrowers’ failure to pay; provided,
however, that if the Borrowers shall thereafter pay such expenses, the Issuing
Bank will repay to each Lender the amounts received from such Lender hereunder.
Section 2.16    Bank Products. Any Credit Party may request and the
Administrative Agent or any Lender may, in its sole and absolute discretion,
arrange for such Credit Party to obtain from the Administrative Agent, any
Lender or any Affiliate of the Administrative Agent or any Lender, as
applicable, Bank Products although no Credit Party is required to do so. If any
Bank Products are provided by an Affiliate of the Administrative Agent or any
Affiliate of any Lender, the Credit Parties agree to indemnify and hold the
Lender Group, or any of them, harmless from any and all costs and obligations
now or hereafter incurred by the Lender Group, or any of them, which arise from
any indemnity given by the Administrative Agent to any of its Affiliates, or any
Lender to any of its Affiliates, as applicable, related to such Bank Products;
provided, however, nothing contained herein is intended to limit the Credit
Parties’ rights, with respect to the Administrative Agent, any Lender or any
Affiliates of the Administrative Agent or any Lender, as applicable, if any,
which arise as a result of the execution of Bank Products Documents. The
agreement contained in this Section shall survive termination of this Agreement.
The Credit Parties acknowledge and agree that the obtaining of Bank Products
from the Administrative Agent, any Lender or any Affiliate of the Administrative
Agent or any Lender (a) is in the sole and absolute discretion of the
Administrative Agent, such Lender or such Affiliates, as applicable, and (b) is
subject to all rules and regulations of the Administrative Agent, such Lender or
such Affiliates, as applicable.
Section 2.17    Defaulting Lenders.
(a)    Cash Collateral
(i)    At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or the
Issuing Bank (with a copy to the Administrative Agent) the Borrowers shall Cash
Collateralize the Letter of Credit Obligations with respect to such Defaulting
Lender (determined after giving effect to Section 2.17(b)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than 105%
of the Letter of Credit Obligations with respect to such Defaulting Lender.
(ii)    The Borrowers, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Bank, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letters of Credit, to be applied pursuant to
clause (iii) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Bank as herein provided, or that the total
amount of such Cash Collateral is less than the minimum amount required pursuant
to clause (i) above, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 2.17(a) or Section 2.17(b) in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit or Letter of Credit Disbursements (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.
(iv)    Cash Collateral (or the appropriate portion thereof) provided in respect
of any Letter of Credit Obligations shall no longer be required to be held as
Cash Collateral pursuant to this Section 2.17(a) following (A) the elimination
of the applicable Letter of Credit Obligations (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to Section 2.17(b) through (d) the Person
providing Cash Collateral and each Issuing Bank may agree that Cash Collateral
shall be held to support future anticipated Letter of Credit Obligations or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrowers, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.
(b)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Majority Lenders and in Section 11.12.
(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 9 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.4 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or Swing Bank hereunder; third, to Cash Collateralize the
Letter of Credit Obligations with respect to such Defaulting Lender in
accordance with Section 2.17(a); fourth, as the Borrowers may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize future Letter of Credit Obligations with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.17(a); sixth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or Swing Bank as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Bank or Swing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or Letter of
Credit Disbursements in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
4.2 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and Letter of Credit Disbursements owed to, all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of, or
Letter of Credit Disbursements owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in Letter of Credit
Obligations and Swing Loans are held by the Lenders pro rata in accordance with
the Revolving Loan Commitments without giving effect to sub-section (iv) below.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.17(b)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(iii)    (A) No Defaulting Lender shall be entitled to receive any Unused Line
Fee pursuant to Section 2.4(b) for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(B)    Each Defaulting Lender shall be entitled to receive letter of credit fees
pursuant to Section 2.4(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to that portion of its Letter of
Credit Obligations for which it has provided Cash Collateral pursuant to Section
2.17(a).
(C)    With respect to Unused Line Fee or letter of credit fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrowers shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swing Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Bank and Swing Bank, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Bank’s Letter of Credit Obligations or Swing Bank’s Swing Loan
Obligations with respect to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.
(iv)    All or any part of such Defaulting Lender’s participation in Letters of
Credit and Swing Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Ratio (calculated without
regard to such Defaulting Lender’s Revolving Loan Commitment) but only to the
extent that (x) the conditions set forth in Section 4.2 are satisfied at the
time of such reallocation (and, unless the Borrowers shall have otherwise
notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit
Obligations of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Loan Commitment. Subject to Section 11.28, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swing Loans in
an amount equal to the Swing Loan Obligations with respect to such Defaulting
Lender and (y) second, Cash Collateralize the Letter of Credit Obligations with
respect to such Defaulting Lender in accordance with the procedures set forth in
Section 2.17(a).
(c)    Defaulting Lender Cure. If the Borrower Representative, the
Administrative Agent, Swing Bank and Issuing Bank agree in writing (such
agreement not to be unreasonably withheld or delayed) that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing
Loans to be held pro rata by the Lenders in accordance with the Revolving
Commitment Ratios (without giving effect to Section 2.17(b)(iv), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
(d)    New Swing Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, the Issuing Bank will not be required to issue, amend or increase any
Letter of Credit, and the Swing Bank will not be required to make any Swing
Loans, unless they are satisfied that 100% of the related Letter of Credit
Obligations and Swing Loan Obligations is fully covered or eliminated by Cash
Collateral and reallocation as set forth in this Section 2.17.
ARTICLE 3    

GUARANTY
Section 3.1    Guaranty.
(a)    Each Guarantor hereby, jointly and severally, guarantees to the
Administrative Agent, for the benefit of the Lender Group, the full and prompt
payment of the Obligations, including, without limitation, any interest therein
(including, without limitation, interest as provided in this Agreement, accruing
after the filing of a petition initiating any insolvency proceedings, whether or
not such interest accrues or is recoverable against any Borrower after the
filing of such petition for purposes of the Bankruptcy Code or is an allowed
claim in such proceeding), plus reasonable attorneys’ fees and expenses if the
obligations represented by this Guaranty are collected by law, through an
attorney-at-law, or under advice therefrom.
(b)    Regardless of whether any proposed guarantor or any other Person shall
become in any other way responsible to the Lender Group, or any of them, for or
in respect of the Obligations or any part thereof, and regardless of whether or
not any Person now or hereafter responsible to the Lender Group, or any of them,
for the Obligations or any part thereof, whether under this Guaranty or
otherwise, shall cease to be so liable, each Guarantor hereby declares and
agrees that this Guaranty shall be a joint and several obligation, shall be a
continuing guaranty and shall be operative and binding until the Obligations
shall have been indefeasibly paid in full in cash (or in the case of Letter of
Credit Obligations, secured through delivery of cash collateral in an amount
equal to one hundred and five percent (105%) of the Letter of Credit
Obligations) and the Commitments shall have been terminated.
(c)    Each Guarantor absolutely, unconditionally and irrevocably waives any and
all right to assert any defense (other than the defense of payment in cash in
full, to the extent of its obligations hereunder, or a defense that such
Guarantor’s liability is limited as provided in Section 3.1(g)), set-off,
counterclaim or cross-claim of any nature whatsoever with respect to this
Guaranty or the obligations of the Guarantors under this Guaranty or the
obligations of any other Person or party (including, without limitation, the
Borrowers) relating to this Guaranty or the obligations of any of the Guarantors
under this Guaranty or otherwise with respect to the Obligations in any action
or proceeding brought by the Administrative Agent or any other member of the
Lender Group to collect the Obligations or any portion thereof, or to enforce
the obligations of any of the Guarantors under this Guaranty.
(d)    The Lender Group, or any of them, may from time to time, without
exonerating or releasing any Guarantor in any way under this Guaranty, (i) take
such further or other security or securities for the Obligations or any part
thereof as they may deem proper, or (ii) release, discharge, abandon or
otherwise deal with or fail to deal with any Guarantor of the Obligations or any
security or securities therefor or any part thereof now or hereafter held by the
Lender Group, or any of them, or (iii) amend, modify, increase, extend,
accelerate or waive in any manner any of the provisions, terms, or conditions of
the Loan Documents, all as they may consider expedient or appropriate in their
sole and absolute discretion. Without limiting the generality of the foregoing,
or of Section 3.1(e), it is understood that the Lender Group, or any of them,
may, without exonerating or releasing any Guarantor, give up, modify or abstain
from perfecting or taking advantage of any security for the Obligations and
accept or make any compositions or arrangements, and realize upon any security
for the Obligations when, and in such manner, and with or without notice, all as
such Person may deem expedient.
(e)    Each Guarantor acknowledges and agrees that no change in the nature or
terms of the Obligations or any of the Loan Documents, or other agreements,
instruments or contracts evidencing, related to or attendant with the
Obligations (including any novation), shall discharge all or any part of the
liabilities and obligations of such Guarantor pursuant to this Guaranty; it
being the purpose and intent of the Guarantors and the Lender Group that the
covenants, agreements and all liabilities and obligations of each Guarantor
hereunder are absolute, unconditional and irrevocable under any and all
circumstances. Without limiting the generality of the foregoing, each Guarantor
agrees that until the performance of and payment in full in cash of the
Obligations (without possibility of recourse, whether by operation of law or
otherwise) and the termination of the Commitments, such Guarantor’s undertakings
hereunder shall not be released, in whole or in part, by any action or thing
which might, but for this paragraph of this Guaranty, be deemed a legal or
equitable discharge of a surety or guarantor, or by reason of any waiver,
omission of the Lender Group, or any of them, or their failure to proceed
promptly or otherwise, or by reason of any action taken or omitted by the Lender
Group, or any of them, whether or not such action or failure to act varies or
increases the risk of, or affects the rights or remedies of, such Guarantor or
by reason of any further dealings between the Borrowers, on the one hand, and
any member of the Lender Group, on the other hand, or any other guarantor or
surety, and such Guarantor hereby expressly waives and surrenders any defense to
its liability hereunder, or any right of counterclaim or offset of any nature or
description which it may have or may exist based upon, and shall be deemed to
have consented to, any of the foregoing acts, omissions, things, agreements or
waivers.
(f)    The Lender Group, or any of them, may, without demand or notice of any
kind upon or to any Guarantor, at any time or from time to time when any amount
shall be due and payable hereunder by any Guarantor, if the Borrowers shall not
have timely paid any of the Obligations (or in the case of Letter of Credit
Obligations, secured through delivery of cash collateral in an amount equal to
one hundred and five percent (105%) of the Letter of Credit Obligations),
set-off and appropriate and apply to any portion of the Obligations hereby
guaranteed, and in such order of application as the Administrative Agent may
from time to time elect in accordance with this Agreement, any deposits,
property, balances, credit accounts or moneys of any Guarantor in the possession
of any member of the Lender Group or under their respective control for any
purpose. If and to the extent that any Guarantor makes any payment to the
Administrative Agent or any other Person pursuant to or in respect of this
Guaranty, any claim which such Guarantor may have against any Borrower by reason
thereof shall be subject and subordinate to the prior payment in full in cash of
the Obligations to the satisfaction of the Lender Group and the termination of
the Commitments.
(g)    The creation or existence from time to time of Obligations in excess of
the amount committed to or outstanding on the date of this Guaranty is hereby
authorized, without notice to any Guarantor, and shall in no way impair or
affect this Guaranty or the rights of the Lender Group herein. It is the
intention of each Guarantor and the Administrative Agent that each Guarantor’s
obligations hereunder shall be, but not in excess of, the Maximum Guaranteed
Amount (as herein defined). The “Maximum Guaranteed Amount” with respect to any
Guarantor, shall mean the maximum amount which could be paid by such Guarantor
without rendering this Guaranty void or voidable as would otherwise be held or
determined by a court of competent jurisdiction in any action or proceeding
involving any state or Federal bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws relating to the
insolvency of debtors.
(h)    Upon the bankruptcy or winding up or other distribution of assets of any
Borrower, or of any surety or guarantor (other than the applicable Guarantor)
for any Obligations of any Borrower to the Lender Group, or any of them, the
rights of the Administrative Agent against any Guarantor shall not be affected
or impaired by the omission of any member of the Lender Group to prove its
claim, or to prove the full claim, as appropriate, against such Borrower, or any
such other guarantor or surety, and the Administrative Agent may prove such
claims as it sees fit and may refrain from proving any claim and in its
discretion may value as it sees fit or refrain from valuing any security held by
it without in any way releasing, reducing or otherwise affecting the liability
to the Lender Group of each of the Guarantors.
(i)    Each Guarantor hereby absolutely, unconditionally and irrevocably
expressly waives, except to the extent such waiver would be expressly prohibited
by Applicable Law, the following: (i) notice of acceptance of this Guaranty,
(ii) notice of the existence or creation of all or any of the Obligations, (iii)
presentment, demand, notice of dishonor, protest and all other notices
whatsoever (other than notices expressly required hereunder or under any other
Loan Document to which any Guarantor is a party), (iv) all diligence in
collection or protection of or realization upon the Obligations or any part
thereof, any obligation hereunder, or any security for any of the foregoing, (v)
all rights to enforce any remedy which the Lender Group, or any of them, may
have against any Borrower, (vi) until the Obligations shall have been paid in
full in cash (or in the case of a Letter of Credit Obligations, secured through
delivery of cash collateral in an amount equal to one hundred and five percent
(105%) of the Letter of Credit Obligations), and all Commitments have been
terminated, all rights of subrogation, indemnification, contribution and
reimbursement from any Borrower for amounts paid hereunder and any benefit of,
or right to participate in, any collateral or security now or hereinafter held
by the Lender Group, or any of them, in respect of the Obligations, and (vii)
any and all rights under any Applicable Law governing guaranties or sureties. If
a claim is ever made upon any member of the Lender Group for the repayment or
recovery of any amount or amounts received by such Person in payment of any of
the Obligations and such Person repays all or part of such amount by reason of
(A) any judgment, decree or order of any court or administrative body having
jurisdiction over such Person or any of its property, or (B) any settlement or
compromise of any such claim effected by such Person with any such claimant,
including any Borrower, then in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon such
Guarantor, notwithstanding any revocation hereof or the cancellation of any
promissory note or other instrument evidencing any of the Obligations, and such
Guarantor shall be and remain obligated to such Person hereunder for the amount
so repaid or recovered to the same extent as if such amount had never originally
been received by such Person.
(j)    This Guaranty is a continuing guaranty of the Obligations and all
liabilities to which it applies or may apply under the terms hereof and shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay by any member of the Lender Group in the exercise of any right, power,
privilege or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Administrative Agent of any right or remedy shall preclude other
or further exercise thereof or the exercise of any other right or remedy and no
course of dealing between any Guarantor and any member of the Lender Group shall
operate as a waiver thereof. No action by any member of the Lender Group
permitted hereunder shall in any way impair or affect this Guaranty. For the
purpose of this Guaranty, the Obligations shall include, without limitation, all
Obligations of the Borrowers to the Lender Group, notwithstanding any right or
power of any third party, individually or in the name of any Borrower and the
Lender Group, or any of them, to assert any claim or defense as to the
invalidity or unenforceability of any such Obligation, and no such claim or
defense shall impair or affect the obligations of any Guarantor hereunder.
(k)    This is a guaranty of payment and not of collection. In the event the
Administrative Agent makes a demand upon any Guarantor in accordance with the
terms of this Guaranty, such Guarantor shall be held and bound to the
Administrative Agent directly as debtor in respect of the payment of the amounts
hereby guaranteed. All costs and expenses, including, without limitation,
reasonable attorneys’ fees and expenses, incurred by the Administrative Agent in
obtaining performance of or collecting payments due under this Guaranty shall be
deemed part of the Obligations guaranteed hereby.
(l)    Each Subsidiary Guarantor is a direct or indirect Domestic Subsidiary of
the Parent. Each Guarantor expressly represents and acknowledges that any
financial accommodations by the Lender Group to the Borrowers, including,
without limitation, the extension of credit, are and will be of direct interest,
benefit and advantage to such Guarantor.
(m)    The payment obligation of a Guarantor to any other Guarantor under any
Applicable Law regarding contribution rights among co-obligors or otherwise
shall be subordinate and subject in right of payment to the prior payment in
full of the obligations of such Guarantor under the other provisions of this
Guaranty, and such Guarantor shall not exercise any right or remedy with respect
to such rights until payment and satisfaction in full of all such obligations.
Section 3.2    Additional Waivers.
(a)    Without limiting the waivers in the foregoing paragraph, each Guarantor
hereby further waives:
(vii)    any defense arising by reason of or deriving from (1) an election of
remedies by the Administrative Agent and the other Lender Group members or
(2) any election by the Administrative Agent and the Lender Group members under
Section 1111(b) of the Bankruptcy Code to limit the amount of, or any collateral
securing, its claim against such Guarantor, any other Credit Party or any other
guarantor of the Obligations;
(viii)    pursuant to California Civil Code Section 2856, all rights and
defenses arising out of an election of remedies by the creditor, even though
that election of remedies, such as a nonjudicial foreclosure with respect to
security for a guaranteed obligation, has destroyed such Guarantor’s rights of
subrogation and reimbursement against any other Credit Party or guarantor of the
Obligations;
(ix)    the benefits of Section 2815 of the California Civil Code (or any
similar law in any other jurisdiction) purporting to allow a guarantor to revoke
a continuing guaranty with respect to any transactions occurring after the date
of the guaranty; and
(x)    such Guarantor’s right, under Sections 2845 or 2850 of the California
Civil Code, or otherwise, to require the Administrative Agent and the other
Lender Group members to institute suit against, or to exhaust any rights and
remedies which the Administrative Agent and the other Lender Group members have
or may have against any other Credit Party or guarantor of the Obligations or
any third party, or against any collateral provided by any other guarantor of
the Obligations, or any third party; and such Guarantor further waives any
defense arising by reason of any disability or other defense (other than the
defense that the Obligations shall have been fully and finally performed and
indefeasibly paid) of any other Credit Party or guarantor of the Obligations or
by reason of the cessation from any cause whatsoever of the liability of such
other Credit Parties or guarantors in respect thereof.
(b)    WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION
SET FORTH IN THIS GUARANTEE, EACH GUARANTOR HEREBY ABSOLUTELY, KNOWINGLY,
UNCONDITIONALLY, AND EXPRESSLY WAIVES AND AGREES NOT TO ASSERT ANY AND ALL
BENEFITS OR DEFENSES ARISING DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF
CALIFORNIA CIVIL CODE SECTIONS 2799, 2808, 2809, 2810, 2815, 2819, 2820, 2821,
2822, 2825, 2839, 2845, 2848, 2849, AND 2850, AND CALIFORNIA UNIFORM COMMERCIAL
CODE SECTIONS 3116, 3118, 3119, 3419, 3605.
(c)    In accordance with Section 11.7 hereof, this Agreement shall be construed
in accordance with and governed by the law of the state of New York. The
foregoing referenced provisions of California law are included solely out of an
abundance of caution, and shall not be construed to mean that any of the
referenced provisions of California law are in any way applicable to this
Agreement or any other Loan Document or to any of the Obligations.
Section 3.3    Special Provisions Applicable to New Guarantors. Pursuant to
Section 6.20 of this Agreement, any new Domestic Restricted Subsidiary of a
Borrower may be required to enter into this Agreement as a Guarantor by
executing and delivering to the Administrative Agent a Joinder Supplement. Upon
the execution and delivery of a Joinder Supplement by such new Domestic
Subsidiary, such new Domestic Subsidiary shall become a Guarantor and Credit
Party hereunder with the same force and effect as if originally named as a
Guarantor or Credit Party herein. The execution and delivery of any Joinder
Supplement (or any joinder to any other applicable Loan Document) adding an
additional Guarantor as a party to this Agreement (or any other applicable Loan
Document) shall not require the consent of any other party hereto. The rights
and obligations of each party hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor hereunder.
ARTICLE 4    

CONDITIONS PRECEDENT
Section 4.1    Conditions Precedent to Initial Advance. The obligations of the
Lenders to undertake the Commitments and to make the initial Advances hereunder,
and the obligation of the Issuing Bank to issue any initial Letter of Credit
hereunder, are subject to the prior fulfillment of each of the following
conditions on or before December 31, 2013:
(d)    The Administrative Agent shall have received each of the following, in
form and substance reasonably satisfactory to the Lender Group:
(ix)    This Agreement duly executed by the Borrowers, the Guarantors, the
Lenders, and the Administrative Agent;
(x)    Any Revolving Loan Notes requested by any Lender duly executed by the
Borrowers;
(xi)    The Security Agreement duly executed by each Credit Party;
(xii)    An Information and Collateral Disclosure Certificate with respect to
the Credit Parties duly executed by such Credit Party;
(xiii)    The legal opinions of Orrick, Herrington & Sutcliffe LLP, counsel to
the Credit Parties, and local counsel for each jurisdiction in which a Credit
Party is organized (to the extent the foregoing opinions do not opine as to the
law of such jurisdictions), in each case addressed to the Lender Group, which
opinions shall cover the transactions contemplated hereby and in the other Loan
Documents and include, among other things, opinions as to corporate or limited
liability company power and authority; due authorization; good standing or
existence; no conflicts with organizational documents, laws, material agreements
(including without limitation the Indenture with respect to the 2015 Notes), and
order and decrees; no liens triggered by execution and delivery of the Loan
Documents; necessary consents; execution and delivery; enforceability; margin
regulations; investment company act; and attachment and perfection of security
interests;
(xiv)    The duly executed Request for Advance for the initial Advance of the
Loans, with disbursement instructions attached thereto;
(xv)    A loan certificate signed by an Authorized Signatory of each Credit
Party, including a certificate of incumbency with respect to each Authorized
Signatory of such Person, together with appropriate attachments which shall
include, without limitation, the following: (A) a copy of the certificate of
incorporation or formation, articles of organization, or similar organizational
document of such Person certified to be true, complete and correct by the
Secretary of State of the State of such Person’s incorporation or formation, (B)
a true, complete and correct copy of the bylaws, operating agreement,
partnership agreement, limited liability company agreement, or similar
organizational document of such Person, (C) a true, complete and correct copy of
the resolutions (including, without limitation, board resolutions and
shareholder resolutions, as applicable) of such Person authorizing the
execution, delivery and performance by such Person of the Loan Documents and the
Bank Products Documents and, with respect to the Borrowers, authorizing the
borrowings hereunder, and (D) certificates of good standing, existence, or
similar appellation from each jurisdiction in which such Person is organized
and, to the extent failure to be so qualified in any other jurisdiction could
reasonably be expected to have a Materially Adverse Effect, foreign
qualifications in those jurisdictions in which such Person is required to be
qualified to do business; provided, that if a document referenced in clause (A)
or (B) was delivered in connection with the Original Credit Agreement, then
delivery of such document shall not be required so long as the applicable Credit
Party delivers an officer’s certificate certifying that no changes have been
made to such document, and such document remains in full force and effect;
(xvi)    A solvency certificate executed by the chief financial officer of the
Parent regarding the solvency and financial condition of the Credit Parties,
together with a pro forma balance sheet giving effect to the incurrence of the
initial Advance and the issuance of the initial Letter of Credit hereunder;
(xvii)    Certificates of insurance, additional insured endorsements, and
lender’s loss payable endorsements with respect to the Credit Parties (other
than IMS Southern, LLC), in each case, meeting the requirements of Section 6.5;
(xviii)    UCC, PPSA, Lien, and Intellectual Property searches, and all other
searches and other evidence satisfactory to Administrative Agent that there are
not Liens upon the Collateral (other than Permitted Liens);
(xix)    Payment of all fees and expenses payable to the Administrative Agent,
the Affiliates of the Administrative Agent, and the Lenders in connection with
the execution and delivery of this Agreement, including, without limitation,
fees and expenses of counsel to the Administrative Agent;
(xx)    A certificate signed by an Authorized Signatory of the Borrowers
certifying that each of the applicable conditions set forth in Section 4.2 have
been satisfied; and
(xxi)    All such other documents as the Administrative Agent may reasonably
request, certified by an appropriate governmental official or an Authorized
Signatory if so requested.
(e)    The Administrative Agent and the Lenders agree that the Revolving Loan
Commitment of each of the Lenders immediately prior to the effectiveness of this
Agreement shall be reallocated among the Lenders such that, immediately after
the effectiveness of this Agreement in accordance with its terms, the Revolving
Loan Commitment of each Lender shall be as set forth on Schedule 1.1(a). In
order to effect such reallocations, assignments shall be deemed to be made among
the Lenders in such amounts as may be necessary, and with the same force and
effect as if such assignments were evidenced by the applicable Assignment and
Acceptance (but without the payment of any related assignment fee), and no other
documents or instruments shall be required to be executed in connection with
such assignments (all of which such requirements are hereby waived). Further, to
effect the foregoing, each Lender agrees to make cash settlements in respect of
any outstanding Revolving Loans, either directly or through the Administrative
Agent, as the Administrative Agent may direct or approve, such that after giving
effect to this Agreement, each Lender holds Revolving Loans equal to its Pro
Rata Share (based on the Revolving Loan Commitment of each Lender as set forth
on Schedule 1.1(a)). To the extent the reallocation permitted pursuant to this
Section 4.1(b) results in the prepayment of any Eurodollar Advance in whole or
in part, the Lenders hereby agree to waive any reimbursement obligations of the
Borrowers arising under Section 2.9 in connection therewith.
(f)    The Administrative Agent shall be satisfied that no change in the
business, condition (financial or otherwise), results of operations, liabilities
(contingent or otherwise), or properties of the Parent and its Restricted
Subsidiaries (taken as a whole) shall have occurred since September 26, 2015,
which change has had or would be reasonably expected to have a Materially
Adverse Effect, and the Administrative Agent shall have received a certificate
of an Authorized Signatory of the Borrowers so stating.
(g)    The Administrative Agent shall have received and be satisfied with (i)
the financial statements (including balance sheets and related statements of
income and retained earnings and related statements of cash flows) described in
Section 5.1(k), (ii) the unaudited balance sheet of the Parent and its
Restricted Subsidiaries for the fiscal month ended on December 26, 2015, and
(iii) an annual budget for the Credit Parties and their Subsidiaries, including
forecasts of the income statement, the balance sheet and a cash flow statement
for each fiscal year through the fiscal year ending September 2021, prepared on
a month by month basis for the fiscal year ending September 27, 2016, and
prepared on an annual basis for each fiscal year thereafter (it being recognized
by the Administrative Agent and the Lenders that the projections and forecasts
provided by the Credit Parties should not be viewed as facts and that actual
results during the period or periods covered by such projections and forecasts
may differ from the projected or forecasted results).
(h)    The Administrative Agent shall have received a certificate signed by an
Authorized Signatory of the Borrowers certifying (i) that all Necessary
Authorizations are in full force and effect, are not subject to any pending or
threatened reversal or cancellation, and all applicable waiting periods have
expired, and that there is no ongoing investigation or inquiry by any
Governmental Authority regarding the Loans or any other transaction contemplated
by the Loan Documents or the conduct of the businesses and the ownership (or
lease) of the Properties of the Credit Parties and (ii) that attached thereto
are true, correct, and complete copies of all such Necessary Authorizations.
(i)    The Administrative Agent shall have received a Borrowing Base
Certificate, in form and substance satisfactory to the Administrative Agent
which calculates the Borrowing Base as of February 29, 2016.
(j)    The Administrative Agent shall have received all documentation and
information required by any Governmental Authority under any applicable “know
your customer” and anti-money laundering laws no later than five (5) Business
Days prior to the Agreement Date.
Section 4.2    Conditions Precedent to Each Advance and Issuance of a Letter of
Credit. The obligation of the Lenders to make each Advance and of the Issuing
Bank to issue any Letter of Credit, including the initial Advance or initial
Letter of Credit issuance hereunder (but excluding Advances, the proceeds of
which are to reimburse (a) the Swing Bank for Swing Loans, (b) the
Administrative Agent for Agent Advances or (c) the Issuing Bank for amounts
drawn under a Letter of Credit), is subject to the fulfillment of each of the
following conditions immediately prior to or contemporaneously with such Advance
or issuance of such Letter of Credit:
(a)    All of the representations and warranties of the Credit Parties under
this Agreement and the other Loan Documents, which, pursuant to Section 5.4, are
made at and as of the time of such Advance or issuance of such Letter of Credit,
shall be true and correct in all material respects (provided that if any
representation or warranty already includes a materiality or material adverse
effect qualifier, such representation or warranty shall be true and correct in
all respects) at such time, both before and after giving effect to the
application of the proceeds of such Advance or issuance of such Letter of
Credit;
(b)    The most recent Borrowing Base Certificate which shall have been
delivered to the Administrative Agent pursuant to Section 7.5(a) shall
demonstrate that, after giving effect to the making of such Advance or issuance
of such Letter of Credit and any Reserves imposed since the delivery of such
Borrowing Base Certificate, no Overadvance shall exist;
(c)    Since September 26, 2015, there shall have been no change, that has had
or could be reasonably expected to have a Materially Adverse Effect;
(d)    There shall not exist on the date of such Advance or issuance of such
Letter of Credit and after giving effect thereto, a Default or an Event of
Default;
(e)    With respect to the issuance of any Letter of Credit, all other
applicable conditions precedent set forth herein shall have been satisfied; and
(f)    The Administrative Agent shall have received such information as the
Administrative Agent or the Majority Lenders may reasonably request.
The Borrowers hereby agree that the delivery of any Request for Advance or
Request for Issuance of Letter of Credit hereunder or any telephonic request for
an Advance hereunder shall be deemed to be the certification of the Authorized
Signatory thereof that all of the conditions set forth in this Section 4.2 have
been satisfied. Notwithstanding the foregoing, if the conditions, or any of
them, set forth above are not satisfied, such conditions may be waived by the
requisite Lenders under Section 11.12.


ARTICLE 5    

REPRESENTATIONS AND WARRANTIES
Section 5.1    General Representations and Warranties. In order to induce the
Lender Group to enter into this Agreement and to extend the Loans and issue the
Letters of Credit to the Borrowers, each Credit Party hereby represents and
warrants that:
(g)    Organization; Power; Qualification. Each Credit Party and each Subsidiary
of a Credit Party (i) is a corporation, partnership or limited liability company
duly organized, validly existing, and in good standing under the laws of its
state, province or other jurisdiction of incorporation or formation, (ii) has
the corporate or other company power and authority to own or lease and operate
its properties and to carry on its business as now being and hereafter proposed
to be conducted, and (iii) is duly qualified and is in good standing as a
foreign corporation or other company, and authorized to do business, in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification or authorization, except where the failure
to so qualify or be authorized to do business could not reasonably be expected
to have a Materially Adverse Effect.
(h)    Authorization; Enforceability. Each Credit Party has the power and has
taken all necessary action, corporate or otherwise, to authorize it to execute,
deliver, and perform this Agreement and each of the other Loan Documents to
which it is a party in accordance with the terms thereof and to consummate the
transactions contemplated hereby and thereby. Each of this Agreement and each
other Loan Document to which a Credit Party is a party has been duly executed
and delivered by such Credit Party, and is a legal, valid and binding obligation
of such Credit Party, enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting the enforcement of
creditor’s rights generally or by general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law).
(i)    Partnerships; Joint Ventures; Subsidiaries. Except as disclosed on
Schedule 5.1(c)-1, no Credit Party or any Subsidiary of a Credit Party has any
Subsidiaries as of the Agreement Date. As of the Agreement Date, no Credit Party
or any Subsidiary of a Credit Party is a partner or joint venturer in any
partnership or joint venture other than (i) the Subsidiaries listed on Schedule
5.1(c)-1 and (ii) the partnerships and joint ventures (that are not
Subsidiaries) listed on Schedule 5.1(c)-2. Schedule 5.1(c)-1 and Schedule
5.1(c)-2 set forth, for each Person set forth thereon and, with respect to
clause (iii) below, the Borrowers, a complete and accurate statement of (i) the
percentage ownership of each such Person by the applicable Credit Party or
Subsidiary of a Credit Party as of the Agreement Date, (ii) the state or other
jurisdiction of incorporation or formation, as appropriate, of each such Person
as of the Agreement Date, (iii) each state in which each such Credit Party is
qualified to do business on the Agreement Date and (iv) all of each such
Person’s trade names, trade styles or doing business names which such Person has
used or under which such Person has transacted business during the five (5) year
period immediately preceding the Agreement Date.
(j)    Equity Interests and Related Matters. The authorized Equity Interests as
of the Agreement Date of each Credit Party and each Subsidiary of a Credit Party
and the number of shares of such Equity Interests that are issued and
outstanding as of the Agreement Date are as set forth on Schedule 5.1(d). All of
the shares of such Equity Interests that are issued and outstanding as of the
Agreement Date have been duly authorized and validly issued and are fully paid
and non-assessable. None of such Equity Interests have been issued in violation
of the Securities Act, or the securities, “Blue Sky” or other Applicable Laws of
any applicable jurisdiction. As of the Agreement Date, the Equity Interests of
each such Credit Party (other than the Parent) and each such Subsidiary of a
Credit Party are owned by the parties listed on Schedule 5.1(d) in the amounts
set forth on such schedule and a description of the Equity Interests of each
such party is listed on Schedule 5.1(d). Except as described on Schedule 5.1(d),
no Credit Party or any Restricted Subsidiary of a Credit Party has outstanding
any stock or securities convertible into or exchangeable for any shares of its
Equity Interests, nor are there any preemptive or similar rights to subscribe
for or to purchase, or any other rights to subscribe for or to purchase, or any
options for the purchase of, or any agreements providing for the issuance
(contingent or otherwise) of, or any calls, commitments, or claims of any
character relating to, any Equity Interests or any stock or securities
convertible into or exchangeable for any Equity Interests. Except as set forth
on Schedule 5.1(d), no Credit Party or any Restricted Subsidiary of any Credit
Party is subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its Equity Interests or to register
any shares of its Equity Interests, and there are no agreements restricting the
transfer of any shares of such Credit Party’s or such Restricted Subsidiary’s
Equity Interests or restricting the ability of any Restricted Subsidiary of the
Borrowers from making distributions, dividends or other Restricted Payments to
the Borrowers.
(k)    Compliance with Law, Loan Documents, and Contemplated Transactions. The
execution, delivery, and performance of this Agreement and each of the other
Loan Documents and the Bank Products Documents in accordance with their
respective terms and the consummation of the transactions contemplated hereby
and thereby do not and will not (i) violate any Applicable Law, (ii) conflict
with, result in a breach of, or constitute a default under the certificate of
incorporation or formation or by-laws, partnership agreement or operating
agreement of any Credit Party or any Subsidiary of a Credit Party or under the
Indenture or any other indenture, any document governing Material Indebtedness,
any Material Contract, or other material instrument to which any Credit Party or
any Subsidiary of a Credit Party is a party or by which any Credit Party or any
Subsidiary of a Credit Party or any of their properties may be bound, or (iii)
result in or require the creation or imposition of any Lien upon or with respect
to any Credit Party or any Subsidiary of a Credit Party or any of their
respective Properties or on Equity Interests issued by any of them except
Permitted Liens.
(l)    Necessary Authorizations. Each Credit Party and each Restricted
Subsidiary of a Credit Party has obtained all Necessary Authorizations, and all
such Necessary Authorizations are in full force and effect, except to the extent
the failure to obtain such Necessary Authorizations or the failure to keep such
Necessary Authorizations in full force and effect could not reasonably be
expected to have a Materially Adverse Effect. None of such Necessary
Authorizations is the subject of any pending or, to the best of each Credit
Party’s knowledge, threatened attack or revocation, by the grantor of the
Necessary Authorization. No Credit Party or any Subsidiary of a Credit Party is
required to obtain any additional Necessary Authorizations in connection with
the execution, delivery, and performance of this Agreement, any other Loan
Document or any Bank Products Document, in accordance with their respective
terms, or the consummation of the transactions contemplated hereby or thereby.
(m)    Title to Properties. Each Credit Party and each Subsidiary of a Credit
Party has good, marketable, and legal title to, or a valid license or leasehold
interest in, all of its properties and assets used or useful in the operation of
such Person’s business, and none of such properties or assets is subject to any
Liens, other than Permitted Liens.
(n)    Material Contracts. Schedule 5.1(h) contains a complete list, as of the
Agreement Date, of each Material Contract, true, correct and complete copies of
which, together with all amendments, exhibits, schedules, and other documents
executed and/or delivered in connection therewith, have been delivered to the
Administrative Agent. Schedule 5.1(h) further identifies, as of the Agreement
Date, each Material Contract that requires consent to the granting of a Lien in
favor of the Administrative Agent on the rights of any Credit Party thereunder.
No Credit Party or any Restricted Subsidiary of a Credit Party is in default
under or with respect to any Material Contract to which it is a party or by
which it or any of its properties are bound. No Person party to any Material
Contract, other than a Credit Party or any Restricted Subsidiary of any Credit
Party, is in default under such Material Contract.
(o)    Labor Matters. Except as disclosed on Schedule 5.1(i): (i) no labor
contract to which any Credit Party or any Restricted Subsidiary of a Credit
Party is a party or is otherwise subject is scheduled to expire prior to the
Maturity Date; (ii) no Credit Party or any Restricted Subsidiary of a Credit
Party has, within the two-year period preceding the date of this Agreement,
taken any action which has resulted in a violation of the Federal Worker
Adjustment and Retraining Notification Act of 1988 or any similar applicable
Federal, state, local, or foreign law, and no Credit Party or any Restricted
Subsidiary of a Credit Party has any reasonable expectation that any action is
or will be required at any time prior to the Maturity Date under the Federal
Worker Adjustment and Retraining Notification Act of 1988 or any similar
applicable Federal, state, local, or foreign law; and (iii) on the Agreement
Date (A) no Credit Party or any Restricted Subsidiary of a Credit Party is a
party to any labor dispute (other than any immaterial disputes with such Credit
Party’s or Restricted Subsidiary’s employees as individuals and not affecting
such Credit Party’s or Restricted Subsidiary’s relations with any labor group or
its workforce as a whole) and (B) there are no pending or, to each Credit
Party’s knowledge, threatened strikes or walkouts relating to any labor
contracts to which any Credit Party or any Restricted Subsidiary of a Credit
Party is a party or is otherwise subject. Except as set forth on Schedule
5.1(i), none of the employees of any Credit Party or a Restricted Subsidiary of
a Credit Party is a party to any collective bargaining agreement with any Credit
Party or a Restricted Subsidiary of a Credit Party, as applicable.
(p)    Taxes. Each Credit Party and each of their respective Restricted
Subsidiaries has filed or caused to be filed all federal and state income tax
returns, and all other material tax returns required to be filed, and has paid,
or has made adequate provision for the payment of, all federal and state income
taxes and all other material taxes shown to be due and payable on said returns
or on any assessments made against it or any of its Property (other than any the
amount or validity of which are being contested in good faith and by appropriate
proceedings diligently conducted, and for which adequate reserves have been set
aside in accordance with GAAP). No tax Liens have been filed and no material
claims are being asserted with respect to such taxes which are required by GAAP
to be reflected in the financial statements most recently delivered pursuant to
Section 7.2 hereof (and, as of the Agreement Date through the date of delivery
of the financial statements for the fiscal quarter ending September 26, 2015)
that are not so reflected therein. The charges, accruals and reserves on the
books of the Credit Parties and each of their Restricted Subsidiaries with
respect to all federal and state income taxes and all other material taxes are
considered by the management of the Credit Parties to be adequate, and there
exists no unpaid assessment which is or could reasonably be expected to be due
and payable against it or any other Credit Party or any of their Restricted
Subsidiaries or any Property of any such Credit Party or any such Restricted
Subsidiary, except such thereof as are being contested in good faith and by
appropriate proceedings diligently conducted, and for which adequate reserves
have been set aside in accordance with GAAP.
(q)    Financial Statements. The Credit Parties have furnished, or caused to be
furnished, to the Lenders (i) audited consolidated (and consolidating by
segment) financial statements of the Parent and its Subsidiaries for each of the
fiscal years of Parent ended on or about September 25, 2013, September 24, 2014,
and September 26, 2015, including balance sheets and income and cash flow
statements, prepared by independent certified public accountants of recognized
national standing which are complete and correct in all material respects and
present fairly in all material respects in accordance with GAAP the financial
position of the Parent and its Subsidiaries as of such dates, as applicable, and
the results of operations for the fiscal years then ended, as applicable, and
(ii) internally prepared unaudited consolidated financial statement of the
Parent and its Subsidiaries for the fiscal quarter of the Parent ended December
26, 2015, which is complete and correct in all material respects and presents
fairly in accordance with GAAP, subject to normal year-end adjustments, the
financial position of the Parent and its Subsidiaries as of such date, and the
results of operations for the fiscal quarter then ended. Except as disclosed in
such financial statements, neither the Parent nor any consolidated Subsidiary of
the Parent has any material liabilities, contingent or otherwise, and there are
no material unrealized or anticipated losses of the Parent or any consolidated
Subsidiary of the Parent which have not heretofore been disclosed in writing to
the Lenders.
(r)    No Adverse Change. Since September 26, 2015, there has occurred no event
which has had or could reasonably be expected to have a Materially Adverse
Effect.
(s)    Investments and Guaranties. As of the Agreement Date, no Credit Party or
any Subsidiary of a Credit Party owns any Equity Interests of any Person except
as disclosed on Schedules 5.1(c)-1 and 5.1(c)-2, or has outstanding loans or
advances to, or guaranties of the obligations of, any Person, except as
reflected in the financial statements referred to in Section 5.1(k) or disclosed
on Schedule 5.1(m).
(t)    Liabilities, Litigation, etc. As of the Agreement Date, except for
liabilities incurred in the normal course of business, no Credit Party or any
Restricted Subsidiary of any Credit Party has any material (individually or in
the aggregate) liabilities, direct or contingent, except as disclosed or
referred to in the financial statements referred to in Section 5.1(k) or with
respect to the Obligations. There is no litigation, legal or administrative
proceeding, investigation, or other action of any nature pending or, to the
knowledge of the Credit Parties, threatened against or affecting any Credit
Party, any Restricted Subsidiary of any Credit Party or any of their respective
properties which could reasonably be expected to have a Materially Adverse
Effect, or the loss of any certification or license material to the operation of
such Credit Party’s or Subsidiary’s business. No Credit Party knows of any
unusual or unduly burdensome restriction, restraint or hazard relative to the
business or properties of the Credit Parties and their Restricted Subsidiaries
that is not customary for or generally applicable to similarly situated
businesses in the same industry as the Credit Parties and their Restricted
Subsidiaries.
(u)    ERISA. Schedule 5.1(o) lists (i) all ERISA Affiliates and (ii) all Plans.
Except as set forth in Schedule 5.1(o), no Credit Party or any of their ERISA
Affiliates has any Multiemployer Plan, Title IV Plan, or Retiree Welfare Plan,
or has had any such plans in the last five years. Copies of all Plans listed on
Schedule 5.1(o), together with a copy of the latest IRS/DOL 5500-series form for
each such Plan, have been delivered, or made available, to the Administrative
Agent. Each Plan intended to be qualified under Code Section 401 (x) has either
received a favorable determination letter from the IRS or an application for
such a letter has been or will be submitted to the IRS within the applicable
required time period with respect thereto or (y) can rely on an opinion letter
from IRS, and nothing has occurred that would cause the loss of such
qualification or the tax-exempt status of the trust related to the Plan under
Code Section 501. Each Credit Party and each ERISA Affiliate and each of their
respective Plans are in compliance in all material respects with ERISA and the
Code and are not subject to any tax or penalty with respect to any Plan, except
as could not reasonably be expected to result in a Materially Adverse Effect,
including without limitation, any tax or penalty under Title I or Title IV of
ERISA or under Chapter 43 of the Code, or any tax or penalty resulting from a
loss of deduction under Sections 162, 404, 419 or 419A of the Code. No Credit
Party or, to each Credit Party’s knowledge, any of its ERISA Affiliates has made
any promises of pension or welfare benefits to employees, except as set forth in
the Plans or as required by applicable law. In the last five years each Credit
Party and, to each Credit Party’s knowledge, each ERISA Affiliate have made all
required contributions to each Title IV Plan subject to Section 412 of the Code
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Title IV Plan. No Credit Party nor, to each Credit Party’s knowledge, any of its
ERISA Affiliates has incurred any accumulated funding deficiency with respect to
any Plan within the meaning of ERISA or the Code. No ERISA Event or event
described in Section 4062(e) of ERISA has occurred and is continuing with
respect to any such Plan. There are no pending, or to the knowledge of any
Credit Party, threatened claims (other than claims for benefits in the normal
course), sanctions, actions or lawsuits, or actions by any Governmental
Authority asserted or instituted against any Plan or any Person as fiduciary (as
defined in Section 3(21) of ERISA) or sponsor of any Plan. Within the last six
years, no Title IV Plan with an Unfunded Pension Liability has been transferred
outside of the “controlled group” (within the meaning of Section 4001(a)(14) of
ERISA) of any Credit Party or any ERISA Affiliate. Each Foreign Plan has been
maintained in compliance in all material respects with its terms and with the
requirements of any and all applicable requirements of law and has been
maintained, where required, in good standing with applicable regulatory
authorities, except for any noncompliance which could not reasonably be expected
to result in a Materially Adverse Effect. No Credit Party or any of their
Subsidiaries has incurred any obligation in connection with the termination of
or withdrawal from any Foreign Plan, except as could not reasonably be expected
to result in a Materially Adverse Effect.
(v)    Intellectual Property; Licenses; Certifications. Except as set forth on
Schedule 5.1(p), as of the Agreement Date, no Credit Party or any Restricted
Subsidiary of a Credit Party owns any registered Intellectual Property, and has
no pending registration applications with respect to any of the foregoing. No
other Intellectual Property is necessary for the operation of the business of
the Credit Parties and their Restricted Subsidiaries. Except as set forth on
Schedule 5.1(p), no material licenses or certifications are necessary for the
operation of the Credit Parties’ and their Subsidiaries’ business.
(w)    Compliance with Law; Absence of Default. Each Credit Party and each
Restricted Subsidiary of a Credit Party is in compliance (i) with all Applicable
Laws, except where the failure to so comply could not reasonably be expected to
have a Materially Adverse Effect, and (ii) with all of the provisions of its
certificate of incorporation or formation and by-laws or other governing
documents. No event has occurred or has failed to occur which has not been
remedied or waived, the occurrence or non-occurrence of which constitutes (i) a
Default or an Event of Default or (ii) a default under any (A) indenture, (B)
the Indenture or any other document governing Material Indebtedness ,
(C) Material Contract, (D) other instrument, or (E) any judgment, decree, or
order to which such Credit Party or such Restricted Subsidiary is a party or by
which such Credit Party or such Restricted Subsidiary or any of their respective
properties may be bound, except, in each case under this clause (ii), except for
any default which could not reasonably be expected to have a Materially Adverse
Effect.
(x)    Casualties; Taking of Properties, etc. Since September 26, 2015, neither
the business nor the properties of the Credit Parties and their Subsidiaries has
been affected as a result of any fire, explosion, earthquake, flood, drought,
windstorm, accident, strike or other labor disturbance, embargo, requisition or
taking of property or cancellation of contracts, permits or concessions by any
domestic or foreign government or any agency thereof, riot, activities of armed
forces, or acts of God or of any public enemy in a manner that has had or could
reasonably be expected to have a Materially Adverse Effect.
(y)    Accuracy and Completeness of Information. All written information,
reports, other papers and data relating to the Credit Parties and their
Restricted Subsidiaries furnished by or at the direction of the Credit Parties
to the Lender Group were, at the time furnished, complete and correct in all
material respects. No fact is currently known to any Credit Party which has, or
could reasonably be expected to have, a Materially Adverse Effect. No document
furnished or written statement made to the Lender Group by or at the direction
of any Credit Party in connection with the negotiation, preparation or execution
of this Agreement or any of the Loan Documents contains or will contain any
untrue statement of a fact material to the creditworthiness of any Credit Party
or omits or will omit to state a material fact necessary in order to make the
statements contained therein not misleading as of the time when made or
delivered. With respect to projections, estimates and forecasts given to the
Lender Group, such projections, estimates and forecasts are based on the Credit
Parties’ good faith assessment of the future of the business at the time made.
The Credit Parties had a reasonable basis for such assessment at the time made.
(z)    Compliance with Regulations T, U, and X. No Credit Party or any
Restricted Subsidiary of a Credit Party is engaged principally in or has as one
of its important activities in the business of extending credit for the purpose
of purchasing or carrying, and no Credit Party or any Restricted Subsidiary of a
Credit Party owns or presently intends to acquire, any “margin security” or
“margin stock” as defined in Regulations T, U and X of the Board of Governors of
the Federal Reserve System (herein called “Margin Stock”). None of the proceeds
of the Loans will be used, directly or indirectly, for the purpose of purchasing
or carrying any Margin Stock or for the purpose of reducing or retiring any
Indebtedness which was originally incurred to purchase or carry Margin Stock or
for any other purpose which might constitute this transaction a “purpose credit”
within the meaning of said Regulations T, U and X. None of any Credit Party, any
Restricted Subsidiary of a Credit Party or any bank acting on its behalf has
taken or will take any action which might cause this Agreement or any other Loan
Documents to violate Regulation T, U or X or any other regulation of the Board
of Governors of the Federal Reserve System or to violate the SEA, in each case
as now in effect or as the same may hereafter be in effect. If so requested by
the Administrative Agent, the Credit Parties and their Restricted Subsidiaries
will furnish the Administrative Agent with (i) a statement or statements in
conformity with the requirements of Federal Reserve Form U-1 referred to in
Regulation U of said Board of Governors and (ii) other documents evidencing its
compliance with the margin regulations, including without limitation an opinion
of counsel in form and substance reasonably satisfactory to the Administrative
Agent. Neither the making of the Loans nor the use of proceeds thereof will
violate, or be inconsistent with, the provisions of Regulation T, U or X of said
Board of Governors.
(aa)    Solvency. Each Credit Party and each Subsidiary of a Credit Party is and
will continue to be Solvent, including, without limitation, after giving effect
to the transactions contemplated by the Loan Documents.
(bb)    Insurance. The Credit Parties and their Restricted Subsidiaries have
insurance meeting the requirements of Section 6.5, and such insurance policies
are in full force and effect. As of the Agreement Date, all insurance maintained
by the Credit Parties and their Restricted Subsidiaries is fully described on
Schedule 5.1(v).
(cc)    Broker’s or Finder’s Commissions. No broker’s or finder’s fee or
commission will be payable with respect to the execution and delivery of this
Agreement and the other Loan Documents, and no other similar fees or commissions
will be payable by the Credit Parties or any of their Subsidiaries for any other
services rendered to the Credit Parties or any of their Subsidiaries ancillary
to the credit transactions contemplated herein.
(dd)    Real Property Locations.
(i)    Schedule 5.1(x) sets forth, as of the Agreement Date: (i) each location
where a Credit Party’s Inventory in excess of $50,000 that is Collateral
included in the Borrowing Base is located (other than with respect to Inventory
in-transit) and (ii) if such location is not owned by a Credit Party or an
Affiliate of a Credit Party, the name and address of the Person from whom such
Credit Party or Affiliate is leasing such location or with whom such Credit
Party is storing such Inventory.
(ii)    With respect to all Real Property at which any Collateral included in
any Borrowing Base is located, each Credit Party has all right and title
necessary or desirable to access such Real Property and the Collateral located
thereon.
(ee)    Environmental Matters.
(i)    Except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, none of the Properties contains, in,
on or under, including, without limitation, the soil and groundwater thereunder,
any Hazardous Materials in violation of Environmental Laws.
(ii)    Each Credit Party and each Subsidiary of a Credit Party is in compliance
with all applicable Environmental Laws and there is no violation of any
Environmental Law or contamination which could interfere with the continued
operation of any of the Properties which in each case above could reasonably be
expected to have a Materially Adverse Effect.
(iii)    No Credit Party or any Subsidiary of a Credit Party has received from
any Governmental Authority any complaint, or notice of violation, alleged
violation, investigation or advisory action or notice of potential liability
regarding matters of environmental protection or permit compliance under
applicable Environmental Laws with regard to the Properties, nor is any Credit
Party aware that any such notice is pending.
(iv)    Except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, Hazardous Materials have not been
generated, treated, stored, disposed of, at, on or under any of the Property by
any Credit Party or any of their Subsidiaries or any other Person in violation
of any Environmental Laws nor have any Hazardous Materials been transported or
disposed of from any of the Properties to any other location in violation of any
Environmental Laws. No Credit Party or any Subsidiary of a Credit Party has
permitted or will permit any tenant or occupant of the Properties to engage in
any activity that could impose material liability under the Environmental Laws
on such tenant or occupant, any Credit Party or any Subsidiary of a Credit Party
or any other owner of any of the Properties.
(v)    No Credit Party or any Subsidiary of a Credit Party is a party to any
governmental administrative actions or judicial proceedings pending under any
Environmental Law with respect to any of the Properties which, if adversely
determined, could result in a Materially Adverse Effect, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to any of the Properties.
(vi)    Except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, there has been no release or threat of
release of Hazardous Materials by any Credit Party or any of their Subsidiaries
or any other Person into the environment at or from any of the Properties, or
arising from or relating to the operations of the Credit Parties or their
Subsidiaries, in material violation of Environmental Laws.
(ff)    OSHA. All of the Credit Parties’ and their Restricted Subsidiaries’
operations are conducted in compliance, in all material respects, with all
applicable rules and regulations promulgated by the Occupational Safety and
Health Administration of the United States Department of Labor.
(gg)    Name of Credit Party. No Credit Party or any Restricted Subsidiary of
any Credit Party has changed its name within the preceding five (5) years from
the Agreement Date, nor has any Credit Party or any Restricted Subsidiary of a
Credit Party transacted business under any other name or trade name except as
set forth in Schedule 5.1(aa).
(hh)    Investment Company Act. No Credit Party or any Restricted Subsidiary of
a Credit Party is required to register under the provisions of the Investment
Company Act of 1940, as amended, and neither the entering into or performance by
the Credit Parties of this Agreement nor the issuance of any Revolving Loan
Notes violates any provision of such Act or requires any consent, approval, or
authorization of, or registration with, any governmental or public body or
authority pursuant to any of the provisions of such Act.
(ii)    Anti-Corruption Laws and Sanctions. The Credit Parties have implemented
and maintain in effect policies and procedures designed to ensure compliance in
all material respects by the Credit Parties, their respective Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Credit Parties, their respective
Subsidiaries and their respective directors, officers and employees and, to the
knowledge of the Credit Parties, their agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions. None of (a) the Credit Parties or
any of their Subsidiaries or any of their respective directors, officers or
employees, or (b) to their knowledge, any of their or their Subsidiary’s agents
that will act in any capacity in connection with or benefit from the credit
facilities established hereby, is a Sanctioned Person. No Borrowing or Letter of
Credit, use of proceeds or other transaction contemplated hereby will violate
Anti-Corruption Laws or applicable Sanctions.
(jj)    Use of Proceeds. The proceeds of any Advance will be used only for the
purposes specified in Section 2.12 hereof.
(kk)    Security Documents. The Security Agreement and each other Security
Document is effective to create in favor of the Administrative Agent, for the
benefit of the Lender Group, a legal, valid and enforceable security interest in
the Collateral described therein and proceeds thereof to the extent that such a
security interest can be created by authentication of a written security
agreement under Articles 8 and 9 of the UCC. In the case of certificated Equity
Interests described in the Security Documents, when stock certificates
representing such Equity Interests are delivered to the Administrative Agent,
and in the case of the other Collateral described in the Security Agreement or
any other Security Document (other than deposit accounts and investment
property) in which a Lien may be perfected by the filing of a financing
statement, when financing statements are filed in the appropriate filing offices
as specified in Article 9 of the UCC and in the PPSA, in each case, the
Administrative Agent, for the benefit of the Lender Group, shall have a
perfected security interest in, all right, title and interest of the Credit
Parties in such Collateral (including such Equity Interests) and the proceeds
thereof, as security for the Obligations, in each case prior and superior in
right to any other Person (except for Permitted Liens). In the case of
Collateral that consists of deposit accounts or investment property, when a
Controlled Account Agreement is executed and delivered by all parties thereto
with respect to such deposit accounts or investment property, the Administrative
Agent, for the benefit of the Lender Group, shall have a perfected security
interest in, all right, title and interest of the Credit Parties in such
Collateral and the proceeds thereof, as security for the Obligations, prior and
superior to any other Person (except for Permitted Liens) except as provided
under the applicable Controlled Account Agreement with respect to the financial
institution party thereto.
(ff)    Farm Products. To the knowledge of each Responsible Officer, the Credit
Parties have complied with all written notices pursuant to the applicable
provisions of the FSA, PACA, the UCC or any other federal or state statutory
agricultural or producers’ lien laws or any other applicable local laws (all of
the foregoing, together with any such notices as any Credit Party or Subsidiary
may at any time hereafter receive, collectively, the “Farm Products Notices”)
from (i) any Material Farm Products Seller or (ii) any lender to, or any other
Person with a security interest in the assets of, any Material Farm Products
Seller or (iii) the Secretary of State (or equivalent official) or other
Governmental Authority, from any jurisdiction in which any Farm Products
purchased by any Credit Party or any of its Subsidiaries are produced, in any
case, advising or notifying such Credit Party or Subsidiary of the intention of
such Material Farm Products Seller or other Person to preserve the benefits of
any trust, lien or other interest applicable to any assets of such Credit Party
or Subsidiary established in favor of such Material Farm Products Seller or
other Person or claiming a Lien or security interest in and to any Farm Products
which may be or have been purchased by such Credit Party or Subsidiary or any
related or other assets of such Credit Party or Subsidiary.
Section 5.2    Representations and Warranties Relating to Accounts. Each Account
(a) is genuine and enforceable in accordance with its terms except for such
limits thereon arising from bankruptcy and similar laws relating to creditors’
rights; (b) is not subject to any other circumstances that would impair the
validity, enforceability or amount of such Account except as to which such
Credit Party promptly notified the Administrative Agent in writing; (c) arises
from a bona fide sale of goods or delivery of services in the ordinary course
and in accordance with the terms and conditions of any applicable purchase
order, contract or agreement; (d) is free of all Liens (other than Liens in
favor of the Administrative Agent for the benefit of the Lender Group); and (e)
is for a liquidated amount maturing as stated in the invoice therefor. As to
each Account that is identified by the Borrowers as an Eligible Account in the
most recent Borrowing Base Certificate submitted to the Administrative Agent by
the Borrowers, such Account is not ineligible by virtue of one or more of the
excluding criteria set forth in the definition of Eligible Accounts.
Section 5.3    Representations and Warranties Relating to Inventory. With
respect to all Eligible Inventory, the Administrative Agent may rely upon all
statements, warranties, or representations made in any Borrowing Base
Certificate in determining the classification of such Inventory and in
determining which items of Inventory listed in such Borrowing Base Certificate
meet the requirements of eligibility.
Section 5.4    Survival of Representations and Warranties, etc. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made, and shall be true and correct in all
material respects (provided that if any representation or warranty already
includes a materiality or material adverse effect qualifier, such representation
or warranty shall be true and correct in all respects), at and as of the
Agreement Date and the date of each Advance or issuance of a Letter of Credit
hereunder, except to the extent made with respect to a specific, earlier date,
in which case such representation and warranty shall have been true and correct
in all material respects as of such earlier date. All representations and
warranties made under this Agreement and the other Loan Documents shall survive,
and not be waived by, the execution hereof by the Lender Group, or any of them,
any investigation or inquiry by any member of the Lender Group, or the making of
any Advance or the issuance of any Letter of Credit under this Agreement.
ARTICLE 6    

GENERAL COVENANTS
Until the later of the date the Obligations arising under this Agreement and the
other Loan Documents are repaid in full in cash and the date the Commitments are
terminated:
Section 6.1    Preservation of Existence and Similar Matters. Each Credit Party
will, and will cause each of its Restricted Subsidiaries to (i) except as
expressly permitted by Section 8.7, preserve and maintain its existence, rights,
franchises, governmental licenses, and privileges in its jurisdiction of
incorporation or organization including, without limitation, all Necessary
Authorizations, and (ii) qualify and remain qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization, except
where the failure to so qualify or maintain such qualification and authorization
required under the foregoing clause (ii) could not reasonably be expected to
have a Materially Adverse Effect.
Section 6.2    Compliance with Applicable Law. Each Credit Party will, and will
cause each of its Restricted Subsidiaries to, comply with the requirements of
all Applicable Law, except where the failure to so comply could not reasonably
be expected to have a Materially Adverse Effect.
Section 6.3    Maintenance of Properties. Each Credit Party will, and will cause
each of its Restricted Subsidiaries to, maintain or cause to be maintained in
the ordinary course of business in good repair, working order and condition,
normal wear and tear and disposal of obsolete equipment excepted, all properties
used or useful in its business (whether owned or held under lease), and from
time to time make or cause to be made all needed and appropriate repairs,
renewals, replacements, additions, betterments, and improvements thereto.
Section 6.4    Accounting Methods and Financial Records. Each Credit Party will,
and will cause each of its Restricted Subsidiaries to, maintain a system of
accounting established and administered in accordance with GAAP and with any
system mandated by an Account Debtor, and will, and will cause each of its
Restricted Subsidiaries to, keep adequate records and books of account in which
complete entries will be made in accordance with such accounting principles
consistently applied and reflecting all transactions required to be reflected by
such accounting principles.
Section 6.5    Insurance. Each Credit Party (other than IMS Southern, LLC) will,
and will cause each of its Restricted Subsidiaries to, maintain insurance
including, but not limited to, public liability, property insurance,
comprehensive general liability, product liability, business interruption and
fidelity coverage insurance, in such amounts and against such risks as would be
customary for companies in the same industry and of comparable size as the
Credit Parties and their Restricted Subsidiaries from financially sound and
reputable insurance companies acceptable to the Administrative Agent. In
addition to the foregoing, each Credit Party further agrees to maintain and pay
for insurance upon all goods constituting Collateral wherever located, in
storage or in transit in vehicles, vessels or aircraft, including goods
evidenced by documents, covering casualty, hazard, public liability and such
other risks and in such amounts as would be customary for companies in the same
industry and of comparable size as the Credit Parties and their Restricted
Subsidiaries, from financially sound and reputable insurance companies
acceptable to the Administrative Agent to insure the Lender Group’s interest in
such Collateral. All property insurance policies of the Credit Parties shall
name the Administrative Agent as lender’s loss payee and all liability insurance
policies shall name the Administrative Agent as additional insured. Not less
than once per year each Credit Party shall deliver the original certificates of
insurance evidencing that the required insurance of such Credit Party is in
force together with satisfactory lender’s loss payable and additional insured,
as applicable, endorsements. Each policy of insurance or endorsement of a Credit
Party shall contain a clause requiring the insurer to give not less than thirty
(30) days prior written notice to the Administrative Agent in the event of
cancellation of the policy for any reason whatsoever and a clause that the
interest of the Administrative Agent shall not be impaired or invalidated by any
act or neglect of any Credit Party or owner of the Collateral nor by the
occupation of the premises for purposes more hazardous than are permitted by
said policy. If any Credit Party or any of their Restricted Subsidiaries fails
to provide and pay for such insurance, the Administrative Agent may, at the
Borrower’s expense, procure the same, but shall not be required to do so. Each
Credit Party agrees to deliver to the Administrative Agent, promptly as
rendered, true copies of all reports made in any reporting forms to insurance
companies with respect to any liability or casualty claim in excess of
$1,000,000.
Section 6.6    Payment of Taxes and Claims. Each Credit Party will, and will
cause each of its Restricted Subsidiaries to, pay and discharge all taxes,
assessments, and governmental charges or levies imposed upon it or its income or
profit or upon any properties belonging to it prior to the date on which
penalties attach thereto, and all lawful claims for labor, materials and
supplies which have become due and payable and which by law have or may become a
Lien upon any of its Property; except that, no such tax, assessment, charge,
levy, or claim need be paid which is being contested in good faith by
appropriate proceedings which stay the imposition of any penalty, fine, or Lien
resulting from the non-payment thereof and for which adequate reserves shall
have been set aside on the appropriate books, but only so long as such tax,
assessment, charge, levy, or claim does not become a Lien or charge other than a
Permitted Lien and no foreclosure, distraint, sale, or similar proceedings shall
have been commenced and remain unstayed for a period thirty (30) days after such
commencement. Each Credit Party shall, and shall cause each of its Restricted
Subsidiaries to, timely file all information returns required by Federal, state,
local, or foreign tax authorities.
Section 6.7    Visits and Inspections. Each Credit Party will, and will permit
each of its Restricted Subsidiaries to, permit representatives and agents of the
Administrative Agent to (a) visit and inspect the properties at the time of any
field exam or appraisal permitted hereunder or, if an Event of Default has
occurred and is continuing, at any time, in each case during normal business
hours and, if no Event of Default has occurred and is continuing, with
reasonable prior notice, (b) inspect and make extracts from and copies of the
Credit Parties’ and their Restricted Subsidiaries’ books and records during the
course of such inspections, (c) conduct field exams and appraisals; provided,
that no more than one (1) one field exam and one (1) appraisal may be conducted
per fiscal year unless (i) Excess Availability is less than twenty-five percent
(25%) of the Aggregate Borrowing Base at any time during such fiscal year, in
which case up to two (2) field exams and two (2) appraisals may be conducted
during such fiscal year, or (ii) an Event of Default has occurred and is
continuing, in which case there shall be no limit on the number and frequency of
field exams and appraisals that may be conducted, and (d) discuss with the
Credit Parties’ and their Restricted Subsidiaries’ respective principal officers
the Credit Parties’ or such Restricted Subsidiaries’ businesses, assets,
liabilities, financial positions, results of operations, and business prospects
relating to the Credit Parties or such Restricted Subsidiaries, and the Credit
Parties shall cooperate with the Administrative Agent and its representatives
and agents in connection with all such inspections, appraisals and discussions.
Any other member of the Lender Group may, at its expense, accompany the
Administrative Agent on any regularly scheduled visit to the Credit Parties and
their Restricted Subsidiaries’ properties.
Section 6.8    Conduct of Business. Each Credit Party shall, and shall cause
each of its Restricted Subsidiaries to, continue to engage in a Permitted
Business.
Section 6.9    ERISA. Each Credit Party shall at all times make, or cause to be
made, prompt payment of contributions required to meet the minimum funding
standards set forth in ERISA with respect to each Credit Party’s and its
Subsidiaries ’ Plans; furnish to the Administrative Agent, as soon as
practicable upon the Administrative Agent’s request therefor, copies of any
completed annual report filed pursuant to ERISA in connection with each such
Plan of each Credit Party and its Subsidiaries; furnish to the Administrative
Agent (a) as soon as possible after, and in any event within twenty Business
Days after the Credit Party or any ERISA Affiliate knows or has reason to know
that, any ERISA Event or other event with respect to a Title IV Plan has
occurred that, alone or together with any other ERISA Event could reasonably be
expected to result in liability of the Credit Party or any ERISA Affiliate in an
aggregate amount exceeding $1,000,000 or the imposition of a Lien, a statement
of the chief financial officer of the Credit Party setting forth details as to
such ERISA Event and the action, if any, that the Credit Party proposes to take
with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, Department of Labor or the PBGC with respect thereto,
(b) as soon as practicable after request by the Administrative Agent, copies of
all notices received by any Credit Party or any ERISA Affiliate from a
Multiemployer Plan sponsor or any Governmental Authority concerning an ERISA
Event that could reasonably be expected to result in liability of the Credit
Party in an aggregate amount exceeding $1,000,000, and (c) as soon as
practicable upon the Administrative Agent’s request therefor, such additional
information concerning any Title IV Plan or Multiemployer Plan as may be
reasonably requested by the Administrative Agent.
Section 6.10    Collateral Locations; Third Party Agreements. All tangible
Collateral, other than Collateral in-transit, will at all times be kept by the
Credit Parties at one or more Permitted Locations. The Credit Parties shall use
commercially reasonable efforts to obtain Third Party Agreements from all
Persons owning or in control of the Credit Parties’ headquarters, each Permitted
Location where material books and records of the Credit Parties are located, and
all Permitted Locations where Inventory of the Borrowers having a fair market
value is excess of $5,000,000 is located.
Section 6.11    [Intentionally Omitted.]
Section 6.12    Protection of Collateral. All insurance expenses and expenses of
protecting, storing, warehousing, insuring, handling, maintaining and shipping
the Collateral (including, without limitation, all rent payable by any Credit
Party to any landlord of any premises where any of the Collateral may be
located), and any and all excise, property, sales, and use taxes imposed by any
state, Federal, or local, or other authority on any of the Collateral or in
respect of the sale thereof, shall be borne and paid by the Credit Parties. If
the Credit Parties fail to promptly pay any portion thereof when due, the
Lenders may, at their option, but shall not be required to, make a Base Rate
Advance for such purpose and pay the same directly to the appropriate Person.
The Borrowers agree to reimburse the Lenders promptly therefor with interest
accruing thereon daily at the Default Rate provided in this Agreement. All sums
so paid or incurred by the Lenders for any of the foregoing and all reasonable
costs and expenses (including attorneys’ fees, attorneys’ expenses, and court
costs) which the Lenders may incur in enforcing or protecting the Lien on or
rights and interest in the Collateral or any of their rights or remedies under
this or any other agreement between the parties hereto or in respect of any of
the transactions to be had hereunder until paid by the Borrowers to the Lenders
with interest at the Default Rate, shall be considered Obligations owing by the
Borrowers to the Lenders hereunder. Such Obligations shall be secured by all
Collateral and by any and all other collateral, security, assets, reserves, or
funds of the Credit Parties in or coming into the hands or inuring to the
benefit of the Lenders. Neither the Administrative Agent nor the Lenders shall
be liable or responsible in any way for the safekeeping of any of the Collateral
or for any loss or damage thereto (except for reasonable care in the custody
thereof while any Collateral is in the Lenders’ (or any of their agents’ or
bailees’) actual possession) or for any diminution in the value thereof, or for
any act or default of any warehouseman, carrier, forwarding agency, or other
person whomsoever, but the same shall be at the Credit Parties’ sole risk.
Section 6.13    Assignments and Records of Accounts. If so requested by the
Administrative Agent following an Event of Default and during the continuance
thereof, each Credit Party shall execute and deliver to the Administrative
Agent, for the benefit of the Lender Group, formal written assignments of all of
the Accounts daily, which shall include all Accounts that have been created
since the date of the last assignment, together with copies of invoices or
invoice registers related thereto. Each Credit Party shall keep accurate and
complete records of the Accounts and all payments and collections thereon.
Section 6.14    Administration of Accounts.
(a)    Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent retains the right to notify the Account Debtors that
the Accounts have been assigned to the Administrative Agent, for the benefit of
the Lender Group, and to collect the Accounts directly in its own name and to
charge the collection costs and expenses, including attorneys’ fees, to the
Borrowers. The Administrative Agent has no duty to protect, insure, collect or
realize upon the Accounts or preserve rights in them. Each Credit Party
irrevocably makes, constitutes and appoints the Administrative Agent as such
Credit Party’s true and lawful attorney and agent-in-fact to endorse such Credit
Party’s name on any checks, notes, drafts or other payments relating to, the
Accounts which come into the Administrative Agent’s possession or under the
Administrative Agent’s control as a result of its taking any of the foregoing
actions. Additionally, upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent, for the benefit of the Lender Group,
shall have the right to collect and settle or adjust all disputes and claims
directly with the Account Debtor and to compromise the amount or extend the time
for payment of the Accounts upon such terms and conditions as the Administrative
Agent may deem advisable, and to charge the deficiencies, reasonable costs and
expenses thereof, including attorney’s fees, to the Borrower.
(b)    If an Account includes a charge for any tax payable to any governmental
taxing authority, the Administrative Agent on behalf of the Lenders is
authorized, in its sole and absolute discretion, to pay the amount thereof to
the proper taxing authority for the account of the applicable Credit Party and
to make a Base Rate Advance to the Borrowers to pay therefor. The Credit Parties
shall notify the Administrative Agent if any Account includes any tax due to any
governmental taxing authority and, in the absence of such notice, the
Administrative Agent shall have the right to retain the full proceeds of the
Account and shall not be liable for any taxes to any governmental taxing
authority that may be due by any Credit Party by reason of the sale and delivery
creating the Account.
(c)    Whether or not a Default or Event of Default has occurred, any of the
Administrative Agent’s officers, employees or agents shall have the right, at
any time or times hereafter, in the name of the Lenders, or any designee of the
Lenders or the Credit Parties, to verify the validity, amount or other matter
relating to any Accounts by mail, telephone, telegraph or otherwise. The Credit
Parties shall cooperate fully with the Administrative Agent and the Lenders in
an effort to facilitate and promptly conclude any such verification process.
Section 6.15    Cash Management.
(a)    As of the Agreement Date, all bank accounts, securities accounts,
commodities accounts, and other investment accounts of the Credit Parties are
listed on Schedule 6.15 and such Schedule designates which such accounts are
deposit accounts.
(b)    No Credit Party may (i) open any bank accounts (other than Excluded
Accounts) unless on or before the date on which such bank accounts are opened
such bank accounts become subject to a Controlled Account Agreement or (ii)
maintain any bank accounts (other than Excluded Accounts) unless such bank
accounts are at all times subject to a Controlled Account Agreement (such bank
accounts, “Controlled Deposit Accounts”).
(c)    The Credit Parties shall:
(i)    establish and thereafter maintain, pursuant to an arrangement reasonably
acceptable to the Administrative Agent one or more Controlled Deposit Accounts
wherein collections, deposits, and other payments on or with respect to
Collateral are to be transferred, received or made (each, a “Collections
Account”);
(ii)    at all times direct all of their Account Debtors that make payments via
wire transfer to direct all wire transfers to a Collections Account; and
(iii)    in the event that any Credit Party shall at any time directly receive
any remittances of any Accounts (including, without limitation, any checks,
drafts, or other instruments), credit or merchant card collections, or other
payments in respect of any Collateral or shall receive any other funds
representing proceeds of the Collateral, promptly deposit the same into a
Collections Account.
(d)    During a Cash Dominion Period:
(i)    The Administrative Agent shall have the right to notify any depositary
bank with respect to any Collections Account or other Controlled Deposit Account
that the Administrative Agent is exercising exclusive control with respect
thereto and no Credit Party shall have any right to withdraw such amounts from
any such Collections Account or Controlled Deposit Account. Each Credit Party
hereby grants its power of attorney to SunTrust Bank (and each of its Affiliates
providing the services described in this Section 6.15) to indorse in such Credit
Party’s name all tangible items of payment directed for deposit in a Controlled
Deposit Account, Collections Account, or a lockbox and to submit such items for
collection, with it being acknowledged and agreed that such power of attorney,
being coupled with an interest, is irrevocable until the full and final payment
in cash and performance of all Obligations and the termination of the
Commitments;
(ii)    On each Business Day the Administrative Agent may, without further
consent of any Credit Party, withdraw all immediately available funds in the
Collections Accounts and apply the same against the Obligations in the manner
provided for in Section 2.11.
Section 6.16    Further Assurances.
(a)    Upon the request of the Administrative Agent, each Credit Party will
promptly cure, or cause to be cured, defects in the creation and issuance of any
Revolving Loan Notes and the execution and delivery of the Loan Documents
(including this Agreement) and any Bank Products Documents, resulting from any
act or failure to act by any Credit Party or any employee or officer thereof.
Each Credit Party at its expense will promptly execute and deliver, or cause to
be executed and delivered, to the Administrative Agent and the Lenders, all such
other and further documents, agreements, and instruments in compliance with or
accomplishment of the covenants and agreements of the Credit Parties in the Loan
Documents (including this Agreement) and the Bank Products Documents, or to
correct any omissions in the Loan Documents or any Bank Products Documents, or
more fully to state the obligations set out herein or in any of the Loan
Documents or the Bank Products Documents, or to obtain any consents, all as may
be necessary or appropriate in connection therewith as may be reasonably
requested.
(b)    Each Credit Party agrees to take such action as may be requested by the
Administrative Agent or otherwise be required to perfect or continue the
perfection of the Administrative Agent’s (on behalf of, and for the benefit of,
the Lender Group) security interest in the Collateral. Each Credit Party hereby
authorizes the Administrative Agent to file any such financing statement on such
Credit Party’s behalf describing the Collateral as “all assets of the debtor” or
“all personal property of the debtor.”
Section 6.17    Broker’s Claims. Each Credit Party hereby indemnifies and agrees
to hold each member of the Lender Group harmless from and against any and all
losses, liabilities, damages, costs and expenses which may be suffered or
incurred by such member of the Lender Group in respect of any claim, suit,
action or cause of action now or hereafter asserted by a broker or any Person
acting in a similar capacity arising from or in connection with the execution
and delivery of this Agreement or any other Loan Document or Bank Products
Document or the consummation of the transactions contemplated herein or therein.
This Section 6.17 shall survive termination of this Agreement.
Section 6.18    [Intentionally Omitted.]
Section 6.19    Environmental Matters.
(a)    Each Credit Party shall, and shall cause its Restricted Subsidiaries to,
comply in all material respects with the Environmental Laws and shall notify the
Administrative Agent within thirty (30) days in the event of any discharge or
discovery of any Hazardous Materials at, upon, under or within the Properties in
amounts that require remediation. Each Credit Party shall forward to the
Administrative Agent copies of all documents alleging a violation of
Environmental Laws, all responses thereto and all documents submitted by a
Credit Party or any of its Subsidiaries to environmental agencies relative to
remediation of Hazardous Materials on the Properties, in each case, within
thirty (30) days of receipt, delivery or submission (as the case may be) of the
same.
(b)    The Credit Parties and their Restricted Subsidiaries will not use or
permit any other party to use any Hazardous Materials at any of their places of
business except such materials as are used in the Credit Parties’ and their
Restricted Subsidiaries’ normal course of business, maintenance and repairs, and
then only in material compliance with all applicable Environmental Laws. The
Credit Parties and their Restricted Subsidiaries shall not install or permit to
be installed in the Property friable asbestos or any substance containing
asbestos and deemed hazardous by an Applicable Law respecting such material, or
any other building material deemed to be harmful, hazardous or injurious by
relevant Applicable Law and with respect to any such material currently present
in any Property that it owns shall promptly either (i) remove any material which
such Applicable Law deem harmful, hazardous or injurious and require to be
removed or (ii) otherwise comply with such Applicable Law, at the Credit
Parties’ expense.
(c)    Promptly upon the written request of the Administrative Agent from time
to time, provided that the Administrative Agent has a reasonable belief that a
discharge of Hazardous Materials has occurred, the Credit Parties shall provide
the Administrative Agent with an environmental site assessment or environmental
audit report prepared by an environmental engineering firm reasonably acceptable
to the Administrative Agent, to assess with a reasonable degree of certainty the
presence or absence of any Hazardous Materials and the potential costs in
connection with abatement, cleanup or removal of any Hazardous Materials found
on, under, at or within the Properties. Such assessment or report shall be at
Credit Parties’ expense if, in the judgment of the Administrative Agent, there
is reason to believe that a violation of Environmental Laws has occurred.
(d)    Each Credit Party shall at all times indemnify and hold harmless each
Indemnitee against and from any and all claims, suits, actions, debts, damages,
costs, losses, obligations, judgments, charges, and expenses, or any nature
whatsoever under or on account of the Environmental Laws including the assertion
of any lien thereunder with respect to:
(i)    any discharge of Hazardous Materials, the threat of a discharge of any
Hazardous Materials or the presence of any Hazardous Materials affecting the
Properties whether or not the same originates or emanates from the Properties or
any contiguous real estate including any loss of value of the Properties as a
result of any of the foregoing;
(ii)    any costs of removal or remedial action incurred by the US government or
any costs incurred by any other person or damages from injury to, destruction
of, or loss of natural resources, including reasonable costs of assessing such
injury, destruction or loss incurred pursuant to any Environmental Laws;
(iii)    liability for personal injury or property damage arising under any
statutory or common law tort theory (including without limitation damages
assessed) for the maintenance of a public or private nuisance or for the
carrying on of an abnormally dangerous activity at or caused by any Credit Party
or Restricted Subsidiary of a Credit Party near the Properties; and/or
(iv)    any other environmental matter affecting the Properties within the
jurisdiction of the Environmental Protection Agency, any other Federal agency,
or any state, local, or foreign environmental agency.
(e)    In the event of any discharge or discovery of any Hazardous Materials at,
upon, under or within the Properties in amounts that require remediation by the
Credit Parties under any Applicable Law, if the applicable Credit Party or
Restricted Subsidiary fails to begin the remediation within thirty (30) days
after notice to the Administrative Agent, the Administrative Agent may at its
election, but without the obligation to do so, give such notices and/or cause
such work to be performed at such Properties and/or take any and all other
actions as the Administrative Agent shall deem necessary or advisable in order
to abate the discharge of such Hazardous Material, remove such Hazardous
Material or cure such Credit Party’s or Restricted Subsidiary’s noncompliance.
(f)    All of the representations, warranties, covenants and indemnities of this
Section 6.19 and Section 5.1(y) shall survive the termination of this Agreement,
the repayment of the Obligations and/or the release of the Liens with respect to
the Properties and shall survive the transfer of any or all right, title and
interest in and to the Properties by the Credit Parties or any of their
Restricted Subsidiaries to any party, whether or not affiliated with the Credit
Parties.
Section 6.20    Formation/Acquisition of Subsidiaries; Borrowers and Guarantors;
Unrestricted Subsidiaries.
(a)    Subject to Section 6.20(b), at the time of the formation of any direct or
indirect Restricted Subsidiary of a Borrower after the Agreement Date or the
acquisition of any direct or indirect Restricted Subsidiary of a Borrower after
the Agreement Date, the Credit Parties, as appropriate, shall (i) shall promptly
notify the Administrative Agent and (ii) within twenty (20) days (or such longer
period as the Administrative Agent shall permit in writing in its sole
discretion) (x) with respect to any new Domestic Restricted Subsidiary of a
Borrower (other than an Immaterial Subsidiary), cause such new Domestic
Restricted Subsidiary, as applicable, to provide to the Administrative Agent,
for the benefit of the Lender Group, a joinder and supplement to this Agreement
substantially in the form of Exhibit I (each, a “Joinder Supplement”), pursuant
to which such new Domestic Restricted Subsidiary shall agree to join as a
Borrower or a Guarantor and as a Credit Party under this Agreement, a supplement
to the Security Agreement, and such other security documents, together with
appropriate Uniform Commercial Code financing statements, all in form and
substance reasonably satisfactory to the Administrative Agent; provided, that no
direct or indirect Subsidiary of the Parent shall be permitted to join as a
“Borrower” hereunder unless such Subsidiary is a wholly owned Domestic
Restricted Subsidiary of the Parent (it being understood and agreed that any
Domestic Restricted Subsidiary not so permitted to join as a “Borrower” shall
join this Agreement instead as a “Guarantor”), (y) with respect to each such
Restricted Subsidiary, provide to the Administrative Agent, for the benefit of
the Lender Group, all stock certificates (together with blank stock powers)
required to be delivered to the Administrative Agent in accordance with the
Security Agreement, all of which shall be in form and substance reasonably
satisfactory to the Administrative Agent, and (z) provide to the Administrative
Agent, for the benefit of the Lender Group, all other documentation, including
one or more opinions of counsel satisfactory to the Administrative Agent, which
in its reasonable opinion is appropriate with respect to such formation and the
execution and delivery of the applicable documentation referred to above and, in
the case of a joinder of a Borrower, all documentation requested by the Lenders
to comply with their “know your customer” obligations under the Patriot Act or
otherwise imposed by OFAC. Nothing in this Section 6.20 shall authorize any
Credit Party or any Restricted Subsidiary of a Credit Party to form or acquire
any Subsidiary absent express authorization to so form or acquire such
Subsidiary pursuant to Article 8. Any document, agreement or instrument executed
or issued pursuant to this Section 6.20 shall be a “Loan Document” for purposes
of this Agreement.
(b)    The board of directors of Parent may at any time designate any Restricted
Subsidiary formed or acquired after the Agreement Date (other than any Borrower)
as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided, that (i) no Default or Event of Default is in existence or
would result from such designation, (ii) the designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute at the time of
designation the incurrence of any Indebtedness or Liens of such Subsidiary
existing at such time, (iii) the fair market value of such Subsidiary at the
time it is designated as an Unrestricted Subsidiary shall be treated as an
Investment by the Borrowers at such time, (iv) immediately before and after
giving effect to such designation, the Specified Conditions have been satisfied,
and (v) no Subsidiary may be designated as an Unrestricted Subsidiary if, after
such designation, it would be a “restricted subsidiary” under the 2015 Notes or
any other documents, agreements, or instruments evidencing Indebtedness of any
Credit Party.
(c)    Within twenty (20) days after any Domestic Restricted Subsidiary ceases
to be an Immaterial Subsidiary, the Borrowers shall cause such Subsidiary to
become a Credit Party in accordance with Section 6.20(a).
Section 6.21    Intellectual Property. The Credit Parties shall, and shall cause
each of their respective Restricted Subsidiaries to (a) promptly register or
cause to be registered (to the extent not already registered) with the United
States Patent and Trademark Office, the United States Copyright Office and any
other applicable Governmental Authority either within or outside of the United
States, as the case may be, those registrable Intellectual Property rights now
owned or hereafter developed or acquired by such Credit Party or any of its
Restricted Subsidiaries that are material to the conduct of the business of such
Credit Party or Restricted Subsidiary and (b) on a quarterly basis at the same
time the Borrowers deliver their most recent Compliance Certificate, notify the
Administrative Agent in writing of the filing during the fiscal quarter covered
by such Compliance Certificate of any applications or registrations of any
Intellectual Property right of such Credit Party or any of its Restricted
Subsidiaries that is material to the conduct of the business of such Credit
Party and or Restricted Subsidiary with the United States Patent and Trademark
Office, the United States Copyright Office or any other Governmental Authority.
Each Credit Party shall, and shall cause its Restricted Subsidiaries to (i)
protect, defend and maintain the validity and enforceability of each item of
Intellectual Property that is material to the conduct of the business of such
Credit Party or Restricted Subsidiary, (ii) promptly advise the Administrative
Agent in writing of any conflicting or potentially infringing activities by
third parties of which it becomes aware with respect to such Intellectual
Property and (iii) not allow any material Intellectual Property to be abandoned,
forfeited or dedicated to the public without the written consent of the Majority
Lenders.
Section 6.22    Use of Proceeds. The Credit Parties and their Restricted
Subsidiaries will use the proceeds of the Loans only for the purposes specified
in Section 2.12 hereof. No part of the proceeds of any Loan will be used by the
Credit Parties, whether directly or indirectly, to purchase or carry Margin
Stock or for any purpose that would violate any rule or regulation of the Board
of Governors of the Federal Reserve System, including Regulations T, U or X, or
in any other manner that would violate Section 5.1(t).
Section 6.23    Farm Products.
(a)    FSA Notices. Each Borrower shall: (i) at all times comply with all FSA
Notices received by such Borrower and take all other actions as may be
reasonably required to ensure that all Farm Products subject to such FSA Notices
are purchased free and clear of any Lien or other claims, and (ii) within five
(5) Business Days after receipt of any FSA Notice, provide the Administrative
Agent written notice of (including a copy of) such FSA Notice or other notice.
Without limiting the foregoing, each Borrower shall take all other actions as
may be reasonably required to ensure that all Farm Products are purchased free
and clear of any Lien or other claims in favor of any Material Farm Products
Seller or any secured party with respect to the assets of any Material Farm
Products Seller, whether under the FSA or any other Applicable Law.
(b)    Central Filing States. If a Borrower purchases any Farm Products from a
Material Farm Products Seller who produces such Farm Products in a state with a
central filing system certified by the United States Secretary of Agriculture (a
“Central Filing State”), such Borrower shall (i) (A) no more than forty-five
(45) days prior to purchase any Farm Products from a Material Farm Products
Seller, conduct an effective financing statement search against such Material
Farm Products Seller in the applicable Central Filing State, and (B) within five
(5) Business Days after such Borrower’s receipt of the results of such search,
deliver to the Administrative Agent written notice listing each Material Farm
Products Seller (if any) against whom such search revealed an effective
financing statement, (ii) during any Cash Dominion Period (A) promptly after the
Administrative Agent’s request, register as a buyer with the Secretary of State
of such Central Filing State (or the designated system operator) and do all
things reasonably necessary thereafter to maintain such registration; and (B)
within thirty (30) days after its receipt of the master list of filings (or
similar list) from each Central Filing State, provide written notice to
Administrative Agent of any Material Farm Products Sellers set forth on such
list; and (C) promptly upon the Administrative Agent’s request, deliver to the
Administrative Agent a copy of the most recent master list received by the
Borrowers from each applicable Central Filing State, and (iii) promptly upon the
Administrative Agent’s request, deliver to the Administrative Agent a true,
correct and complete list of all Material Farm Products Sellers from whom any
Borrower has purchased any Farm Products produced in a Central Filing State.
(c)    Disputes. Each Borrower shall notify the Administrative Agent promptly
(but in any event within five (5) Business Days) after such Borrower receives
notice of or otherwise knows about any dispute between a Material Farm Products
Seller and any Person holding a Lien on the applicable Farm Products of such
Material Farm Products Seller relating to the place or method of payments owing
by the Borrower to such Material Farm Products Seller.
(d)    Cooperation. Each Borrower shall (i) cooperate with and take all steps
reasonably requested by the Administrative Agent from time to time as it may
elect in its discretion to conduct searches against Material Farm Products
Sellers in any applicable Central Filing State (understanding the Administrative
Agent is under no obligation to do so) and (ii) promptly provide the
Administrative Agent with such other information regarding such Borrower’s
purchases of Farm Products and the Material Farm Products Sellers from whom it
purchases Farm Products as the Administrative Agent may reasonably request.
(e)    Default Threshold. Notwithstanding anything to contrary contained in this
Section 6.23, the failure of the Borrowers to comply with the requirements of
this Section 6.23 shall not constitute a Default or an Event of Default unless
such failure to comply, together with all other failures to comply with this
Section 6.23, would result in a decrease to the Borrowing Base of greater than
$5,000,000.
Section 6.24    Anti-Corruption Laws; Sanctions. The Borrowers will not request
any Loan or Letter of Credit, and the Credit Parties shall ensure that their
respective Subsidiaries and their respective directors, officers, employees and
agents shall not use, the proceeds of any Loan or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment of giving of money, or anything else of value, to any person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto. Not in
limitation of the foregoing, each of the Credit Parties will maintain in effect
and enforce policies and procedures designed to ensure compliance by the Credit
Parties and their respective Subsidiaries, and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
ARTICLE 7    

INFORMATION COVENANTS
Until the later of the date the Obligations arising under this Agreement and the
other Loan Documents are repaid in full in cash and the date the Commitments are
terminated, the Credit Parties will furnish or cause to be furnished to each
member of the Lender Group:
Section 7.1    Monthly and Quarterly Financial Statements and Information.
(a)    Within thirty (30) days after the last day of each fiscal month of the
Borrowers that occurs during a Cash Dominion Period, the balance sheet of the
Parent as at the end of such fiscal month, and the related statement of income
and retained earnings and related statement of cash flows for such fiscal month
and for the fiscal year to date period ended with the last day of such fiscal
month, all of which shall be on a consolidated (and consolidating by segment)
basis with the Parent’s consolidated Restricted Subsidiaries, which financial
statements shall set forth in comparative form such figures as at the end of
such fiscal month during the previous fiscal year and for such fiscal month
during the previous fiscal year, all of which shall be on a consolidated basis
with the Parent’s consolidated Restricted Subsidiaries and shall be certified by
an Authorized Signatory of the Parent to be, in his or her opinion, complete and
correct in all material respects and to present fairly in all material respects
in accordance with GAAP the financial position of the Parent and its
consolidated Restricted Subsidiaries, as at the end of such period and the
results of operations for such period, and for the elapsed portion of the year
ended with the last day of such period, subject only to normal audit and
year-end adjustments and lack of footnotes.
(b)    Within forty-five (45) days after the last day of each fiscal quarter in
each fiscal year of the Borrowers, the balance sheet of the Parent as at the end
of such fiscal quarter, and the related statement of income and retained
earnings and related statement of cash flows for such fiscal quarter and for the
fiscal year to date period ended with the last day of such fiscal quarter, all
of which shall be on a consolidated (and consolidating by segment) basis with
the Parent’s consolidated Restricted Subsidiaries, which financial statements
shall set forth in comparative form (i) the figures for the applicable period
set forth in the projections provided by the Credit Parties pursuant to Section
4.1, as amended or superseded by projections delivered pursuant to Section
7.5(d), and (ii) such figures as at the end of such fiscal quarter during the
previous fiscal year and for such fiscal quarter during the previous fiscal
year, all of which shall be on a consolidated basis with the Parent’s
consolidated Restricted Subsidiaries and shall be certified by an Authorized
Signatory of the Parent to be, in his or her opinion, complete and correct in
all material respects and to present fairly in all material respects in
accordance with GAAP the financial position of the Parent and its consolidated
Restricted Subsidiaries, as at the end of such period and the results of
operations for such period, and for the elapsed portion of the year ended with
the last day of such period, subject only to normal audit and year-end
adjustments and lack of footnotes.
Section 7.2    Annual Financial Statements and Information; Certificate of No
Default. Within ninety (90) days after the end of each fiscal year of the
Borrowers, the audited balance sheet of the Parent as at the end of such year
and the related audited statements of income and retained earnings and related
audited statements of cash flows for such year, all of which shall be on a
consolidated (and consolidating by segment) basis with the Parent’s consolidated
Restricted Subsidiaries, which financial statements shall set forth in
comparative form such figures as at the end of and for the previous year, and
shall be accompanied by an unqualified opinion of independent certified public
accountants of recognized national standing reasonably satisfactory to the
Administrative Agent (which opinion shall be without (A) a “going concern” or
like qualification or exception, (B) any qualification or exception as to the
scope of such audit, or (C) any qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require a material adjustment to such item), stating that
such financial statements are prepared in all material respects in accordance
with GAAP, and present fairly in all material respects in accordance with GAAP
the financial position of the Parent and its consolidated Restricted
Subsidiaries as at the end of such year without any explanatory paragraphs,
together with a statement of such accountants of the Parent certifying that no
Default or Event of Default, including, without limitation, any Default or Event
of Default under the Financial Covenant, was detected during the examination of
the Parent and its consolidated Restricted Subsidiaries.
Section 7.3    Compliance Certificates. At the time the financial statements are
furnished pursuant to Section 7.1(b) and Section 7.2, a Compliance Certificate:
(a)    Setting forth as at the end of the applicable fiscal quarter, the
arithmetical calculations required to establish whether or not the Credit
Parties were in compliance with the requirements of the Financial Covenant
(whether or not the Credit Parties are otherwise required to satisfy such
covenant at the time such Compliance Certificate is delivered);
(b)    Stating whether any change in GAAP or the application thereof has
occurred since the date of the Parent’s audited financial statements delivered
on the Agreement Date, and, if any change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate; and
(c)    Stating that, to the best of his or her knowledge, no Default or Event of
Default has occurred as at the end of such period, or, if a Default or Event of
Default has occurred, disclosing each such Default or Event of Default and its
nature, when it occurred and whether it is continuing, and specifying what
action the Borrowers have taken or propose to take with respect thereto.
Section 7.4    [Intentionally Omitted].
Section 7.5    Borrowing Base Certificates; Additional Reports.
(a)    Within thirty (30) days after the end of each fiscal quarter the
Borrowers shall deliver to the Administrative Agent a Borrowing Base Certificate
in the form of Exhibit C as of the last day of such fiscal quarter; provided
that the Borrowers shall deliver such Borrowing Base Certificate within thirty
(30) days after the end of each fiscal month in which a Monthly Borrowing Base
Condition occurred; provided, further, that during a Cash Dominion Period, the
Borrowers shall deliver such Borrowing Base Certificate within three (3)
Business Days after the end of each week; provided, further, that the Borrowers
shall, on or before December 20, 2013, deliver a Borrowing Base Certificate
which calculates the Borrowing Base as of November 2, 2013; provided, further,
that the Borrowers may, at their option, deliver a Borrowing Base Certificate
more frequently than otherwise required hereunder. Each Borrowing Base
certificate shall be in such form as shall be reasonably satisfactory to the
Administrative Agent, setting forth a categorical breakdown of all Accounts of
the Borrowers and a calculation of Eligible Accounts as of the last day of such
quarter (or month or week), the amount of Inventory and the amount of Eligible
Inventory owned by the Borrowers, the Average Excess Availability for such
quarter (or for such month or week), and such other information as the
Administrative Agent may reasonably require.
(b)    Together with the delivery of each Borrowing Base Certificate required to
be delivered pursuant to clause (a) above, the Borrowers shall deliver to the
Administrative Agent and to any Lender requesting the same, in form reasonably
acceptable to the Administrative Agent, the following:
(i)    bank and investment account statements, a report of sales and
collections, debit and credit adjustments, a detailed aging of all Accounts
(including, without limitation, the Eligible Trade Show Receivables) of the
Borrowers existing as of the last day of the preceding fiscal month or such
other date reasonably required by the Administrative Agent, specifying the names
and face value for each Account Debtor obligated on an Account of the Borrowers
so listed and all other information necessary to calculate Eligible Accounts as
of such last day of the preceding fiscal month or such other date reasonably
required by the Administrative Agent and such other information regarding
Borrowers’ Accounts as the Administrative Agent may reasonably request from time
to time;
(ii)    an accounts payable aging report and, upon the Administrative Agent’s
request therefor, copies of proof of delivery and the original copy of all
documents, including, without limitation, repayment histories and present status
reports relating to the Accounts of the Borrowers so scheduled and such other
information regarding Borrowers’ accounts payable as the Administrative Agent
may reasonably request from time to time; and
(iii)    an inventory report (in form and substance reasonably satisfactory to
Administrative Agent) listing (i) all of the Borrowers’ Inventory and all
Eligible Inventory as of the last Business Day of the applicable reporting
period; (ii) the type, cost, and location of all such Inventory; (iii) all of
such Inventory which constitutes raw materials, work-in-process, and finished
goods or returned or repossessed goods; (iv) all Inventory which has not been
timely sold in the ordinary course of business; (v) all Inventory which is not
located at Property owned or leased by a Borrower or that is in possession of
any Person other than a Borrower (other than in-transit Inventory and Inventory
being transported pursuant to third party logistics companies) and a description
of the reason why such Inventory is so located or in the possession of such
other Person; and (vi) such other information regarding Borrowers’ Inventory as
the Administrative Agent may reasonably request from time to time.
(c)    Promptly upon (and in any event within five (5) Business Days of) receipt
thereof, the Credit Parties shall deliver to the Lender Group copies of all
final reports, if any, submitted to any Credit Party or any Restricted
Subsidiary of a Credit Party by the Credit Parties’ and their Restricted
Subsidiaries’ independent public accountants in connection with any annual or
interim audit of the Credit Parties and their Restricted Subsidiaries,
including, without limitation, any final management report prepared in
connection with the annual audit referred to in Section 7.2;
(d)    On or before the date ninety (90) days after the commencement of each
fiscal year, commencing with the fiscal year beginning September 2014, the
Credit Parties shall deliver to the Lender Group the annual budget for the
Credit Parties and their Restricted Subsidiaries, approved by the board of
directors of the Parent, including forecasts of the income statement, the
balance sheet, a cash flow statement, Excess Availability forecasts, and
Financial Covenant compliance forecasts (whether or not the Borrowers are
otherwise required to satisfy such covenants at such time or at any time
applicable to such forecasts) for such fiscal year on a quarter by quarter
basis;
(e)    Promptly (and in any event within five (5) Business Days) after the
sending, filing, or making thereof, as applicable, the Credit Parties shall, and
shall cause their Restricted Subsidiaries to, deliver to the Administrative
Agent and the Lenders (i) copies of all financial statements, reports, and other
information which any Credit Party or any such Restricted Subsidiary sends to
any holder of its Material Indebtedness or generally to the holders of its
Equity Interests and (ii) copies of all reports and registration statements
which any Credit Party or any such Subsidiary makes to, or files with, the
Securities and Exchange Commission (or any successor) or any national securities
exchange;
(f)    If there is a material change in GAAP after September 26, 2015, that
affects the presentation of the financial statements referred to in Section 7.1
and 7.2, then, in addition to delivery of such financial statements, and on the
date such financial statements are required to be delivered, the Credit Parties
shall furnish the adjustments and reconciliations necessary to enable the
Borrowers and each Lender to determine compliance with each of the Financial
Covenants (whether or not the Borrowers are otherwise required to satisfy such
covenants at such time), all of which shall be determined in accordance with
GAAP consistently applied;
(g)    From time to time and promptly upon (and in any event within five (5)
Business Days of) each request the Credit Parties shall, and shall cause their
Restricted Subsidiaries to, deliver to the Administrative Agent on behalf of the
Lender Group such data, certificates, reports, financial statements, documents,
or further information regarding the business, assets, liabilities, financial
position, projections, results of operations, or business prospects of the
Credit Parties, such Subsidiaries, or any of them, as the Administrative Agent
may reasonably request.
Information required to be delivered solely pursuant to Sections 7.1, 7.2 and
7.5(e) shall be deemed to have been delivered if such information, or one or
more annual, quarterly or other reports containing such information, shall have
been timely posted on the Parent’s website on the internet (currently
www.central.com) or shall be available on the website of the Securities and
Exchange Commission at http://www.sec.gov.
Section 7.6    Notice of Litigation and Other Matters.
(a)    Promptly (and in any event within five (5) Business Days of) upon any
Responsible Officer obtaining knowledge of the institution of, or a written
threat of, any action, suit, governmental investigation or arbitration
proceeding against any Credit Party, any Subsidiary of a Credit Party or any
Property, which action, suit, governmental investigation or arbitration
proceeding, if adversely determined, would expose, in such Responsible Officer’s
reasonable judgment, any Credit Party or any Subsidiary of a Credit Party to
liability in an aggregate amount that could reasonably be expected to result in
a Materially Adverse Effect, the Parent shall notify the Administrative Agent of
the occurrence thereof, and the Credit Parties shall provide such additional
information with respect to such matters as the Lender Group, or any of them,
may reasonably request;
(b)    Promptly upon (and in any event within five (5) Business Days of) any
Credit Party’s receipt of notice of any event that could reasonably be expected
to result in a Materially Adverse Effect, such Credit Party shall notify the
Lender Group of the occurrence thereof;
(c)    Promptly (and in any event within five (5) Business Days) following any
material amendment or change approved by the board of directors of the Parent to
the budget submitted to the Lender Group pursuant to Section 7.5(d), the Credit
Parties shall notify the Lender Group of the occurrence thereof;
(d)    Immediately following (i) any Default or Event of Default under any Loan
Document or (ii) any Responsible Officer obtaining knowledge of a default or
event of default under any Material Contract or any other agreement to which any
Credit Party or any Subsidiary of a Credit Party is a party or by which any
Credit Party’s or any such Subsidiary’s properties is bound (other than a Loan
Document) which could reasonably be expected to have a Materially Adverse
Effect, then the Parent shall notify the Administrative Agent of the occurrence
thereof giving in each case the details thereof and specifying the action
proposed to be taken with respect thereto; and
(e)    Promptly (but in any event within three (3) Business Days of) upon any
Responsible Officer obtaining knowledge thereof, the Parent shall notify the
Administrative Agent of the cancellation, termination, expiration, or suspension
of any Material Contract, the cancellation, termination, expiration, or
suspension of which could reasonably be expected to have a Material Adverse
Effect.
ARTICLE 8    

NEGATIVE COVENANTS
Until the later of the date the Obligations arising under this Agreement and the
other Loan Documents are repaid in full in cash and the date the Commitments are
terminated:
Section 8.1    Indebtedness. No Credit Party will, or will permit any of its
Restricted Subsidiaries to, create, assume, incur, or otherwise become or remain
obligated in respect of, or permit to be outstanding, any Indebtedness except:
(a)    Indebtedness under this Agreement and the other Loan Documents and the
Bank Products Documents;
(b)    Indebtedness existing as of the Agreement Date and described on Schedule
8.1(b), and Permitted Refinancing Indebtedness in respect thereof;
(c)    Indebtedness of the Credit Parties or any of their Restricted
Subsidiaries incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, including Capitalized Lease Obligations, and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof (provided
that such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvements), and
Permitted Refinancing Indebtedness in respect thereof; provided that the
aggregate principal amount of such Indebtedness does not exceed $20,000,000;
(d)    unsecured Indebtedness under the 2015 Notes, together with any
refinancing thereof which consists (whether singly or in combination) of (i)
Permitted Refinancing Indebtedness in respect such 2015 Notes and (ii) any
Indebtedness permitted under clause (i) of this Section 8.1;
(e)    Indebtedness of any Credit Party owing to any Subsidiary and of any
Subsidiary owing to any Credit Party or any other Subsidiary; provided that (i)
any such Indebtedness arises solely from Investments permitted by Section 8.5,
and (ii) any Indebtedness that is owed by a Credit Party to a Subsidiary that is
not a Credit Party shall be subordinated to the obligations on terms and
conditions, and pursuant to documentation, reasonably satisfactory to the
Administrative Agent;
(f)    Guaranties by any Credit Party of Indebtedness of any Restricted
Subsidiary and by any Restricted Subsidiary of Indebtedness of any Credit Party
or any other Restricted Subsidiary; provided that Guaranties by any Credit Party
of Indebtedness of any Subsidiary that is not a Credit Party shall be subject to
Section 8.5;
(g)    obligations under Hedge Agreements entered into in the ordinary course of
business, and not for speculative purposes, with a counterparty that has a
credit risk reasonably acceptable to the Administrative Agent which obligations
shall be unsecured unless such Hedge Agreement is with a Bank Products Provider;
(h)    reimbursement obligations in respect of Permitted Outside Letters of
Credit;
(i)    Subordinated Indebtedness so long as the Specified Conditions are
satisfied before and immediately after giving effect to the incurrence thereof;
and
(j)    other Indebtedness of the Parent and its Subsidiaries so long as at the
time such Indebtedness is incurred, the principal amount of Indebtedness
(together with the aggregate principal amount of all other then outstanding
Indebtedness incurred under this clause (j)) does not exceed 10% of total
Consolidated Net Tangible Assets of the Parent and its Restricted Subsidiaries,
determined as of the last day of the most recently ended fiscal quarter for
which Administrative Agent has received financial statements pursuant to Section
7.1(b) or 7.2.
Section 8.2    [Intentionally Omitted].
Section 8.3    Liens. No Credit Party will, or will permit any Restricted
Subsidiary of a Credit Party to, create, assume, incur, or permit to exist or to
be created, assumed, or permitted to exist, directly or indirectly, any Lien on
any of its property, real or personal, now owned or hereafter acquired, except
for Permitted Liens.
Section 8.4    Restricted Payments. No Credit Party will, or will permit any
Restricted Subsidiary of a Credit Party to, directly or indirectly declare or
make any Restricted Payment, or set aside any funds for any such purpose, other
than Dividends on Equity Interests which accrue (but are not paid in cash);
provided, however, that
(h)    the Parent’s Restricted Subsidiaries may make Restricted Payments to the
Parent or any other Credit Party which is a wholly-owned Restricted Subsidiary
of the Parent; and
(i)    the Credit Parties and their Restricted Subsidiaries may make Restricted
Payments so long as the Specified Conditions are satisfied before and after
giving effect to such Restricted Payments; and
(j)    the Parent may (i) make regularly scheduled payments of interest on the
2015 Notes, and (ii) repay the 2015 Notes in full in connection with a Permitted
Refinancing thereof or the incurrence of other Indebtedness otherwise permitted
pursuant to Section 8.1(i).
Section 8.5    Investments. No Credit Party will, or will permit any Restricted
Subsidiary of a Credit Party to, make Investments, except that:
(f)    the Borrowers may purchase or otherwise acquire and own and may permit
any of its Restricted Subsidiaries to purchase or otherwise acquire and own Cash
Equivalents;
(g)    the Borrowers and their Restricted Subsidiaries may hold the Investments
in existence on the Agreement Date and described on Schedules 5.1(c)-1, 5.1(c)-2
and 5.1(m);
(h)    so long as no Default or Event of Default exists, any Credit Party may
convert any of its Accounts that are in excess of ninety (90) days past due into
notes or Equity Interests from the applicable Account Debtor so long as (i) such
Account Debtor is in financial distress as determined by such Credit Party in
good faith and in its reasonable business judgment and (ii) the Administrative
Agent, for the benefit of the Lender Group, is granted a first priority security
interest in such Equity Interests or notes which Lien is perfected
contemporaneously with the conversion of such Account to Equity Interests or
notes and, if requested by the Administrative Agent, such notes shall be
delivered to the Administrative Agent as Collateral, together with an allonge;
(i)    such Credit Parties and their Restricted Subsidiaries may hold the Equity
Interests of their respective Subsidiaries in existence as of the Agreement Date
and set forth on Schedule 5.1(c)-1;
(j)    Guaranties by the Credit Parties and their Restricted Subsidiaries
constituting Indebtedness permitted by Section 8.1; provided that the aggregate
principal amount of Indebtedness of Subsidiaries that are not Credit Parties
that is Guaranteed by any Credit Party shall be subject to the limitation set
forth in subsection (f) of this Section;
(k)    Investments made (i) by any Credit Party to any other Credit Party, or
(ii) by any Credit Party to any Subsidiary that is not a Credit Party; provided
that the aggregate amount of Investments under this clause (f) by the Credit
Parties in or to, and Guaranties by the Credit Parties of Indebtedness of, any
Subsidiary that is not a Credit Party (including all such Investments and
Guaranties existing on the Agreement Date) shall not exceed $20,000,000 at any
time outstanding;
(l)    the Credit Parties may hold Investments arising out of Hedge Agreements
entered into in the ordinary course of business, and not for speculative
purposes, with a counterparty that has a credit risk reasonably acceptable to
the Administrative Agent;
(m)    (i) payroll, travel, relocation and similar loans and advances to
employees and officers of the Parent and its Subsidiaries for bona fide business
purposes incurred in the ordinary course of business and consistent with past
practices or (ii) other loans to employees and officers of the Parent and its
Subsidiaries approved by the board of directors in good faith; provided, that
the aggregate principal amount of all such loans and advances described in this
clause (ii) shall not exceed $100,000 at any time outstanding;
(n)    Investments received in compromise or resolution of litigation,
arbitration or other disputes with persons who are not Affiliates;
(o)    to the extent constituting Investments, accounts receivable and notes
receivable arising in the ordinary course of business;
(p)    any investment, loan or advance in any Person to the extent it consists
of prepaid expenses, negotiable instruments held for collection and lease,
utility and workers’ compensation, performance and other similar deposits made
in the ordinary course of business; and
(q)    the Credit Parties and their Restricted Subsidiaries may make other
Investments so long as the Specified Conditions are satisfied before and
immediately after giving effect to such Investments.
Section 8.6    Affiliate Transactions. No Credit Party shall, or shall permit
any Restricted Subsidiary of a Credit Party to, enter into or be a party to any
agreement or transaction with any other Subsidiary or any other Affiliate except
(a) as described on Schedule 8.6, (b) in the ordinary course of and pursuant to
the reasonable requirements of the applicable Credit Party’s or Restricted
Subsidiary’s business and upon fair and reasonable terms that are no less
favorable to such Credit Party or such Restricted Subsidiary than it would
obtain in a comparable arm’s length transaction with a Person not an Affiliate
of such Credit Party or such Restricted Subsidiary, and otherwise on terms
consistent with the historical business relationship of such Credit Party or
such Restricted Subsidiary, or (c) as expressly permitted by Sections 8.4 and
8.5.
Section 8.7    Acquisitions; Joint Ventures; Liquidation; Change in Ownership,
Name, or Year; Dispositions; Accounting Changes; Etc. No Credit Party shall, or
shall permit any Restricted Subsidiary to, at any time:
(a)    liquidate or dissolve itself (or suffer any liquidation or dissolution)
or otherwise wind up its business, except that any Restricted Subsidiary of the
Parent may liquidate or dissolve itself into the Parent or any other Credit
Party which is a wholly-owned Domestic Restricted Subsidiary of the Parent in
accordance with Applicable Law;
(b)    sell, lease, abandon, transfer or otherwise dispose of, in a single
transaction or a series of related transactions, any assets, property or
business, except for Permitted Asset Dispositions;
(c)    enter into any Acquisition; provided, however, that any Credit Party or
any Restricted Subsidiary of a Credit Party may enter into or consummate any
Permitted Acquisition;
(d)    merge or consolidate with any other Person; provided, however, that (i)
any Domestic Subsidiary Guarantor may merge into a Borrower so long as such
Borrower is the surviving entity after such merger and (ii) any Subsidiary
Guarantor or any other Subsidiary of a Borrower may merge into any Domestic
Subsidiary Guarantor which is wholly-owned by a Borrower so long as the
surviving entity after such merger is a Domestic Subsidiary Guarantor
wholly-owned by a Borrower;
(e)    change its legal name, jurisdiction of organization or organizational
type without giving the Administrative Agent thirty (30) days (or such shorter
period as agreed by the Administrative Agent) prior written notice of its
intention to do so and complying with all reasonable requirements of the
Administrative Agent and the Lenders in regard thereto prior to such change;
(f)    change its year-end for accounting purposes from the fiscal year ending
on the last Saturday of September without the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld);
(g)    make any significant change in accounting treatment or reporting
practices, except as permitted by GAAP; or
(h)    engage in any business other than a Permitted Business.
Section 8.8    Fixed Charge Coverage Ratio. Upon the occurrence and at all times
during the continuance of a Financial Covenant Testing Period, the Fixed Charge
Coverage Ratio (tested and calculated as of each of (a) the last day of the
fiscal quarter most recently ended prior to the commencement of such Financial
Covenant Testing Period for which Administrative Agent has received financial
statements pursuant to Section 7.1(b) or 7.2, and (b) the last day of each
fiscal quarter thereafter until the end of the Financial Covenant Testing
Period, in each case for the four (4) Fiscal Quarter period ending on such date)
shall be not less than 1.00 to 1.00.
Section 8.9    Sales and Leasebacks. No Credit Party shall, or shall permit any
Restricted Subsidiary of a Credit Party to, enter into any arrangement, directly
or indirectly, with any third party whereby such Credit Party or such Restricted
Subsidiary, as applicable, shall sell or transfer any property, real or
personal, whether now owned or hereafter acquired, and whereby such Credit Party
or such Restricted Subsidiary, as applicable, shall then or thereafter rent or
lease as lessee such property or any part thereof or other property which such
Credit Party or such Restricted Subsidiary intends to use for substantially the
same purpose or purposes as the property sold or transferred (any such
arrangement, a “Sale Leaseback”), other than Sale Leasebacks of real property so
long as (a) such sale is made for fair market value, (b) the corresponding lease
is on market terms and (c) the Borrowers deliver a Third Party Agreement from
the lessor of such real property.
Section 8.10    Amendment and Waiver.
(a)    No Credit Party shall, or shall permit any Restricted Subsidiary of a
Credit Party to enter into any amendment, or agree to or accept any waiver,
which would adversely affect in any material respect the rights of such Credit
Party or such Restricted Subsidiary, as applicable, or any member of the Lender
Group, of its articles or certificate of incorporation or formation and by-laws,
partnership agreement or other governing documents.
(b)    No Credit Party shall, or shall permit any Restricted Subsidiary of a
Credit Party to (i) permit any Material Contract to be cancelled or terminated
prior to its stated maturity or stated expiration (other than in connection with
the refinancing of Indebtedness permitted hereby); or (ii) enter into any
amendment, restatement, or modification, or agree to or accept any waiver, which
would in any material respect adversely affect the rights of such Credit Party
or such Restricted Subsidiary, as applicable, or any member of the Lender Group,
of any Material Contract.
Section 8.11    ERISA Liability. After the date hereof, no Credit Party or any
of their Restricted Subsidiaries shall establish any Multiemployer Plans, Title
IV Plans, or Retiree Welfare Plans not previously disclosed on Schedule 5.1(o).
No Credit Party shall fail to meet all of the applicable minimum funding
requirements of ERISA and the Code, without regard to any waivers thereof, and,
to the extent that the assets of any of their Plans would be less than an amount
sufficient to provide all accrued benefits payable under such Plans. No Credit
Party shall, or shall cause or permit any Subsidiary to, (a) cause or permit to
occur any event that could result in the imposition of a Lien under Section 412
of the Code or Section 302 or 4068 of ERISA, or (b) cause or permit to occur an
ERISA Event to the extent such ERISA Event could reasonably be expected to have
a Materially Adverse Effect.
Section 8.12    [Intentionally Omitted].
Section 8.13    Restrictive Agreements. No Credit Party shall, or shall permit
any Restricted Subsidiary to, directly or indirectly, enter into any agreement
(other than the Loan Documents) with any Person that (a) prohibits or restricts
or limits the ability of any Credit Party or any such Restricted Subsidiary to
create, incur, pledge, or suffer to exist any Lien upon any of its respective
assets (other than prohibitions of Liens on assets that are subject to purchase
money security interests that are Permitted Liens hereunder), (b) restricts the
ability of any Restricted Subsidiary to pay any dividends, distributions or
other restricted payments to such Credit Party, or (c) violates the terms
hereof, any other Loan Document or any Bank Products Document; provided that (i)
the foregoing shall not apply to restrictions and conditions imposed by law or
by this Agreement and the other Loan Documents, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof and
specifically identified on Schedule 8.13 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to restrictions
and conditions contained in the Indenture in respect of 2015 Notes (in each case
as in effect on the Agreement Date), (iv) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (v) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (vi) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.
ARTICLE 9    

DEFAULT
Section 9.1    Events of Default. Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule, or regulation of any
governmental or non-governmental body:
(d)    Any representation or warranty made under this Agreement, any other Loan
Document shall prove incorrect or misleading in any material respect (provided
that if any representation or warranty already includes a materiality or
material adverse effect qualifier, such representation or warranty shall be true
and correct in all respects) when made or deemed to have been made pursuant to
Section 5.4; or
(e)    (i) Any payment of any principal hereunder or under the other Loan
Documents, or any reimbursement obligations with respect to any Letter of
Credit, shall not be received by the Administrative Agent on the date such
payment is due, or (ii) any payment of interest, fees or other amounts hereunder
or under the other Loan Documents or any other Obligations shall not be received
by the Administrative Agent or Lender, as applicable, on or before three (3)
Business Days after the due date thereof; or
(f)    Any Credit Party shall default in the performance or observance of any
agreement or covenant contained in Section 2.12, 6.1(i), Section 6.5 (excluding
as a result of a downgrade in the A.M. Best rating of such Credit Party’s
insurance company), 6.6, 6.7, 6.12, 6.15, 6.16, 6.20, 6.22, 6.23, or 6.24; in
Article 7 or Article 8 or, subject to any express right to cure set forth
therein, in any Security Document; or
(g)    Any Credit Party shall default in the performance or observance of any
other agreement or covenant contained in this Agreement not specifically
referred to elsewhere in this Section 9.1, and such default, if curable, shall
not be cured within the earlier of (i) a period of thirty (30) days from the
date that such Credit Party knew or should have known of the occurrence of such
default, or (ii) a period of thirty (30) days after written notice of such
default is given to such Credit Party; or
(h)    There shall occur any default in the performance or observance of any
agreement or covenant contained in any of the other Loan Documents (other than
this Agreement or the Security Documents or as otherwise provided in this
Section 9.1) which shall not be cured within the applicable cure period, if any,
provided for in such Loan Document; or
(i)    There shall occur any Change in Control; or
(j)    (i) There shall be entered a decree or order for relief in respect of any
Credit Party or any Restricted Subsidiary of a Credit Party under the Bankruptcy
Code, or any other Debtor Relief Law, or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator, or similar official of any Credit
Party or of any Restricted Subsidiary of a Credit Party or of any substantial
part of its properties, or ordering the winding-up or liquidation of the affairs
of any Credit Party or any Restricted Subsidiary of a Credit Party, or (ii) an
involuntary petition shall be filed against any Credit Party or any Restricted
Subsidiary of a Credit Party and a temporary stay entered and (A) such petition
and stay shall not be diligently contested, or (B) any such petition and stay
shall continue undismissed for a period of sixty (60) consecutive days; or
(k)    Any Credit Party or any Restricted Subsidiary of a Credit Party shall
commence an insolvency proceeding or any Credit Party or any Restricted
Subsidiary of a Credit Party shall consent to the institution of an insolvency
proceeding or to the appointment or taking of possession of a receiver,
liquidator, assignee, trustee, custodian, sequestrator, or other similar
official of such Credit Party or any Restricted Subsidiary of a Credit Party or
of any substantial part of its properties, or any Credit Party or any Restricted
Subsidiary of a Credit Party shall fail generally to pay its debts as they
become due, or any Credit Party or any Restricted Subsidiary of a Credit Party
shall take any action in furtherance of any such action; or
(l)    (i) One or more judgments, orders or awards (other than a money judgment
or judgments fully covered (except for customary deductibles or copayments not
to exceed $25,000,000 in the aggregate) by insurance as to which the insurance
company has acknowledged coverage) shall be entered by any court against any
Credit Party or any Restricted Subsidiary of any Credit Party for the payment of
money which exceeds, together with all such other judgments, orders, or awards
of the Credit Parties and their Restricted Subsidiaries, $25,000,000 in the
aggregate, and there shall be a period of 30 consecutive days during which a
stay of enforcement of such judgment, order or award, by reason of a pending
appeal or otherwise, shall not be in effect, or (ii) a warrant of attachment or
execution or similar process shall be issued or levied against property of any
Credit Party or any Restricted Subsidiary of a Credit Party pursuant to any
judgment which, together with all other such property of the Credit Parties and
their Restricted Subsidiaries subject to other such process, exceeds in value
$25,000,000 in the aggregate; or
(m)     (i) Any Plan maintained by any Credit Party or any ERISA Affiliate fails
to satisfy the minimum funding standards of ERISA or the Code for any plan year
or part thereof or a waiver of such standards or extension of any amortization
period is sought or granted under section 412 of the Code; (ii) or a Credit
Party or ERISA Affiliate is required to provide security under Applicable Law,
the terms of such Plan, Section 401 and 436 of the Code, or Section 206 of
ERISA; (iii) or a trustee shall be appointed by a United States District Court
to administer any such Plan; (iv) or the PBGC shall institute proceedings to
terminate any such Plan; (v) or any Credit Party or any ERISA Affiliate shall
incur any liability to the PBGC in connection with the termination of any such
Plan; (vi) or any Plan or trust created under any Plan of any Credit Party or
any ERISA Affiliate shall engage in a non-exempt “prohibited transaction” (as
such term is defined in Section 406 of ERISA or Section 4975 of the Code) which
would subject any such Plan, any trust created thereunder or any trustee or
administrator thereof to any tax or penalty on “prohibited transactions” imposed
by Section 502 of ERISA or Section 4975 of the Code; (vii) or there shall be at
any time a Lien imposed against the assets of a Credit Party or ERISA Affiliate
under Code Section 412, or ERISA Sections 302 or 4068; (viii) or there shall
occur at any time an ERISA Event (or a similar type of event with respect to a
Foreign Plan) to the extent such ERISA Event (or a similar type of event with
respect to a Foreign Plan), and any such event or events described in clauses
(i) through (viii) above, either individually or together with any other such
event or events, could reasonably be expected result in an aggregate liability
greater than $10,000,000 or otherwise have a Materially Adverse Effect; or
(n)    (i) Any Credit Party or any of their Restricted Subsidiaries shall fail
to make any payment in respect of any Material Indebtedness when due after the
expiration of any applicable grace period, or any event or condition shall occur
which results in the acceleration of the maturity of such Material Indebtedness
(including, without limitation, any required mandatory prepayment or “put” of
such Indebtedness to any such Person) or enables (or, with the giving of notice
or passing of time or both, would enable) the holders of such Indebtedness or a
commitment related to such Indebtedness (or any Person acting on such holders’
behalf) to accelerate the maturity thereof or terminate any such commitment
before its normal expiration (including, without limitation, any required
mandatory prepayment or “put” of such Indebtedness to such Person) or (ii) there
shall occur any default under any Hedge Agreement which could reasonably be
expected to result in the payment by the Parent or any Restricted Subsidiary of
an amount in excess of $25,000,000 (after the expiration of any applicable cure
period set forth therein); or
(o)    Any default or event of default by a Credit Party or any of its
Restricted Subsidiaries occurs under any Material Contract which would enable
any party thereto to suspend or termination such Material Contract, or any
Material Contract is suspended or terminated prior to its stated expiration
date;
(p)    All or any portion of any Loan Document shall at any time and for any
reason be declared to be null and void, or a proceeding shall be commenced by
any Credit Party, any Subsidiary of a Credit Party or any Affiliate thereof, or
by any Governmental Authority having jurisdiction over any Credit Party, any
Subsidiary of a Credit Party or any Affiliate thereof, seeking to establish the
invalidity or unenforceability thereof (exclusive of questions of interpretation
of any provision thereof), or any Credit Party, any Subsidiary of a Credit Party
or any Affiliate thereof shall deny that it has any liability or obligation for
the payment of any Obligation purported to be created under any Loan Document
shall be terminated as a result of a default or event of default by any Credit
Party or revoked; or
(q)    Any Security Document or any other security document, after delivery
thereof pursuant hereto, shall for any reason (other than as a result of the
action or inaction of the Administrative Agent) fail or cease to create a valid
and perfected and, except to the extent permitted by the terms hereof or
thereof, first priority Lien in favor of the Administrative Agent, for the
benefit of the Lender Group, on any Collateral purported to be covered thereby;
or
(r)    [Intentionally omitted]; or
(s)    Any material damage to, or loss, theft or destruction of, any Collateral,
or any strike, lockout, labor dispute, embargo, condemnation, act of God or
public enemy, or other casualty which causes, for more than fifteen (15)
consecutive days, the cessation or substantial curtailment of revenue producing
activities at any facility of any Credit Party or any of their Restricted
Subsidiaries, if any such event or circumstance could reasonably be expected to
have a Materially Adverse Effect.
Section 9.2    Remedies. If an Event of Default shall have occurred and be
continuing, in addition to the rights and remedies set forth elsewhere in this
Agreement, the other Loan Documents, the Bank Products Documents or under
Applicable Law:
(a)    With the exception of an Event of Default specified in Section 9.1(g) or
(h), the Administrative Agent may in its discretion (unless otherwise instructed
by the Majority Lenders) or shall at the direction of the Majority Lenders, (i)
terminate the Commitments, or (ii) declare the principal of and interest on the
Loans and all other Obligations (other than any Bank Products Obligations) to be
forthwith due and payable without presentment, demand, protest, or notice of any
kind, all of which are hereby expressly waived, anything in this Agreement or in
any other Loan Document to the contrary notwithstanding, or both.
(b)    Upon the occurrence and continuance of an Event of Default specified in
Sections 9.1(g) or (h), such principal, interest, and other Obligations (other
than any Bank Products Obligations) shall thereupon and concurrently therewith
become due and payable, and the Commitments shall forthwith terminate, all
without any action by the Lender Group, or any of them and without presentment,
demand, protest, or other notice of any kind, all of which are expressly waived,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
(c)    The Administrative Agent may in its discretion (unless otherwise
instructed by the Majority Lenders) or shall at the direction of the Majority
Lenders exercise all of the post-default rights granted to the Lender Group, or
any of them, under the Loan Documents or under Applicable Law. The
Administrative Agent, for the benefit of the Lender Group, shall have the right
to the appointment of a receiver for the Property of the Credit Parties, and the
Credit Parties hereby consent to such rights and such appointment and hereby
waive any objection the Credit Parties may have thereto or the right to have a
bond or other security posted by the Lender Group, or any of them, in connection
therewith.
(d)    In regard to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of any acceleration of the Obligations
(other than Bank Products Obligations) pursuant to the provisions of this
Section 9.2 or, upon the request of the Administrative Agent, after the
occurrence of an Event of Default and prior to acceleration, the Borrowers shall
promptly upon demand by the Administrative Agent deposit in a Letter of Credit
Reserve Account opened by the Administrative Agent for the benefit of the Lender
Group an amount equal to one hundred and five percent (105%) of the aggregate
then undrawn and unexpired amount of such Letter of Credit Obligations. Amounts
held in such Letter of Credit Reserve Account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after such Letters of Credit shall have
expired or been fully drawn upon, if any, shall be applied to repay other
Obligations in the manner set forth in Section 2.11. Pending the application of
such deposit to the payment of the Reimbursement Obligations, the Administrative
Agent shall, to the extent reasonably practicable, invest such deposit in an
interest bearing open account or similar available savings deposit account and
all interest accrued thereon shall be held with such deposit as additional
security for the Obligations. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied, and all other Obligations shall have been paid in full, the balance,
if any, in such Letter of Credit Reserve Account shall be returned to the
Borrowers. Except as expressly provided hereinabove, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrowers.
(e)    The rights and remedies of the Lender Group hereunder shall be
cumulative, and not exclusive.
(f)    Each Credit Party hereby grants to the Administrative Agent an
irrevocable, non-exclusive license or other right to use, license, or sublicense
(without payment of any royalty or other compensation to any Person) any or all
of such Credit Party’s Intellectual Property, computing hardware, brochures,
promotional and advertising materials, labels, packaging materials, and other
Property in connection with the advertising for sale or lease, marketing,
selling, leasing, liquidating, collecting, completing manufacture of, or
otherwise exercising any rights or remedies with respect to, any Collateral,
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof. Each Credit Party’s rights and interests in
and to any Intellectual Property shall inure to Administrative Agent’s benefit.
ARTICLE 10    

THE ADMINISTRATIVE AGENT
Section 10.1    Appointment and Authorization.
(g)    Each member of the Lender Group hereby irrevocably appoints SunTrust Bank
as the Administrative Agent and authorizes it to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent under
this Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent, attorney-in-fact or
Related Party and shall apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.
(h)    The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Majority Lenders to act for the Issuing Bank with respect thereto;
provided that the Issuing Bank shall have all the benefits and immunities (i)
provided to the Administrative Agent in this Article with respect to any acts
taken or omissions suffered by the Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.
Section 10.2    Nature of Duties of the Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
11.12), provided that the Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the any Borrowers or any of its Subsidiaries that is communicated to or obtained
by the Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Majority Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 11.12) or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by any Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 4 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrowers) concerning all matters
pertaining to such duties.
Section 10.3    Lack of Reliance on the Administrative Agent. Each of the
Lenders, the Swing Bank and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swing Bank and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder.
Section 10.4    Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Majority Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act unless and until it shall have received instructions
from such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Majority Lenders where required by the
terms of this Agreement.
Section 10.5    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrowers),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.
Section 10.6    The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Majority Lenders”,
“Supermajority Lenders”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with any Borrower or any Subsidiary or Affiliate of any Borrower as if
it were not the Administrative Agent hereunder.
Section 10.7    Successor Administrative Agent.
(i)    The Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower Representative. Upon any such resignation, the
Majority Lenders shall have the right to appoint a successor Administrative
Agent, subject to approval by the Borrower Representative provided that no
Default or Event of Default shall exist at such time. If no successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, subject to approval by the
Borrower Representative provided that no Default or Event of Default shall exist
at such time, which shall be a commercial bank organized under the laws of the
United States or any state thereof or a bank which maintains an office in the
United States.
(j)    Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If, within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Majority Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Majority Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.
(k)    In addition to the foregoing, if a Lender becomes, and during the period
it remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrower to comply with Section 2.17(b), then the Issuing Bank and the Swing
Bank may, upon prior written notice to the Borrower Representative and the
Administrative Agent, resign as Issuing Bank or as Swing Bank, as the case may
be, effective at the close of business Atlanta, Georgia time on a date specified
in such notice (which date may not be less than five (5) Business Days after the
date of such notice).
Section 10.8    Withholding Tax. To the extent required by any applicable law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or any other jurisdiction asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrowers
and without limiting the obligation of the Borrowers to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.
Section 10.9    The Administrative Agent May File Proofs of Claim.
(e)    In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or other Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(iv)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Bank and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and its agents and counsel and all other amounts due the
Lenders, the Issuing Bank and the Administrative Agent under Section 11.2)
allowed in such judicial proceeding; and
(v)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.
(f)    Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 11.2.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
Section 10.10    Authorization to Execute Other Loan Documents. Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents (including, without limitation, the Security Documents and
any subordination agreements) other than this Agreement.
Section 10.11    Collateral and Guaranty Matters.
(e)    The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion:
(i)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the termination of all
Revolving Commitments, the Cash Collateralization of all reimbursement
obligations with respect to Letters of Credit in an amount equal to 105% of the
aggregate LC Exposure of all Lenders, and the payment in full of all Obligations
(other than contingent indemnification obligations, such Cash Collateralized
reimbursement obligations and Bank Products Obligations), (ii) that is sold or
to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing in accordance with Section 11.12; and
(ii)    to release any Credit Party from its obligations under the applicable
Guaranty and Security Documents if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.
Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Credit Party from
its obligations under the applicable Guaranty or Security Documents pursuant to
this Section. In each case as specified in this Section, the Administrative
Agent is authorized, at the Borrowers’ expense, to execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the Liens
granted under the applicable Security Documents, or to release such Credit Party
from its obligations under the applicable Guaranty and Security Documents, in
each case in accordance with the terms of the Loan Documents and this Section.
(f)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to any member of the Lender Group
for any failure to monitor or maintain any portion of the Collateral.
Section 10.12    Lead Arrangers. Each Lender hereby designates each of

SunTrust Robinson Humphrey, Inc., U.S Bank National Association and BMO Harris
Bank N.A., as Joint Lead Arrangers and Joint Bookrunners, U.S Bank National
Association and BMO Harris Bank N.A., as Co-Syndication Agents, and Bank of the
West, as Documentation Agent, and agrees that the Joint Lead Arrangers, Joint
Bookrunners, Co-Syndication Agents and Documentation Agent shall have no duties
or obligations under any Loan Documents to any Lender or any Credit Party.
Section 10.13    Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrowers, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Security Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Security Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Majority Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.
Section 10.14    Secured Bank Products Obligations. No Bank Products Provider
that obtains the benefits of Section 2.11, the Security Documents or any
Collateral by virtue of the provisions hereof or of any other Loan Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Bank Products Obligations unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Bank
Product Provider.
Section 10.15    Interest Holders. The Administrative Agent may treat each
Lender, or the Person designated in the last notice filed with the
Administrative Agent under this Section 10.15, as the holder of all of the
interests of such Lender in this Agreement and the other Loan Documents, its
Loans and the Commitments until written notice of transfer, signed by such
Lender (or the Person designated in the last notice filed with the
Administrative Agent) and by the Person designated in such written notice of
transfer, in form and substance satisfactory to the Administrative Agent, shall
have been filed with the Administrative Agent.
ARTICLE 11    

MISCELLANEOUS
Section 11.1    Notices.
(k)    All notices and other communications under this Agreement shall be in
writing and shall be deemed to have been given five (5) days after deposit in
the mail, designated as certified mail, return receipt requested,
postage-prepaid, or one (1) day after being entrusted to a reputable commercial
overnight delivery service, or when delivered to the telegraph office or sent
out (with receipt confirmed) by telex or telecopy (or to the extent specifically
permitted under Section 11.1(c) only, when sent out by electronic means)
addressed to the party to which such notice is directed at its address
determined as in this Section 11.1. All notices and other communications under
this Agreement shall be given to the parties hereto at the following addresses:
(xiv)    If to any Credit Party, to such Credit Party in care of the Parent at:
Central Garden & Pet Company
1340 Treat Blvd.
Suite 600
Walnut Creek, California 94597
Attn: Treasury Department
Telecopy No.: 925-947-0438


With a copy to (which shall not constitute notice):


Orrick, Herrington & Sutcliffe LLP
The Orrick Building
405 Howard Street
San Francisco, California 94105
Attn: Dolph Hellman, Esq.
Telecopy No.: 415-773-5759


(xv)    If to the Administrative Agent, to it at:
SunTrust Bank
Mail Code GA-ATL-1981
3333 Peachtree Road, 4th Floor-East Tower
Atlanta, Georgia 30326
Attn: Asset Manager – Central Garden & Pet Company
Telecopy No.: 404-439-9717    


With a copy to (which shall not constitute notice):
Jones Day
1420 Peachtree Street, NE
Suite 800
Atlanta, Georgia 30309
Attn: Aldo LaFiandra, Esq.
Telecopy No: 404-581-8330


(xvi)    If to the Lenders, to them at the addresses set forth on the signature
pages of this Agreement or in any Assignment and Acceptance pursuant to which
such Lender became a Lender hereunder; and
(xvii)    If to the Issuing Bank, at the address set forth on the signature
pages of this Agreement.
(l)    Any party hereto may change the address to which notices shall be
directed under this Section 11.1 by giving ten (10) days’ prior written notice
of such change to the other parties.
(m)    (i) Notices and other communications to the Lender Group hereunder may be
delivered or furnished by electronic communication (including email and Internet
or intranet websites) pursuant to procedures approved by the Administrative
Agent, provided that the foregoing shall not apply to notices to any Lender
Group member pursuant to Article 2 if such Lender Group member, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent or
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (x) notices and other communications sent to an email
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return email or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and (y)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its email
address as described in the foregoing clause (x) of notification that such
notice or communication is available and identifying the website address
therefor.
(ii)    Each of the Credit Parties understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of the
Administrative Agent as determined by a final, nonappealable court of competent
jurisdiction.
(iii)    The Platform is provided “as is” and “as available.” Neither of the
Administrative Agent nor any of its officers, directors, employees, agents,
advisors or representatives warrant the accuracy, adequacy, or completeness of
the Platform and each expressly disclaims liability for errors or omissions in
the Platform. No warranty of any kind, express, implied or statutory, including
any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Affiliates of the Administrative Agent in connection with
the Platform.
(iv)    Each of the Credit Parties, the Lenders and the Issuing Bank agree that
the Administrative Agent may, but shall not be obligated to, store any
electronic communications received in connection with this Agreement on the
Platform in accordance with the Administrative Agent’s customary document
retention procedures and policies.
Section 11.2    Expenses; Indemnification.
(r)    The Borrowers shall pay:
(i)    all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent and its Affiliates, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), including,
but not limited to, all out-of-pocket expenses of the Administrative Agent and
its Affiliates in connection with periodic field audits, appraisals, and other
inspections described in Section 6.7, plus out-of-pocket expenses for each field
audit, appraisal, or other inspection of a Credit Party or any Subsidiary of a
Credit Party performed by personnel employed or engaged by the Administrative
Agent and its Affiliates;
(ii)    all reasonable and documented out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder; and
(iii)    all out-of-pocket costs and expenses (including, without limitation,
the reasonable fees, charges and disbursements of counsel) incurred by the
Administrative Agent, the Issuing Bank or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
any Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit, which shall be limited, in the case of legal
fees and expenses, to the fees, charges and disbursements of one counsel to the
Administrative Agent and one counsel to the Lenders, taken as a whole, and,
solely in the case of an actual or perceived conflict of interest, one
additional counsel to all affected persons taken as a whole, and, if necessary,
of one local counsel to the Administrative Agent and one local counsel to the
Lenders, taken as a whole, in any relevant material jurisdiction to the
Administrative Agent and Lenders and, solely in the case of an actual or
perceived conflict of interest, one additional local counsel to all affected
persons, taken as a whole).
(s)    The Borrowers shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any Borrower or any other Credit
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document, any Bank Products Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Borrower or any
other Credit Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. No Indemnitee shall be liable for any damages arising from the
use by others of any information or other materials obtained through Syndtrak,
Intralinks or any other Internet or intranet website, except as a result of such
Indemnitee’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and non-appealable judgment. The Borrowers
shall not, without the prior written consent of any Indemnitee, effect any
settlement of any pending or threatened proceeding in respect of which such
Indemnitee is a party and indemnity has been sought hereunder by such
Indemnitee, unless such settlement includes an unconditional release of such
Indemnitee from all liability on claims that are the subject matter of such
indemnity.
(t)    The Borrowers shall pay, and hold the Administrative Agent, the Issuing
Bank and each of the Lenders harmless from and against, any and all present and
future stamp, documentary, and other similar taxes with respect to this
Agreement and any other Loan Documents, any collateral described therein or any
payments due thereunder, and save the Administrative Agent, the Issuing Bank and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.
(u)    To the extent that the Borrowers fail to pay any amount required to be
paid to the Administrative Agent, the Issuing Bank or the Swing Bank under
subsection (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swing Bank, as the case may be,
such Lender’s pro rata share (in accordance with its respective Aggregate
Commitment Ratio as of the time that the unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified payment, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Issuing Bank or the Swing Bank in its capacity as such.
(v)    To the extent permitted by applicable law, no Indemnitee or Credit Party
shall assert, and each Indemnitee and Credit Party hereby waives, any claim
against any Indemnitee or Credit Party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to actual or direct
damages) arising out of, in connection with or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof; provided, however, that nothing herein shall limit or
otherwise impair any indemnification or reimbursement obligations of the Credit
Parties in respect of any third-party claims alleging such special, indirect,
punitive, exemplary or consequential damages.
(w)    All amounts due under this Section shall be payable promptly (and in any
event with five (5) Business Days) after written demand therefor.
Section 11.3    Waivers. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents and the Bank Products Documents shall be
cumulative and not exclusive of any rights or remedies which they would
otherwise have. No failure or delay by the Lender Group, or any of them, or the
Majority Lenders in exercising any right shall operate as a waiver of such
right. The Lender Group expressly reserves the right to require strict
compliance with the terms of this Agreement in connection with any funding of a
request for an Advance. In the event the Lenders decide to fund a request for an
Advance at a time when the Borrowers are not in strict compliance with the terms
of this Agreement, such decision by the Lenders shall not be deemed to
constitute an undertaking by the Lenders to fund any further requests for
Advances or preclude the Lenders from exercising any rights available to the
Lenders under the Loan Documents or at law or equity. Any waiver or indulgence
granted by the Lenders or by the Majority Lenders shall not constitute a
modification of this Agreement, except to the extent expressly provided in such
waiver or indulgence, or constitute a course of dealing by the Lenders at
variance with the terms of the Agreement such as to require further notice by
the Lenders of the Lenders’ intent to require strict adherence to the terms of
the Agreement in the future. Any such actions shall not in any way affect the
ability of the Lenders, in their discretion, to exercise any rights available to
them under this Agreement or under any other agreement, whether or not the
Lenders are party, relating to the Borrower.
Section 11.4    Set-Off. In addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, except to
the extent limited by Applicable Law, at any time that an Event of Default
exists, each member of the Lender Group and each subsequent holder of the
Obligations is hereby authorized by the Credit Parties at any time or from time
to time, without notice to the Credit Parties or to any other Person, any such
notice being hereby expressly waived, to set-off and to appropriate and apply
any and all deposits (general or special, time or demand, including, but not
limited to, Indebtedness evidenced by certificates of deposit, in each case
whether matured or unmatured, but not including any amounts held by any member
of the Lender Group or any of its Affiliates in any escrow account) and any
other Indebtedness at any time held or owing by any member of the Lender Group
or any such holder to or for the credit or the account of any Credit Party,
against and on account of the obligations and liabilities of the Credit Parties,
to any member of the Lender Group or any such holder under this Agreement, any
Revolving Loan Notes, any other Loan Document and any Bank Products Documents,
including, but not limited to, all claims of any nature or description arising
out of or connected with this Agreement, any Revolving Loan Notes, any other
Loan Document or any Bank Products Document, irrespective of whether or not (a)
the Lender Group shall have made any demand hereunder or (b) the Lender Group
shall have declared the principal of and interest on the Loans and any Revolving
Loan Notes and other amounts due hereunder to be due and payable as permitted by
Section 9.2 and although said obligations and liabilities, or any of them, shall
be contingent or unmatured; provided that in the event that any Defaulting
Lender shall exercise any such right of set-off, (x) all amounts so set off
shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of set-off. Any sums obtained by any member of the Lender Group or by any
subsequent holder of the Obligations shall be subject to the application of
payments provisions of Article 2.
Section 11.5    Assignment.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Credit Party
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Affiliates of the
Administrative Agent) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Any Lender (and any Lender that is an Issuing Bank) may assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolving Loan Commitment and
the Loans at the time owing to it and, if applicable, all or a portion of its
portion of the Letter of Credit Commitment and excluding rights and obligations
with respect to Bank Products Documents); provided that (i) except in the case
of an assignment of the entire remaining amount of the assigning Lender’s
portion of the Revolving Loan Commitment and the Loans at the time owing to it,
the aggregate amount of the portion of the Revolving Loan Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent), shall not be less than $1,000,000, (ii) except in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, any assignment shall require the prior written
consent of the Administrative Agent and, so long as no Event of Default exists,
the Borrower Representative (each such consent not to be unreasonably withheld
or delayed); provided, however, that if the consent of the Borrower
Representative to an assignment or to an Eligible Assignee is required hereunder
(including a consent to an assignment which does not meet the minimum assignment
thresholds specified in this Section), the Borrower Representative shall be
deemed to have given its consent five (5) Business Days after the date notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower Representative
prior to such fifth Business Day, and (iii) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500, and the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire. Subject to acceptance and recording thereof by
the Administrative Agent pursuant to paragraph (c) of this Section, from and
after the effective date specified in each Assignment and Acceptance, the
Eligible Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections
2.8(b), 2.9, 11.2(b), 12.3 and 12.5. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.
(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the portion of the
Revolving Loan Commitment of, and principal amount (and stated interest) of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”) such that the obligations are in registered form under Section
5f.103-1(c) of the U.S. Treasury Regulations. The entries in the Register shall
be conclusive, and the Borrowers, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Any Lender may, without the consent of, or notice to, the Borrowers or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Revolving
Loan Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the Borrowers and the Lender Group shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (iv) in no event shall any
Credit Party or any Affiliate of any Credit Party be a Participant. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, to the extent the
Participant is adversely effected thereby, agree to any amendment, modification
or waiver with respect to any extensions, postponements or delays of the
Maturity Date or the scheduled date of payment of interest or principal or fees
any reduction of principal (without a corresponding payment with respect
thereto), or reduction in the rate of interest (other than a waiver in respect
of application of the Default Rate) or fees due to the Lender hereunder or any
other Loan Documents that adversely affects such Participant. Subject to
paragraph (e) of this Section, the Borrowers agree that each Participant shall
be entitled to the benefits of Sections 2.8(b), 2.9, 11.2(b), 6.19(d) and 12.3
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.4 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.8(b) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the obligations under the Loan Documents (the
“Participant Register”).
(e)    A Participant shall not be entitled to receive any greater payment under
Section 2.8(b) or Section 12.3 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrowers’ prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.8(b)
unless the Borrowers are notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.8(b) as though it were a Lender.
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation (i) any pledge or assignment to secure
obligations to a Federal Reserve Bank and (ii) in the case of any Lender that is
a Fund, any pledge or assignment of all or any portion of such Lender’s rights
under this Agreement to any holders of obligations owed, or securities issued,
by such Lender as security for such obligations or securities, or to any trustee
for, or any other representative of, such holders, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
Section 11.6    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Agreement or any other Loan Document in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought.
Any signatures delivered by a party by facsimile transmission or by e-mail
transmission of an electronic file in Adobe Corporation’s Portable Document
Format or PDF file shall be deemed an original signature hereto. The foregoing
shall apply to each other Loan Document mutatis mutandis.
Section 11.7    Under Seal; Governing Law. This Agreement and the other Loan
Documents are intended to take effect as sealed instruments and shall be
construed in accordance with and governed by the laws of the State of New York,
without regard to the conflict of laws principles thereof, except to the extent
otherwise provided in the Loan Documents.
Section 11.8    Severability. Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.
Section 11.9    Headings. Headings used in this Agreement are for convenience
only and shall not be used in connection with the interpretation of any
provision hereof.
Section 11.10    Source of Funds. Notwithstanding the use by the Lenders of the
Base Rate and the Eurodollar Rate as reference rates for the determination of
interest on the Loans, the Lenders shall be under no obligation to obtain funds
from any particular source in order to charge interest to the Borrowers at
interest rates tied to such reference rates.
Section 11.11    Entire Agreement. THIS WRITTEN AGREEMENT, TOGETHER WITH THE
OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. Each Credit Party represents and warrants to the Lender Group that it
has read the provisions of this Section 11.11 and discussed the provisions of
this Section 11.11 and the rest of this Loan Agreement with counsel for such
Credit Party, and such Credit Party acknowledges and agrees that the Lender
Group is expressly relying upon such representations and warranties of such
Credit Party (as well as the other representations and warranties of such Credit
Party set forth in this Agreement and the other Loan Documents) in entering into
this Agreement.
Section 11.12    Amendments and Waivers.
(a)    No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document, and no course of dealing between any Credit Party and the
Administrative Agent or any Lender, shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies provided by law. No waiver of
any provision of this Agreement or of any other Loan Document or consent to any
departure by any Credit Party therefrom shall in any event be effective unless
the same shall be permitted by subsection (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.
(b)    No amendment or waiver of any provision of this Agreement or of the other
Loan Documents (other than the Fee Letter), nor consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Borrowers and the Majority Lenders, or the
Borrowers and the Administrative Agent with the consent of the Majority Lenders,
and then such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that,
in addition to the consent of the Majority Lenders, no amendment, waiver or
consent shall:
(iii)    increase the Revolving Loan Commitment of any Lender without the
written consent of such Lender;
(iv)    reduce the principal amount of any Loan or Letter of Credit Disbursement
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby;
(v)    postpone the date fixed for any payment of any principal of, or interest
on, any Loan or Letter of Credit Disbursement or any fees hereunder or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
for the termination or reduction of the Revolving Loan Commitment, without the
written consent of each Lender affected thereby;
(vi)    change Section 2.10 or 2.11 in a manner that would alter the allocation
of payments required thereby, without the written consent of each Lender;
(vii)    change any of the provisions of this subsection (b) or the definition
of “Majority Lenders” or “Supermajority Lenders” or any other provision hereof
specifying the number or percentage of Lenders which are required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Lender;
(viii)    release of all or substantially all of the Collateral, release all or
substantially all of the value of the Guaranties securing the Obligations, or
contractually subordinate the payment of the Obligations to any other
Indebtedness or the Administrative Agent’s security interest in the Collateral,
in each case without the consent of each Lender; or
(ix)    increase the advance rates set forth in, or otherwise change the
definition of “Borrowing Base” (or any component definition thereof) which
increases, or that would have the effect of increasing, borrowing availability
hereunder, without the consent of the Supermajority Lenders (provided that the
exercise by the Administrative Agent of any of its rights hereunder with respect
to Reserves, Eligible Accounts, or Eligible Inventory shall not be deemed to be
such an amendment);
provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent, the Swing Bank or the Issuing Bank without the prior written consent of
such Person.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Revolving Loan Commitment of such Lender may not be increased or
extended, and amounts payable to such Lender hereunder may not be permanently
reduced, without the consent of such Lender (other than reductions in fees and
interest in which such reduction does not disproportionately affect such
Lender). Notwithstanding anything contained herein to the contrary, this
Agreement may be amended and restated without the consent of any Lender (but
with the consent of the Borrower and the Administrative Agent) if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated (but such Lender shall continue to be entitled to the
benefits of Article 12 and Section 11.2), such Lender shall have no other
commitment or other obligation hereunder and such Lender shall have been paid in
full all principal, interest and other amounts owing to it or accrued for its
account under this Agreement. Any amendment, modification, waiver, consent,
termination or release of any Bank Products Documents may be effected by the
parties thereto without the consent of the Lender Group.
(c)    Each Lender grants to the Administrative Agent the right to purchase all
(but not less than all) of such Lender’s portion of the Revolving Loan
Commitment, the Letter of Credit Commitment, the Loans and Letter of Credit
Obligations owing to it and any Revolving Loan Notes held by it and all of its
rights and obligations hereunder and under the other Loan Documents at a price
equal to the outstanding principal amount of the Loans payable to such Lender
plus any accrued but unpaid interest on such Loans and accrued but unpaid Unused
Line Fee and letter of credit fees owing to such Lender plus the amount
necessary to cash collateralize any Letters of Credit issued by such Lender,
which right may be exercised by the Administrative Agent if such Lender for
whatever reason fails to execute and deliver any amendment, waiver or consent
which requires the written consent of all of the Lenders and to which the
Majority Lenders, the Administrative Agent and the Borrowers have agreed, within
five (5) Business Days of the date the execution version thereof was delivered
to such Lender. Each Lender agrees that if the Administrative Agent exercises
its option hereunder, it shall promptly (but, in any event, within three (3)
Business Days) execute and deliver an Assignment and Acceptance and other
agreements and documentation necessary to effectuate such assignment. The
Administrative Agent may assign its purchase rights hereunder to any assignee if
such assignment complies with the requirements of Section 11.5(b).
(d)    If any fees are paid to the Lenders as consideration for amendments,
waivers or consents with respect to this Agreement, at Administrative Agent’s
election, such fees may be paid only to those Lenders that agree to such
amendments, waivers or consents within the time specified for submission
thereof.
(e)    Notwithstanding any other provisions of this Agreement to the contrary,
the Borrowers may, by written notice to the Administrative Agent from time to
time, make one or more offers to all Lenders to make one or more Permitted
Amendments pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Borrowers. Such notice shall set forth
(i) the terms and conditions of the requested Permitted Amendments and (ii) the
date on which responses from the applicable Lenders in respect of such Permitted
Amendment are required to be received (which shall not be less than three (3)
Business Days after the date of such notice). Only those Lenders that consent to
such Permitted Amendment (the “Accepting Lenders”) will have the maturity of
their applicable Loans and Commitments extended and be entitled to receive any
increase in the Applicable Margin and any fees (including prepayment premiums or
fees), in each case, as provided therein (and notwithstanding any provision of
Section 11.12 or of Section 2.10); provided, that, until the Maturity Date, the
Loans and Commitments of the Accepting Lenders shall be on the same terms (other
than with respect to the maturity thereof and upfront fees payable in connection
therewith) as the existing Loans. The Borrowers and each Accepting Lender shall
execute and deliver to the Administrative Agent such documentation as the
Administrative Agent shall reasonably specify to evidence the acceptance of the
Permitted Amendments and the terms and conditions thereof. For the avoidance of
doubt, the repayment in full of all Loans and other amounts owing to each of the
non-Accepting Lenders on the Maturity Date and the treatment of such Loans
pursuant to Section 2.10 and 2.11 shall not be affected by the terms of any
Permitted Amendment. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Permitted Amendment. Notwithstanding any
provisions of Section 11.12, each of the parties hereto hereby agrees that, upon
the effectiveness of any Permitted Amendment, this Agreement shall be deemed
amended, as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the terms and provisions of the Permitted
Amendment with respect to the Loans and Commitments of the Accepting Lenders
(including any amendments necessary to treat the Loans and Commitments of the
Accepting Lenders in a manner consistent with the other Loans and Commitments
under this Agreement). Notwithstanding the foregoing, no Permitted Amendment
shall become effective under this Section 11.12(e) unless the Administrative
Agent shall have consented thereto and, to the extent so reasonably requested by
the Administrative Agent, shall have received legal opinions, board resolutions
and other organizational authorizations and officer’s certificates as may be
requested by the Administrative Agent.
Section 11.13    Other Relationships. No relationship created hereunder or under
any other Loan Document shall in any way affect the ability of any member of the
Lender Group to enter into or maintain business relationships with the
Borrowers, or any of its Affiliates, beyond the relationships specifically
contemplated by this Agreement and the other Loan Documents.
Section 11.14    Pronouns. The pronouns used herein shall include, when
appropriate, either gender and both singular and plural, and the grammatical
construction of sentences shall conform thereto.
Section 11.15    Disclosure. The Administrative Agent, with the consent of the
Borrowers, shall have the right to issue press releases regarding the making of
the Loans and issuance of Letters of Credit and the Revolving Loan Commitment to
the Borrowers pursuant to the terms of this Agreement.
Section 11.16    Replacement of Lender. In the event that a Replacement Event
occurs and is continuing with respect to any Lender, the Borrowers may designate
another financial institution (such financial institution being herein called a
“Replacement Lender”) reasonably acceptable to the Administrative Agent, and
which is not a Borrower or an Affiliate of a Borrower, to assume such Lender’s
Revolving Loan Commitment hereunder, to purchase the Loans and participations of
such Lender and such Lender’s rights hereunder and (if such Lender is the
Issuing Bank) to issue Letters of Credit in substitution for all outstanding
Letters of Credit issued by such Lender, without recourse to or representation
or warranty by, or expense to, such Lender for a purchase price equal to the
outstanding principal amount of the Loans payable to such Lender plus any
accrued but unpaid interest on such Loans and accrued but unpaid commitment fees
and letter of credit fees owing to such Lender plus amounts necessary to cash
collateralize any Letters of Credit issued by such Lender, and upon such
assumption, purchase and substitution, and subject to the execution and delivery
to the Administrative Agent by the Replacement Lender of documentation
reasonably satisfactory to the Administrative Agent (pursuant to which such
Replacement Lender shall assume the obligations of such original Lender under
this Agreement), the Replacement Lender shall succeed to the rights and
obligations of such Lender hereunder and such Lender shall no longer be a party
hereto or have any rights hereunder provided that the obligations of the
Borrowers to indemnify such Lender with respect to any event occurring or
obligations arising before such replacement shall survive such replacement. The
Administrative Agent is hereby irrevocably appointed as attorney-in-fact to
execute any such documentation on behalf of any Replacement Lender if such
Replacement Lender fails to execute same within five (5) Business Days after
being presented with such documentation. “Replacement Event” shall mean, with
respect to any Lender, (a) the commencement of or the taking of possession by, a
receiver, custodian, conservator, trustee or liquidator of such Lender, or the
declaration by the appropriate regulatory authority that such Lender is
insolvent; (b) the making of any claim by any Lender under Section 2.8(b), 12.2,
12.3 or 12.5, unless the changing of the lending office by such Lender would
obviate the need of such Lender to make future claims under such Sections; (c)
such Lender’s becoming a Defaulting Lender; or (d) such Lender refuses to
consent to a proposed amendment, modification, waiver or other action requiring
consent of the holders of 100% of the Revolving Loan Commitment or 100% of the
affected Lenders under Section 11.12 that is consented to by the Majority
Lenders prior to the replacement of any such Lenders in connection therewith.
Section 11.17    Confidentiality; Material Non-Public Information; Publicity.
(a)    No member of the Lender Group shall disclose any material non-public
confidential information (“MNPI”) regarding the Credit Parties to any other
Person without the consent of the Borrowers (which consent shall not be
unreasonably withheld or delayed), other than (i) to such member of the Lender
Group’s Affiliates and their officers, directors, employees, agents and
advisors, to other members of the Lender Group and, as contemplated by Section
11.5, to actual or prospective assignees and participants, and then only on a
confidential basis, (ii) as required by any law, rule or regulation or judicial
process, (iii) to any rating agency when required by it, provided, that, prior
to any such disclosure, such rating agency shall be advised of the confidential
nature of the information relating to the Credit Parties received by it from
such member of the Lender Group, (iv) as requested or required by any state,
Federal or foreign authority or examiner regulating banks or banking, and (v) in
connection with the exercise of any remedy hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder.
(b)    The Credit Parties hereby agree that if either they, any parent company
or any Subsidiary of the Credit Parties has publicly traded equity or debt
securities in the U.S., they shall (and shall cause such parent company or
Subsidiary, as the case may be, to) (i) identify in writing, and (ii) to the
extent reasonably practicable, clearly and conspicuously mark all reports,
notices, communications and other information or materials provided or delivered
by, or on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) that contain only information that is publicly available or that is
not material for purposes of U.S. federal and state securities laws as “PUBLIC”.
The Credit Parties agree that by identifying such Borrower Materials as “PUBLIC”
or publicly filing such Borrower Materials with the Securities and Exchange
Commission, then Administrative Agent, the Lenders, the Issuing Bank, and the
Swing Bank shall be entitled to treat such Borrower Materials as not containing
any MNPI for purposes of U.S. federal and state securities laws. The Credit
Parties further represent, warrant, acknowledge and agree that the following
documents and materials shall be deemed to be PUBLIC, whether or not so marked,
and do not contain any MNPI: (A) the Loan Documents, including the schedules and
exhibits attached thereto, (B) administrative materials of a customary nature
prepared by the Credit Parties or Administrative Agent (including, Request for
Advance, Notices of Conversion/Continuation, Request for Issuance of Letter of
Credit, Swing Loan requests and any similar requests or notices), and (C)
information which has been filed by the Credit Parties with the Securities and
Exchange Commission or publicly disclosed by the Credit Parties. Before
distribution of any Borrower Materials, the Credit Parties agree to execute and
deliver to Administrative Agent a letter authorizing distribution of the
evaluation materials to prospective Lenders and their employees willing to
receive MNPI, and a separate letter authorizing distribution of evaluation
materials that do not contain MNPI and represent that no MNPI is contained
therein.
(c)    The Administrative Agent and the Lenders shall be permitted to use
information related to the transactions contemplated by this Agreement in
connection with marketing, press releases or other transactional announcements
or updates provided to investor or trade publications, including, but not
limited to, the placement of “tombstone” advertisements in publications of their
choice at their own expense.
Section 11.18    Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by any Borrower or any other Credit Party, or the
transfer to the Lender Group of any property, should for any reason subsequently
be declared to be void or voidable under any state or Federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences or other voidable or recoverable payments of
money or transfers of property (collectively, a “Voidable Transfer”), and if the
Lender Group, or any of them, is required to repay or restore, in whole or in
part, any such Voidable Transfer, or elects to do so upon the reasonable advice
of its counsel, then, as to any such Voidable Transfer, or the amount thereof
that the Lender Group, or any of them, is required or elects to repay or
restore, and as to all reasonable costs, expenses and attorney’s fees of the
Lender Group related thereto, the liability of such Borrower or such other
Credit Party, as applicable, automatically shall be revived, reinstated and
restored and shall exist as though such Voidable Transfer had never been made.
Section 11.19    Dealings with Multiple Borrowers.
(a)    All Obligations shall be joint and several Obligations of the Borrowers.
The Administrative Agent and the Lenders shall have the right to deal with any
Authorized Signatory of the Borrower Representative or any other Borrower with
regard to all matters concerning the rights and obligations of any member of the
Lender Group hereunder and pursuant to Applicable Law with regard to the
transactions contemplated under the Loan Documents. All actions or inactions of
the Authorized Signatories of the Borrower Representative or any other Borrower
with regard to the transactions contemplated under the Loan Documents shall be
deemed with full authority and binding upon all Borrowers.
(b)    Each Borrower hereby appoints the Borrower Representative as its true and
lawful attorney-in-fact, with full right and power, for purposes of exercising
all rights of such Person hereunder and under applicable law with regard to the
transactions contemplated under the Loan Documents. The provisions of this
Section 11.19 and the Lender Group’s reliance thereon are material inducements
to the agreement of the Lender Group to enter into this Agreement and to
consummate the transactions contemplated hereby.
(c)    Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the Obligations (other than any Excluded Hedge Obligation
with respect to such Borrower). To the extent that any of the Borrowers shall
fail to make any payment or performance with respect to any of the Obligations,
then the other Borrowers will do so, when and as due.
(d)    Each of the Borrowers is accepting joint and several liability to the
extent set forth above herein in consideration of the financial accommodation to
be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each the other applicable Borrowers and in
consideration of the undertakings of each of the other applicable Borrowers to
accept joint and several liability for the obligations of each of them.
(e)    Except as otherwise expressly provided herein and subject to the terms of
this Agreement and the other Loan Documents, (i) each Borrower hereby waives
notice of acceptance of its joint and several liability, notice of any Loan made
or issuance of any Letter of Credit under this Agreement, notice of occurrence
of any Event of Default, or of any demand for any payment under this Agreement
or any other Loan Document, notice of any action at any time taken or omitted by
any Lender Group member under or in respect of any of the Obligations, any
requirement of diligence and, generally, all demands, notices and other
formalities of every kind in connection with this Agreement and the other Loan
Documents, and (ii) each Borrower hereby assents to, and waives notice of, any
extension or postponement of the time for the payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by any Lender Group member at any time or times in
respect of any default by any Borrower in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by any Lender Group member in respect of any of the
Obligations, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of the Obligations or in
part, at any time or times, of any security for any of the Obligations or the
addition, substitution or release, in whole or in part, of any Borrower.
(f)    The provisions of this Section 11.19 are made for the benefit of the
Lender Group members and their respective successors and assigns, and such
Persons shall not be required to marshal any of their respective claims,
exercise their respective rights against any of the other Borrowers or any other
Credit Party, exhaust their respective remedies against any of the other
Borrowers or any other Credit Party, resort to any other source or means of
obtaining payment of any of the Obligations, or elect any other remedy. If any
payment made on the Obligations is rescinded or must be returned by any Lender
Group member upon the insolvency, bankruptcy or reorganization of any of the
Borrowers or any other Credit Party, or otherwise, the provisions of this
Section 11.19 will forthwith be reinstated in effect, as though such payment had
not been made.
(g)    Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, to the extent the joint obligations of a Borrower
or any other Credit Party shall be adjudicated to be invalid or unenforceable
for any reason (including, without limitation, because of any applicable state
or federal law relating to fraudulent conveyances or transfers) then the
obligations of each Borrower and each other Credit Party hereunder shall be
limited to the maximum amount that is permissible under applicable law (whether
federal or state and including, without limitation, the Bankruptcy Code), after
taking into account, among other things, such Borrower’s and such Credit Party’s
right of contribution and indemnification from each other Borrower or other
Credit Party under applicable law.
(h)    Pursuant to Section 6.20 of this Agreement, any new Domestic Subsidiary
of a Borrower may be required to enter into this Agreement as a Borrower by
executing and delivering to the Administrative Agent a Joinder Supplement. Upon
the execution and delivery of a Joinder Supplement by such new Subsidiary, such
new Subsidiary shall become a Borrower and Credit Party hereunder with the same
force and effect as if originally named as a Borrower or Credit Party herein.
The execution and delivery of any Joinder Supplement (or any joinder to any
other applicable Loan Document) adding an additional Borrower as a party to this
Agreement (or any other applicable Loan Document) shall not require the consent
of any other party hereto. The rights and obligations of each party hereunder
shall remain in full force and effect notwithstanding the addition of any new
Borrower hereunder.
Section 11.20    Contribution Obligations.
(a)    If any Credit Party makes a payment of any Obligations (other than
amounts for which such Credit Party is primarily liable) (a “Guarantor Payment”)
that, taking into account all other Guarantor Payments previously or
concurrently made by any other Credit Party, exceeds the amount that such Credit
Party would otherwise have paid if each Credit Party had paid the aggregate
obligations satisfied by such Guarantor Payments in the same proportion that
such Credit Party’s allocable amount bore to the total allocable amounts of all
Credit Parties, then such Credit Party shall be entitled to receive contribution
and indemnification payments from, and to be reimbursed by, each other Credit
Party for the amount of such excess, ratably based on their respective allocable
amounts in effect immediately prior to such Guarantor Payment. The “Allocable
Amount” for any Credit Party shall be the maximum amount that could then be
recovered from such Credit Party under this Agreement without rendering such
payment voidable under section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.
(b)    Each Credit Party hereby subordinates any claims, including any right of
payment, subrogation, contribution (including rights of contribution pursuant to
Section 11.20(a)) and indemnity, that it may have from or against any other
Credit Party, and any successor or assign of any other Credit Party, including
any trustee, receiver or debtor-in-possession, howsoever arising, due or owing
or whether heretofore, now or hereafter existing, to the prior payment in full
of all of the Obligations in cash and termination of all Commitments; provided,
unless an Event of Default shall then exist, the foregoing shall not prevent or
prohibit the repayment of intercompany accounts and loans among the Credit
Parties in the ordinary course of business.
(c)    Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, to the extent the joint obligations of any Credit
Party shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or Federal law
relating to fraudulent conveyances or transfers) then the obligations of each
Credit Party hereunder shall be limited to the maximum amount that is
permissible under applicable law (whether Federal or state and including,
without limitation, the Bankruptcy Code), after taking into account, among other
things, such Credit Party’s right of contribution and indemnification from each
other Credit Party under this Agreement or applicable law.
(d)    The provisions of this Section 11.20 are made for the benefit of the
Lenders and their respective successors and permitted assigns, and may be
enforced by any such Person from time to time against any of the Credit Parties
as often as occasion therefor may arise and without requirement on the part of
any Lender first to marshal any of its claims or to exercise any of its rights
against any of the other Credit Parties or to exhaust any remedies available to
it against any of the other Credit Parties or to resort to any other source or
means of obtaining payment of any of the Obligations or to elect any other
remedy. The provisions of this Section 11.20 shall remain in effect until the
payment in full of all of the Obligations in cash and termination of all
Commitments. If at any time, any payment, or any part thereof, made in respect
of any of the Obligations, is rescinded or must otherwise be restored or
returned by any Lender upon the insolvency, bankruptcy or reorganization of any
of the Credit Parties, or otherwise, the provisions of this Section 11.19 will
forthwith be reinstated in effect, as though such payment had not been made.
Section 11.21    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Credit Party acknowledges and agrees that: (a) (i) the arranging
and other services regarding this Agreement provided by the Lender Group members
are arm’s-length commercial transactions between such Credit Party and its
Affiliates, on the one hand, and the Lender Group members, on the other hand,
(ii) such Credit Party has consulted its own legal, accounting, regulatory, and
tax advisors to the extent it has deemed appropriate, and (iii) such Credit
Party is capable of evaluating, and understands and accepts, the terms, risks,
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) each of the Lender Group members is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent, or
fiduciary for any Credit Party or any of its Affiliates, or any other Person and
(B) no Lender Group member has any obligation to any Credit Party or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and (c)
each of the Lender Group members and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of such Credit Party and its Affiliates, and no Lender Group member has any
obligation to disclose any of such interests to such Credit Party or its
Affiliates. To the fullest extent permitted by law, each Credit Party hereby
waives and releases any claims that it may have against each of the Lender Group
members with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.
Section 11.22    Survival. The provisions of Sections 11.2, Article 10 and
Article 12 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
Section 11.23    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Credit Party hereunder
in the currency expressed to be payable herein (the “specified currency ”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main office on the Business Day preceding that on which final,
non-appealable judgment is given. The obligations of each Credit Party in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Credit Party agrees, to the fullest extent
that it may effectively do so, as a separate obligation and notwithstanding any
such judgment, to indemnify such Lender or the Administrative Agent, as the case
may be, against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Lender or the Administrative
Agent, as the case may be, in the specified currency and (b) any amounts shared
with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender under Section 2.10, such Lender or the
Administrative Agent, as the case may be, agrees to remit such excess to such
Credit Party.
Section 11.24    Qualified ECP Keepwell. Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Credit Party to honor all of such Credit Party’s obligations under its
Guaranty hereunder in respect of Hedge Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 11.24 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 11.24 or otherwise under its Guaranty
hereunder, as it relates to such other Credit Party, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 11.24 shall remain in full force and effect until termination of all
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations and Bank Products Obligations) and the expiration or
termination of all Letters of Credit (other than any Letter of Credit for which
the Letter of Credit Obligations have been Cash Collateralized or as to which
other arrangements satisfactory to the Administrative Agent and the applicable
Issuing Bank shall have been made). Each Qualified ECP Guarantor intends that
this Section 11.24 constitute, and this Section 11.24 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
Section 11.25    Designated Senior Debt. Each party acknowledges and agrees that
the Indebtedness under the Loan Documents is “Designated Senior Debt” (or any
similar term) under, and as defined in, each of the Indenture, any refinancing
thereof, any other indenture and any other Indebtedness which is subordinated to
the Obligations.
Section 11.26    Location of Closing. The Agent and each Lender Group member
acknowledges and agrees that it has delivered, with the intent to be bound, its
executed counterparts of this Agreement to the Administrative Agent, c/o Jones
Day, 222 East 41st Street, New York, New York 10017. Each Credit Party
acknowledges and agrees that it has delivered, with the intent to be bound, its
executed counterparts of this Agreement and each other Loan Document, together
with all other documents, instruments, opinions, certificates and other items
required under Section 3.1, to the Administrative Agent, c/o Jones Day, 222 East
41st Street, New York, New York 10017. All parties agree that the closing of the
transactions contemplated by this Agreement has occurred in New York.
Section 11.27    Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Original Credit Agreement
effective from and after the Agreement Date. The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to any member of the Lender Group under the Original Credit
Agreement or the other “Loan Documents” (as defined in the Original Credit
Agreement) based on any facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Agreement Date, (a) the credit
facilities described in the Original Credit Agreement shall be amended and
supplemented by the credit facilities described herein, (b) all “Loans,”
“Letters of Credit,” and other obligations of the “Credit Parties” outstanding
as of such date under the Original Credit Agreement shall be deemed to be Loans,
Letters of Credit, and obligations outstanding under the corresponding
facilities described herein, and (c) any reference to the Original Credit
Agreement in any Loan Documents shall be a reference to this Agreement. Unless
otherwise provided in this Agreement or in any other Loan Document, any fees and
interest accrued under the Original Credit Agreement shall accrue up to (but not
including) the Agreement Date at the rates and in the manner provided in the
Original Credit Agreement but shall be due and payable at the times and in the
manner provided under this Agreement. All costs and expenses which were due and
owing under the Original Credit Agreement shall continue to be due and owing
under, and shall be due and payable in accordance with, this Agreement.
Section 11.28    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 11.29    Non-continuing Lender. Notwithstanding anything contained
herein to the contrary, pursuant to Section 11.12 of the Original Credit
Agreement, any Lender (as defined in the Original Credit Agreement) under the
Original Credit Agreement that is not a Lender under this Agreement (a
“Non-continuing Lender”) shall: (a) be paid in full all principal, interest and
other amounts owing to it or accrued for its account under the Original Credit
Agreement; (b) not be a party to this Agreement nor have any Commitments
hereunder (including, without limitation, any Commitments (as defined in the
Original Credit Agreement) under the Original Credit Agreement); and (c) shall
continue to be entitled to the benefits of Article 12 and Section 11.2 under the
Original Credit Agreement.
ARTICLE 12    

YIELD PROTECTION
Section 12.1    Interest Rate Basis Determination. Notwithstanding anything
contained herein which may be construed to the contrary, if with respect to any
proposed Eurodollar Advance for any Interest Period, the Administrative Agent
determines that deposits in U.S. Dollars (in the applicable amount) are not
being offered to leading banks in the London interbank market for such Interest
Period, the Administrative Agent shall forthwith give notice thereof to the
Borrowers and the Lenders, whereupon until the Administrative Agent notifies the
Borrowers that the circumstances giving rise to such situation no longer exist,
the obligations of the Lenders to make Eurodollar Advances shall be suspended.
Section 12.2    Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain, or fund its Eurodollar Advances,
such Lender shall so notify the Administrative Agent, and the Administrative
Agent shall forthwith give notice thereof to the other Lenders and the
Borrowers. Before giving any notice to the Administrative Agent pursuant to this
Section 12.2, such Lender shall designate a different lending office if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender. Upon
receipt of such notice, notwithstanding anything contained in Article 2, the
Borrowers shall repay in full the then outstanding principal amount of each
affected Eurodollar Advance of such Lender, together with accrued interest
thereon, either (a) on the last day of the then current Interest Period
applicable to such Advance if such Lender may lawfully continue to maintain and
fund such Advance to such day or (b) immediately if such Lender may not lawfully
continue to fund and maintain such Advance to such day. Concurrently with
repaying each affected Eurodollar Advance of such Lender, notwithstanding
anything contained in Article 2, the Borrowers shall borrow a Base Rate Advance
from such Lender, and such Lender shall make such Advance in an amount such that
the outstanding principal amount of the Revolving Loans held by such Lender
shall equal the outstanding principal amount of such Revolving Loans immediately
prior to such repayment.
Section 12.3    Increased Costs.
(i)    If any Change in Law:
(vi)    Shall subject any Lender to any tax, duty, or other charge with respect
to its obligation to make Eurodollar Advances, or shall change the basis of
taxation of payments to any Lender of the principal of or interest on its
Eurodollar Advances or in respect of any other amounts due under this Agreement
in respect of its Eurodollar Advances or its obligation to make Eurodollar
Advances (except for changes in the rate of tax on the overall net income of
such Lender, Excluded Taxes and Indemnified Taxes);
(vii)    Shall impose, modify, or deem applicable any reserve (including,
without limitation, any imposed by the Board of Governors of the Federal Reserve
System, but excluding any included in an applicable Eurodollar Reserve
Percentage), special deposit, assessment, or other requirement or condition
against assets of, deposits (other than as described in Section 12.5) with or
for the account of, or commitments or credit extended by any Lender, or shall
impose on any Lender or the eurodollar interbank borrowing market any other
condition affecting its obligation to make such Eurodollar Advances or its
Eurodollar Advances; and the result of any of the foregoing is to increase the
cost to such Lender of making or maintaining any such Eurodollar Advances or to
reduce the amount of any sum received or receivable by the Lender under this
Agreement or under any Revolving Loan Notes with respect thereto, and such
increase is not given effect in the determination of the Eurodollar Rate;
(viii)    Shall subject the Issuing Bank or any Lender to any tax, duty or other
charge with respect to the obligation to issue Letters of Credit, maintain
Letters of Credit or participate in Letters of Credit, or shall change the basis
of taxation of payments to the Issuing Bank or any Lender in respect of amounts
drawn under Letters of Credit or in respect of any other amounts due under this
Agreement in respect of Letters of Credit or the obligation of the Issuing Bank
to issue Letters of Credit or maintain Letters of Credit or the obligation of
the Lenders to participate in Letters of Credit (except for changes in the rate
of tax on the overall net income of the Issuing Bank or any Lender, Excluded
Taxes and Indemnified Taxes); or
(ix)    Shall impose, modify, or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit, assessment, or other requirement or condition against
assets of, deposits (other than as described in Section 12.5) with or for the
account of, or commitments or credit extended by the Issuing Bank, or shall
impose on the Issuing Bank or any Lender any other condition affecting the
obligation to issue Letters of Credit, maintain Letters of Credit or participate
in Letters of Credit; and the result of any of the foregoing is to increase the
cost to the Issuing Bank or any Lender of issuing, maintaining or participating
in any such Letters of Credit or to reduce the amount of any sum received or
receivable by the Issuing Bank or any Lender under this Agreement with respect
thereto,
then promptly upon demand, which demand shall be accompanied by the certificate
described in Section 12.3(b), by such Lender or Issuing Bank, the Borrowers
agree to pay, without duplication of amounts due under Section 2.8(b), to such
Lender or Issuing Bank such additional amount or amounts as will compensate such
Lender or Issuing Bank for such increased costs. Each Lender or Issuing Bank
will promptly notify the Borrowers and the Administrative Agent of any event of
which it has knowledge, occurring after the date hereof, which will entitle such
Lender or the Issuing Bank to compensation pursuant to this Section 12.3 and
will designate a different lending office if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the sole
judgment of such Lender or the Issuing Bank, be otherwise disadvantageous to
such Lender or the Issuing Bank.
(j)    A certificate of any Lender or the Issuing Bank claiming compensation
under this Section 12.3 and setting forth the additional amount or amounts to be
paid to it hereunder and calculations therefor shall be conclusive in the
absence of manifest error. In determining such amount, such Lender or the
Issuing Bank may use any reasonable averaging and attribution methods. If any
Lender demands compensation under this Section 12.3, the Borrowers may at any
time, upon at least three (3) Business Days prior notice to such Lender, prepay
in full the then outstanding affected Eurodollar Advances of such Lender,
together with accrued interest thereon to the date of prepayment, along with any
reimbursement required under Section 2.9. Concurrently with prepaying any such
Eurodollar Advances, the Borrowers shall borrow a Base Rate Advance, or a
Eurodollar Advance not so affected, from such Lender, and such Lender shall make
such Advance in an amount such that the outstanding principal amount of the
Revolving Loans held by such Lender shall equal the outstanding principal amount
of such Revolving Loans immediately prior to such prepayment.
(k)    The Issuing Bank and each Lender shall endeavor to notify the Borrowers
of any event occurring after the date of this Agreement entitling the Issuing
Bank or such Lender, as the case may be, to compensation under this Section 12.3
within one hundred eighty (180) days after the Issuing Bank or such Lender, as
the case may be, obtains actual knowledge thereof; provided that if the Issuing
Bank or such Lender, as the case may be, fails to give such notice within one
hundred eighty (180) days after it obtains actual knowledge of such an event,
the Issuing Bank or such Lender, as the case may be, shall, with respect to
compensation payable pursuant to this Section 12.3 in respect of any costs
resulting from such event, only be entitled to payment under this Section 12.3
for costs incurred from and after the date one hundred eighty (180) days prior
to the date that the Issuing Bank or such Lender, as the case may be, gives such
notice.
Section 12.4    Effect On Other Advances. If notice has been given pursuant to
Sections 12.1, 12.2 or 12.3 suspending the obligation of any Lender to make any,
or requiring Eurodollar Advances of any Lender to be repaid or prepaid, then,
unless and until such Lender (or, in the case of Section 12.1, the
Administrative Agent) notifies the Borrowers that the circumstances giving rise
to such repayment no longer apply, all Advances which would otherwise be made by
such Lender as to the Eurodollar Advances affected shall, at the option of the
Borrowers, be made instead as Base Rate Advances.
Section 12.5    Capital Adequacy. If any Lender or Issuing Bank (or any
Affiliate of the foregoing) shall have reasonably determined that a Change in
Law has or would have the effect of reducing the rate of return on such Lender’s
or Issuing Bank’s (or any Affiliate of the foregoing) capital as a consequence
of such Lender’s or Issuing Bank’s portion of the Revolving Loan Commitment or
obligations hereunder to a level below that which it could have achieved but for
such Change in Law (taking into consideration such Lender’s or Issuing Bank’s
(or any Affiliate of the foregoing) policies with respect to capital adequacy
immediately before such Change in Law and assuming that such Lender’s or Issuing
Bank’s (or any Affiliate of the foregoing) capital was fully utilized prior to
such adoption, change or compliance), then, promptly upon demand, which demand
shall be accompanied by the certificate described in the last sentence of this
Section 12.5, by such Lender or Issuing Bank, the Borrowers shall immediately
pay to such Lender or Issuing Bank such additional amounts as shall be
sufficient to compensate such Lender or Issuing Bank for any such reduction
actually suffered; provided, however, that there shall be no duplication of
amounts paid to a Lender pursuant to this sentence and Section 12.3. A
certificate of such Lender or Issuing Bank setting forth the amount to be paid
to such Lender or Issuing Bank by the Borrowers as a result of any event
referred to in this paragraph shall, absent manifest error, be conclusive. The
Issuing Bank and each Lender shall endeavor to notify the Borrowers of any event
occurring after the date of this Agreement entitling the Issuing Bank or such
Lender, as the case may be, to compensation under this Section 12.5 within one
hundred eighty (180) days after the Issuing Bank or such Lender, as the case may
be, obtains actual knowledge thereof; provided that if the Issuing Bank or such
Lender, as the case may be, fails to give such notice within one hundred eighty
(180) days after it obtains actual knowledge of such an event, the Issuing Bank
or such Lender, as the case may be, shall, with respect to compensation payable
pursuant to this Section 12.5 in respect of any costs resulting from such event,
only be entitled to payment under this Section 12.5 for costs incurred from and
after the date one hundred eighty (180) days prior to the date that the Issuing
Bank or such Lender, as the case may be, gives such notice.
ARTICLE 13    

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL
Section 13.1    Jurisdiction and Service of Process. FOR PURPOSES OF ANY LEGAL
ACTION OR PROCEEDING BROUGHT BY ANY MEMBER OF THE LENDER GROUP WITH RESPECT TO
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY BANK PRODUCTS DOCUMENT, EACH
CREDIT PARTY HEREBY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF THE
FEDERAL AND STATE COURTS SITTING IN THE STATE OF NEW YORK AND HEREBY IRREVOCABLY
DESIGNATES AND APPOINTS, AS ITS AUTHORIZED AGENT FOR SERVICE OF PROCESS, THE
BORROWERS, OR SUCH OTHER PERSON AS SUCH CREDIT PARTY SHALL DESIGNATE HEREAFTER
BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE AGENT. THE CONSENT TO JURISDICTION
HEREIN SHALL NOT BE EXCLUSIVE. THE LENDER GROUP SHALL FOR ALL PURPOSES
AUTOMATICALLY, AND WITHOUT ANY ACT ON THEIR PART, BE ENTITLED TO TREAT SUCH
DESIGNEE OF EACH CREDIT PARTY AS THE AUTHORIZED AGENT TO RECEIVE FOR AND ON
BEHALF OF SUCH CREDIT PARTY SERVICE OF WRITS, OR SUMMONS OR OTHER LEGAL PROCESS,
WHICH SERVICE SHALL BE DEEMED EFFECTIVE PERSONAL SERVICE ON SUCH CREDIT PARTY
SERVED WHEN DELIVERED, WHETHER OR NOT SUCH AGENT GIVES NOTICE TO SUCH CREDIT
PARTY; AND DELIVERY OF SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL BE DEEMED TO
BE MADE WHEN PERSONALLY DELIVERED OR THREE (3) BUSINESS DAYS AFTER MAILING BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH AUTHORIZED AGENT. EACH CREDIT
PARTY FURTHER IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL TO
SUCH CREDIT PARTY AT THE ADDRESS SET FORTH ABOVE, SUCH SERVICE TO BECOME
EFFECTIVE THREE (3) BUSINESS DAYS AFTER SUCH MAILING. IN THE EVENT THAT, FOR ANY
REASON, SUCH AGENT OR ITS SUCCESSORS SHALL NO LONGER SERVE AS AGENT OF EACH
CREDIT PARTY TO RECEIVE SERVICE OF PROCESS, EACH CREDIT PARTY SHALL SERVE AND
ADVISE THE ADMINISTRATIVE AGENT THEREOF SO THAT AT ALL TIMES EACH CREDIT PARTY
WILL MAINTAIN AN AGENT TO RECEIVE SERVICE OF PROCESS ON BEHALF OF SUCH CREDIT
PARTY WITH RESPECT TO THIS AGREEMENT, ALL OTHER LOAN DOCUMENTS AND THE BANK
PRODUCTS DOCUMENTS. IN THE EVENT THAT, FOR ANY REASON, SERVICE OF LEGAL PROCESS
CANNOT BE MADE IN THE MANNER DESCRIBED ABOVE, SUCH SERVICE MAY BE MADE IN SUCH
MANNER AS PERMITTED BY LAW.
Section 13.2    Consent to Venue. EACH CREDIT PARTY AND EACH MEMBER OF THE
LENDER GROUP HEREBY IRREVOCABLY WAIVES ANY OBJECTION IT WOULD MAKE NOW OR
HEREAFTER FOR THE LAYING OF VENUE OF ANY SUIT, ACTION, OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY BANK PRODUCTS
DOCUMENT BROUGHT IN THE FEDERAL COURTS OF THE UNITED STATES SITTING IN NEW YORK
COUNTY, NEW YORK, AND HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT,
ACTION, OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
Section 13.3    Waiver of Jury Trial. EACH CREDIT PARTY AND EACH MEMBER OF THE
LENDER GROUP TO THE EXTENT PERMITTED BY APPLICABLE LAW WAIVES, AND OTHERWISE
AGREES NOT TO REQUEST, A TRIAL BY JURY IN ANY COURT AND IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY CREDIT PARTY, ANY MEMBER OF
THE LENDER GROUP OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY, AS
TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS, THE BANK PRODUCTS DOCUMENTS AND THE RELATIONS AMONG
THE PARTIES LISTED IN THIS ARTICLE 13.
Section 13.4    JUDICIAL REFERENCE. IF, NOTWITHSTANDING SECTION 11.7 OR THIS
ARTICLE 13, ANY ACTION, LITIGATION OR PROCEEDING RELATING TO ANY OBLIGATIONS OR
LOAN DOCUMENTS IS FILED IN A COURT SITTING IN OR APPLYING THE LAWS OF
CALIFORNIA, THE COURT SHALL, AND IS HEREBY DIRECTED TO, MAKE A GENERAL REFERENCE
PURSUANT TO CAL. CIV. PROC. CODE §638 TO A REFEREE (WHO SHALL BE AN ACTIVE OR
RETIRED JUDGE) TO HEAR AND DETERMINE ALL ISSUES IN SUCH CASE (WHETHER FACT OR
LAW) AND TO REPORT A STATEMENT OF DECISION. NOTHING IN THIS SECTION SHALL LIMIT
ANY RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER GROUP MEMBER TO
EXERCISE SELF-HELP REMEDIES, SUCH AS SETOFF, FORECLOSURE OR SALE OF ANY
COLLATERAL, OR TO OBTAIN PROVISIONAL OR ANCILLARY REMEDIES FROM A COURT OF
COMPETENT JURISDICTION BEFORE, DURING OR AFTER ANY JUDICIAL REFERENCE. THE
EXERCISE OF A REMEDY DOES NOT WAIVE THE RIGHT OF ANY PARTY TO RESORT TO JUDICIAL
REFERENCE.
[Signatures on following pages.]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers as of the day and year first above
written.
BORROWERS:
CENTRAL GARDEN & PET COMPANY




By:                  
   Name:
   Title:




 
ALL-GLASS AQUARIUM CO., INC.




By:                  
   Name:
   Title:




 
B2E BIOTECH, LLC




By:                  
   Name:
   Title:




 
B2E CORPORATION




By:                  
   Name:
   Title:


FARNAM COMPANIES, INC.




By:                  
   Name:
   Title:








 
FOUR PAWS PRODUCTS, LTD.




By:                  
   Name:
   Title:




 
GRO TEC, INC.




By:                  
   Name:
   Title:




 
GULFSTREAM HOME & GARDEN, INC.




By:                  
   Name:
   Title:




 
KAYTEE PRODUCTS INCORPORATED




By:                  
   Name:
   Title:




 
MATSON, LLC




By:                  
   Name:
   Title:








 
NEW ENGLAND POTTERY, LLC




By:                  
   Name:
   Title:




 
PENNINGTON SEED, INC.




By:                  
   Name:
   Title:




 
PETS INTERNATIONAL, LTD.




By:                  
   Name:
   Title:




 
T.F.H. PUBLICATIONS, INC.




By:                  
   Name:
   Title:




 
WELLMARK INTERNATIONAL




By:                  
   Name:
   Title:








 
IMS SOUTHERN, LLC




By:                  
   Name:
       Title:


IMS TRADING, LLC




By:                  
   Name:
   Title:




 
HYDRO-ORGANICS WHOLESALE




By:                  
   Name:
   Title:








ADMINISTRATIVE AGENT,
ISSUING BANK, SWING BANK AND A LENDER:
SUNTRUST BANK, as the Administrative Agent, the Issuing Bank, the Swing Bank,
and a Lender




By:                  
   Name:
   Title:














LENDERS:
BANK OF AMERICA, N.A., as a Lender




By:                  
   Name:
   Title:










U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:                        
Name:
Title:







WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender




By:                        
Name:
Title:







BANK OF THE WEST, as a Lender




By:                        
Name:
Title:







BMO HARRIS BANK N.A., as a Lender




By:                        
Name:
Title:







JPMORGAN CHASE BANK, N.A., as a Lender




By:                        
Name:
Title:









KEYBANK NATIONAL ASSOCIATION, as a Lender




By:                        
Name:
Title:









COBANK, ACB, as a Lender




By:                        
Name:
Title:










NAI-1500922261v16 
 
 




--------------------------------------------------------------------------------


    




Schedule 1.1(a)

Commitment Ratios
Lender
Revolving Loan Commitment
Revolving Commitment Ratio
Aggregate Commitment Ratio
SunTrust Bank
$75,000,000
18.75%
18.75%
Bank of America, N.A.
$50,000,000
12.5%
12.5%
US Bank National Association
$50,000,000
12.5%
12.5%
Wells Fargo Bank, National Association
$50,000,000
12.5%
12.5%
Bank of the West
$37,500,000
9.375%
9.375%
BMO Harris Bank N.A.
$37,500,000
9.375%
9.375%
JPMorgan Chase Bank, N.A.
$37,500,000
9.375%
9.375%
KeyBank National Association
$37,500,000
9.375%
9.375%
CoBank, ACB
$25,000,000
6.25%
6.25%
Totals
$400,000,000
100%
100%





NAI- 1500934555v2A-1



--------------------------------------------------------------------------------

        




EXHIBIT A

FORM OF ADMINISTRATIVE QUESTIONNAIRE
Borrowers’ Information
 
 
Borrowers:
Central Garden & Pet Company and certain of its Subsidiaries
Amount and Facility:
$400,000,000 Revolving Loan
 
Agreement Date:
April 22, 2016
Borrower Representative
Central Garden & Pet Company
Tax ID#:
 
Participant Information
 
 
Institution:
 
 
(As it will appear in documents and subsequent announcements)
Institution Tax ID#:
 
 
 
Is institution a foreign entity?
   Yes. Please include the applicable W-8 BEN, W-8 ECI or W-9 withholding form
for your entity.
   Not Applicable



 
Credit Contact
 
Admin/Operations Contact
 
 
 
 
 
 
Primary Contact:
 
 
 
 
Title:
 
 
 
 
Street Address:
 
 
 
 
City/State/Zip:
 
 
 
 
Telephone Number:
 
 
 
 
Fax Number:
 
 
 
 
E-mail Address:
 
 
 
 
 
 
 
Compliance Contact
 
Letter of Credit Contact
 
 
 
 
 
 
Primary Contact:
 
 
 
 
Title:
 
 
 
 
Street Address:
 
 
 
 
City/State/Zip:
 
 
 
 
Telephone Number:
 
 
 
 
Fax Number:
 
 
 
 
E-mail Address:
 
 
 
 




Wire Routing Instructions
 
 
Bank Name:
 
ABA Number:
 
 
City/State:
 
 
Account Name (OBI):
 
Account Number:
 
Beneficiary (BNF)
 
Ref:
 



Administrative Agent Information
Operations
 
Wire Instructions
 
 
 
 
 
 
 
Primary Contact:
 
 
Bank:
SunTrust Bank
 
Telephone Number:
 
 
City/State
Atlanta, Georgia
 
Fax Number:
 
 
ABA #:
61000104
 
Address:
 
 
Credit:
 
 
 
 
 
Account #:
 
 
 
 
 
Attention:
 
 
 
 
 
Reference:
Central Garden & Pet Company
 
E-mail Address:
 
 
 
 
 



PLEASE COMPLETE THIS FORM AND FAX TO SUNTRUST BANK AT (404) 813-1437.





EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, amended and restated, supplemented, or otherwise modified from time
to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, any letters of credit,
guarantees, and swingline loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.


1.    Assignor:        ______________________________


2.
Assignee:        ______________________________



[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]


3.
Borrowers:        Central Garden & Pet Company and certain of its Subsidiaries



4.
Administrative

Agent:            SunTrust Bank, as the administrative agent under the Credit
Agreement (in such capacity, together with its successors and assigns, the
“Administrative Agent”)


5.
Credit Agreement:    Amended and Restated Credit Agreement dated as of April 22,
2016 (as amended, restated, amended and restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”) by and among Central Garden
& Pet Company, a Delaware corporation, and the other Persons party thereto as
“Borrowers”, the Persons party thereto as “Guarantors”, each lender from time to
time party thereto (the “Lenders”), and SunTrust Bank, as Administrative Agent
for itself and the Lenders.



6.
Assigned Interest[s]:



Assignor[s]
Assignee[s]
Aggregate Amount of Revolving Loan Commitment/Loans for all Lenders
Amount of Revolving Loan Commitment/Loans Assigned8
Percentage Assigned of Revolving Loan Commitment/
Loans
CUSIP Number
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]





Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]




By:______________________________
Title:




ASSIGNEE
[NAME OF ASSIGNEE]




By:______________________________
Title:





[Consented to and] Accepted:


SUNTRUST BANK, as Administrative Agent




By: _________________________________
Title:












[Consented to:]


CENTRAL GARDEN & PET COMPANY,
as Borrower Representative


By                    

    Name:

    Title:]





ANNEX 1


AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF APRIL 22, 2016,
BY AND AMONG CENTRAL GARDEN & PET COMPANY, A DELAWARE CORPORATION, THE OTHER
BORROWERS PARTY THERETO, THE GUARANTORS PARTY THERETO,
THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS AND LENDERS FROM TIME TO TIME
PARTY THERETO, AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignors. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b)  assumes
no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.    Assignees. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 11.5 of the Credit Agreement
(subject to such consents, if any, as may be required under Section 11.5 of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1(k) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, (vi)
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Foreign Person attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date. Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to the Assignee.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.





EXHIBIT C

FORM OF BORROWING BASE CERTIFICATE
[Provided Separately by Administrative Agent]





EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE
The undersigned hereby certifies to the Administrative Agent that he or she is
an Authorized Signatory of CENTRAL GARDEN & PET COMPANY, a Delaware corporation
(the “Parent”). In connection with that certain Amended and Restated Credit
Agreement dated as of April 22, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Parent, the other Persons party thereto from time to time as Borrowers (together
with the Parent, each a “Borrower,” and collectively, the “Borrowers”), the
Persons party thereto from time to time as Guarantors, the financial
institutions party thereto from time to time as Lenders (the “Lenders”), and
SunTrust Bank, as the Administrative Agent (together with its successors and
assigns in such capacity, the “Administrative Agent”), the undersigned, as the
Borrower Representative, does hereby further certify to the Administrative Agent
in the undersigned’s capacity as Chief Financial Officer of the Parent and not
in the undersigned’s individual capacity that:
1.    The arithmetical calculations required to establish whether or not the
Credit Parties are in compliance with the requirements of the Financial
Covenants (whether or not the Credit Parties are otherwise required to satisfy
such covenant at the time this Compliance Certificate is delivered) as at the
end of the applicable fiscal quarter (the “Specified Period”) are set forth on
Schedule 1 attached hereto (with detailed calculations attached hereto as Annex
1);
2.    No change in GAAP or the application thereof has occurred since the date
of the Parent’s audited financial statements delivered on the Agreement Date[,
except as set forth on Schedule 2 (which schedule specifies the effect of such
change on the financial statements accompanying this Compliance Certificate)];
and
3.    To the best of the undersigned’s knowledge, no Default or Event of Default
has occurred as at the end of the Specified Period [, except as described on
Schedule 3 attached hereto (which schedule describes the nature of such Default
or Event of Default, when it occurred, whether it is continuing and specifies
what action the Borrowers have taken or propose to take with respect thereto)].
Capitalized terms used herein and not otherwise defined are used as defined in
the Credit Agreement.
[Signatures on following page.]



IN WITNESS WHEREOF, the undersigned, in the undersigned’s capacity as Chief
Financial Officer of the Parent and as the Borrower Representative, and not in
the undersigned’s individual capacity, has caused this Compliance Certificate to
be executed on behalf the Borrowers as of [______________ ____, 20__].


CENTRAL GARDEN & PET COMPANY


By:            
Name:
Title: Chief Financial Officer





SCHEDULE 1


[ATTACH DETAILED FINANCIAL CALCULATIONS]







EXHIBIT E

FORM OF NOTICE OF CONVERSION/CONTINUATION
[_____________ ___, 20__]
I, [____________________________], the [___________________] and an Authorized
Signatory of CENTRAL GARDEN & PET COMPANY, a Delaware corporation (the
“Parent”), do hereby certify on behalf of the Borrowers in the capacity of
Borrower Representative (as defined in the Credit Agreement), and not in my
individual capacity, pursuant to the provisions of that certain Amended and
Restated Credit Agreement dated as of April 22, 2016 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein without definitions shall have the meanings
ascribed thereto in the Credit Agreement), by and among the Parent, the other
Persons party thereto from time to time as Borrowers (together with the Parent,
each a “Borrower” and collectively, the “Borrowers”), the Persons party thereto
from time to time as Guarantors, the financial institutions party thereto from
time to time as Lenders (the “Lenders”), and SunTrust Bank, as the
Administrative Agent (together with its successors in such capacity the
“Administrative Agent”), that, with respect to the existing outstanding [Base
Rate / Eurodollar] Advance under the Revolving Loan Commitment in the original
principal amount of $[__________],
(a)    such [Base Rate / Eurodollar] Advance shall be converted or continued as
follows:
(i)
$[__________] of such amount shall be converted to a Base Rate Advance,
effective [__________, ____ ][DATE];

(ii)
$[__________] of such amount shall be [converted to /continued as] a Eurodollar
Advance with an Interest Period of [____] months, effective [____________,
____][DATE];

(iii)
$[__________] of such amount shall be repaid on [____________, ____] [DATE]; and

(b)    [after giving effect to the foregoing, the number of Eurodollar Advances
outstanding will not exceed fifteen (15); and]
(c)    [no Default or Event of Default exists at the time of the requested
continuation of or conversion to a Eurodollar Advance specified above.]
The foregoing instructions shall be irrevocable. This Notice of
Conversion/Continuation shall be a Loan Document.



IN WITNESS WHEREOF, the undersigned in its capacity as the Borrower
Representative, acting through an Authorized Signatory, has caused this Notice
of Conversion/Continuation to executed, as of the date first written above.


CENTRAL GARDEN & PET COMPANY, a Delaware corporation


By:            
Name:
Title:





EXHIBIT F

FORM OF REQUEST FOR ADVANCE
I, [____________________________], the [___________________] and an Authorized
Signatory of CENTRAL GARDEN & PET COMPANY, a Delaware corporation (the
“Parent”), do hereby certify on behalf of the Borrowers in the capacity of the
Borrower Representative (as defined in the Credit Agreement), and not in my
individual capacity, pursuant to the provisions of that certain Amended and
Restated Credit Agreement dated as of April 22, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein without definitions shall have the meanings
ascribed thereto in the Credit Agreement), by and among the Parent, the other
Persons party thereto from time to time as Borrowers (together with the Parent,
each a “Borrower” and collectively, the “Borrowers”), the Persons party thereto
from time to time as Guarantors, the financial institutions party thereto from
time to time as Lenders (the “Lenders”), and SunTrust Bank, as the
Administrative Agent (together with its successors and assigns in such capacity,
the “Administrative Agent”), that:
1.    The Borrower Representative hereby requests [a Eurodollar Advance in the
amount of $[____________] with an Interest Period of [____] months][a Base Rate
Advance in the amount of $______________], under the Revolving Loan Commitment
[in the form of a Swing Loan]. The proceeds of the Advance should be wired on
behalf of the Borrowers as set forth below. The foregoing instructions shall be
irrevocable.
Bank Name:
Bank Address:
ABA#:
Account Name:
Account Number:
Federal Tax I.D. #:
2.    After giving effect to the foregoing, the number of Eurodollar Advances
outstanding will not exceed fifteen (15).
3.    All of the representations and warranties of the Credit Parties under the
Credit Agreement and the other Loan Documents, which, pursuant to Section 5.4 of
the Credit Agreement, are made at and as of the time of the Advance requested
hereby, are true and correct in all material respects (other than those
qualified by materiality or Materially Adverse Effect, which are true and
correct in all respects), both before and after giving effect to such Advance,
except to the extent such representations and warranties expressly relate solely
to a specific, earlier date (in which case, such representation and warranties
shall have been true and correct in all material respects (other than those
qualified by materiality or Materially Adverse Effect, which shall have been
true and correct in all respects) as of such earlier date), and all applicable
conditions set forth in Section 4.1 (solely in the case of the initial borrowing
on the Agreement Date) and Section 4.2 of the Credit Agreement have been
satisfied or waived.
4.    On the date of the Advance requested hereby and after giving effect
thereto, no Default or Event of Default exists.
5.    The most recent Borrowing Base Certificate delivered to the Administrative
Agent pursuant to Section 7.5(a) of the Credit Agreement demonstrates that after
giving effect to the making of the Advance and any Reserves imposed since the
delivery of such Borrowing Base Certificate, no Overadvance exists.
6.    Since September 26, 2015, there has been no change which has had or could
reasonably be expected to have a Materially Adverse Effect.
[Remainder of Page Intentionally Left Blank]



IN WITNESS WHEREOF, the undersigned in its capacity as the Borrower
Representative, acting through an Authorized Signatory, has caused this Request
for Advance to be executed as of [___________], 20__.
    
CENTRAL GARDEN & PET COMPANY, a Delaware corporation


By:            
Name:
Title:







EXHIBIT G
FORM OF REQUEST FOR ISSUANCE OF LETTER OF CREDIT
I, [_____________________], the [___________________] and an Authorized
Signatory of CENTRAL GARDEN & PET COMPANY, a Delaware corporation (the
“Parent”), do hereby certify on behalf of the Borrowers in the capacity of the
Borrower Representative, and not in my individual capacity, pursuant to the
provisions of that certain Amended and Restated Credit Agreement dated as of
April 22, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein without
definitions shall have the meanings ascribed thereto in the Credit Agreement),
by and among the Parent, the other Persons party thereto from time to time as
Borrowers (together with the Parent, each a “Borrower” and collectively, the
“Borrowers”), the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as Lenders (the
“Lenders”), and SunTrust Bank, as the Administrative Agent (together with its
successors and assigns in such capacity, the “Administrative Agent”), that:
1.    The Borrower Representative hereby requests that [_____________], as
Issuing Bank, issue a [Commercial][Standby] Letter of Credit under the Letter of
Credit Commitment in the amount of $[_______________] to be issued on
[_________________, 20__] (the “Effective Date”) for the account of the
Borrowers and for the benefit of [________________] (the “Beneficiary”) to
expire on [___________________].
2.    Attached hereto as Exhibit A is a duly completed Letter of Credit
application.
3.    As of the Effective Date and after giving effect to the issuance of the
Letter of Credit requested hereunder, (i) no Overadvance exists or would result
therefrom, and (ii) the Aggregate Amount of all Letter of Credit Obligations
then outstanding will not exceed the Letter of Credit Commitment.
4.    All of the representations and warranties of the Credit Parties under the
Credit Agreement and the other Loan Documents, which, pursuant to Section 5.4 of
the Credit Agreement, are made at and as of the time of the issuance of the
Letter of Credit requested hereby, are true and correct in all material respects
(other than those qualified by materiality or Materially Adverse Effect, which
are true and correct in all respects), both before and after giving effect to
the issuance of such Letter of Credit, except to the extent such representations
and warranties expressly relate solely to a specific, earlier date (in which
case, such representations and warranties shall have been true and correct in
all material respects (other than those qualified by materiality or Materially
Adverse Effect, which shall have been true and correct in all respects) as of
such earlier date), and all applicable conditions set forth in Section 4.1
(solely in the case of the any Letter of Credit issued on the Agreement Date)
and Section 4.2 of the Credit Agreement have been satisfied or waived.
5.    On the date of the issuance of the Letter of Credit requested hereby and
after giving effect thereto, no Default or Event of Default exists.
6.    The most recent Borrowing Base Certificate delivered to the Administrative
Agent pursuant to Section 7.5(a) of the Credit Agreement demonstrates that,
after giving effect to the issuance of the Letter of Credit requested hereby and
any Reserves imposed since the delivery of such Borrowing Base Certificate, no
Overadvance exists.
7.    Since September 26, 2015, there has been no change which has had or could
reasonably be expected to have a Materially Adverse Effect.
[Remainder of Page Intentionally Left Blank]



IN WITNESS WHEREOF, the undersigned in its capacity as the Borrower
Representative acting through an Authorized Signatory, has caused this Request
for Issuance of Letter of Credit to be executed on the ________ day of
_________________, 20___.


CENTRAL GARDEN & PET COMPANY, a Delaware corporation


By:            
Name:
Title:





Exhibit A


[Attach Letter of Credit Application]





EXHIBIT H

FORM OF [AMENDED AND RESTATED] REVOLVING LOAN NOTE
US $______________    [DATE]
FOR VALUE RECEIVED, the undersigned, CENTRAL GARDEN & PET COMPANY, a Delaware
corporation (the “Parent”), and each of the other Borrowers signatory hereto
(together with the Parent, each a “Borrower” and collectively, the “Borrowers”),
hereby promises to pay to the order of [______________] (hereinafter, together
with its successors and permitted assigns, the “Lender”), at the office of the
Administrative Agent (as defined below), in immediately available funds, the
principal sum of [________________________ and ___]/100 DOLLARS
($[______________]) of United States funds, or, if less, the aggregate unpaid
principal amount of the Revolving Loans advanced by the Lender to the Borrowers
under the Credit Agreement, plus interest as hereinafter provided, in accordance
with the terms of the Credit Agreement.
This [Amended and Restated] Revolving Loan Note (this “Note”) is one of the
Revolving Loan Notes referred to in that certain Amended and Restated Credit
Agreement dated as of April 22, 2016 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Parent, the other Persons party thereto from time to time as Borrowers (together
with the Parent, each a “Borrower” and collectively, the “Borrowers”), the
Persons party thereto from time to time as Guarantors, the financial
institutions party thereto from time to time as Lenders (the “Lenders”), and
SunTrust Bank, as the Administrative Agent (together with its successors and
assigns in such capacity, the “Administrative Agent”). All capitalized terms
used herein shall have the meanings ascribed to such terms in the Credit
Agreement except to the extent such capitalized terms are otherwise defined
herein.
All principal amounts and other Obligations then outstanding shall be due and
payable in full on the Maturity Date, or such earlier date as the Revolving
Loans shall be due and payable in full, in cash, whether by acceleration or
otherwise, pursuant to the Credit Agreement. The principal outstanding hereunder
is also subject to repayment and prepayment from time to time as provided in the
Credit Agreement.
The Borrowers shall be entitled to borrow, repay and re-borrow funds hereunder
pursuant to the terms and conditions of the Credit Agreement. Prepayment of the
principal amount of any Revolving Loan may be made only as provided in the
Credit Agreement.
The Borrowers hereby promise to pay interest on the unpaid principal amount
hereof at the rates and at such times and in such manner as are provided under
the Credit Agreement.
In no event shall the amount of interest and other charges for the use of money
payable hereunder exceed the maximum amounts permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Anything contained herein to the contrary notwithstanding, if the
amount of such interest and other charges for the use of money payable hereunder
or manner of payment exceeds the maximum amount allowable under Applicable Law,
then, ipso facto as of the Agreement Date, the Borrowers are and shall be liable
only for the payment of such maximum as allowed by law, and payment received
from the Borrowers in excess of such legal maximum, whenever received, shall be
applied first, to reduce the principal balance of the Loans in accordance with
the terms of the Credit Agreement and second, returned to the Borrowers, to the
extent of such excess. It is the express intent hereof that the Borrowers not
pay, and the Lender not receive, directly or indirectly, in any manner
whatsoever, interest in excess of that which may legally be paid by the
Borrowers under Applicable Law.
All parties now or hereafter liable with respect to this Note, whether any
Borrower, any Guarantor, endorser or any other Person, hereby waive any
presentment for payment, demand, notice of non-payment or dishonor, protest and
notice of protest whatsoever.
No failure or delay on the part of the Lender or any holder hereof in exercising
any right under this Note shall operate as a waiver of such right. Any waiver or
indulgence granted by the Lenders or by the Majority Lenders shall not
constitute a modification of the Credit Agreement, except to the extent
expressly provided in such waiver or indulgence, or constitute a course of
dealing by the Lenders at variance with the terms of the Credit Agreement such
as to require further notice by the Lenders of the Lenders’ intent to require
strict adherence to the terms of the Credit Agreement in the future. Any such
actions shall not in any way affect the ability of the Lenders, in their
discretion, to exercise any rights available to them under the Credit Agreement
or under any other agreement, whether or not the Lenders are party, relating to
the Borrowers.
The Borrowers hereby promise to pay the costs of collection, including, without
limitation, reasonable attorneys’ fees, should this Note be collected by or
through an attorney at law or under advice therefrom to the extent set forth in
the Credit Agreement.
Time is of the essence in this Note.
This Note evidences the Lender’s portion of the Revolving Loans under, and is
entitled to the benefits and subject to the terms of, the Credit Agreement,
which contains provisions with respect to the acceleration of the maturity of
this Note upon the happening of certain stated events, and provisions for
prepayment and repayment. This Note is secured by and is also entitled to the
benefits of the Loan Documents to the extent provided therein and any other
agreement or instrument providing collateral for the Revolving Loans, whether
now or hereafter in existence, and any filings, instruments, agreements and
documents relating thereto and providing collateral for the Revolving Loans.
This Note may not be transferred or assigned or pledged except pursuant to and
in accordance with the provisions of Section 11.5 of the Credit Agreement.
This Note is subject to the terms and provisions of the Credit Agreement, which
are hereby incorporated herein by reference.
This Note shall be construed in accordance with and governed by the laws of the
State of New York, without regard to the conflict of laws principles thereof.
[THIS NOTE AMENDS, RESTATES, AND SUPERSEDES THAT CERTAIN REVOLVING LOAN NOTE
DATED [_____], IN THE PRINCIPAL AMOUNT OF $[_____], ISSUED BY THE BORROWERS IN
FAVOR OF LENDER, AND NO NOVATION OF THE DEBT EVIDENCED THEREBY IS INTENDED NOR
SHALL ANY SUCH NOVATION BE DEEMED TO HAVE OCCURRED ON ACCOUNT OF THE EXECUTION
AND DELIVERY OF THIS REVOLVING LOAN NOTE OR OTHERWISE.]
[Remainder of this page intentionally left blank.]



IN WITNESS WHEREOF, the undersigned have caused this Note to be executed as of
the day and year first above written.
CENTRAL GARDEN & PET COMPANY
PENNINGTON SEED, INC.
GULFSTREAM HOME & GARDEN, INC.
KAYTEE PRODUCTS INCORPORATED
FOUR PAWS PRODUCTS, LTD.
NEW ENGLAND POTTERY, LLC
MATSON, LLC
ALL-GLASS AQUARIUM CO., INC.




By:    
Name:
Title:


PETS INTERNATIONAL, LTD.




By:    
Name:
Title:


T.F.H. PUBLICATIONS, INC.
B2E BIOTECH, LLC
B2E CORPORATION
GRO TEC, INC.
WELLMARK INTERNATIONAL
FARNAM COMPANIES, INC.




By:    
Name:
Title:


IMS TRADING, LLC


By: ________________________________
       Name:
       Title:


IMS SOUTHERN, LLC


By: ________________________________
       Name:
       Title:




HYDRO-ORGANICS WHOLESALE


By: ________________________________
       Name:
       Title:












EXHIBIT I
FORM OF JOINDER SUPPLEMENT
Reference is made to that certain Amended and Restated Credit Agreement dated as
of April 22, 2016 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms used herein without
definitions shall have the meanings ascribed thereto in the Credit Agreement),
by and among CENTRAL GARDEN & PET COMPANY, a Delaware corporation (the
“Parent”), the other Persons party thereto from time to time as Borrowers
(together with the Parent, each a “Borrower” and collectively, the “Borrowers”),
the Persons party thereto from time to time as Guarantors, the financial
institutions party thereto from time to time as lenders (the “Lenders”), and
SunTrust Bank, as the Administrative Agent (together with its successors and
assigns in such capacity, the “Administrative Agent”).
WHEREAS, pursuant to Section 6.20 of the Credit Agreement any new Domestic
Restricted Subsidiary (whether by acquisition, creation or designation) of the
Parent is required to join (a) the Credit Agreement as a Borrower or a Guarantor
and become a Credit Party and (b) the Security Agreement as a Grantor, in each
case, by executing and delivering in favor of the Administrative Agent, for the
benefit of the Lender Group, this Joinder Supplement. Upon the execution and
delivery of this Joinder Supplement by the undersigned (the “New Credit Party”),
such New Credit Party shall become a [Borrower][Guarantor] and a Credit Party
under the Credit Agreement and the other Loan Documents and become a Grantor
under the Security Agreement with the same force and effect as if originally
named as a [Borrower][Guarantor], a Credit Party, and a Grantor therein, as
applicable.
NOW, THEREFORE, for and in consideration of the above premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.    In accordance with Section 6.20 of the Credit Agreement, the New Credit
Party, by its signature below, becomes a [Borrower][Guarantor] and a Credit
Party under the Credit Agreement with the same force and effect as if originally
named therein as a [Borrower][Guarantor] and as a Credit Party and the New
Credit Party (a) hereby agrees to all of the terms and provisions of the Credit
Agreement applicable to it as a [Borrower][Guarantor] and as a Credit Party
thereunder and (b) represents and warrants that the representations and
warranties made by it as a [Borrower][Guarantor] and a Credit Party thereunder
are true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) with
respect to such New Credit Party and its Property and Subsidiaries, as
applicable, on and as of the date hereof. [In furtherance of the foregoing[,
subject to the limitations set forth in Section 3.1(g) of the Credit Agreement,
the New Credit Party hereby jointly and severally with the other Guarantors
guarantees to the Administrative Agent, for the benefit of the Lender Group, the
full and prompt payment of the Obligations,][the New Credit Party hereby
irrevocably and unconditionally accepts joint and several liability with the
other Borrowers with respect to the payment and performance of all Obligations,]
including, without limitation, (a) any interest thereon (including, without
limitation, interest, as provided in the Credit Agreement, accruing after the
filing of a petition initiating any insolvency proceedings, whether or not such
interest accrues or is recoverable against any other Credit Party after the
filing of such petition for purposes of the Bankruptcy Code or is an allowed
claim in such proceeding), plus (b) out-of-pocket expenses and reasonable
attorney’s fees if the obligations represented by the Credit Agreement are
collected by law, through an attorney-at-law, or under advice therefrom. Each
reference to a [Borrower][Guarantor] and Credit Party as applicable in the
Credit Agreement and each other Loan Document shall be deemed to include the New
Credit Party. The terms and provisions of the Credit Agreement are hereby
incorporated herein by reference.
2.    In accordance with Section 8.14 of the Security Agreement, the New Credit
Party, by its signature below, becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Credit Party hereby (a) agrees to all of the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) with respect to such New Credit Party and its Property and
Subsidiaries, as applicable, on and as of the date hereof. In furtherance of the
foregoing, the New Credit Party, as security for the payment and performance in
full of the Secured Obligations (as defined in the Security Agreement), does
hereby grant, assign, and pledge to the Administrative Agent, for the benefit of
the Lender Group, a security interest in and to all Collateral (as defined in
the Security Agreement) of the New Credit Party on the terms set forth in
Section 2.1 of the Security Agreement. Each reference to a Grantor in the
Security Agreement shall be deemed to include the New Credit Party. The terms
and provisions of the Security Agreement are hereby incorporated herein by
reference.
3.    Attached hereto as Exhibit A are supplements to Schedules 1 through 8 to
the Security Agreement setting forth the information required pursuant to the
Security Agreement with respect to the New Credit Party. The New Credit Party
represents and warrants that such Schedules are true, correct and complete in
all respects as of the date hereof.]
4.    The New Credit Party acknowledges and confirms that it has received a copy
of the Credit Agreement and the other Loan Documents and, in each case, all
schedules and exhibits thereto.
5.    The New Credit Party agrees that at any time and from time to time, upon
the written request of the Administrative Agent, it will execute and deliver
such further documents and do such further acts and things as the Administrative
Agent may reasonably request in order to effect the purposes of this Joinder
Supplement.
6.    The New Credit Party represents and warrants to the Administrative Agent
(for itself and on behalf of the Lender Group) that this Joinder Supplement has
been duly executed and delivered by the New Credit Party and is a legal, valid
and binding obligation of the New Credit Party, enforceable against the New
Credit Party in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, or similar laws affecting the enforcement of creditors’ rights
generally or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).
7.    This Joinder Supplement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered shall be deemed to be an original, but all such separate counterparts
shall, when taken together constitute but one and the same agreement. In proving
this Joinder Supplement in any judicial proceedings, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom such enforcement is sought. Any signatures delivered by a party by
facsimile transmission or by e-mail transmission of an Adobe file format
document (also known as PDF file) shall be deemed an original signature hereto.
8.    Except as expressly supplemented hereby, the Credit Agreement shall remain
in full force and effect.
9.    The provisions of this Joinder Supplement shall be construed and
interpreted, and all rights and obligations of the parties hereto determined, in
accordance with the laws of the State of New York, without regard to conflicts
of law principles that cause the application of the laws of any other
jurisdiction.
10.    This Joinder Supplement shall be considered a Loan Document for all
purposes.


[Remainder of this Page Intentionally Left Blank]



IN WITNESS WHEREOF, the New Credit Party has caused this Joinder Supplement to
be executed as of the day and year first above written.
NEW CREDIT PARTY:
    


By:

Name:    
Title:    




ACKNOWLEDGED AND AGREED
ON [___________ __, 20__]


SUNTRUST BANK, as Administrative Agent




By:                         
Name:
Title:





EXHIBIT A
SUPPLEMENT SCHEDULES TO SECURITY AGREEMENT
[PLEASE SEE ATTACHED.]




DISCLOSURE SCHEDULES


CENTRAL GARDEN & PET COMPANY (“CG&P”), on behalf of itself and its Subsidiaries,
certifies that the following are the Disclosure Schedules (the “Schedules”) to
the Amended and Restated Credit Agreement (the “Credit Agreement”), dated
April 22, 2016, by and among Parent, certain domestic subsidiaries of Parent
party thereto as borrowers and guarantors (together with Parent, the “Credit
Parties”), the lenders from time to time party thereto, and SunTrust Bank as
issuing bank and administrative agent, and the Security Agreement (as defined in
the Credit Agreement).
All capitalized terms used in the Schedules are used as defined in the Credit
Agreement. The Schedules are arranged according to specific sections and
subsections and provide exceptions to, or otherwise qualify in reasonable
detail, the corresponding section and subsection in the Credit Agreement and
Security Agreement. The disclosure of any matter in any section shall not be
deemed to constitute an admission by the Credit Parties or to otherwise imply
that any such matter is material to the Credit Parties for the purposes of the
Credit Agreement or Security Agreement.
The Schedules are qualified in their entirety by reference to specific
provisions of the Credit Agreement or Security Agreement, as applicable, and
shall not be construed as constituting representations or warranties of the
Company, except as and to the extent provided in the Credit Agreement or
Security Agreement, as applicable.
CENTRAL GARDEN & PET COMPANY, as the Borrower Representative
By:_________________________________

Name: George Yuhas
Title: General Counsel and Secretary



List of Disclosure Schedules
Schedules to Credit Agreement
Schedule 1.1(c)    -    Permitted Liens
Schedule 5.1(c)-1    -    Subsidiaries
Schedule 5.1(c)-2    -    Partnerships/Joint Ventures
Schedule 5.1(d)    -    Outstanding Capital Stock Ownership
Schedule 5.1(h)     -     Material Contracts
Schedule 5.1(i)     -    Labor Matters
Schedule 5.1(m)    -    Investments/Guaranties as of the Agreement Date
Schedule 5.1(o)    -    ERISA
Schedule 5.1(p)    -    Intellectual Property; Licenses and Certifications
Schedule 5.1(v)     -     Insurance
Schedule 5.1(x)     -     Leased and Owned Real Property
Schedule 5.1(aa)     -    Prior Names/Trade Names
Schedule 6.15        -     Bank and Investment Accounts
Schedule 8.1(b)    -    Scheduled Permitted Indebtedness
Schedule 8.6         -     Affiliate Transactions
Schedule 8.13        -    Restrictive Agreements
Schedules to Security Agreement
Schedule 1            Pledged Securities
Schedule 2            Required Actions
Schedule 3            Legal Name, Organization, Chief Executive Office
Schedule 4            Prior Names and Chief Executive Offices
Schedule 5            Patents
Schedule 6            Trademarks
Schedule 7            Copyrights
Schedule 8             Commercial Tort Claims







Schedule 1.1(c)    –    Permitted Liens
None.







Schedule 5.1(c)-1    -    Subsidiaries
Subsidiary List
Subsidiary
Jurisdiction
Owner of Equity
Additional Trade Names
All-Glass Aquarium Co., Inc.
Wisconsin
Pennington Seed, Inc.
N/A
B2E Biotech, LLC
Delaware
B2E Corporation
N/A
B2E Corporation
New York
Wellmark International
N/A
B2E Microbials, LLC
Delaware
B2E Corporation
N/A
B2E Manufacturing, LLC
Delaware
B2E Microbials, LLC
N/A
Central Garden & Pet Company
Delaware
N/A
Matthews Redwood and Nursery Supply, Inc., Grant Laboratories, Inc., Interpet
USA, LLC (all merged into CG&P on September 26, 2012)
Central Pet Group, LLC
Delaware
CG&P
GKI/Bethlehem Lighting
CGP Acq V, LLC
Delaware
CG&P
N/A
Farnam Companies, Inc.
Arizona
CG&P
N/A
Four Paws Products, Ltd.
New York
CG&P
N/A
FourStar Microbial Products
Delaware
B2E Corporation
N/A
Gro Tec, Inc.
Georgia
Pennington Seed, Inc.
N/A
Gulfstream Home & Garden, Inc.
Florida
CG&P
N/A
Howard Johnson’s Enterprises, Inc.
Delaware
Pennington Seed, Inc.
N/A
Hydro-Organics Wholesale
California
CG&P
N/A
IMS Southern, LLC
Utah
CG&P
N/A
IMS Trading, LLC
Utah
CG&P
N/A
IMS Trading Mexico S. De R.L. De C.V.
Mexico
98% IMS Trading, LLC; 2% IMS Southern, LLC
N/A
IMS Comercializadora Y Fabricacion de Calidad, S.A. de C.V.
Mexico
99% IMS Trading Mexico S. De R.L.De C.V.; 1% IMS Southern, LLC
N/A
Interpet Limited
United Kingdom
CG&P
N/A
Kaytee Avian Foundation, Inc.
Wisconsin
CG&P
N/A
Kaytee Products Incorporated
Wisconsin
CG&P
N/A
Matson, LLC
Washington
CG&P
Corry’s
New England Pottery, LLC
Delaware
CG&P
N/A
NEXGEN Turf Research, LLC
Oregon
Pennington Seed, Inc.
N/A
Pennington Seed, Inc.
Delaware
CG&P
Cedar Works, LLC, Bay Tech Chemical Company, Newtco Packaging, Inc., Seeds West,
Inc. and Pennington Seed, Inc. of Nebraska (all merged into CG&P on September
26, 2012)
Pets International, Ltd.
Illinois
CG&P
Super Pet
Phaeton Corporation
Florida
Pennington Seed, Inc.
Unicorn Labs
T.F.H. Publications, Inc.
Delaware
CG&P
N/A
Tech Pac, L.L.C.
Delaware
Gulfstream Home & Garden, Inc. (80% owned)
N/A
Wellmark International
California
CG&P
N/A
Wellmark International (Australia) PTY LTD.
Australia
Wellmark International
N/A








Schedule 5.1(c)-2    -    Partnerships/Joint Ventures
Biowoods, LLC, an Arkansas limited liability company is 50% owned by Pennington
Seed, Inc. and 50% owned by Wood Results, LLC.
Kelly Packaging LLC is 49% owned by Pennington Seed, Inc.
DFZ Tech, LLZ is 49% owned by B2E Corporation.
Pet Products, LLC is 45% owned by CGP Acquisition V, LLC.
Ceragenin Animal Health, LLC is 50% owned by CG&P.
Purishield Life Sciences, LLC is 50% owned by CG&P.







Schedule 5.1(d)    -    Outstanding Capital Stock Ownership
ENTITY
AUTHORIZED EQUITY


ISSUED EQUITY
ALL GLASS AQUARIUM CO., INC.
1,000 shares Common Stock, no par value
500 Shares
B2E BIOTECH, LLC
LLC Membership Interests expressed as a percentage; No defined equity units
exist.
100% of the Membership Interests
B2E MICROBIALS, LLC
LLC Membership Interests expressed as a percentage; No defined equity units
exist.
100% of the Membership Interests
B2E CORPORATION
2,000,000 Shares Common Stock, par value $0.01 per share
277,684 Shares Common Stock
B2E MANUFACTURING, LLC
LLC Membership Interests expressed as a percentage; No defined equity units
exist.
100% of the Membership Interests
CENTRAL GARDEN & PET COMPANY
80,000,000 Shares Common Stock, par value $0.01 per share
100,000,000 Shares Class A Common Stock, par value $0.01 per share
3,000,000 Shares Class B Stock, par value $0.01 per share
1,000,000 Shares Preferred Stock, par value $0.01 per share
Publicly held. As of July 28, 2013:
12,246,741 shares of Common Stock outstanding;
33,311,838 shares of Class A Common Stock outstanding; and
1,652,262 shares of Class B Stock outstanding.
CENTRAL PET GROUP, LLC
LLC Membership Interests expressed as a percentage; No defined equity units
exist.
100% of the Membership Interests
CGP ACQUISITION V, LLC
LLC Membership Interests expressed as a percentage; No defined equity units
exist.
100% of the Membership Interests
FARNAM COMPANIES, INC.
5,000,000 Shares Class A Voting Common Stock, no par value
10,000,000 Shares Class B Non-Voting Common Stock, no par value
1,923,077 Shares Class A Voting Common Stock
8,076,923 Shares Class B Non-Voting Stock
FOUR PAWS PRODUCTS, LTD.
150 Shares Class A Voting Stock, no par value
50 Shares Class B Non-Voting Stock, no par value
140 Shares Class A Voting Stock
40 Shares Class B Non-Voting Stock
FOURSTAR MICROBIAL PRODUCTS, LLC
LLC Membership Interests expressed as a percentage; No defined equity units
exist.
100% of the Membership Interests
GRO TEC, INC.
10,000 Shares Common Stock, par value $1.00 per share
1,000 Shares Common Stock
GULFSTREAM HOME & GARDEN, INC.
1,000 Shares Common Stock, par value $1.00 per share
200 Shares Common Stock
HYDRO-ORGANICS WHOLESALE
100,000 Shares Common Stock
100,000 Shares Common Stock
HOWARD JOHNSON’S ENTERPRISES, INC.
1,000 Shares Common Stock, par value $1.00 per share
100 Shares Common Stock
IMS SOUTHERN, LLC
LLC Membership Interests expressed as a percentage; No defined equity units
exist.
100% of the Membership Interests
IMS TRADING, LLC
LLC Membership Interests expressed as a percentage; No defined equity units
exist.
100% of the Membership Interests
IMS TRADING MEXICO S. DE R.L. DE C.V.
Mexico equivalent to partnership interests (two fixed partnership interest with
a book value of $50,000 Mexican Pesos and one variable partnership interest with
a book value of $24,972,853 Mexican Pesos.
100% of partnership interests
IMS COMERCIALIZADORA Y FABRICACION DE CALIDAD, S.A. DE C.V.
Mexico equivalent of corporation fixed capital (common) shares with a book value
of $50,000 Mexican Pesos.
50,000 fixed capital (common) shares
INTERPET LIMITED (UK Company)
1,000 Shares
100 Shares
KAYTEE AVIAN FOUNDATION, INC.
Non-stock corporation
No stock exists
KAYTEE PRODUCTS INCORPORATED
3,000 Shares Class A Common Stock, no par value
27,000 Shares Class B Common Stock, no par value
2,000 Shares Class A Common Stock
18,000 Shares Class B Common Stock
MATSON, LLC
LLC Membership Interests expressed as a percentage; No defined equity units
exist.
100% of the Membership Interests
NEW ENGLAND POTTERY, LLC
LLC Membership Interests expressed as a percentage; No defined equity units
exist.
100% of the Membership Interests
NEXGEN Turf Research, LLC
LLC Membership Interests expressed as a percentage; No defined equity units
exist.
100% of the Membership Interests
PENNINGTON SEED, INC.
1,000 Shares Common Stock, par value $0.001 per share
100 Shares Common Stock
PETS INTERNATIONAL, LTD.
10,000 Shares Common Stock, no par value
1,000 Shares Common Stock
PHAETON CORPORATION (DBA UNICORN LABS)
7,500 Shares Common Stock, par value $1.00 per share
1,111 Shares Common Stock
T.F.H. PUBLICATIONS, INC.
10,000 Shares Common Stock, no par value
1,000 Shares Common Stock
TECH PAC, L.L.C.
LLC Membership Interests expressed as a percentage; No defined equity units
exist.
100% of the Membership Interests
WELLMARK INTERNATIONAL
100,000,000 Shares Common Stock
1,001,000 Shares Common Stock
WELLMARK INTERNATIONAL (AUSTRALIA) PTY LTD.
May issue an unlimited number of Common Shares, “A,” “B,”, “C,” and “D” Class
Shares or “J” Class Redeemable Preference Shares
2,000 Ordinary Shares








Schedule 5.1(h)     -     Material Contracts
None.





Schedule 5.1(i)     -    Labor Matters
None.





Schedule 5.1(m)    -    Investments/Guaranties as of the Agreement Date
The Credit Parties other than CG&P have each guarantied the obligation of CG&P
related to the Indenture (as defined in the Credit Agreement).





Schedule 5.1(o)    -    ERISA
1.
Anthem PPO Core Medical

2.
Anthem PPO Buy-up Medical

3.
Anthem PPO Core Dental

4.
Anthem PPO Buy-Up Dental

5.
VSP Core Vision Coverage

6.
VSP Buy-up Vision Coverage

7.
Central Garden & Pet Investment Growth Plan - 401(k)

8.
Kaytee Investment Plan for Union Employees - 401(k)

9.
Matson Profit Sharing Plan (Legacy plan no longer contributed to)








Schedule 5.1(p)    -    Intellectual Property; Licenses and Certifications
(i) Patents
Patent Title
Country
Owner
Patent Number
Provisional #
Pat App #
Filing Date
Provisional Filing Date
Effective Filing Date
Issue Date
Expiration Date
Sustained Release Microbial Insect Control Composition and Means
USA
B2E Microbials, LLC
7837988
 
11115033
4/25/2005
 
 
11/23/2010
4/25/2025
Sustained Release Microbial Insect Control Composition and Means
USA
B2E Microbials, LLC
8187618
 
12916866
11/1/2010
 
 
5/29/2012
11/1/2030
Bi-Modal Seed Port For Bird Feeder
USA
Cedar Works, LLC
6408788
 
9826775
4/6/2001
 
 
6/25/2002
4/6/2021
Bird Feeder
USA
Cedar Works, LLC
D544153
 
29258612
4/25/2006
 
 
6/5/2007
6/5/2021
Convertible Seed Port for Bird Feeder
USA
Cedar Works, LLC
6863024
 
10770625
2/4/2004
 
 
3/8/2005
2/4/2024
Squirrel Proof Seed Port
USA
Cedar Works, LLC
D535445
 
29229008
5/3/2005
 
 
1/16/2007
1/16/2021
Window Bird Feeder
USA
Cedar Works, LLC
D524490
 
29224275
5/1/2005
 
 
7/4/2006
7/4/2020
Animal Ball and Method of Assembling
USA
CG&P
 
 
14190867
2/26/2014
 
 
 
 
Animal Habitat
USA
CG&P
 
 
13/770,967
2/19/2013
 
 
 
 
ANIMAL HOUSING ASSEMBLY
USA
CG&P
 
61613826
13848115
3/21/2013
21-Mar-12
 
 
 
Aquarium
USA
CG&P
D548406
 
29230193
5/15/2005
 
 
8/7/2007
8/7/2021
Aquarium Filter
USA
CG&P
7,601,259
60791830
12/347,078
12/31/2008
13-Apr-06
4/5/2007
10/13/2009
4/5/2027
Aquarium Filter
USA
CG&P
7,771,592
 
12/468,689
4/13/2006
 
 
8/10/2010
4/5/2027
Aquarium Filter
USA
CG&P
7,618,534
60791830
11/696,767
4/5/2007
13-Apr-06
 
11/17/2009
4/5/2027
Aquarium Filter (EU)
EU
CG&P
 
 
7103798
10/5/2006
 
 
 
 
Aquarium Filter (EU)
EU
CG&P
 
 
9168397.9
10/5/2006
 
 
 
 
Aquarium Filter (Italy)
Italy
CG&P
1370617
 
PD2006A000367
10/5/2006
 
 
2/15/2010
10/5/2026
Aquarium Filter Assembly
USA
CG&P
D565,150
 
29/278,644
4/5/2007
 
 
3/25/2008
3/25/2022
Aquarium Filter Assembly
USA
CG&P
D571,891
 
29/278,646
4/5/2007
 
 
6/24/2008
6/24/2022
Aquarium Filter Assembly and Filter Element
USA
CG&P
7,594,998
60791830
12/268,096
11/10/2008
13-Apr-06
 
9/29/2009
4/5/2027
Aquarium Filter Assembly and Filter Element
USA
CG&P
7,569,139
60791830
11/696,759
4/5/2007
13-Apr-06
 
8/4/2009
4/5/2027
Aquarium Filter Cartridge Element
USA
CG&P
D565,696
 
29/278,645
4/5/2007
 
 
4/1/2008
4/1/2022
Aquarium Filter Containing A Cartridge Clog Indicator
USA
CG&P
 
61886917
14505800
10/3/2014
04-Oct-13
 
 
 
Aquarium Filter Element With Removable Insert
USA
CG&P
8,303,811
 
12/694,542
1/27/2010
 
 
11/6/2012
1/27/2030
Aquarium Filter Holster
USA
CG&P
D570,952
 
29/278,647
4/5/2007
 
 
6/10/2008
6/10/2022
Aquarium Frame
USA
CG&P
D598,612
 
29/298,751
12/12/2007
 
 
8/18/2009
8/18/2023
Aquarium Overflow System Standpipe
USA
CG&P
7000568
 
10636937
8/7/2003
 
 
2/21/2006
8/7/2023
Aquarium Overflow System Standpipe
USA
CG&P
7134403
 
11299584
12/12/2005
07-Aug-03
 
11/14/2006
8/7/2023
BATTERY BOX (DESIGN)
USA
CG&P
D681,549
 
29418238
4/13/2012
 
 
5/7/2013
5/7/2027
Bird Feeder
USA
CG&P
D663489
 
29397772
7/20/2011
 
 
7/10/2012
7/10/2026
Bird Feeder
USA
CG&P
D676615
 
29424217
6/8/2012
 
 
2/19/2013
2/19/2027
Bird Feeder
USA
CG&P
D727575
 
29506423
10/15/2014
 
 
4/21/2015
4/21/2029
Bottle
USA
CG&P
D669786
 
29336799
5/8/2009
 
 
10/30/2012
10/30/2026
Castle Aquarium Tank
USA
CG&P
 
 
29506872
10/21/2014
 
 
 
 
COLLAPSIBLE ANIMAL HOUSING ASSEMBLY
USA
CG&P
9167799
 
13557416
7/25/2012
 
 
10/27/2015
8/12/2032
COLLAPSIBLE ANIMAL HOUSING ASSEMBLY
USA
CG&P
 
 
14186334
2/21/2014
 
 
 
 
Composite Sock Filter for Aquariums
USA
CG&P
8,262,907
 
12/694,400
1/27/2010
 
 
9/11/2012
1/27/2030
Desk Lamp
USA
CG&P
 
 
29/523,389
4/9/2015
 
 
 
 
Display Environment for Reptiles and Other Pets
USA
CG&P
5803019
 
 
5/2/1996
 
 
9/8/1998
5/2/2016
Fish Tank
USA
CG&P
D731,714
 
29477302
12/20/2013
 
 
6/9/2015
6/9/2029
Fish Tank
USA
CG&P
 
 
29529299
6/5/2015
 
 
 
 
Fish Tank (Club)
USA
CG&P
 
 
29540742
9/28/2015
 
 
 
 
Fish Tank (Diamond)
USA
CG&P
 
 
29540745
9/28/2015
 
 
 
 
Fish Tank (Heart)
USA
CG&P
 
 
29540738
9/28/2015
 
 
 
 
Fish Tank (Spade)
USA
CG&P
 
 
29540740
9/28/2015
 
 
 
 
Fish Tank Vase
USA
CG&P
 
 
29524523
4/21/2015
 
 
 
 
Flower Pet Bed
USA
CG&P
D535064
 
 
9/1/2005
 
 
1/9/2007
1/9/2021
GARDENING DISPLAY (DESIGN)
USA
CG&P
D715682
 
29449939
3/15/2013
 
 
10/21/2014
10/21/2028
Hanger for a Bird Feeder with Moat for Containing Water to Restrict Access of
Crawling Insects
USA
CG&P
D698103
 
29429008
8/6/2012
 
 
1/21/2014
1/21/2028
Hose-End Sprayer
USA
CG&P
D713497
 
29448844
3/14/2013
 
 
9/16/2014
9/16/2028
Hummingbird Feeder
USA
CG&P
D683910
 
29428995
8/6/2012
 
 
6/4/2013
6/4/2027
Hummingbird Feeder
USA
CG&P
D683912
 
29428993
8/6/2012
 
 
6/4/2013
6/4/2027
Hummingbird Feeder
USA
CG&P
D698101
 
29429006
8/6/2012
 
 
1/21/2014
1/21/2028
Hummingbird Feeder
USA
CG&P
D698098
 
29429001
8/6/2012
 
 
1/21/2014
1/21/2028
Hummingbird Feeder
USA
CG&P
D698100
 
29429003
8/6/2012
 
 
1/21/2014
1/21/2028
Hummingbird Feeder
USA
CG&P
D698099
 
29429002
8/6/2012
 
 
1/21/2014
1/21/2028
Hummingbird Feeder
USA
CG&P
D698501
 
29429004
8/6/2012
 
 
1/28/2014
1/28/2028
Hummingbird Feeder and a Portion of a Hummingbird Feeder
USA
CG&P
D683909
 
29428992
8/6/2012
 
 
6/4/2013
6/4/2027
Hummingbird Feeder and a Portion of a Hummingbird Feeder
USA
CG&P
D683911
 
29429007
8/6/2012
 
 
6/4/2013
6/4/2027
Hummingbird Feeder Component
USA
CG&P
D698102
 
29429009
8/6/2012
 
 
1/21/2014
1/21/2028
Hummingbird Feeder Component
USA
CG&P
D698097
 
29429000
8/6/2012
 
 
1/21/2014
1/21/2028
Hummingbird Feeder Component
USA
CG&P
D727574
 
29483072
2/25/2014
 
 
4/21/2015
4/21/2029
Hummingbird Feeder Component
USA
CG&P
D728,864
 
29483078
2/25/2014
 
 
5/15/2015
5/15/2029
Hummingbird Feeder With Injection-Molded Features
USA
CG&P
 
61966723
14327071
7/9/2014
28-Feb-14
 
 
 
Integrated Aquarium Filter Assembly Pending Including Filter Media Components
and an Upstream Water Pump
USA
CG&P
8679330
61287626
12/971,807
12/17/2009
 
 
3/25/2014
12/17/2030
Interlocking Puzzle Tank
USA
CG&P
D721,859
 
29469165
10/8/2013
 
 
1/27/2015
1/27/2029
Interlocking Puzzle Tank
USA
CG&P
D727,572
 
29477293
12/20/2013
 
 
4/21/2015
4/21/2029
Interlocking Puzzle Tank
USA
CG&P
 
 
29/523,483
4/10/2015
 
 
 
 
Liquid Bait Station
USA
CG&P
D623258
 
29355605
2/10/2010
 
 
9/7/2010
9/7/2024
Method of Delivering Paraciticide Compounds
USA
CG&P
 
61734946
14097179
12/4/2013
07-Dec-12
 
 
 
Mulch Product
USA
CG&P
 
62388178
 
 
19-Jan-16
 
 
 
Nutrient Dispenser for Birds
USA
CG&P
D709249
 
29422227
5/17/2012
 
 
7/15/2014
7/15/2028
Nutrient Dispenser for Birds
USA
CG&P
D723,750
 
29492368
5/30/2014
17-May-11
 
3/3/2015
3/3/2029
Pet Carrier
USA
CG&P
D662263
 
 
12/13/2010
 
 
6/19/2012
6/19/2026
Pet Carrier
USA
CG&P
D662264
 
 
12/13/2010
 
 
6/19/2012
6/19/2026
Pet Habitat with Disposable Bedding Liner
USA
CG&P
 
 
14186334
2/21/2014
 
 
 
 
Pump-Assisted Gravel Vacuum
USA
CG&P
8,534,229
61350115
13/150,697
6/1/2010
 
 
9/17/2013
6/1/2031
Sofa Pet Bed
USA
CG&P
D535063
 
 
9/1/2005
 
 
1/9/2007
1/9/2021
Sprayer
USA
CG&P
D713931
61687791
29445683
2/14/2013
01-May-12
 
9/23/2014
9/23/2028
System for Irrigating and Fertilizing, and Features Thereof
USA
CG&P
 
61958885
14453356
8/6/2014
08-Aug-13
 
 
 
Vivarium Cover Locking Clip
USA
CG&P
7,909,371
 
11/759,275
6/7/2007
 
 
3/22/2011
6/7/2027
Vivarium Top Cover
USA
CG&P
D548407
 
29243663
11/29/2005
 
 
8/7/2007
8/7/2021
Wedge-shaped Filter Cartridge
USA
CG&P
8702981
 
13/276,032
10/18/2011
 
 
4/22/2014
7/12/2032
BATTERY BOX (EU)
EU
CG&P
002116442-001
 
2116442
10/10/2012
 
 
10/10/2012
10/10/2037
Collapsible Garden Trellis
USA
CG&P
D621526
 
29332978
2/27/2009
 
 
8/10/2010
8/10/2024
Chewable Sustained Release Tablet Formulations
USA
Farnam Companies, Inc. (“Farnam”)
 
 
12554361
9/4/2009
 
 
 
 
Chewable Sustained Release Tablet Formulations (Australia)
Australia
Farnam
 
 
2009289464
9/4/2009
 
 
 
 
Chewable Sustained Release Tablet Formulations (Canada)
Canada
Farnam
 
 
2736119
9/4/2009
 
 
 
 
Chewable Sustained Release Tablet Formulations (China)
China
Farnam
ZL200980143789.3
 
200980143789.3
9/4/2009
 
 
7/30/2014
9/4/2024
Chewable Sustained Release Tablet Formulations (EU)
EU
Farnam
2331076
 
9792287.6
9/4/2009
 
 
3/4/2015
9/4/2029
Chewable Sustained Release Tablet Formulations (Japan)
Japan
Farnam
5608653
 
2011-526247
9/4/2009
 
 
9/5/2014
9/4/2029
Composition for the Treatment of Scours in Calves
USA
Farnam
6,066,341
 
 
3/15/1999
 
 
5/23/2000
3/15/2019
Dietary Supplement for Preventing or Reducing Shedding of Hair
USA
Farnam
6,149,932
 
 
10/30/1998
 
 
11/21/2000
3/24/2018
Dog Toy
USA
Farnam
6,092,489
 
 
1/20/1998
 
 
7/25/2000
1/20/2018
Improved Bedding Fork and Bedding Fork Wall Assembly
USA
Farnam
5,799,998
 
 
11/25/1996
 
 
9/1/1998
11/25/2016
Insect Trap
USA
Farnam
D498,812
 
 
10/7/2003
 
 
11/23/2004
11/23/2018
Lighted Insect Trap
USA
Farnam
6,758,009
 
 
4/22/2003
 
 
7/6/2004
4/22/2023
Pet Amusement Device - Bug Jar
USA
Farnam
D495,839
 
 
1/23/2004
 
 
9/7/2004
9/7/2018
Sustained Release Pellets Comprising Wax-Like Materials
USA
Farnam
 
 
12040443
2/29/2008
 
 
 
 
Sustained Release Pellets Comprising Wax-Like Materials (Australia)
Australia
Farnam
2008223091
 
2008223091
2/29/2008
 
 
8/7/2014
2/29/2028
Sustained Release Pellets Comprising Wax-Like Materials (Belgium)
Belgium
Farnam
2144599
 
8743631.7
2/29/2008
 
 
8/4/2010
2/29/2028
Sustained Release Pellets Comprising Wax-Like Materials (Canada)
Canada
Farnam
2678367
 
2678367
2/29/2008
 
 
7/8/2014
2/29/2028
Sustained Release Pellets Comprising Wax-Like Materials (China)
China
Farnam
ZL 20088006872.1
 
200880006872.1
2/29/2008
 
 
12/19/2012
2/29/2028
Sustained Release Pellets Comprising Wax-Like Materials (EU)
EU
Farnam
2144599
 
8743631.7
2/29/2008
 
 
8/4/2010
2/29/2028
Sustained Release Pellets Comprising Wax-Like Materials (France)
France
Farnam
2144599
 
8743631.7
2/29/2008
 
 
8/4/2010
2/29/2028
Sustained Release Pellets Comprising Wax-Like Materials (Germany)
Germany
Farnam
602008002073.8-08
 
8743631.7
2/29/2008
 
 
8/4/2010
2/29/2028
Sustained Release Pellets Comprising Wax-Like Materials (Hong Kong)
Hong Kong
Farnam
HK1141441
 
101078707.6
2/29/2008
 
 
5/24/2013
2/29/2028
Sustained Release Pellets Comprising Wax-Like Materials (Ireland)
Ireland
Farnam
2144599
 
8743631.7
2/29/2008
 
 
8/4/2010
2/29/2028
Sustained Release Pellets Comprising Wax-Like Materials (Japan)
Japan
Farnam
5452236
 
2009-551878
2/29/2008
 
 
1/10/2014
2/29/2028
Sustained Release Pellets Comprising Wax-Like Materials (Japan)
Japan
Farnam
 
 
2013-231841
11/8/2013
 
 
 
 
Sustained Release Pellets Comprising Wax-Like Materials (Luxembourg)
Luxembourg
Farnam
2144599
 
8743631.7
2/29/2008
 
 
8/4/2010
2/29/2028
Sustained Release Pellets Comprising Wax-Like Materials (Netherlands)
Netherlands
Farnam
2144599
 
8743631.7
2/29/2008
 
 
8/4/2010
2/29/2028
Sustained Release Pellets Comprising Wax-Like Materials (Spain)
Spain
Farnam
2350029
 
8743631.7
2/29/2008
 
 
8/4/2010
2/29/2028
Sustained Release Pellets Comprising Wax-Like Materials (UK)
United Kingdom
Farnam
2144599
 
8743631.7
2/29/2008
 
 
8/4/2010
2/29/2028
Sustained Release Pharmaceutical Compositions for Highly Water Soluble Drugs
USA
Farnam
8,221,792
60697912
11482502
7/7/2006
 
 
7/17/2012
7/7/2026
Sustained Release Pharmaceutical Compositions for Highly Water Soluble Drugs
USA
Farnam
 
60697912
13491432
6/7/2012
 
 
 
 
Sustained Release Pharmaceutical Compositions for Highly Water Soluble Drugs
(Australia)
Australia
Farnam
2006269225
 
2006269225
7/7/2006
 
 
1/19/2012
7/7/2026
Sustained Release Pharmaceutical Compositions for Highly Water Soluble Drugs
(Canada)
Canada
Farnam
2615802
 
2615802
7/7/2006
 
 
10/6/2015
7/7/2026
Sustained Release Pharmaceutical Compositions for Highly Water Soluble Drugs
(EU)
EU
Farnam
 
 
6774589.3
7/7/2006
 
 
 
 
Sustained Release Pharmaceutical Compositions for Highly Water Soluble Drugs
(India)
India
Farnam
 
 
635/DELNP/2008
7/7/2006
 
 
 
 
Sustained Release Pharmaceutical Compositions for Highly Water Soluble Drugs
(Japan)
Japan
Farnam
5371427
 
2008-520432
7/7/2006
 
 
9/27/2013
7/7/2026
Sustained Release Pharmaceutical Compositions for Highly Water Soluble Drugs
(Japan)
Japan
Farnam
5847118
 
2013-112655
7/7/2006
 
 
12/7/2015
7/7/2026
Sustained Release Pharmaceutical Compositions for Highly Water Soluble Drugs
(New Zealand)
New Zealand
Farnam
565108
 
565108
7/7/2006
 
 
2/7/2012
7/7/2026
Toy Ice Cream Cone for Dogs
USA
Farnam
D460,587
 
 
9/29/1999
 
 
7/16/2002
7/16/2016
Animal Toy
USA
Four Paws
D470277
 
 
1/30/2002
 
 
2/11/2003
2/11/2017
Animal Waste Pad Dispenser And Holder
USA
Four Paws
D621105
 
 
7/13/2009
 
 
8/3/2010
8/3/2024
ANIMAL WASTE PAD DISPENSER AND HOLDER
USA
Four Paws
 
 
12/510,567
7/28/2009
 
 
 
 
ANIMAL WASTE PAD DISPENSER AND HOLDER (EU)
EU
Four Paws
001189054-0001
 
 
 
 
 
1/12/2010
1/12/2035
ANIMAL WASTE PAD DISPENSER AND HOLDER (UK)
United Kingdom
Four Paws
2481145B
 
1111593.8
7/6/2011
 
 
6/19/2013
7/6/2031
Animal Waste Pad Holder
USA
Four Paws
D613914
 
29337673
5/27/2009
 
 
4/13/2010
4/13/2024
ANIMAL WASTE PAD HOLDER
USA
Four Paws
8113146
 
 
 
 
 
2/14/2012
9/12/2029
ANIMAL WASTE PAD HOLDER (EU)
EU
Four Paws
001180236-0001
 
 
 
 
 
11/25/2009
11/25/2034
ANIMAL WASTE PAD HOLDER (UK)
United Kingdom
Four Paws
2470646B
 
1008641.1
5/24/2010
 
 
6/12/2013
5/24/2030
Bristled Grooming Glove
USA
Four Paws
D698159
 
29381212
12/16/2010
 
 
1/28/2014
1/28/2028
Combined Shedding Blade and Slicker Brush
USA
Four Paws
D577160
 
29262198
6/27/2006
 
 
9/16/2008
9/16/2022
COMBINED SHEDDING BLADE AND SLICKER BRUSH (Canada)
Canada
Four Paws
118011
 
118011
 
 
 
2/22/2008
2/22/2018
Dog Toy
USA
Four Paws
D583113
 
 
8/14/2007
 
 
12/16/2008
12/16/2022
DOG TOY (EU)
EU
Four Paws
000878061-0001
 
 
 
 
 
2/13/2008
2/13/2033
Grooming Brushes for Animals (EU)
EU
Four Paws
000629894-0001
 
 
 
 
 
11/24/2006
11/24/2031
Litter and Refuse Retrieval Device
USA
Four Paws
7178843
 
 
10/23/2003
 
 
2/20/2007
10/23/2023
Pet Brush
USA
Four Paws
D470981
 
 
5/17/2002
 
 
2/25/2003
2/25/2017
PLUSH ANIMAL WASTE BAG DISPENSER
USA
Four Paws
8505770
 
12/582,235
10/20/2009
 
 
8/13/2013
2/19/2031
RAWHIDE WRAPPED ROPE CHEW TOY (Brazil)
Brazil
Four Paws
BR3020120006856
 
BR3020120006856
2/16/2012
 
 
8/7/2012
2/16/2022
RAWHIDE WRAPPED ROPE CHEW TOY (China)
China
Four Paws
ZL201230036730.9
 
201230036730.9
2/23/2012
 
 
11/21/2012
2/23/2022
Round Animal Toy
USA
Four Paws
D456959
 
 
11/27/2000
 
 
5/7/2002
5/7/2016
SCENT DISTRIBUTING DECORATIVE STONE
USA
Four Paws
8141522
 
 
 
 
 
3/1/2012
10/1/2030
Shedding Blade
USA
Four Paws
D481836
 
29150729
11/28/2001
 
 
11/4/2003
11/4/2017
Single Strap Strain Reducing Dog Harness
USA
Four Paws
6085694
 
 
2/9/1999
 
4/14/1998
7/11/2000
4/14/2018
Dosing Chamber
USA
Interpet
8551329
 
13580155
2/24/2011
 
 
10/8/2013
2/24/2031
Free-Standing Pond
USA
Interpet
D697635
 
29400738
8/31/2011
 
 
1/14/2014
1/14/2028
Free-Standing Pond
USA
Interpet
D697636
 
29400740
8/31/2011
 
 
1/14/2014
1/14/2028
Submersible Vaccum Cleaner
USA
Interpet
7805793
 
12146525
12/21/2006
 
 
10/5/2010
12/21/2026
Formed Treat Support
USA
Kaytee
6085691
 
 
8/13/1998
 
 
7/11/2000
8/13/2018
Small Animal Treat Dispenser
USA
Kaytee
8,235,005
 
12844659
7/27/2010
 
 
8/7/2012
7/27/2030
Support for Formed Bird Treat and Method Therefor
USA
Kaytee
7124708
 
11338094
1/23/2006
 
7/30/2002
10/24/2006
7/30/2022
Meadow Fescue Variety AMF107
USA
Nexgen
7,368,639
 
 
11/17/2005
 
 
5/6/2008
11/17/2025
Tetraploid Perennial Ryegrass Variety T3
USA
Nexgen
7,368,638
 
 
11/17/2005
 
 
5/6/2008
11/17/2025
Thistle Bird Feeder
USA
Pets International
D663078
 
 
 
 
 
7/3/2012
7/3/2026
Wild Bird Feeder
USA
Pets International
D663079
 
 
 
 
 
7/3/2012
7/3/2026
Wild Bird Feeder
USA
Pets International
8191508
 
 
 
 
 
6/5/2012
1/3/2028
Floating Island for Aquarium
USA
Pets International
5722347
 
 
12/27/1996
 
 
3/3/1998
12/27/2016
Top of a Cage for Small Pets
USA
Pets International
D458418
 
29145595
 
 
 
6/4/2002
6/4/2016
3-D Continuous Shaping Of Edible-Based Extrudates
USA
TFH
9,060,528
 
13/897,894
5/20/2013
 
 
6/23/2015
10/5/2029
3-D Continuous Shaping Of Edible-Based Extrudates
USA
TFH
 
 
12/573,614
10/5/2009
 
 
 
 
3-D Continuous Shaping of Edible-Based Extrudates (Australia)
Australia
TFH
2010303738
 
2010303738
4/5/2012
 
 
1/7/2016
9/28/2030
3-D Continuous Shaping of Edible-Based Extrudates (Canada)
Canada
TFH
 
 
2,776,767
4/4/2012
 
 
 
 
3-D Continuous Shaping of Edible-Based Extrudates (China)
China
TFH
ZL20108003416.5
 
201080034166.5
2/1/2012
 
 
6/18/2014
9/28/2030
3-D Continuous Shaping of Edible-Based Extrudates (EU)
EU
TFH
 
 
10822436
4/30/2012
 
 
 
 
3-D Continuous Shaping of Edible-Based Extrudates (India)
India
TFH
 
 
 
4/4/2012
 
 
 
 
3-D Continuous Shaping of Edible-Based Extrudates (Japan)
Japan
TFH
5689125
 
 
4/5/2012
 
 
2/6/2015
9/28/2030
3-D Continuous Shaping of Edible-Based Extrudates (Mexico)
Mexico
TFH
 
 
MX/A/2012/004142
4/4/2012
 
 
 
 
A Dog Chew (Australia)
Australia
TFH
738391
 
 
 
 
 
9/20/2001
10/24/2017
A Dog Chew (Canada)
Canada
TFH
2219338
 
 
 
 
 
12/25/2001
10/24/2017
Adjustable Cage Feeder
USA
TFH
6,928,953
 
 
 
 
 
8/16/2005
7/26/2022
Adjustable Cage Feeder
USA
TFH
7,107,930
 
 
 
 
 
9/19/2006
7/26/2022
Adjustable Cage Feeder
USA
TFH
7,455,031
 
 
 
 
 
11/25/2008
5/27/2025
Animal Chew
USA
TFH
6200616
 
 
 
 
 
3/13/2001
4/30/2019
Animal Chew
USA
TFH
D503,998
 
 
 
 
 
4/12/2005
4/12/2019
Animal Chew (EU)
EU
TFH
000085436-0001
 
 
 
 
 
2/10/2004
9/24/2028
Animal Chew Combining Edible Resin And Rawhide
USA
TFH
7691426
 
 
 
 
 
4/6/2010
9/23/2028
Animal Chew Combining Edible Resin and Rawhide (Australia)
Australia
TFH
2007257817
 
 
 
 
 
12/8/2011
6/8/2027
Animal Chew Combining Edible Resin And Rawhide (Brazil)
Brazil
TFH
 
 
PI0712869-0
12/9/2008
 
 
 
 
Animal Chew Combining Edible Resin And Rawhide (Canada)
Canada
TFH
2654738
 
2654738
12/8/2008
 
 
7/29/2014
6/8/2027
Animal Chew Combining Edible Resin And Rawhide (China)
China
TFH
 
 
200780027475.8
1/20/2009
 
 
 
 
Animal Chew Combining Edible Resin And Rawhide (EU)
EU
TFH
 
 
7798324.5
1/9/2009
 
 
 
 
Animal Chew Combining Edible Resin And Rawhide (Japan)
Japan
TFH
5247685
 
2009-514552
12/8/2008
 
 
4/19/2013
6/8/2027
Animal Chew Containing Fermented Soyfood (Australia)
Australia
TFH
2005309668
 
 
 
 
 
11/17/2011
11/22/2025
Animal Chew Containing Fermented Soyfood (Canada)
Canada
TFH
2588455
 
 
 
 
 
5/1/2012
11/22/2025
Animal Chew Containing Fermented Soyfood (China)
China
TFH
ZL200580045293.4
 
 
 
 
 
10/26/2011
11/22/2025
Animal Chew Containing Fermented Soyfood (EU)
EU
TFH
 
 
05 849 403.0
6/6/2007
 
 
 
 
Animal Chew Containing Fermented Soyfood (Japan)
Japan
TFH
5662805
 
2010-547723
8/19/2010
 
 
12/2/2014
12/18/2029
Animal Chew Containing Fermented Soyfood
USA
TFH
7332188
 
 
 
 
 
2/19/2008
2/16/2025
Animal Chew Containing Hard and Soft Chewing Surfaces
USA
TFH
7694653
 
 
 
 
 
4/13/2010
3/25/2026
Animal Chew Containing Hard and Soft Chewing Surfaces (Australia)
Australia
TFH
2004266698
 
 
 
 
 
3/7/2011
8/18/2024
Animal Chew Containing Hard and Soft Chewing Surfaces (Canada)
Canada
TFH
2535959
 
 
 
 
 
2/28/2012
8/18/2024
Animal Chew Containing Hard and Soft Chewing Surfaces (China)
China
TFH
200480027493.2
 
 
 
 
 
9/16/2009
8/18/2024
Animal Chew Containing Hard and Soft Chewing Surfaces (EU)
EU
TFH
 
 
04781527.9-2114
2/17/2006
 
 
 
 
Animal Chew Containing Hard and Soft Chewing Surfaces (Japan)
Japan
TFH
5005344
 
 
 
 
 
6/1/2012
8/18/2024
Animal Chew Formed of Interwoven Strips of Edible Resin
USA
TFH
8677943
 
13/545,408
7/10/2012
 
5/21/2010
3/25/2014
6/28/2030
Animal Chew Formed of Interwoven Strips of Edible Resin
USA
TFH
8215267
 
 
 
 
 
7/10/2012
8/6/2030
Animal Chew Having Exposed Regions Of Different Hardness
USA
TFH
 
 
12/398,907
3/5/2009
 
 
 
 
Animal Chew Having Exposed Regions of Different Hardness (China)
China
TFH
ZL201080010614.8
 
201080010614.8
8/31/2011
 
 
7/24/2013
5/5/2030
Animal Chew Having Exposed Regions of Different Hardness (EU)
EU
TFH
 
 
10749372.8
8/19/2011
 
 
 
 
Animal Chew Including Interchangeable Components
USA
TFH
8,935,992
 
13/026,099
2/11/2011
 
 
1/20/2015
7/29/2031
Animal Chew including Interchangeable Components (Australia)
Australia
TFH
2012214273
 
2012214273
8/13/2013
 
 
11/26/2015
2/10/2032
Animal Chew including Interchangeable Components (Canada)
Canada
TFH
 
 
2,826,412
8/1/2013
 
 
 
 
Animal Chew including Interchangeable Components (China)
China
TFH
ZL201280013448.6
 
201280013448.6
9/16/2013
 
 
2/11/2015
2/9/2032
Animal Chew including Interchangeable Components (EU)
EU
TFH
 
 
12 744 416.4
9/2/2013
 
 
 
 
Animal Chew including Interchangeable Components (Japan)
Japan
TFH
 
 
2013-553595
8/9/2013
 
 
 
 
Animal Chew including Interchangeable Components (PCT)
PCT
TFH
 
 
PCT/US12/24674
2/10/2012
 
 
 
 
Animal Chew Toy with Flossing Ribs/Projections
USA
TFH
7087260
 
 
 
 
 
8/8/2006
4/21/2023
Animal Chew With Cylindrical Portion
USA
TFH
7,490,579
 
 
 
 
 
2/17/2009
11/22/2024
Animal Chew with Cylindrical Portion (Australia)
Australia
TFH
2005309554
 
 
 
 
 
8/11/2011
11/22/2025
Animal Chew With Cylindrical Portion (Canada)
Canada
TFH
2588456
 
2588456
5/22/2007
 
 
3/26/2013
11/22/2025
Animal Chew with Cylindrical Portion (China)
China
TFH
ZL200580044065.5
 
 
 
 
 
7/14/2010
11/22/2025
Animal Chew with Cylindrical Portion (EU)
EU
TFH
1814381
 
05 852 096.6
5/22/2007
 
 
9/6/2012
11/22/2025
Animal Chew with Cylindrical Portion (France)
France
TFH
1814381
 
 
 
 
 
9/6/2012
11/22/2025
Animal Chew with Cylindrical Portion (Germany)
Germany
TFH
1814381
 
 
 
 
 
9/6/2012
11/22/2025
Animal Chew with Cylindrical Portion (Italy)
Italy
TFH
1814381
 
 
 
 
 
9/6/2012
11/22/2025
Animal Chew with Cylindrical Portion (UK)
United Kingdom
TFH
1814381
 
 
 
 
 
9/6/2012
11/22/2025
Animal Chew with Varying Durability Components
USA
TFH
8534232
 
13/026,773
2/14/2011
 
 
9/17/2013
7/30/2031
Animal Chew with Varying Durability Components (Australia)
Australia
TFH
2012217998
 
2012217998
8/13/2013
 
 
11/26/2015
2/13/2032
Animal Chew with Varying Durability Components (Canada)
Canada
TFH
 
 
2,826,438
8/1/2013
 
 
 
 
Animal Chew with Varying Durability Components (China)
China
TFH
ZL2012800097353.8
 
20128008735.8
8/14/2013
 
 
5/20/2015
2/12/2032
Animal Chew with Varying Durability Components (EU)
EU
TFH
 
 
12 747 388.2
9/6/2013
 
 
 
 
Animal Chew with Varying Durability Components (Japan)
Japan
TFH
 
 
2013-554523
8/14/2013
 
 
 
 
Animal Chew with Varying Durability Components (PCT)
PCT
TFH
 
 
PCT/US12/24841
2/13/2012
 
 
 
 
Animal Litter Device
USA
TFH
7958846
 
 
 
 
 
6/14/2011
5/10/2025
Animal Litter Device (Australia)
Australia
TFH
2006341421
 
 
 
 
 
10/18/2012
3/31/2026
Animal Litter Device (Canada)
Canada
TFH
2647955
 
2647955
9/30/2008
 
 
9/24/2013
3/31/2026
Animal Litter Device (China)
China
TFH
ZL200680054698.9
 
 
 
 
 
1/2/2013
3/31/2026
Animal Litter Device (EU)
EU
TFH
2007193
 
 
 
 
 
1/9/2013
3/31/2026
Animal Litter Device (Japan)
Japan
TFH
5043929
 
 
 
 
 
7/20/2012
3/31/2026
Animal Rubber Toy (EU)
EU
TFH
000288006-002
 
 
 
 
 
1/31/2005
1/31/2030
Animal Rubber Toy (EU)
EU
TFH
000288006-0001
 
 
 
 
 
1/31/2005
1/31/2030
Animal Rubber Toy
USA
TFH
D540,496
 
 
 
 
 
4/10/2007
4/10/2021
Animal Rubber Toy
USA
TFH
D564,714
 
 
 
 
 
3/18/2008
8/13/2024
Animal Treat Dispensing Toy
USA
TFH
6098571
 
 
 
 
 
8/8/2000
10/16/2018
Animal Treat Dispensing Toy (Australia)
Australia
TFH
737521B
 
 
 
 
 
8/23/2001
10/15/2019
Animal Treat Dispensing Toy (Canada)
Canada
TFH
2286248
 
 
 
 
 
1/29/2008
10/14/2019
Animal Treat Dispensing Toy (China)
China
TFH
ZL 99121557.5
 
 
 
 
 
1/30/2008
10/15/2019
Animal Treat Dispensing Toy (EU)
EU
TFH
0993773 B1
 
 
 
 
 
9/29/2004
10/15/2019
Animal Treat Dispensing Toy (France)
France
TFH
0993773 B1
 
 
 
 
 
9/29/2004
10/15/2019
Animal Treat Dispensing Toy (Germany)
Germany
TFH
DE69920617T
 
 
 
 
 
9/29/2004
10/15/2019
Animal Treat Dispensing Toy (Italy)
Italy
TFH
0993773 B1
 
 
 
 
 
9/29/2004
10/15/2019
Animal Treat Dispensing Toy (UK)
United Kingdom
TFH
0993773 B1
 
 
 
 
 
9/29/2004
10/15/2019
Antler Chew Toy
USA
TFH
 
 
29/517,795
2/17/2015
 
 
 
 
Antler Pet Chew (Australia)
Australia
TFH
363218
 
 
 
 
 
8/10/2015
7/10/2025
Antler Pet Chew (Canada)
Canada
TFH
 
 
163596
7/28/2015
 
 
 
 
Antler Pet Chew (China)
China
TFH
ZL201530264673.3
 
201530264673.3
7/22/2015
 
 
12/2/2015
7/22/2025
Antler Pet Chew (EU)
EU
TFH
002740969-0001
 
 
 
 
 
7/22/2015
7/22/2040
Apparatus and Process for Forming Pet Treats
USA
TFH
7,288,275
 
 
 
 
 
10/30/2007
1/8/2024
AQUARIUM FILTER MEDIA INCLUDING NANOFIBERS
USA
TFH
8845891
61495338
13/179,606
7/11/2011
09-Jun-11
 
9/30/2014
8/27/2032
AQUARIUM FILTER MEDIA INCLUDING NANOFIBERS (Australia)
Australia
TFH
 
 
2012267785
11/7/2013
 
 
 
 
AQUARIUM FILTER MEDIA INCLUDING NANOFIBERS (Canada)
Canada
TFH
 
 
2836300
11/14/2013
 
 
 
 
AQUARIUM FILTER MEDIA INCLUDING NANOFIBERS (China)
China
TFH
 
 
201280028094.2
12/9/2013
 
 
 
 
AQUARIUM FILTER MEDIA INCLUDING NANOFIBERS (EU)
EU
TFH
 
 
12 796 448.4
11/14/2013
 
 
 
 
AQUARIUM FILTER MEDIA INCLUDING NANOFIBERS (Japan)
Japan
TFH
 
 
2014-514866
12/9/2013
 
 
 
 
AQUARIUM FILTER MEDIA INCLUDING NANOFIBERS (PCT)
PCT
TFH
 
 
PCT/US12/41472
6/8/2012
 
 
 
 
Aquarium Filter System
USA
TFH
6585888
 
 
 
 
 
7/1/2003
6/1/2021
Aquarium Filter System (Australia)
Australia
TFH
2002259325
 
 
 
 
 
11/1/2007
6/3/2022
Aquarium Filter System (Canada)
Canada
TFH
2448819
 
 
 
 
 
8/18/2009
6/3/2022
Aquarium Filter System (China)
China
TFH
ZL02813641.1
 
 
 
 
 
12/6/2006
6/3/2022
Aquarium Filter System (EU)
EU
TFH
1 392 110
 
 
 
 
 
9/29/2010
6/3/2022
Aquarium Filter System (Japan)
Japan
TFH
4981151
 
 
 
 
 
4/27/2012
6/3/2022
Articulating Chew Toy
USA
TFH
8789496
 
12/793,372
6/3/2010
 
 
7/29/2014
10/28/2030
Articulating Chew Toy Having a Noise Mechanism
USA
TFH
8899187
 
13/097,410
4/29/2011
 
 
12/2/2014
6/30/2032
ARTICULATING CHEW TOY HAVING A NOISE MECHANISM (Australia)
Australia
TFH
 
 
2012249534
11/5/2013
 
 
 
 
ARTICULATING CHEW TOY HAVING A NOISE MECHANISM (Canada)
Canada
TFH
 
 
2,833,880
10/21/2013
 
 
 
 
ARTICULATING CHEW TOY HAVING A NOISE MECHANISM (China)
China
TFH
ZL201280027050.8
 
201280027050.8
12/2/2013
 
 
12/9/2015
4/27/2032
ARTICULATING CHEW TOY HAVING A NOISE MECHANISM (EU)
EU
TFH
 
 
12 777 519.5
11/29/2013
 
 
 
 
ARTICULATING CHEW TOY HAVING A NOISE MECHANISM (PCT)
PCT
TFH
 
 
PCT/US12/35357
4/27/2012
 
 
 
 
Ascophyllum Nodosum Animal Chews
USA
TFH
8,916,179
 
 
 
 
 
12/23/2014
10/25/2031
Ascophyllum Nodosum Animal Chews (Australia)
Australia
TFH
 
 
2012329214
4/7/2014
 
 
 
 
Ascophyllum Nodosum Animal Chews (Canada)
Canada
TFH
 
 
2,851,621
4/9/2014
 
 
 
 
Ascophyllum Nodosum Animal Chews (China)
China
TFH
 
 
201280052456.1
4/25/2014
 
 
 
 
Ascophyllum Nodosum Animal Chews (EU)
EU
TFH
 
 
12 843 259.8
5/16/2014
 
 
 
 
Ascophyllum Nodosum Animal Chews (Japan)
Japan
TFH
 
 
2014-538830
4/25/2014
 
 
 
 
Ascophyllum Nodosum Animal Chews (PCT)
PCT
TFH
 
 
PCT/US12/59897
10/12/2012
 
 
 
 
Axis Pet Chew
USA
TFH
D719,707
 
29/466,848
9/12/2013
 
 
12/16/2014
12/16/2028
Axis Pet Chew (China)
China
TFH
ZL201430046160.0
 
2014300461600
3/11/2014
 
 
7/16/2014
3/10/2024
Battery Box (China)
China
TFH
 
 
2013101286980
4/15/2013
 
 
 
 
Biodegradable Waste Pad Or Litter Including Nutrients For Microbial Populations
USA
TFH
7,874,266
 
 
 
 
 
1/25/2011
7/8/2029
Biodegradable Waste Pad or Litter Including Nutrients for Promoting Microbial
Populations (Australia)
Australia
TFH
2008304318
 
 
 
 
 
10/18/2012
9/26/2028
Biodegradable Waste Pad Or Litter Including Nutrients For Promoting Microbial
Populations (Canada)
Canada
TFH
 
 
2700681
3/26/2010
 
 
 
 
Biodegradable Waste Pad Or Litter Including Nutrients For Promoting Microbial
Populations (China)
China
TFH
ZL200880118660.2
 
200880118660.2
5/26/2010
 
 
9/4/2013
9/26/2028
Biodegradable Waste Pad Or Litter Including Nutrients For Promoting Microbial
Populations (Japan)
Japan
TFH
5244190
 
2010-527198
3/26/2010
 
 
4/12/2013
9/26/2028
Blends Of Starch And Aliphatic-Aromatic Based Polyester Resins
USA
TFH
6821538
 
 
 
 
 
11/23/2004
7/9/2022
Blends Of Starch And Aliphatic-Aromatic Based Polyester Resins (Australia)
Australia
TFH
2003281369
 
 
 
 
 
4/30/2009
6/23/2023
Blends Of Starch And Aliphatic-Aromatic Based Polyester Resins (Canada)
Canada
TFH
2491944
 
 
 
 
 
5/31/2011
6/23/2023
Blends Of Starch And Aliphatic-Aromatic Based Polyester Resins (China)
China
TFH
ZL03816101.X
 
 
 
 
 
5/2/2007
6/23/2023
Blends Of Starch And Aliphatic-Aromatic Based Polyester Resins (EU)
EU
TFH
 
 
3742146.8
1/17/2005
 
 
 
 
Blends Of Starch And Aliphatic-Aromatic Based Polyester Resins (Japan)
Japan
TFH
5095079
 
 
 
 
 
9/28/2012
6/23/2023
Carrot-Based Dog Chew
USA
TFH
5941197
 
 
 
 
 
8/24/1999
1/17/2017
Chew Toy For Dogs
USA
TFH
D462,487
 
 
 
 
 
9/3/2002
9/3/2016
Chew Toy With Fabric or Fabric Layering
USA
TFH
7814864
 
 
 
 
 
10/19/2010
11/1/2027
Chew Toy with Fabric or Fabric Layering
USA
TFH
7730853
 
 
 
 
 
6/8/2010
6/25/2028
Chew Toy With Fabric Or Fabric Layering (Canada)
Canada
TFH
2,703,699
 
2703699
4/23/2010
 
 
1/5/2016
11/3/2028
Chew Toy with Fabric or Fabric Layering (China)
China
TFH
ZL 200880114530.1
 
 
 
 
 
7/25/2012
11/3/2028
Chew Toy With Fabric Or Fabric Layering (EU)
EU
TFH
 
 
8844977
5/19/2010
 
 
 
 
Collapsible Pet Treat
USA
TFH
6,990,927
 
 
 
 
 
1/31/2006
6/22/2024
Composition for Improving the Oral Health of Animals, Methods Using same and Pet
Treats Incorporating the same
USA
TFH
 
 
14/817,801
8/4/2015
 
 
 
 
Composition for Improving the Oral Health of Animals, Methods Using same and Pet
Treats Incorporating the same (Canad)
Canada
TFH
 
 
2,853,652
4/25/2014
 
 
 
 
Composition for Improving the Oral Health of Animals, Methods Using same and Pet
Treats Incorporating the same (EU)
EU
TFH
 
 
12 845 711.6
5/29/2014
 
 
 
 
Composition for Improving the Oral Health of Animals, Methods Using same and Pet
Treats Incorporating the same (PCT)
PCT
TFH
 
 
PCT/US12/59863
10/12/2012
 
 
 
 
COMPOSITIONS FOR IMPROVING THE ORAL HEALTH OF ANIMALS, METHODS USING SAME, AND
PET TREATS INCORPORATING THE SAME
USA
TFH
9,095,517
 
13/286,016
10/31/2011
 
 
8/4/2015
9/30/2032
Compositions for improving the Oral Health of Animals, Methods Using Same, and
Pet Treats Incorporating the Same
USA
TFH
 
 
13/280,862
10/25/2011
 
 
 
 
Direct Melt Processing of Resins
USA
TFH
8227007
 
 
 
 
 
7/24/2012
8/5/2025
Direct Melt Processing of Resins
USA
TFH
8231920
 
 
 
 
 
7/31/2012
6/27/2028
Direct Melt Processing of Resins (Australia)
Australia
TFH
2007235209
 
2007235209
10/17/2008
 
 
3/25/2013
2/6/2027
Direct Melt Processing of Resins (Canada)
Canada
TFH
2648404
 
2648404
10/3/2008
 
 
5/13/2014
2/6/2027
Direct Melt Processing of Resins (China)
China
TFH
ZL20068004444
 
200680044445.3
5/28/2008
 
 
5/15/2013
10/12/2026
Direct Melt Processing of Resins (China)
China
TFH
200780019377.X
 
200780019377.X
11/26/2008
 
 
7/24/2013
2/6/2027
Direct Melt Processing of Resins (EU)
EU
TFH
 
 
7710464.4
2/18/2009
 
 
 
 
Direct Melt Processing of Resins (EU)
EU
TFH
 
 
6816938.2
5/8/2008
 
 
 
 
Direct Melt Processing of Resins (Japan)
Japan
TFH
5202321
 
2008-535750
4/14/2008
 
 
2/22/2013
10/12/2026
DIRECT STARCH MOLDING (Australia)
Australia
TFH
2006278387
 
 
 
 
 
8/4/2011
8/4/2026
Direct Starch Molding (Canada)
Canada
TFH
2,618,400
 
2618400
2/4/2008
 
 
10/1/2013
8/4/2026
Direct Starch Molding (Canada)
Canada
TFH
2,625,973
 
2,625,973
4/14/2008
 
 
12/17/2013
10/12/2026
Direct Starch Molding (China)
China
TFH
ZL200680032245.6
 
200680032245.6
3/3/2008
 
 
3/27/2013
8/4/2026
Direct Starch Molding (EU)
EU
TFH
1 916 909
 
6800841.6
2/21/2008
 
 
4/23/2014
8/4/2026
Direct Starch Molding (France)
France
TFH
1 916 909
 
6800841.6
2/21/2008
 
 
4/23/2014
8/4/2026
Direct Starch Molding (Germany)
Germany
TFH
1 916 909
 
6800841.6
2/21/2008
 
 
4/23/2014
8/4/2026
Direct Starch Molding (Italy)
Italy
TFH
1 916 909
 
6800841.6
2/21/2008
 
 
4/23/2014
4/8/2026
Direct Starch Molding (UK)
United Kingdom
TFH
1 916 909
 
6800841.6
2/21/2008
 
 
4/23/2014
4/8/2026
Direct Starch Molding
USA
TFH
 
 
11/198,881
8/5/2005
 
 
 
 
DISPENSING TOY FOR ANIMALS
USA
TFH
8807088
 
13/341,761
12/30/2011
 
 
12/30/2011
7/23/2032
DISPENSING TOY FOR ANIMALS (PCT)
PCT
TFH
 
 
PCT/US12/71949
12/28/2012
 
 
 
 
Dog Chew
USA
TFH
D529,667
 
 
 
 
 
10/3/2006
10/3/2020
DOG CHEW
USA
TFH
D499,226 S
 
 
 
 
 
12/7/2004
12/7/2018
DOG CHEW (EU)
EU
TFH
000105861-001
 
 
 
 
 
4/6/2004
11/24/2028
Dog Chew (EU)
EU
TFH
327002
 
 
 
 
 
4/18/2005
4/18/2030
Dog Chew (Japan)
Japan
TFH
1271371
 
 
 
 
 
3/31/2006
3/31/2021
Durable Bone With Soft Core
USA
TFH
7930996
 
 
 
 
 
4/26/2011
1/31/2029
Durable Bone With Soft Core
USA
TFH
8,627,787
 
13/127,626
5/4/2011
 
 
1/14/2014
10/6/2029
Durable Bone With Soft Core (Australia)
Australia
TFH
2009302507
 
2009302507
3/3/2011
 
 
7/15/2013
10/6/2029
Durable Bone With Soft Core (Canada)
Canada
TFH
 
 
2,738,216
3/23/2011
 
 
 
 
Durable Bone With Soft Core (China)
China
TFH
ZL200980139312.8
 
200980139312.8
3/23/2011
 
 
9/25/2013
10/6/2029
Durable Bone With Soft Core (EU)
EU
TFH
 
 
9819739.5
4/5/2011
 
 
 
 
Easy Cleaning Pooper Scooper
USA
TFH
8066311
 
 
 
 
 
11/29/2011
8/17/2029
Easy Cleaning Pooper Scooper (Australia)
Australia
TFH
2009313367
 
2009313367
4/15/2011
 
 
9/26/2013
11/6/2029
Easy Cleaning Pooper Scooper (Canada)
Canada
TFH
 
 
2,738,965
3/29/2011
 
 
 
 
Easy Cleaning Pooper Scooper (China)
China
TFH
ZL200980144833.2
 
200980144833.2
5/6/2011
 
 
2/12/2014
11/6/2029
Easy Cleaning Pooper Scooper (EU)
EU
TFH
 
 
9825473.3
3/19/2011
 
 
 
 
Easy Cleaning Pooper Scooper (Japan)
Japan
TFH
5526143
 
2011-535686
5/6/2011
 
 
4/18/2014
11/6/2029
Edible Dog Chew
USA
TFH
6126978
 
 
 
 
 
10/3/2000
8/21/2018
Edible Dog Chew (EU)
EU
TFH
838153
 
 
 
 
 
3/2/2005
10/27/2017
Edible Dog Chew (France)
France
TFH
838153
 
 
 
 
 
3/2/2005
10/27/2017
Edible Dog Chew (Germany)
Germany
TFH
DE 69732600 T2
 
 
 
 
 
3/2/2005
10/27/2017
Edible Dog Chew (Italy)
Italy
TFH
838153
 
 
 
 
 
3/2/2005
10/27/2017
Edible Dog Chew (Spain)
Spain
TFH
838153
 
 
 
 
 
3/2/2005
10/27/2017
Edible Dog Chew (UK)
United Kingdom
TFH
838153
 
 
 
 
 
3/2/2005
10/27/2017
Efficient Drying of Molded Animal Chews
USA
TFH
 
 
13/026,721
2/14/2011
 
 
 
 
EFFICIENT DRYING OF MOLDED ANIMAL CHEWS (Australia)
Australia
TFH
 
 
20122217983
8/13/2013
 
 
 
 
EFFICIENT DRYING OF MOLDED ANIMAL CHEWS (Canada)
Canada
TFH
 
 
2,826,379
8/1/2013
 
 
 
 
EFFICIENT DRYING OF MOLDED ANIMAL CHEWS (China)
China
TFH
ZL201280008679.8
 
201280008679.8
8/13/2013
 
 
8/19/2015
2/13/2032
EFFICIENT DRYING OF MOLDED ANIMAL CHEWS (EU)
EU
TFH
 
 
12747227.2
9/10/2013
 
 
 
 
EFFICIENT DRYING OF MOLDED ANIMAL CHEWS (Japan)
Japan
TFH
 
 
2013-554519
8/14/2013
 
 
 
 
EFFICIENT DRYING OF MOLDED ANIMAL CHEWS (PCT)
PCT
TFH
 
 
PCT/US12/24815
2/13/2012
 
 
 
 
Fish Food Containing Fermented Soyfood
USA
TFH
8182855
 
 
 
 
 
5/22/2012
8/18/2025
Flexible Configuration Dog Bone (China)
China
TFH
ZL200680016202.9
 
 
 
 
 
3/30/2011
4/26/2026
FLOATING PET TOY
USA
TFH
9,078,415
 
14/079,097
11/13/2013
 
 
7/14/2015
1/11/2034
FLOATING PET TOY (PCT)
PCT
TFH
 
 
PCT/US14/61698
10/22/2014
 
 
 
 
Floppy Pet Chew
USA
TFH
D635309
 
 
 
 
 
3/29/2011
3/29/2025
FLOPPY PET CHEW (Australia)
Australia
TFH
332051
 
 
 
 
 
8/4/2010
6/22/2020
FLOPPY PET CHEW (Canada)
Canada
TFH
136055
 
 
 
 
 
1/31/2011
1/31/2021
FLOPPY PET CHEW (China)
China
TFH
ZL201030223403.5
 
 
 
 
 
12/15/2010
6/23/2020
FLOPPY PET CHEW (EU)
EU
TFH
001723388-0001
 
 
6/23/2010
 
 
6/23/2010
6/23/2034
Foldable/Collapsible Structure
USA
TFH
5950568
 
 
 
 
 
9/14/1999
2/22/2019
Foldable/Collapsible Structure
USA
TFH
7,021,242
 
 
 
 
 
4/4/2006
12/19/2023
Foldable/Collapsible Structure
USA
TFH
7,201,116
 
 
 
 
 
4/10/2007
11/10/2024
Foldable/Collapsible Structure
USA
TFH
7,455,032
 
 
 
 
 
11/25/2008
5/2/2024
Foldable/Collapsible Structure (China)
China
TFH
200480004483.7
 
 
 
 
 
12/31/2008
12/17/2024
Foldable/Collapsible Structures
USA
TFH
7025019
 
 
 
 
 
4/11/2006
1/9/2022
Foldable/Collapsible Structures
USA
TFH
7347164
 
 
 
 
 
3/25/2008
3/1/2025
Foldable/Collapsible Structures
USA
TFH
8235008
 
 
 
 
 
8/7/2012
1/30/2030
Foldable/Collapsible Structures (Australia)
Australia
TFH
747224
 
 
 
 
 
8/22/2002
2/22/2020
Foldable/Collapsible Structures (Australia)
Australia
TFH
2007325142
 
 
 
 
 
1/3/2013
11/28/2027
Foldable/Collapsible Structures (Canada)
Canada
TFH
2365055
 
 
 
 
 
2/22/2000
2/22/2020
Foldable/Collapsible Structures (Canada)
Canada
TFH
2670632
 
2670632
5/26/2009
 
 
5/6/2014
11/18/2027
Foldable/Collapsible Structures (China)
China
TFH
805558.0
 
 
 
 
 
8/31/2005
2/22/2020
Foldable/Collapsible Structures (China)
China
TFH
 
 
200780049036.7
7/1/2009
 
 
 
 
Foldable/Collapsible Structures (EU)
EU
TFH
 
 
910260.9
2/22/2000
 
 
 
 
Foldable/Collapsible Structures (EU)
EU
TFH
 
 
7868934.6
5/27/2009
 
 
 
 
Foldable/Collapsible Structures (Japan)
Japan
TFH
3770798
 
 
 
 
 
2/17/2006
2/22/2020
Foldable/Collapsible Structures (Mexico)
Mexico
TFH
232825
 
 
 
 
 
12/13/2005
2/22/2020
FOOT OPERATED PET GATE
USA
TFH
 
 
14/518,357
10/20/2014
 
 
 
 
Foot Operated Pet Gate (PCT)
PCT
TFH
 
 
PCT/US15/56149
10/19/2015
 
 
 
 
Health Chew Toy
USA
TFH
6,586,027
 
 
 
 
 
7/1/2003
2/23/2021
Health Chew Toy
USA
TFH
6916497
 
 
 
 
 
7/12/2005
3/5/2022
Health Chew Toy (Australia)
Australia
TFH
2006236080
 
 
 
 
 
1/2/2009
2/25/2022
Health Chew Toy (Australia)
Australia
TFH
2002240481
 
 
 
 
 
3/29/2007
2/25/2022
Health Chew Toy (Canada)
Canada
TFH
2439275
 
 
 
 
 
5/1/2012
2/25/2022
Health Chew Toy (China)
China
TFH
ZL02807267.7
 
 
 
 
 
6/16/2010
2/25/2022
Health Chew Toy (EU)
EU
TFH
 
 
2706393.2
9/17/2003
 
 
 
 
Heat Modifiable Edible Dog Chew
USA
TFH
6180161
 
 
 
 
 
1/30/2001
7/14/2018
Heat Modifiable Peanut Dog Chew
USA
TFH
6093441
 
 
 
 
 
7/25/2000
7/15/2018
High Starch Content Dog Chew
USA
TFH
6086940
 
 
 
 
 
7/11/2000
12/19/2017
High Strength Fiber/Fabric/Film Based Animal Toy (China)
China
TFH
ZL200480029036.7
 
 
 
 
 
4/20/2011
9/7/2024
High Strength Fiber/Fabric/Film Based Animal Toy (EU)
EU
TFH
 
 
4783503.8
4/4/2006
 
 
 
 
High Strength Fiber/Fabric/Film Based Animal Toy (Japan)
Japan
TFH
 
 
2006-525538
3/3/2006
 
 
 
 
Improved Animal Chew
USA
TFH
6067941
 
 
 
 
 
5/30/2000
5/3/2019
Improved Animal Chew
USA
TFH
6274182
 
 
 
 
 
8/14/2001
11/19/2019
Improved Animal Chew (Australia)
Australia
TFH
767515
 
 
 
 
 
2/26/2004
4/14/2020
Improved Animal Chew (Australia)
Australia
TFH
763315
 
 
 
 
 
10/31/2003
4/20/2020
Improved Animal Chew (Australia)
Australia
TFH
779113
 
 
 
 
 
5/5/2005
11/17/2020
Improved Animal Chew (Canada)
Canada
TFH
2305074
 
 
 
 
 
6/29/2004
4/13/2020
Improved Animal Chew (Canada)
Canada
TFH
2305075
 
 
 
 
 
2/15/2005
4/13/2020
Improved Animal Chew (Canada)
Canada
TFH
2325216
 
 
 
 
 
2/12/2008
11/6/2020
Improved Animal Chew (China)
China
TFH
162516
 
 
 
 
 
7/14/2004
4/21/2020
Improved Animal Chew (China)
China
TFH
ZL 00107502.0
 
 
 
 
 
7/14/2004
5/8/2020
Improved Animal Chew (China)
China
TFH
ZL00132520.5
 
 
 
 
 
2/8/2006
11/20/2020
Improved Animal Chew (EU)
EU
TFH
1053675
 
 
 
 
 
12/13/2006
4/27/2020
Improved Animal Chew (EU)
EU
TFH
1103189
 
 
 
 
 
3/31/2004
11/14/2020
Improved Animal Chew (France)
France
TFH
1053675
 
 
 
 
 
12/13/2006
4/27/2020
Improved Animal Chew (France)
France
TFH
1103189
 
 
 
 
 
3/31/2004
11/14/2020
Improved Animal Chew (Germany)
Germany
TFH
1053675
 
 
 
 
 
12/13/2006
4/27/2020
Improved Animal Chew (Germany)
Germany
TFH
DE60009424
 
 
 
 
 
3/31/2004
11/14/2020
Improved Animal Chew (Honk Kong)
Hong Kong
TFH
HK 1032509
 
 
 
 
 
1/28/2005
4/21/2020
Improved Animal Chew (Honk Kong)
Hong Kong
TFH
HK1031298
 
 
 
 
 
1/28/2005
5/8/2020
Improved Animal Chew (Italy)
Italy
TFH
1053675
 
 
 
 
 
12/13/2006
4/27/2020
Improved Animal Chew (Italy)
Italy
TFH
1103189
 
 
 
 
 
3/31/2004
11/14/2020
Improved Animal Chew (Japan)
Japan
TFH
4897135
 
 
 
 
 
1/6/2012
4/17/2020
Improved Animal Chew (Japan)
Japan
TFH
4558141
 
 
 
 
 
10/6/2010
5/8/2020
Improved Animal Chew (New Zealand)
New Zealand
TFH
504022
 
 
 
 
 
12/7/2000
4/21/2020
Improved Animal Chew (New Zealand)
New Zealand
TFH
504054
 
 
 
 
 
7/12/2001
4/27/2020
Improved Animal Chew (Spain)
Spain
TFH
ES2216841
 
 
 
 
 
3/31/2004
11/14/2020
Improved Animal Chew (UK)
United Kingdom
TFH
1053675
 
 
 
 
 
12/13/2006
4/27/2020
Improved Animal Chew (UK)
United Kingdom
TFH
1103189
 
 
 
 
 
3/31/2004
11/14/2020
Injection Mold Having Cavities In Series
USA
TFH
7691315
 
 
 
 
 
4/6/2010
6/6/2028
Injection Molded Pet Chew
USA
TFH
 
 
14/620,849
2/12/2015
 
 
 
 
INJECTION MOLDED PET CHEW ARTICLE (PCT)
PCT
TFH
 
 
PCT/US16/17517
2/11/2016
 
 
 
 
Light Emitting Diode Array for Enhancing Appearance of Fish
USA
TFH
 
61646851
13/893,469
5/14/2013
14-May-12
 
 
 
LOCKING ROTATING CHEW
USA
TFH
 
 
14/518,450
10/20/2014
 
 
 
 
Locking Rotating Chew (PCT)
PCT
TFH
 
 
PCT/US15/56305
10/20/2015
 
 
 
 
Mehtod of Removing Molded Natural Resins From Molds (Canada)
Canada
TFH
2517366
 
 
 
 
 
1/17/2012
2/27/2024
Method And Apparatus For Providing Training Information Regarding A Pet
USA
TFH
6944421
 
 
 
 
 
9/13/2005
11/15/2022
Method of Molding Edible Starch
USA
TFH
6,159,516
 
9227767
1/8/1999
 
 
12/12/2000
1/8/2019
Method of Molding Edible Starch (Australia)
Australia
TFH
766696
 
 
 
 
 
2/5/2004
12/23/2019
Method of Molding Edible Starch (Belgium)
Belgium
TFH
EP 1018519 B1
 
 
 
 
 
7/27/2005
1/4/2020
Method of Molding Edible Starch (Canada)
Canada
TFH
2292433
 
 
 
 
 
5/22/2007
12/17/2019
Method of Molding Edible Starch (China)
China
TFH
ZL00100914.1
 
 
 
 
 
3/15/2006
1/7/2020
Method of Molding Edible Starch (EU)
EU
TFH
EP 1018519 B1
 
 
 
 
 
7/27/2005
1/4/2020
Method of Molding Edible Starch (France)
France
TFH
EP 1018519 B1
 
 
 
 
 
7/27/2005
1/4/2020
Method of Molding Edible Starch (Germany)
Germany
TFH
EP 1018519 B1
 
 
 
 
 
7/27/2005
1/4/2020
Method of Molding Edible Starch (Italy)
Italy
TFH
EP 1018519 B1
 
 
 
 
 
7/27/2005
1/4/2020
Method of Molding Edible Starch (Japan)
Japan
TFH
4763869
 
 
 
 
 
6/17/2011
12/27/2019
Method of Molding Edible Starch (Netherlands)
Netherlands
TFH
EP 1018519 B1
 
 
 
 
 
7/27/2005
1/4/2020
Method of Molding Edible Starch (Spain)
Spain
TFH
EP 1018519 B1
 
 
 
 
 
7/27/2005
1/4/2020
Method of Molding Edible Starch (UK)
United Kingdom
TFH
EP 1018519 B1
 
 
 
 
 
7/27/2005
1/4/2020
Method of Removing Molded Natural Resins From Molds Utilizing Lifter Bars
USA
TFH
7,063,868
 
 
 
 
 
6/20/2006
4/29/2024
Method of Removing Molded Natural Resins From Molds Utilizing Lifter Bars
(Australia)
Australia
TFH
2004218485
 
 
 
 
 
10/21/2010
2/27/2024
Method of Removing Molded Natural Resins From Molds Utilizing Lifter Bars
(China)
China
TFH
200480007785.X
 
 
 
 
 
2/11/2009
2/27/2024
Method of Removing Molded Natural Resins From Molds Utilizing Lifter Bars (EU)
EU
TFH
 
 
4715689.9
9/7/2005
 
 
 
 
Method of Removing Molded Natural Resins From Molds Utilizing Lifter Bars
(Japan)
Japan
TFH
4593561
 
 
 
 
 
9/24/2010
2/27/2024
Modular Aquarium Filter
USA
TFH
7335298
 
 
 
 
 
2/26/2008
9/7/2024
Modular Aquarium Filter
USA
TFH
7,208,084
 
 
 
 
 
4/24/2007
5/13/2025
Modular Aquarium Filter (Canada)
Canada
TFH
2579565
 
 
 
 
 
1/8/2013
9/7/2025
Modular Aquarium Filter (China)
China
TFH
ZL200580035575.6
 
200580035575.6
4/18/2007
 
 
2/23/2013
9/7/2025
Modular Aquarium Filter (EU)
EU
TFH
 
 
05 793 981.1
3/22/2007
 
 
 
 
Modular Aquarium Filter (Japan)
Japan
TFH
4902540
 
 
 
 
 
1/13/2012
9/7/2025
Molded Meat Jerky
USA
TFH
8394438
 
11670375
2/1/2007
 
 
3/12/2013
2/14/2032
Molded Meat Jerky (Canada)
Canada
TFH
2677234
 
2677234
7/31/2009
 
 
8/19/2014
1/31/2028
Molded Meat Jerky (China)
China
TFH
ZL200880007581.4
 
200880007581.4
9/8/2009
 
 
10/2/2013
1/31/2028
Molded Meat Jerky (EU)
EU
TFH
 
 
8728742.1
8/5/2009
 
 
 
 
Molded Meat Jerky (Japan)
Japan
TFH
5351049
 
2009-548452
7/31/2009
 
 
8/30/2013
1/31/2028
Molded Products Based Upon Textured Vegetable Protein
USA
TFH
8257775
 
11688734
 
 
 
9/4/2012
2/16/2030
Molded Products Based upon Textured Vegetable Protein (Australia)
Australia
TFH
2008228899
 
2008228899
9/17/2009
 
 
3/11/2013
3/19/2028
Molded Products Based Upon Textured Vegetable Protein (Canada)
Canada
TFH
2,682,198
 
2682198
9/18/2009
 
 
2/3/2015
3/19/2028
Molded Products Based upon Textured Vegetable Protein (China)
China
TFH
ZL200880013037.0
 
 
 
 
 
3/21/2012
3/19/2028
Molded Products Based Upon Textured Vegetable Protein (EU)
EU
TFH
 
 
8744073.1
10/19/2009
 
 
 
 
Molded Products Based Upon Textured Vegetable Protein (Japan)
Japan
TFH
5,724,101
 
2009-554716
9/18/2009
 
 
4/10/2015
3/19/2028
Multi Layer Extrusion
USA
TFH
8771775
 
12/422,544
4/13/2009
 
 
7/8/2014
7/10/2030
Multi Layer Extrusion (Australia)
Australia
TFH
 
 
2010236797
10/5/2011
 
 
 
 
Multi Layer Extrusion (Canada)
Canada
TFH
 
 
2,756,682
9/23/2011
 
 
 
 
Multi Layer Extrusion (China)
China
TFH
ZL201080017091.X
 
201080017091.X
10/12/2011
 
 
7/23/2014
4/1/2030
Multi Layer Extrusion (Japan)
Japan
TFH
5748741
 
2012-506062
10/13/2011
 
 
5/22/2015
4/1/2030
Multi Layer Extrusion Including Animal Deterrent
USA
TFH
 
 
12/470,371
5/21/2009
 
 
 
 
Multi-Prong Pet Chew
USA
TFH
D708817
 
29/462,799
8/8/2013
 
 
7/15/2014
7/15/2028
Multi-Prong Pet Chew
USA
TFH
D708818
 
29/462,802
8/8/2013
 
 
7/15/2014
7/15/2028
Multi-Prong Pet Chew (Canada) - 3 prong
Canada
TFH
154996
 
154996
2/6/2014
 
 
10/30/2014
10/30/2024
Multi-Prong Pet Chew (Canada) - 4 prong
Canada
TFH
154997
 
154997
2/6/2014
 
 
10/30/2014
10/30/2024
Multi-Prong Pet Chew (China) - 3 prong
China
TFH
ZL2014300255618
 
2014300255618
2/8/2014
 
 
10/15/2014
2/7/2024
Multi-Prong Pet Chew (China) - 4 prong
China
TFH
ZL2014300255266
 
2014300255266
2/8/2014
 
 
11/19/2014
2/7/2024
Multi-Prong Pet Chew (EU) - 3 & 4 prong combined
EU
TFH
002116442-0001/0006
 
1402192
2/6/2014
 
 
4/11/2014
2/26/2039
Nutritional Supplement
USA
TFH
7691424
 
 
 
 
 
4/6/2010
5/2/2028
Nutritional Supplement (Australia)
Australia
TFH
2006350215
 
 
 
 
 
8/9/2012
11/3/2026
Nutritional Supplement (Canada)
Canada
TFH
2668326
 
2668326
5/1/2009
 
 
2/18/2014
11/3/2026
Nutritional Supplement (China)
China
TFH
 
 
200680056470.3
5/26/2009
 
 
 
 
Nutritional Supplement (EU)
EU
TFH
 
 
6846230.8
5/20/2009
 
 
 
 
Nutritional Supplement (Japan)
Japan
TFH
 
 
2009-535251
4/28/2009
 
 
 
 
Paw-Shaped Toy
USA
TFH
8211346
 
 
 
 
 
7/3/2012
8/29/2030
Pet Carrier
USA
TFH
6131534
 
 
 
 
 
10/17/2000
6/16/2019
PET CHEW
USA
TFH
D740,518
 
29/496,156
6/9/2014
 
 
10/13/2015
10/13/2029
PET CHEW
USA
TFH
D534,331
 
 
 
 
 
1/2/2007
1/2/2021
PET CHEW
USA
TFH
D569,077
 
 
 
 
 
5/20/2008
5/20/2022
Pet Chew (Australia)
Australia
TFH
359880
 
201510021
1/6/2015
 
 
1/14/2015
1/6/2025
PET CHEW (Canada)
Canada
TFH
160157
 
160157
12/16/2014
 
 
10/15/2015
10/15/2025
PET CHEW (China)
China
TFH
200630131606.5
 
 
 
 
 
11/21/2007
7/19/2016
PET CHEW (China)
China
TFH
ZL200630131206
 
 
 
 
 
1/2/2008
7/24/2016
PET CHEW (China)
China
TFH
ZL200930210812.9
 
 
 
 
 
7/14/2010
10/16/2019
PET CHEW (China)
China
TFH
 
 
201530005807.X
1/9/2015
 
 
 
 
Pet Chew (EU)
EU
TFH
315841
 
 
 
 
 
6/28/2005
3/29/2030
Pet Chew (EU)
EU
TFH
000561766-0001
 
 
 
 
 
1/9/2007
7/17/2031
Pet Chew (EU)
EU
TFH
564281
 
 
 
 
 
1/16/2007
7/21/2031
Pet Chew (EU)
EU
TFH
000659982-001
 
 
 
 
 
4/10/2007
1/29/2032
Pet Chew (EU)
EU
TFH
002607845-0001/0002
 
2607945
1/2/2015
 
 
1/2/2015
1/2/2040
PET CHEW (Japan)
Japan
TFH
 
 
2015-000344
1/9/2015
 
 
 
 
PET CHEW (Souper Bone)
USA
TFH
D694,964
 
29/335,512
4/16/2009
 
 
12/3/2013
12/3/2027
PET CHEW (SOUPER Bone) (Canada)
Canada
TFH
132585
 
 
 
 
 
5/5/2010
5/5/2020
PET CHEW CAPABLE OF ELEVATING FROM A PLANAR SURFACE BY ANIMAL INTERACTION
USA
TFH
 
 
13/962,374
8/8/2013
 
 
 
 
PET CHEW CAPABLE OF ELEVATING FROM A PLANAR SURFACE BY ANIMAL INTERACTION (PCT)
PCT
TFH
 
 
PCT/US14/41460
6/9/2014
 
 
 
 
Pet Chew Forming Apparatus for Drug Dispensing, Methods of Forming Pet Chew
Products and Pet Chew Products Thereof
USA
TFH
9265281
 
13/472,287
5/15/2012
 
 
2/23/2016
7/19/2034
Pet Chew Forming Apparatus for Drug Dispensing, Methods of Forming Pet Chew
Products and Pet Chew Products Thereof (PCT)
PCT
TFH
 
 
PCT/US13/4108
5/15/2013
 
 
 
 
Pet Chew Having a Decorative Sheet Enclosed in a Transparent Outer Shell
USA
TFH
 
 
14/079,081
11/13/2013
 
 
 
 
Pet Chew Including Compressible Central Portion
USA
TFH
7810455
 
 
 
 
 
10/12/2010
2/20/2028
Pet Chew Including Compressible Central Portion (Australia)
Australia
TFH
2008310834
 
2008310834
4/9/2010
 
 
8/29/2013
10/9/2028
Pet Chew Including Compressible Central Portion (Canada)
Canada
TFH
2701898
 
2701898
4/7/2010
 
 
12/8/2015
10/9/2028
Pet Chew Including Compressible Central Portion (China)
China
TFH
ZL200880111438.X
 
 
 
 
 
7/25/2012
10/9/2028
Pet Chew Including Compressible Central Portion (EU)
EU
TFH
 
 
8836884
4/26/2010
 
 
 
 
Pet Chew Including Compressible Central Portion (Japan)
Japan
TFH
5683269
 
2010-529050
4/9/2010
 
 
1/23/2015
10/9/2028
Pet Chew Product Containing Natural Animal Fibers, Methods of Manufacture and
Use Thereof
USA
TFH
8875663
 
13/472,106
5/15/2012
 
 
11/4/2014
8/31/2032
Pet Chew Product Containing Natural Animal Fibers, Methods of Manufacture and
Use Thereof (PCT)
PCT
TFH
 
 
PCT/US13/4105
5/15/2013
 
 
 
 
PET CHEW TOY PRODUCT
USA
TFH
 
 
13/428,279
3/23/2012
 
 
 
 
PET CHEW TOY PRODUCT (Canada)
Canada
TFH
 
 
2,864,730
8/14/2014
 
 
 
 
PET CHEW TOY PRODUCT (China)
China
TFH
 
 
201380009968.4
8/19/2014
 
 
 
 
PET CHEW TOY PRODUCT (EU)
EU
TFH
 
 
13 763 647.8
10/22/2014
 
 
 
 
PET CHEW TOY PRODUCT (PCT)
PCT
TFH
 
 
PCT/US13/33258
3/21/2013
 
 
 
 
Pet Chew Toys of Rubber and Polyamide, and Methods of Manufacture Thereof
USA
TFH
9,226,480
 
13/900,868
5/23/2013
 
 
1/5/2016
8/16/2033
Pet Chew Toys of Rubber and Polyamide, and Methods of Manufacture Thereof
USA
TFH
 
 
14/988,081
1/5/2016
 
 
 
 
Pet Chew Toys of Rubber and Polyamide, and Methods of Manufacture Thereof
(Canada)
Canada
TFH
 
 
2,913,332
11/23/2015
 
 
 
 
Pet Chew Toys of Rubber and Polyamide, and Methods of Manufacture Thereof
(China)
China
TFH
 
 
201480031661.9
11/23/2015
 
 
 
 
Pet Chew Toys of Rubber and Polyamide, and Methods of Manufacture Thereof (EU)
EU
TFH
 
 
14 800 426.0
12/17/2015
 
 
 
 
Pet Chew Toys of Rubber and Polyamide, and Methods of Manufacture Thereof (PCT)
PCT
TFH
 
 
PCT/US14/37796
5/13/2014
 
 
 
 
Pet Chew With Rigid Hollow Base And Fabric Elements
USA
TFH
7950353
 
 
 
 
 
5/31/2011
5/28/2026
PET CHEW
USA
TFH
D553,808
 
 
 
 
 
10/23/2007
10/23/2021
Pet Chew
USA
TFH
D531,365 S
 
 
 
 
 
10/31/2006
10/31/2020
Pet Chews Having Internal And External Materials Of Different Rigidity
USA
TFH
7851001
 
 
 
 
 
12/14/2010
12/15/2028
Pet Chews Having Internal And External Materials Of Different Rigidity
(Australia)
Australia
TFH
2007226700
 
 
 
 
 
12/1/2011
3/9/2027
Pet Chews Having Internal And External Materials Of Different Rigidity (Canada)
Canada
TFH
2,645,284
 
2645284
9/9/2008
 
 
2/10/2015
5/9/2027
Pet Chews Having Internal And External Materials Of Different Rigidity (China)
China
TFH
ZL200780014464.6
 
 
 
 
 
9/14/2011
3/9/2027
Pet Chews Having Internal And External Materials Of Different Rigidity (EU)
EU
TFH
 
 
7758281.5
9/11/2008
 
 
 
 
Pet Toy Device Dispensing an Article Providing the Scent of the Owner
USA
TFH
 
 
13/340,131
12/29/2011
 
 
 
 
Pet Toy Device for Dispensing an Article Providing the Scent of the Owner (PCT)
PCT
TFH
 
 
PCT/US12/71933
12/28/2012
 
 
 
 
PET TOY HAVING A DECORATIVE SHEET ENCLOSED IN A TRANSPARENT OUTER SHELL (PCT)
PCT
TFH
 
 
PCT/US14/61699
10/22/2014
 
 
 
 
Process for Forming Multi-Layered Pet Treats
USA
TFH
8124156
 
 
 
 
 
2/28/2012
11/18/2028
Process for Making an Edible Dog Chew
USA
TFH
5,827,565
 
8738423
10/25/1996
 
 
10/27/1998
10/25/2016
Processes for Forming Multi-Layered Pet Treats (China)
China
TFH
ZL20880021536.47
 
 
 
 
 
11/21/2012
5/8/2028
Radiopaque Animal Chew
USA
TFH
7,452,929
 
 
 
 
 
11/18/2008
3/17/2023
Radiopaque Animal Chew
USA
TFH
7,360,504
 
 
 
 
 
4/22/2008
8/2/2024
Radiopaque Animal Chew (Canada)
Canada
TFH
2511568
 
 
 
 
 
7/5/2011
1/8/2024
Radiopaque Animal Chew (China)
China
TFH
ZL200480002876.4
 
 
 
 
 
9/10/2008
1/8/2024
Radiopaque Animal Chew (EU)
EU
TFH
1581047
 
 
 
 
 
9/21/2011
1/8/2024
Radiopaque Animal Chew (France)
France
TFH
1581047
 
 
 
 
 
9/21/2011
1/8/2024
Radiopaque Animal Chew (Germany)
Germany
TFH
1581047
 
 
 
 
 
9/21/2011
1/8/2024
Radiopaque Animal Chew (Italy)
Italy
TFH
1581047
 
 
 
 
 
9/21/2011
1/8/2024
Radiopaque Animal Chew (UK)
United Kingdom
TFH
1581047
 
 
 
 
 
9/21/2011
1/8/2024
Receiver Pet Chew
USA
TFH
D636,948
 
 
 
 
 
4/26/2011
4/26/2025
Roll-Top Pet Carrier
USA
TFH
6863030
 
 
 
 
 
3/8/2005
1/22/2023
Roll-Top Pet Carrier (Canada)
Canada
TFH
2514021
 
 
 
 
 
6/5/2012
1/22/2024
Roll-Top Pet Carrier (China)
China
TFH
200480006947.8
 
 
 
 
 
2/11/2009
1/22/2024
Roll-Top Pet Carrier (EU)
EU
TFH
 
 
4704500.0
7/29/2005
 
 
 
 
Rubber-Fiber Hybrid
USA
TFH
8413611
 
12/339,973
12/19/2008
 
4/12/2005
4/9/2013
10/22/2026
Rubber-Fiber Hybrid (China)
China
TFH
ZL200680018494.X
 
 
 
 
 
10/31/2012
4/12/2026
Rubber-Fiber Hybrid (EU)
EU
TFH
 
 
6740881.5
10/19/2007
 
 
 
 
Tamanu Oil Products
USA
TFH
7959905
 
 
 
 
 
6/14/2011
4/14/2030
Teething Pet Chew
USA
TFH
D636,949
 
 
 
 
 
4/26/2011
4/26/2025
TEETING PET CHEW (China)
China
TFH
ZL201030223428.5
 
 
 
 
 
12/15/2010
6/23/2020
TEETING PET CHEW (EU)
EU
TFH
001723321-001
 
 
 
 
 
6/23/2010
6/23/2035
THREE-PRONG PET CHEW
USA
TFH
D746,018
 
29/506,744
10/20/2014
 
 
12/29/2015
12/26/2029
THREE-PRONG PET CHEW (Australia)
Australia
TFH
 
 
201511612
3/25/2015
 
 
 
 
THREE-PRONG PET CHEW (Canada)
Canada
TFH
162042
 
162042
4/17/2015
 
 
11/11/2015
11/11/2025
THREE-PRONG PET CHEW (China)
China
TFH
ZL201530101623.3
 
201530101623.3
4/17/2015
 
 
9/9/2015
4/16/2025
THREE-PRONG PET CHEW (EU)
EU
TFH
002680652-0001
 
2680652
3/23/2015
 
 
4/14/2015
4/14/2040
THREE-PRONG PET CHEW (Japan)
Japan
TFH
 
 
2015-007984
4/8/2015
 
 
 
 
Treat Holder For Pets
USA
TFH
7647894
 
 
 
 
 
1/19/2010
8/30/2025
Treat Holder For Pets (Australia)
Australia
TFH
2006285013
 
 
 
 
 
8/11/2011
8/29/2026
Treat Holder For Pets (Canada)
Canada
TFH
2622490
 
2622490
2/27/2008
 
 
5/6/2014
8/29/2026
Treat Holder For Pets (China)
China
TFH
ZL200680032024.9
 
200680032024.9
2/29/2008
 
 
6/19/2013
8/29/2026
Treat Holder For Pets (EU)
EU
TFH
 
 
6802537.8
2/21/2008
 
 
 
 
Turkey And Rice Dog Chew With Modifiable Texture
USA
TFH
6056991
 
 
 
 
 
5/2/2000
5/2/2020
TWIST PET CHEW
USA
TFH
D747,067
 
29/506,746
10/20/2014
 
 
1/12/2016
1/12/2030
Twist Pet Chew (Canada)
Canada
TFH
162041
 
162041
4/17/2015
 
 
11/11/2015
11/11/2025
TWIST PET CHEW (China)
China
TFH
ZL201530101621.4
 
201530101621.4
4/17/2015
 
 
9/30/2015
4/17/2025
TWIST PET CHEW (EU)
EU
TFH
002684910-0001
 
 
 
 
 
4/20/2015
4/20/2020
Twisting Barrel Pet Chew
USA
TFH
D638,589
 
 
 
 
 
5/24/2011
5/24/2025
TWISTING BARREL PET CHEW (China)
China
TFH
ZL201030223413.9
 
 
 
 
 
12/21/2011
6/23/2020
TWISTING BARREL PET CHEW (EU)
EU
TFH
1723404
 
 
 
 
 
6/23/2010
6/23/2035
Vegetable-Based Dog Chew
USA
TFH
6093427
 
 
 
 
 
7/25/2000
9/3/2017
Wheat And Casein Dog Chew With Modifiable Texture
USA
TFH
6110521
 
 
 
 
 
8/29/2000
7/15/2018
Cat Topical Dispenser
USA
Wellmark
D548,609
 
 
9/1/2005
 
 
8/14/2007
8/14/2021
Combined Fluid Dispenser and Cartridge (Canada)
Canada
Wellmark
153211
 
153211
9/23/2013
 
 
5/28/2014
5/28/2024
Controlled Release of S-Methoprene and Other Active Ingredients with Activated
Carbon
USA
Wellmark
7,892,571
 
11064442
2/23/2005
 
 
2/22/2011
10/28/2027
Controlled Release of S-Methoprene and Other Active Ingredients with Activated
Carbon
USA
Wellmark
 
 
13/026170
2/11/2011
 
 
 
 
Device for Applying a Formulation to Skin
USA
Wellmark
D702563
 
29407663
11/30/2011
 
 
4/15/2014
4/15/2028
Device for Applying a Formulation to Skin
USA
Wellmark
D725485
 
29460146
7/8/2013
 
 
3/31/2015
3/31/2029
Device for Applying a Formulation to Skin
USA
Wellmark
D725486
 
29462659
8/6/2013
 
 
3/31/2015
3/31/2029
Device for Applying a Formulation to Skin
USA
Wellmark
 
 
14821554
8/7/2015
 
3/13/2012
 
 
Device for Applying a Formulation to Skin (EU)
EU
Wellmark
 
 
15188161.2
5/4/2012
 
 
 
 
Device for Applying a Formulation to Skin (Hong Kong)
Hong Kong
Wellmark
 
 
14105447.2
6/10/2014
 
 
 
 
Device for Applying a Formulation to Skin (PCT)
PCT
Wellmark
 
 
PCT/US2012/036658
5/4/2012
 
 
 
 
Dog Bone Topical Dispenser
USA
Wellmark
D551,562
 
 
9/1/2005
 
 
9/25/2007
9/25/2021
Extended Release Insect Repellent
USA
Wellmark
 
 
12/406808
3/18/2009
 
 
 
 
Feed-Through Lignin-Pesticide Compositions
USA
Wellmark
8226963
 
11/535450
9/26/2006
 
 
7/24/2012
1/24/2028
Feed-Through Lignin-Pesticide Compositions (Australia)
Australia
Wellmark
2006297348
 
2006297348
9/26/2006
 
 
11/12/2012
9/26/2026
Feed-Through Lignin-Pesticide Compositions (Brazil)
Brazil
Wellmark
 
 
PI0616480-3
9/26/2006
 
 
 
 
Feed-Through Lignin-Pesticide Compositions (Canada)
Canada
Wellmark
2624462
 
2624462
9/26/2006
 
 
5/13/2014
9/26/2026
Feed-Through Lignin-Pesticide Compositions (Mexico)
Mexico
Wellmark
304193
 
MX/a/2008/004153
9/26/2006
 
 
10/10/2012
9/26/2026
Feed-Through Lignin-Pesticide Compositions (PCT)
PCT
Wellmark
 
 
PCT/US06/37584
9/26/2006
 
 
 
 
Fluid Dispenser (Canada)
Canada
Wellmark
145860
 
145860
5/28/2012
 
 
5/28/2014
5/28/2024
Fluid Dispenser (Canada)
Canada
Wellmark
155009
 
155009
5/28/2012
 
 
5/28/2014
5/28/2024
Fluid Dispenser (Canada)
Canada
Wellmark
149985
 
149985
5/28/2012
 
 
5/28/2014
5/28/2024
Granular Fly Bait
USA
Wellmark
 
 
13781235
2/28/2013
 
 
 
 
High Deposition Cleansing System
USA
Wellmark
9149416
 
12545771
8/21/2009
 
 
10/6/2015
8/5/2031
Improved Method For Systemic Administration of 2,4-Dienoic Acid-Type
Insecticides to Terrestrial Mammals (Australia)
Australia
Wellmark
723124
 
40136/97
8/1/1997
 
 
11/30/2000
8/1/2017
Improved Method For Systemic Administration of 2,4-Dienoic Acid-Type
Insecticides to Terrestrial Mammals (Austria)
Austria
Wellmark
923292
 
97937544.1
8/1/1997
 
 
7/2/2003
8/1/2017
Improved Method For Systemic Administration of 2,4-Dienoic Acid-Type
Insecticides to Terrestrial Mammals (China)
China
Wellmark
ZL97197462.4
 
97197462.4
8/1/1997
 
 
3/26/2003
8/1/2017
Improved Method For Systemic Administration of 2,4-Dienoic Acid-Type
Insecticides to Terrestrial Mammals (Denmark)
Denmark
Wellmark
923292
 
97937544.1
8/1/1997
 
 
7/2/2003
8/1/2017
Improved Method For Systemic Administration of 2,4-Dienoic Acid-Type
Insecticides to Terrestrial Mammals (EU)
EU
Wellmark
923292
 
97937544.1
8/1/1997
 
 
7/2/2003
8/1/2017
Improved Method For Systemic Administration of 2,4-Dienoic Acid-Type
Insecticides to Terrestrial Mammals (France)
France
Wellmark
923292
 
97937544.1
8/1/1997
 
 
7/2/2003
8/1/2017
Improved Method For Systemic Administration of 2,4-Dienoic Acid-Type
Insecticides to Terrestrial Mammals (Germany)
Germany
Wellmark
69723274.3-08
 
97937544.1
8/1/1997
 
 
7/2/2003
8/1/2017
Improved Method For Systemic Administration of 2,4-Dienoic Acid-Type
Insecticides to Terrestrial Mammals (Italy)
Italy
Wellmark
923292
 
97937544.1
8/1/1997
 
 
7/2/2003
8/1/2017
Improved Method For Systemic Administration of 2,4-Dienoic Acid-Type
Insecticides to Terrestrial Mammals (Mexico)
Mexico
Wellmark
231759
 
991213
8/1/1997
 
 
11/3/2005
8/1/2017
Improved Method For Systemic Administration of 2,4-Dienoic Acid-Type
Insecticides to Terrestrial Mammals (New Zealand)
New Zealand
Wellmark
333930
 
333930
8/1/1997
 
 
12/7/2000
8/1/2017
Improved Method For Systemic Administration of 2,4-Dienoic Acid-Type
Insecticides to Terrestrial Mammals (Portugal)
Portugal
Wellmark
923292
 
97937544.1
8/1/1997
 
 
7/2/2003
8/1/2017
Improved Method For Systemic Administration of 2,4-Dienoic Acid-Type
Insecticides to Terrestrial Mammals (Russia)
Russia
Wellmark
2225113
 
99103687
8/1/1997
 
 
10/24/2003
8/1/2017
Improved Method For Systemic Administration of 2,4-Dienoic Acid-Type
Insecticides to Terrestrial Mammals (South Korea)
South Korea
Wellmark
10-441239
 
10-1999-7000888
8/1/1997
 
 
7/12/2004
8/1/2017
Improved Method For Systemic Administration of 2,4-Dienoic Acid-Type
Insecticides to Terrestrial Mammals (Spain)
Spain
Wellmark
923292
 
97937544.1
8/1/1997
 
 
7/2/2003
8/1/2017
Improved Method For Systemic Administration of 2,4-Dienoic Acid-Type
Insecticides to Terrestrial Mammals (Switzerland)
Switzerland
Wellmark
923292
 
97937544.1
8/1/1997
 
 
7/2/2003
8/1/2017
Improved Method For Systemic Administration of 2,4-Dienoic Acid-Type
Insecticides to Terrestrial Mammals (UK)
UK
Wellmark
923292
 
97937544.1
8/1/1997
 
 
7/2/2003
8/1/2017
Insect Bait Station
USA
Wellmark
6925750
 
09/441035
11/16/1999
 
 
8/9/2005
11/16/2019
Insect Control by Insect Growth Regulators Broadcast by Volatilzation
USA
Wellmark
6200584
 
09/452845
12/3/1999
 
 
3/13/2001
12/23/2019
Method For Controlling Fleas in Coats of Terrestrial Mammals By Systemic
Administration of 2,4-Dienoic Acid-Type Insecticides (Israel)
Israel
Wellmark
128218
 
128218
8/1/1997
 
 
5/13/2003
8/1/2017
Mineral Feed-Through Formulation
USA
Wellmark
 
61765622
14179506
2/12/2014
15-Feb-13
 
 
 
Mineral Feed-Through Formulation (Australia)
Australia
Wellmark
 
 
2014216370
8/4/2015
 
 
 
 
Mineral Feed-Through Formulation (Brazil)
Brazil
Wellmark
 
 
BR112015019387-0
8/12/2015
 
 
 
 
Mineral Feed-Through Formulation (Canada)
Canada
Wellmark
 
 
2899936
7/30/2015
 
 
 
 
Mineral Feed-Through Formulation (EU)
EU
Wellmark
 
 
14751142.2
9/8/2015
 
 
 
 
Mineral Feed-Through Formulation (Japan)
Japan
Wellmark
 
 
2015-558106
2/12/2014
 
 
 
 
Mineral Feed-Through Formulation (PCT)
PCT
Wellmark
 
 
PCTUS2014016064
2/12/2014
 
 
 
 
Pesticide Formulation
USA
Wellmark
7238365
 
11/054134
2/8/2005
 
 
7/3/2007
2/8/2025
Solid Pesticide Compositions with Extended Stability
USA
Wellmark
7196116
 
11/150356
6/10/2005
 
 
3/27/2007
7/20/2024
Stabilized Block Pesticide Compositions
USA
Wellmark
7348019
 
11/461403
7/31/2006
 
 
3/25/2008
3/4/2024
Stabilized Pesticide Compositions
USA
Wellmark
7163687
 
10/794849
3/4/2004
 
 
1/16/2007
3/4/2024
Stable Synergistic Fly Attractant
USA
Wellmark
 
 
13865129
4/17/2013
 
 
 
 




(ii) Trademarks
Registered Trademark
Owner
Registration No
Serial No
File Date
Registration Date
Country
R-ST 10
B2E Biotech LLC
2994716
78416443
5/11/2004
9/13/2005
USA
FOURSTAR
B2E Microbials LLC
3788610
77752269
6/4/2009
5/11/2010
USA
3 Tips To Succeed with design
Central Garden & Pet Company
4526082
85241977
2/14/2011
5/6/2014
USA
ACTIVE CARE
Central Garden & Pet Company
3638763
77611999
11/11/2008
6/16/2009
USA
ADVANCED PET DIETS
Central Garden & Pet Company
1839127
74374356
4/1/1993
6/7/1994
USA
ALASKA
Central Garden & Pet Company
977092
72450270
3/2/1973
1/22/1974
USA
ALASKA (Canada)
Central Garden & Pet Company
TMA303508
526635
8/9/1984
6/7/1985
Canada
ALASKA with design
Central Garden & Pet Company
3901796
77873653
11/16/2009
1/4/2011
USA
ALL-GLASS AQUARIUM
Central Garden & Pet Company
2991772
78340325
12/12/2003
9/6/2005
USA
ALL-GLASS AQUARIUM with design
Central Garden & Pet Company
987039
72383848
2/16/1971
6/25/1974
USA
ALL-GLASS AQUARIUM with design
Central Garden & Pet Company
2991773
78340329
12/12/2003
9/6/2005
USA
ALL-SEASON
Central Garden & Pet Company
1910958
74544683
7/1/1994
8/15/1995
USA
AMDRO
Central Garden & Pet Company
1167999
73249887
2/11/1980
9/8/1981
USA
AMDRO (Australia)
Central Garden & Pet Company
671220
671220
8/30/1995
8/30/1995
Australia
AMDRO (Brazil)
Central Garden & Pet Company
816882487
816882487
9/9/1992
1/25/1994
Brazil
AMDRO (Canada)
Central Garden & Pet Company
TMA265367
452108
4/2/1980
12/24/1981
Canada
AMDRO (China)
Central Garden & Pet Company
225364
95038100
8/24/1995
12/31/1999
Colombia
AMDRO (Kenya)
Central Garden & Pet Company
KE/T/1988/036281
36281
4/27/1988
4/27/1995
Kenya
AMDRO (Mexico)
Central Garden & Pet Company
402065
122725
9/19/1991
11/19/1991
Mexico
AMDRO (South Africa)
Central Garden & Pet Company
867135
867135
10/27/1986
10/27/1996
South Africa
AMDRO (Venezuela)
Central Garden & Pet Company
P221218
137381988
8/2/1988
7/7/2000
Venezuela
AMDRO QUICK KILL
Central Garden & Pet Company
3769150
77721200
4/23/2009
3/30/2010
USA
AMERICA'S PLANTER RESOURCE
Central Garden & Pet Company
2176504
75279987
4/23/1997
7/28/1998
USA
ANT BLOCK
Central Garden & Pet Company
3114993
78385553
3/16/2004
7/11/2006
USA
Ant in international sign for "forbidden" design
Central Garden & Pet Company
1562967
73752508
9/19/1988
10/31/1989
USA
APD ADVANCED PET DIETS with design
Central Garden & Pet Company
1854797
74376924
4/8/1993
9/20/1994
USA
APD-ADVANCED PET DIETS (Hong Kong)
Central Garden & Pet Company
1999B07802
748094
7/5/1994
6/22/1999
Hong Kong
AQUEON
Central Garden & Pet Company
3446728
78796103
1/20/2006
6/10/2008
USA
AQUEON (Canada)
Central Garden & Pet Company
TMA728201
1349535
5/30/2007
11/12/2008
Canada
AQUEON (EU)
Central Garden & Pet Company
5470778
5470778
11/15/2006
3/10/2008
European Union
AQUEON (EU)
Central Garden & Pet Company
948482
A0008334
5/31/2007
5/31/2007
European Union
AQUEON (Hong Kong)
Central Garden & Pet Company
300878338
300878338
5/28/2007
5/28/2007
Hong Kong
AQUEON (International)
Central Garden & Pet Company
948482
A0008334
5/31/2007
5/31/2007
International
AQUEON (Japan)
Central Garden & Pet Company
948482
A0008334
5/31/2007
5/31/2007
Japan
AQUEON (Mexico) (cl 1)
Central Garden & Pet Company
1047671
859766
6/6/2007
6/30/2008
Mexico
AQUEON (Mexico) (cl 11)
Central Garden & Pet Company
1021479
859767
6/6/2007
1/28/2008
Mexico
AQUEON (Mexico) (cl 19)
Central Garden & Pet Company
1021481
859769
6/6/2007
1/28/2008
Mexico
AQUEON (Mexico) (cl 21)
Central Garden & Pet Company
1021480
859768
6/6/2007
1/28/2008
Mexico
AQUEON (Mexico) (cl 31)
Central Garden & Pet Company
1021482
859770
6/6/2007
1/28/2008
Mexico
ATLAS
Central Garden & Pet Company
1474664
73670147
7/6/1987
2/2/1988
USA
AVO DERM (Japan)
Central Garden & Pet Company
2264066
S63-054464
5/13/1988
9/21/1990
Japan
AVODERM
Central Garden & Pet Company
4,667,915
85520105
1/19/2012
1/6/2015
USA
AVO-DERM
Central Garden & Pet Company
1341290
73415425
3/1/1983
6/11/1985
USA
AVODERM NATURAL
Central Garden & Pet Company
3711263
77612205
11/11/2008
11/17/2009
USA
AVODERM NATURAL (Canada)
Central Garden & Pet Company
TMA 777098
1437466
5/7/2009
9/15/2010
Canada
AVODERM NATURAL (Hong Kong)
Central Garden & Pet Company
301338589
301338589
 
5/7/2009
Hong Kong
AVODERM NATURAL (Hong Kong)
Central Garden & Pet Company
301702629
301702629
 
8/31/2010
Hong Kong
AVODERM NATURAL (Indonesia) (cl 3)
Central Garden & Pet Company
IDM000283362
D002009015536
5/11/2009
12/2/2010
Indonesia
AVODERM NATURAL (Indonesia) (cl 31)
Central Garden & Pet Company
IDM000292146
D002009015537
5/28/2009
2/7/2011
Indonesia
AVODERM NATURAL (International)
Central Garden & Pet Company
1003904
A0016010
5/7/2009
5/7/2009
International
AVODERM NATURAL (Japan)
Central Garden & Pet Company
1003904
A0016010
5/7/2009
12/3/2010
Japan
AVODERM NATURAL (Mexico)
Central Garden & Pet Company
1115252
1020149
7/15/2009
8/13/2009
Mexico
AVODERM NATURAL (Mexico)
Central Garden & Pet Company
1152266
1020150
7/15/2009
4/12/2010
Mexico
AVODERM NATURAL (Norway)
Central Garden & Pet Company
1003904
A0016010
5/7/2009
12/29/2009
Norway
AVODERM NATURAL (Russia)
Central Garden & Pet Company
1003904
A0016010
5/7/2009
12/20/2010
Russian Federation
AVODERM NATURAL (Singapore)
Central Garden & Pet Company
T0907316A
A0016010
5/7/2009
9/30/2009
Singapore
AVODERM NATURAL (South Korea)
Central Garden & Pet Company
1003904
A0016010
5/7/2009
11/10/2010
South Korea
AVODERM NATURAL (STYLIZED) (Hong Kong)
Central Garden & Pet Company
301294740
301294740
2/27/2009
7/16/2009
Hong Kong
AVODERM NATURAL (Turkey)
Central Garden & Pet Company
1003904
A0016010
5/7/2009
5/7/2009
Turkey
AVO-DIETS (Japan)
Central Garden & Pet Company
4687841
2002085029
10/7/2002
7/4/2003
Japan
BIOCUBE
Central Garden & Pet Company
3314234
78792490
1/16/2006
10/16/2007
USA
BIOCUBE (Canada)
Central Garden & Pet Company
TMA740157
1302001
5/17/2006
5/14/2009
Canada
BIRDING ESSENTIALS Canada
Central Garden & Pet Company
TMA812,430
1496064
9/16/2010
11/23/2011
Canada
bottle design w/ green mark
Central Garden & Pet Company
3486715
78892024
5/24/2006
8/12/2008
USA
bottle design w/ orange mark
Central Garden & Pet Company
3490840
78894448
5/26/2006
8/19/2008
USA
BREEDER'S CHOICE
Central Garden & Pet Company
905228
72356480
4/10/1970
12/29/1970
USA
BREEDER'S CHOICE (Benelux)
Central Garden & Pet Company
R515467
781718
6/17/1992
6/17/1992
Benelux
BREEDER'S CHOICE (Canada)
Central Garden & Pet Company
TMA410251
630155
4/28/1989
4/2/1993
Canada
BREEDER'S CHOICE (Canada)
Central Garden & Pet Company
TMA386381
645322
12/1/1989
7/5/1991
Canada
BREEDER'S CHOICE (Canada)
Central Garden & Pet Company
TMA387597
658416
5/18/1990
8/9/1991
Canada
BREEDER'S CHOICE (EU)
Central Garden & Pet Company
656355
656355
10/17/1997
5/7/1999
European Union
BREEDER'S CHOICE (Germany)
Central Garden & Pet Company
2102383
B95831
6/16/1992
12/11/1996
Germany
BREEDER'S CHOICE (Hong Kong)
Central Garden & Pet Company
301385136AB
301385136AB
7/15/2009
6/7/2010
Hong Kong
BREEDER'S CHOICE (Japan)
Central Garden & Pet Company
2711913
2045788
4/20/1990
12/26/1995
Japan
BREEDER'S CHOICE (Mexico)
Central Garden & Pet Company
616330
378247
6/8/1999
6/28/1999
Mexico
BREEDER'S CHOICE (South Korea)
Central Garden & Pet Company
4003081450000
4019930018734
6/4/1993
2/16/1995
South Korea
CARING FOR YOUR PET ADVANCED PET DIETS SELECT CHOICE with design (China)
Central Garden & Pet Company
6132655
6132655
6/27/2007
8/28/2009
China
CEDARSACK
Central Garden & Pet Company
1632382
74037551
3/12/1990
1/22/1991
USA
CENTRAL AQUATICS
Central Garden & Pet Company
3697184
78834398
3/10/2006
10/13/2009
USA
CENTRAL AQUATICS (Canada)
Central Garden & Pet Company
TMA753662
1301998
5/17/2006
11/23/2009
Canada
Central Life Sciences with design
Central Garden & Pet Company
3510078
78878694
5/8/2006
9/30/2008
USA
COLOR BLOOMS
Central Garden & Pet Company
3735104
77621900
11/25/2008
1/5/2010
USA
COLORMAX
Central Garden & Pet Company
2206003
75053349
2/5/1996
11/24/1998
USA
COOKE
Central Garden & Pet Company
1613429
73809197
6/26/1989
9/18/1990
USA
CORALIFE
Central Garden & Pet Company
2459471
75927740
2/24/2000
6/12/2001
USA
CORALIFE (Canada)
Central Garden & Pet Company
TMA721401
1349536
5/30/2007
8/20/2008
Canada
CORALIFE (EU)
Central Garden & Pet Company
926592
A0008336
5/31/2007
5/31/2007
European Union
CORALIFE (International)
Central Garden & Pet Company
926592
A0008336
5/31/2007
5/31/2007
International
CORALIFE (Japan)
Central Garden & Pet Company
3248627
352321994
4/6/1994
1/31/1997
Japan
CORALIFE (Mexico) (cl 1)
Central Garden & Pet Company
1017306
859775
6/6/2007
12/11/2007
Mexico
CORALIFE (Mexico) (cl 11)
Central Garden & Pet Company
1017307
859776
6/6/2007
12/11/2007
Mexico
CORALIFE (Taiwan) (cl 20)
Central Garden & Pet Company
737970
84028873
6/12/1995
12/1/1996
Taiwan
CORALIFE (Taiwan) (cl 31)
Central Garden & Pet Company
725408
84028874
6/12/1995
8/16/1996
Taiwan
CORRY'S (Canada)
Central Garden & Pet Company
TMA286287
492551
9/23/1982
12/30/1983
Canada
COZY PET
Central Garden & Pet Company
1671141
74138856
2/13/1991
1/7/1992
USA
CRITTER CAGE
Central Garden & Pet Company
4018966
85227044
1/26/2011
8/30/2011
USA
CRITTER CULTURE
Central Garden & Pet Company
3544166
77096879
2/1/2007
12/9/2008
USA
CRITTER CULTURE (Canada)
Central Garden & Pet Company
TMA748819
1334029
2/5/2007
9/28/2009
Canada
CRITTER CULTURE (Mexico) (cl 11)
Central Garden & Pet Company
1014324
863764
6/22/2007
11/28/2007
Mexico
CRITTER CULTURE (Mexico) (cl 19)
Central Garden & Pet Company
1014325
863765
6/22/2007
11/28/2007
Mexico
CRITTER CULTURE (Mexico) (cl 21)
Central Garden & Pet Company
1100618
863766
6/22/2007
5/20/2009
Mexico
CRITTER CULTURE (Mexico) (cl 31)
Central Garden & Pet Company
1014326
863768
6/22/2007
11/28/2007
Mexico
DEEP SIX
Central Garden & Pet Company
2747289
78153629
8/13/2002
8/5/2003
USA
DOG BLISS (Canada)
Central Garden & Pet Company
TMA777602
1308934
7/13/2006
9/20/2010
Canada
DOG DESIGN (China)
Central Garden & Pet Company
6132654
6132654
6/27/2007
8/28/2009
China
EASY GRO
Central Garden & Pet Company
3020753
78497223
10/8/2004
11/29/2005
USA
EASY GRO with design
Central Garden & Pet Company
1368462
73484201
6/8/1984
11/5/1985
USA
EASY KILL
Central Garden & Pet Company
3004667
76304196
8/24/2001
10/4/2005
USA
ESU REPTILE
Central Garden & Pet Company
2737788
76190287
1/5/2001
7/15/2003
USA
EVOLVE
Central Garden & Pet Company
4471258
85359930
6/29/2011
1/21/2014
USA
EXCEL GARDEN PRODUCTS
Central Garden & Pet Company
2711922
76229191
3/26/2001
4/29/2003
USA
FAN DESIGN (Canada)
Central Garden & Pet Company
TMA668990
1217414
5/19/2004
7/28/2006
Canada
FEED THE GLOW
Central Garden & Pet Company
4705251
86241533
4/3/2014
3/17/2015
USA
FERRONIT (Germany)
Central Garden & Pet Company
39639778.6
39639778.6
9/12/1996
2/6/1997
Germany
FIRESTRIKE
Central Garden & Pet Company
3370725
78902090
12/6/2006
1/15/2008
USA
Fish in circle design
Central Garden & Pet Company
1683768
74137261
2/7/1991
4/21/1992
USA
FLORAMAX
Central Garden & Pet Company
3952200
77954686
3/9/2010
4/26/2011
USA
FLORAMAX (Canada)
Central Garden & Pet Company
TMA837437
1491878
8/10/2010
11/30/2012
Canada
FLORAMAX (EU)
Central Garden & Pet Company
1050348
A0020817
8/6/2010
8/6/2010
European Union
FLORAMAX (International)
Central Garden & Pet Company
1050348
A0020817
8/6/2010
8/6/2010
International
FLORAMAX (Mexico)
Central Garden & Pet Company
1182547
1118137
9/8/2010
9/30/2010
Mexico
GOOD HEALTH SHOWS
Central Garden & Pet Company
4689983
86241522
4/3/2014
2/17/2015
USA
Grain Free Simply Natural Just Real, Good Food with design
Central Garden & Pet Company
4645622
85729603
9/14/2012
11/25/2014
USA
GRANT'S KILLS ANTS
Central Garden & Pet Company
1299237
73425423
5/11/1983
10/9/1984
USA
GRANT'S KILLS ANTS & design
Central Garden & Pet Company
3525059
77200892
6/7/2007
10/28/2008
USA
GREAT DIVIDE
Central Garden & Pet Company
3357287
78667588
7/11/2005
12/18/2007
USA
GREAT ENTERTAINMENT FOR YOUR YARD
Central Garden & Pet Company
4150745
85073088
6/28/2010
5/29/2012
USA
GREEN IT
Central Garden & Pet Company
2142682
75263424
3/21/1997
3/10/1998
USA
GULF STREAM
Central Garden & Pet Company
1713771
74138683
2/13/1991
9/8/1992
USA
HARBOR MASTER
Central Garden & Pet Company
1713438
74138760
2/13/1991
9/8/1992
USA
HEALTH FOOD FOR DOGS with design (Hong Kong)
Central Garden & Pet Company
301294759
301294759
2/27/2009
2/27/2009
Hong Kong
HERMIE'S CRAB COVE
Central Garden & Pet Company
3111590
78606104
4/11/2005
7/4/2006
USA
HOSE 'N GO
Central Garden & Pet Company
1455970
73644637
2/13/1987
9/8/1987
USA
HOWARD JOHNSON'S
Central Garden & Pet Company
2125257
75180038
10/10/1996
12/30/1997
USA
IMAGE
Central Garden & Pet Company
1422502
73601386
5/29/1986
12/30/1986
USA
IMAGE (Australia)
Central Garden & Pet Company
A580973
580973
6/24/1992
6/24/1999
Australia
IMAGE (Chile)
Central Garden & Pet Company
773367
313196
7/12/1995
7/15/1996
Chile
IRONITE
Central Garden & Pet Company
1525048
73709517
2/5/1988
2/21/1989
USA
IRONITE (Canada)
Central Garden & Pet Company
515387
872685
3/19/1998
8/26/1999
Canada
IRONSAFE
Central Garden & Pet Company
2538366
76304493
8/27/2001
2/12/2002
USA
IRONSAFE (Canada)
Central Garden & Pet Company
TMA675370
1217412
5/19/2004
10/20/2006
Canada
IT'S ALL ABOUT THE FISH
Central Garden & Pet Company
3581018
77068315
12/20/2006
2/24/2009
USA
IT'S ALL ABOUT THE FISH (Canada)
Central Garden & Pet Company
TMA721823
1349538
5/30/2007
8/22/2008
Canada
IT'S ALL ABOUT THE FISH (EU)
Central Garden & Pet Company
943713
A0008335
5/31/2007
5/31/2007
European Union
IT'S ALL ABOUT THE FISH (International)
Central Garden & Pet Company
943713
A0008335
5/31/2007
5/31/2007
International
IT'S ALL ABOUT THE FISH (Mexico) (cl 1)
Central Garden & Pet Company
45117
41395
6/6/2007
11/28/2007
Mexico
IT'S ALL ABOUT THE FISH (Mexico) (cl 11)
Central Garden & Pet Company
45118
41396
6/6/2007
11/28/2007
Mexico
IT'S ALL ABOUT THE FISH (Mexico) (cl 19)
Central Garden & Pet Company
45120
41398
6/6/2007
11/28/2007
Mexico
IT'S ALL ABOUT THE FISH (Mexico) (cl 21)
Central Garden & Pet Company
45119
41397
6/6/2007
11/28/2007
Mexico
IT'S ALL ABOUT THE FISH (Mexico) (cl 31)
Central Garden & Pet Company
45121
41399
6/6/2007
11/28/2007
Mexico
KENT MARINE
Central Garden & Pet Company
 
86574471
3/24/2015
 
USA
KENT MARINE (China)
Central Garden & Pet Company
8481292
8481292
7/15/2010
7/28/2011
China
KENT MARINE with design
Central Garden & Pet Company
1872146
74482649
1/26/1994
1/10/1995
USA
LILLY MILLER
Central Garden & Pet Company
2662338
76304400
8/27/2001
12/17/2002
USA
LILLY MILLER & FAN DESIGN (Canada)
Central Garden & Pet Company
TMA708520
1300099
5/2/2006
2/28/2008
Canada
LILLY MILLER with design
Central Garden & Pet Company
3244179
78797564
1/23/2006
5/22/2007
USA
MAXIDE
Central Garden & Pet Company
2581835
76266189
6/5/2001
6/18/2002
USA
MAXIDE with design
Central Garden & Pet Company
2581834
76265903
6/4/2001
6/18/2002
USA
MIDNIGHT SUN
Central Garden & Pet Company
2373801
75549410
9/9/1998
8/1/2000
USA
MOSS OUT!
Central Garden & Pet Company
3302236
78891995
5/24/2006
10/2/2007
USA
MOUNTAIN STATES
Central Garden & Pet Company
2142660
75261500
3/21/1997
3/10/1998
USA
NATURAL BLOOMS
Central Garden & Pet Company
3861908
77828212
9/16/2009
10/12/2010
USA
NAUTILUS with design
Central Garden & Pet Company
2692612
76354759
1/4/2002
3/4/2003
USA
NEO-GLOW
Central Garden & Pet Company
 
86721562
8/11/2015
 
USA
NEW ENGLAND POTTERY
Central Garden & Pet Company
2842251
76405476
5/10/2002
5/18/2004
USA
NEW ENGLAND POTTERY with design
Central Garden & Pet Company
2857269
76405634
5/10/2002
6/29/2004
USA
NORCAL
Central Garden & Pet Company
2809722
76247377
4/30/2001
2/3/2004
USA
NORTHWOODS
Central Garden & Pet Company
2208949
75383880
11/3/1997
12/8/1998
USA
NOXALL
Central Garden & Pet Company
1258193
73309401
5/8/1981
11/22/1983
USA
NURSERY PRO
Central Garden & Pet Company
1728751
74136281
2/4/1991
11/3/1992
USA
NUZZLER
Central Garden & Pet Company
3593564
76687096
2/25/2008
3/24/2009
USA
OCEANIC
Central Garden & Pet Company
1975939
74593863
11/2/1994
5/28/1996
USA
OCEANIC
Central Garden & Pet Company
2903049
76559853
11/14/2003
11/16/2004
USA
OCEANIC
Central Garden & Pet Company
2977857
76559854
11/14/2003
7/26/2005
USA
OCEANIC
Central Garden & Pet Company
2977858
76559855
11/14/2003
7/26/2005
USA
OPTIBRIGHT
Central Garden & Pet Company
4809681
86293618
5/28/2014
9/8/2015
USA
PET-GUARD
Central Garden & Pet Company
3314541
78869133
4/25/2006
10/16/2007
USA
PINNACLE
Central Garden & Pet Company
3707830
77612016
11/11/2008
11/10/2009
USA
PINNACLE (Canada)
Central Garden & Pet Company
TMA796828
1437467
5/7/2009
5/6/2011
Canada
PINNACLE (EU)
Central Garden & Pet Company
1718683
1718683
6/21/2000
7/9/2001
European Union
PINNACLE (EU)
Central Garden & Pet Company
1003905
A0016012
5/7/2009
5/7/2009
European Union
PINNACLE (Hong Kong)
Central Garden & Pet Company
300118782
300118782
11/28/2003
5/19/2004
Hong Kong
PINNACLE (Hong Kong)
Central Garden & Pet Company
301338598
301338598
5/7/2009
1/14/2011
Hong Kong
PINNACLE (Indonesia)
Central Garden & Pet Company
IDM000281979
D002009015535
5/11/2009
12/2/2010
Indonesia
PINNACLE (International)
Central Garden & Pet Company
1003905
A0016012
5/7/2009
5/7/2009
International
PINNACLE (Norway)
Central Garden & Pet Company
1003905
A0016012
5/7/2009
12/16/2009
Norway
PINNACLE (Russia)
Central Garden & Pet Company
1003905
A0016012
5/7/2009
5/7/2009
Russian Federation
PINNACLE (South Korea)
Central Garden & Pet Company
1003905
A0016012
5/7/2009
5/7/2009
South Korea
PINNACLE (Turkey)
Central Garden & Pet Company
1003905
A0016012
5/7/2009
8/10/2010
Turkey
PONDLIFE
Central Garden & Pet Company
3800923
77749373
6/1/2009
6/8/2010
USA
POOCH PILLOW
Central Garden & Pet Company
1784159
74332998
11/20/1992
7/27/1993
USA
Powerflex
Central Garden & Pet Company
4665518
85896880
4/5/2013
1/6/2015
USA
QUIET FLOW
Central Garden & Pet Company
3684243
77557039
8/27/2008
9/15/2009
USA
RECOVER
Central Garden & Pet Company
2475996
75162969
9/9/1996
8/7/2001
USA
REEF READY
Central Garden & Pet Company
1720183
74177574
6/18/1991
9/29/1992
USA
REPTARIUM
Central Garden & Pet Company
2140147
75135778
7/18/1996
3/3/1998
USA
Revolving Menu
Central Garden & Pet Company
4361986
85465077
11/4/2011
7/2/2013
USA
SELECT CHOICE
Central Garden & Pet Company
2332140
75658141
3/11/1999
3/21/2000
USA
SHERPS
Central Garden & Pet Company
2019628
74555447
7/28/1994
11/26/1996
USA
SIMPLY NATURAL
Central Garden & Pet Company
2604270
76244461
4/23/2001
8/6/2002
USA
SMART FEED
Central Garden & Pet Company
4436908
85300219
4/20/2011
11/19/2013
USA
SOFT SPOT
Central Garden & Pet Company
3450018
76676501
5/7/2007
6/17/2008
USA
SOFTRAY
Central Garden & Pet Company
3202499
76590102
5/3/2004
1/23/2007
USA
SOLUTIONS
Central Garden & Pet Company
3935121
77788525
7/23/2009
3/22/2011
USA
SPECTRAMAX
Central Garden & Pet Company
2186258
75053307
2/5/1996
9/1/1998
USA
SPOONIT
Central Garden & Pet Company
1824791
74329479
11/9/1992
3/8/1994
USA
SUPER RICH
Central Garden & Pet Company
2752009
76365325
2/1/2002
8/19/2003
USA
SURE STOP
Central Garden & Pet Company
3071328
76300625
8/17/2001
3/21/2006
USA
SWEET DREAMS
Central Garden & Pet Company
1916491
74580591
9/30/1994
9/5/1995
USA
TERRAFORM
Central Garden & Pet Company
2179141
75133014
7/12/1996
8/4/1998
USA
THE WAG BAG
Central Garden & Pet Company
1671769
74138681
2/13/1991
1/14/1992
USA
TREE SEAL with design
Central Garden & Pet Company
566829
71594721
3/27/1950
11/18/1952
USA
TROPICAL TREASURES
Central Garden & Pet Company
2051467
74694116
6/28/1995
4/8/1997
USA
TURBO-TWIST
Central Garden & Pet Company
3749715
77781029
7/14/2009
2/16/2010
USA
TURBO-TWIST (Canada)
Central Garden & Pet Company
TMA793423
1464803
1/6/2010
3/21/2011
Canada
TURF MAGIC
Central Garden & Pet Company
3075980
78496591
10/7/2004
4/4/2006
USA
ULTRAGREEN
Central Garden & Pet Company
3424535
78866744
4/21/2006
5/6/2008
USA
ULTRAGREEN
Central Garden & Pet Company
3758796
77608793
11/6/2008
3/9/2010
USA
VITA-START
Central Garden & Pet Company
1222242
73309377
5/8/1981
1/4/1983
USA
WATER WAND (Canada)
Central Garden & Pet Company
TMA343667
582842
4/27/1987
8/12/1988
Canada
WHERE REPTILES RULE
Central Garden & Pet Company
3517099
77068293
12/20/2006
10/14/2008
USA
WHERE REPTILES RULE (Australia)
Central Garden & Pet Company
943714
A0008337
5/31/2007
5/31/2007
Australia
WHERE REPTILES RULE (Canada)
Central Garden & Pet Company
TMA721876
1349539
5/30/2007
8/25/2008
Canada
WHERE REPTILES RULE (EU)
Central Garden & Pet Company
943714
A0008337
5/31/2007
5/31/2007
European Union
WHERE REPTILES RULE (International)
Central Garden & Pet Company
943714
A0008337
5/31/2007
5/31/2007
International
WHERE REPTILES RULE (Mexico) (cl 11)
Central Garden & Pet Company
45113
41391
6/6/2007
11/28/2007
Mexico
WHERE REPTILES RULE (Mexico) (cl 19)
Central Garden & Pet Company
45115
41393
6/6/2007
11/28/2007
Mexico
WHERE REPTILES RULE (Mexico) (cl 21)
Central Garden & Pet Company
45114
41392
6/6/2007
11/28/2007
Mexico
WHERE REPTILES RULE (Mexico) (cl 31)
Central Garden & Pet Company
45116
41394
6/6/2007
11/28/2007
Mexico
WOODLAND SERIES
Central Garden & Pet Company
3353514
78667601
7/11/2005
12/11/2007
USA
Worry Free
Central Garden & Pet Company
4426037
85464967
11/4/2011
10/29/2013
USA
WORRYFREE
Central Garden & Pet Company
2578486
76304401
8/27/2001
6/11/2002
USA
ZERO ICE (Canada)
Central Garden & Pet Company
TMA253012
443422
8/17/1979
11/21/1980
Canada
ZEROICE
Central Garden & Pet Company
3045906
78524617
11/30/2004
1/17/2006
USA
ZILLA
Central Garden & Pet Company
3731833
77194936
5/31/2007
12/29/2009
USA
ZILLA
Central Garden & Pet Company
4608754
86155337
12/31/2013
9/23/2014
USA
ZILLA (Australia)
Central Garden & Pet Company
973947
A0008700
6/28/2007
6/28/2007
Australia
ZILLA (Canada)
Central Garden & Pet Company
TMA704385
1349534
5/30/2007
1/10/2008
Canada
ZILLA (EU)
Central Garden & Pet Company
973947
A0008700
6/28/2007
6/28/2007
European Union
ZILLA (International)
Central Garden & Pet Company
973947
A0008700
6/28/2007
6/28/2007
International
ZILLA (Mexico) (cl 11)
Central Garden & Pet Company
1017304
859771
6/6/2007
12/11/2007
Mexico
ZILLA (Mexico) (cl 21)
Central Garden & Pet Company
1017305
859772
6/6/2007
12/11/2007
Mexico
ZILLA with design
Central Garden & Pet Company
4608579
86108260
11/1/2013
9/23/2014
USA
ZOOM
Central Garden & Pet Company
3396570
78979303
12/23/2004
3/11/2008
USA
Accel
Farnam Companies, Inc.
1,930,039
74605704
12/2/1994
10/24/1995
USA
Adams (Canada)
Farnam Companies, Inc.
TMA429,910
 
6/30/1992
7/1/1994
Canada
Aloedine
Farnam Companies, Inc.
1,267,621
353385
3/8/1982
2/21/1984
USA
Aloedine (Australia)
Farnam Companies, Inc.
1431674
1431674
6/20/2011
6/20/2011
Australia
Aloedine (Venezuela)
Farnam Companies, Inc.
P-341682
2013-016477
8/23/2013
7/21/2014
Venezuela
Ambush
Farnam Companies, Inc.
4,027,018
85107306
8/13/2010
9/13/2011
USA
Arthrose
Farnam Companies, Inc.
2,384,334
75631092
2/1/1999
9/5/2000
USA
Attack All with design
Farnam Companies, Inc.
3,133,114
78724546
9/30/2005
8/22/2006
USA
Away From My Garden
Farnam Companies, Inc.
2,687,495
78048485
2/15/2001
2/11/2003
USA
BARN DEFENSE
Farnam Companies, Inc.
 
86721551
8/11/2015
 
USA
Because Shedding Is Natural. Too Much Shedding Isn't
Farnam Companies, Inc.
2,289,786
75317476
6/30/1997
11/2/1999
USA
B'Have
Farnam Companies, Inc.
785,030
72195000
6/5/1964
2/16/1965
USA
Bio Guard
Farnam Companies, Inc.
2,384,130
75614778
1/7/1999
9/5/2000
USA
Bio Spot
Farnam Companies, Inc.
2,055,390
75119939
6/17/1996
4/22/1997
USA
Bio Spot Active Care
Farnam Companies, Inc.
4618030
85729513
9/14/2012
10/7/2014
USA
Bio Spot Active Care
Farnam Companies, Inc.
4684365
86309205
6/13/2014
2/10/2015
USA
Bio Spot Active Care (Canada)
Farnam Companies, Inc.
920578
1681512
6/19/2014
11/18/2015
Canada
BIO SPOT DEFENSE
Farnam Companies, Inc.
4256527
85520284
1/19/2012
12/11/2012
USA
Bio Spot with design
Farnam Companies, Inc.
3,718,514
77731857
5/7/2009
12/1/2009
USA
Bronco
Farnam Companies, Inc.
1,701,395
74205963
9/23/1991
7/21/1992
USA
Building Individual Nutrition
Farnam Companies, Inc.
3,173,527
78671586
7/15/2005
11/21/2006
USA
Built to Fit, Built to Last, Built to Stay On!
Farnam Companies, Inc.
3,877,915
77829991
9/18/2009
11/16/2010
USA
Captivator
Farnam Companies, Inc.
2,729,435
75635544
2/5/1999
6/24/2003
USA
Cherry-Dex (Canada)
Farnam Companies, Inc.
TMA569975
 
11/21/2000
10/30/2002
Canada
Chew-It-Yourself Toothbrush for Dogs, The
Farnam Companies, Inc.
3,169,790
78561079
2/4/2005
11/7/2006
USA
Color-Full
Farnam Companies, Inc.
1,840,288
74442958
10/1/1993
6/21/1994
USA
Comfort Zone
Farnam Companies, Inc.
2,785,068
78142926
7/11/2002
11/18/2003
USA
Comfort Zone with design
Farnam Companies, Inc.
4,003,871
85122862
9/3/2010
7/26/2011
USA
Configuration of Container (Red Cell purple bottle)
Farnam Companies, Inc.
1,793,273
74190634
8/1/1991
9/14/1993
USA
Continuex
Farnam Companies, Inc.
2,494,752
75635421
2/5/1999
10/2/2001
USA
Cough Free
Farnam Companies, Inc.
2,099,220
75157385
8/28/1996
9/23/1997
USA
CW
Farnam Companies, Inc.
2,166,072
74567010
8/29/1994
6/16/1998
USA
Cystolamine
Farnam Companies, Inc.
2,877,507
78281861
8/1/2003
8/24/2004
USA
Dapples
Farnam Companies, Inc.
1,527,743
73737365
6/30/1988
3/7/1989
USA
Dog-Away
Farnam Companies, Inc.
667,260
72037702
9/23/1957
9/23/1958
USA
DUOCARE
Farnam Companies, Inc.
 
86093124
10/16/2013
 
USA
Duralactin (Canada)
Farnam Companies, Inc.
920581
1681518
6/19/2014
11/18/2015
Canada
Duralactin
Farnam Companies, Inc.
2,760,369
78126585
5/6/2002
9/2/2003
USA
Easy Brush
Farnam Companies, Inc.
3,086,399
78418873
5/14/2004
4/25/2006
USA
Electro Dex
Farnam Companies, Inc.
1,056,401
73066987
11/14/1975
1/18/1977
USA
Electro Dex (Australia)
Farnam Companies, Inc.
1431709
1431709
6/20/2011
6/20/2011
Australia
Electro Dex (New Zealand)
Farnam Companies, Inc.
844144
844144
6/20/2011
12/20/2011
New Zealand
Electro-Dex (UK)
Farnam Companies, Inc.
1470603
 
7/16/1991
10/23/1992
United Kingdom
Endure
Farnam Companies, Inc.
2,583,869
78040837
12/28/2000
6/18/2002
USA
Equi Aid (design; no words; design with w/o man only)
Farnam Companies, Inc.
3,132,991
78719696
9/23/2005
8/22/2006
USA
Equicare
Farnam Companies, Inc.
1,481,261
73594043
4/17/1986
3/22/1988
USA
Equicare with design
Farnam Companies, Inc.
1,481,262
73594044
4/17/1986
3/22/1988
USA
EquiFusion
Farnam Companies, Inc.
 
85222995
1/21/2011
 
USA
Equi-Spot
Farnam Companies, Inc.
2,733,469
78108204
2/12/2002
7/1/2003
USA
Equitrol
Farnam Companies, Inc.
1,224,817
315912
6/22/1981
1/25/1983
USA
Excalibur
Farnam Companies, Inc.
1,689,760
74105837
10/15/1990
6/2/1992
USA
EZ Trap
Farnam Companies, Inc.
2,854,927
78095252
11/27/2001
6/15/2004
USA
Farnam
Farnam Companies, Inc.
1,025,441
72443585
12/13/1972
11/18/1975
USA
Farnam (Canada)
Farnam Companies, Inc.
TMA766,165
1,425,882
1/28/2009
5/7/2010
Canada
Farnam (EU)
Farnam Companies, Inc.
003 751 179
3751179
4/7/2004
8/8/2005
European Union
Farnam (Liechtenstein)
Farnam Companies, Inc.
11190
 
6/8/1999
10/6/1999
Liechtenstein
Farnam (Monaco)
Farnam Companies, Inc.
9920739
 
7/1/1999
9/17/1999
Monaco
Farnam (Norway)
Farnam Companies, Inc.
200114
199905447
6/8/1999
10/29/1999
Norway
Farnam (Poland)
Farnam Companies, Inc.
140527
 
 
6/16/2003
Poland
Farnam (Switzerland)
Farnam Companies, Inc.
468242
 
12/29/1999
6/29/1999
Switzerland
Farnam (UK)
Farnam Companies, Inc.
1515266
 
 
10/7/1999
United Kingdom
Farnam with design
Farnam Companies, Inc.
4571156
86069565
9/19/2013
7/22/2014
USA
Farnam with design - with horse (Canada)
Farnam Companies, Inc.
TMA766,909
1,428,891
2/24/2009
5/14/2009
Canada
Farnam with design (Canada)
Farnam Companies, Inc.
TMA766,166
1,428,767
2/24/2009
5/7/2010
Canada
Farnam with design (France)
Farnam Companies, Inc.
92429233
 
7/30/1992
7/30/1992
France
Farnam.com
Farnam Companies, Inc.
2,233,845
75403422
12/5/1997
3/23/1999
USA
Flex Free
Farnam Companies, Inc.
1,938,385
74594853
11/4/1994
11/28/1995
USA
Flexus
Farnam Companies, Inc.
1,881,370
74405769
6/25/1993
2/28/1995
USA
Flexus (Benelux)
Farnam Companies, Inc.
600540
 
 
8/27/1996
Benelux
Flexus (France)
Farnam Companies, Inc.
96639902
 
 
8/29/1996
France
Flexus (Germany)
Farnam Companies, Inc.
39637430
 
 
8/27/1996
Germany
Flexus (Italy)
Farnam Companies, Inc.
758380
 
8/30/1996
8/31/1998
Italy
Flexus (Switzerland)
Farnam Companies, Inc.
440885
 
 
8/28/1996
Switzerland
Flexus (United Kingdom)
Farnam Companies, Inc.
1,559,236
 
 
1/14/1994
United Kingdom
Fly Terminator
Farnam Companies, Inc.
2,284,297
74481690
1/24/1994
10/12/1999
USA
Flysect
Farnam Companies, Inc.
1,441,000
73594035
4/17/1986
6/2/1987
USA
Flys-Off
Farnam Companies, Inc.
3,659,868
77385248
1/31/2008
7/28/2009
USA
Forshner's
Farnam Companies, Inc.
1,402,805
73564884
10/24/1985
7/29/1986
USA
Forshner's (Australia)
Farnam Companies, Inc.
1431675
1431675
6/20/2011
6/20/2011
Australia
Fura-Ointment
Farnam Companies, Inc.
1,194,187
73249391
2/8/1980
4/27/1982
USA
Galloping Horse design
Farnam Companies, Inc.
2,279,050
75469873
4/17/1998
9/21/1999
USA
GRAND CHAMPION
Farnam Companies, Inc.
 
86570056
3/19/2015
 
USA
Grow Colt (Venezuela)
Farnam Companies, Inc.
P-341680
2013-016475
8/23/2013
7/21/2014
Venezuela
Grow-Colt
Farnam Companies, Inc.
1,166,926
240331
11/26/1979
9/1/1981
USA
Harmonease
Farnam Companies, Inc.
3,655,539
77429857
3/24/2008
7/14/2009
USA
Horse Health Products with design (Australia)
Farnam Companies, Inc.
1521752
1521752
10/24/2012
5/22/2013
Australia
Horseshoe design
Farnam Companies, Inc.
1,080,149
73097733
8/25/1976
12/27/1977
USA
Horseshoer's Secret
Farnam Companies, Inc.
2,508,121
75950775
3/2/2000
11/13/2001
USA
Horseshoer's Secret (Australia)
Farnam Companies, Inc.
1431710
1431710
6/20/2011
6/20/2011
Australia
Horseshoer's Secret (New Zealand)
Farnam Companies, Inc.
844176
844176
6/20/2011
12/20/2011
New Zealand
Horseshoer's Secret (Venezuela)
Farnam Companies, Inc.
P-341683
2013-016478
8/23/2013
7/21/2014
Venezuela
Icetight
Farnam Companies, Inc.
1,618,406
74020012
1/17/1990
10/23/1990
USA
Icetight (Australia)
Farnam Companies, Inc.
1431714
1431714
6/20/2011
6/20/2011
Australia
Icetight (New Zealand)
Farnam Companies, Inc.
844177
844177
6/20/2011
12/20/2011
New Zealand
Icetight (UK)
Farnam Companies, Inc.
1470605
 
7/16/1991
8/28/1992
United Kingdom
Ivercare
Farnam Companies, Inc.
2,730,810
78108209
2/12/2002
6/24/2003
USA
JOB
Farnam Companies, Inc.
3,850,492
77385211
1/31/2008
9/21/2010
USA
Just Born
Farnam Companies, Inc.
1,905,276
74519803
5/3/1994
7/18/1995
USA
Just Born with design
Farnam Companies, Inc.
3,135,579
78701609
8/26/2005
8/29/2006
USA
Just One Bite
Farnam Companies, Inc.
1,421,693
599381
5/19/1986
12/23/1986
USA
Lactanase
Farnam Companies, Inc.
1,767,136
74107058
10/19/1990
4/27/1993
USA
Lactanase (Australia)
Farnam Companies, Inc.
1431715
1431715
6/20/2011
6/20/2011
Australia
Lactanase (New Zealand)
Farnam Companies, Inc.
844178
844178
6/20/2011
12/20/2011
New Zealand
Larvastop Fly Growth Regulator with design
Farnam Companies, Inc.
3,254,169
78561613
2/7/2005
6/19/2007
USA
Laser Sheen
Farnam Companies, Inc.
1,421,659
73599382
5/19/1986
12/23/1986
USA
Leather New
Farnam Companies, Inc.
1,168,855
73240466
11/26/1979
9/15/1981
USA
Level pH
Farnam Companies, Inc.
4,129,983
85316750
5/10/2011
4/17/2012
USA
Mare Plus (Venezuela)
Farnam Companies, Inc.
P-341681
2013-016476
8/23/2013
7/21/2014
Venezuela
Mare-Plus
Farnam Companies, Inc.
1,166,928
73240347
11/26/1979
9/1/1981
USA
Maxum
Farnam Companies, Inc.
1,039,996
73040536
12/27/1974
5/25/1976
USA
Maxum (UK)
Farnam Companies, Inc.
1470602
 
7/16/1991
4/2/1993
United Kingdom
Monomend
Farnam Companies, Inc.
2,296,354
75178720
10/8/1996
11/30/1999
USA
Mosquito Halt
Farnam Companies, Inc.
2,778,082
78238314
4/16/2003
10/28/2003
USA
Multi-Stā
Farnam Companies, Inc.
3,062,208
78378011
3/3/2004
2/28/2006
USA
Musca-Cide
Farnam Companies, Inc.
2,033,860
75065114
2/29/1996
1/28/1997
USA
Musca-Doom
Farnam Companies, Inc.
2,024,130
75065115
2/29/1996
12/17/1996
USA
Mycodex (Canada)
Farnam Companies, Inc.
186,617
 
 
11/10/1992
Canada
Mycodex (see note)
Farnam Companies, Inc.
788,957
72168832
5/14/1963
5/4/1965
USA
Mycodex (see note)
Farnam Companies, Inc.
1,508,876
73694073
11/5/1987
10/18/1988
USA
Mycodex All In One
Farnam Companies, Inc.
2,143,515
75164269
9/11/1996
3/10/1998
USA
Myolene
Farnam Companies, Inc.
2,602,964
78048111
2/13/2001
7/30/2002
USA
Nature's Defense
Farnam Companies, Inc.
2,256,731
75414270
1/6/1998
6/29/1999
USA
Next Level
Farnam Companies, Inc.
2,324,451
75681039
4/12/1999
2/29/2000
USA
Nurturall
Farnam Companies, Inc.
1,942,424
74581143
10/3/1994
12/19/1995
USA
Ny-Sta (see notes)
Farnam Companies, Inc.
2,965,117
78378414
3/4/2004
7/5/2005
USA
Ny-Stā (see notes)
Farnam Companies, Inc.
3,721,693
77731887
5/7/2009
12/8/2009
USA
Platform
Farnam Companies, Inc.
3,178,003
78486096
9/20/2004
11/28/2006
USA
Polymend (see note)
Farnam Companies, Inc.
2,057,286
75104312
5/15/1996
4/29/1997
USA
Pro-Stā (see notes)
Farnam Companies, Inc.
3,062,210
78378456
3/4/2004
2/28/2006
USA
Purple Jug
Farnam Companies, Inc.
1,793,273
74190634
8/1/1991
9/14/1993
USA
Quitt
Farnam Companies, Inc.
2,915,315
78301397
9/17/2003
12/28/2004
USA
Quitt (Australia)
Farnam Companies, Inc.
1431676
1431676
6/20/2011
6/20/2011
Australia
Reach
Farnam Companies, Inc.
4191673
85315567
5/9/2011
8/14/2012
USA
Red C (Canada)
Farnam Companies, Inc.
TMA576,316
 
 
2/25/2003
Canada
Red Cell
Farnam Companies, Inc.
1,053,185
73066985
11/14/1975
11/23/1976
USA
Red Cell (Australia)
Farnam Companies, Inc.
1431717
1431717
6/20/2011
10/2/2014
Australia
Red Cell (Brazil)
Farnam Companies, Inc.
 
823926044
12/23/2003
 
Brazil
Red Cell (France)
Farnam Companies, Inc.
98 761 550
 
 
11/27/1998
France
Red Cell (New Zealand)
Farnam Companies, Inc.
844179
844179
6/20/2011
10/30/2012
New Zealand
Red Cell (Philippines)
Farnam Companies, Inc.
4-2000-10479
4-2000-10479
12/22/2000
4/16/2004
Philippines
Red Cell (Turkey)
Farnam Companies, Inc.
 
2010-G-65852
3/22/2010
 
Turkey
Red Cell (UK)
Farnam Companies, Inc.
1470600
 
7/16/1991
10/30/1992
United Kingdom
Red Cell (Venezuela)
Farnam Companies, Inc.
P-341678
2013-016471
8/23/2013
7/21/2014
Venezuela
Red Cell with design
Farnam Companies, Inc.
1,053,186
73066986
11/14/1975
11/23/1976
USA
Red Cell with design (Brazil)
Farnam Companies, Inc.
 
823926010
5/18/2001
 
Brazil
Red Cell with design (Venezuela)
Farnam Companies, Inc.
P-342526
2013-016472
8/23/2013
8/26/2014
Venezuela
Red to yellow gradation
Farnam Companies, Inc.
2,466,861
75463205
4/6/1998
7/10/2001
USA
Red to yellow gradation (Canada)
Farnam Companies, Inc.
TMA591744
1131114
2/14/2002
10/7/2003
Canada
RedGlo
Farnam Companies, Inc.
971,203
72445293
1/5/1973
10/23/1973
USA
Reducine
Farnam Companies, Inc.
596,313
71660566
2/3/1954
10/5/1954
USA
Reducine (EU)
Farnam Companies, Inc.
9051491
9051491
4/23/2010
10/12/2010
European Union
Reducine with design
Farnam Companies, Inc.
709,549
72098933
6/13/1960
1/10/1961
USA
Reducine with design
Farnam Companies, Inc.
771,053
72/170334
6/4/1963
6/9/1964
USA
Reducine with design (Argentina)
Farnam Companies, Inc.
1,887,801
 
 
6/30/1982
Argentina
Reducine with design (Benelux)
Farnam Companies, Inc.
109010
 
 
12/31/1989
Benelux
Reducine with design (Brazil)
Farnam Companies, Inc.
3112152
 
 
4/19/1965
Brazil
Reducine with design (Canada)
Farnam Companies, Inc.
118766
 
1/26/1960
7/8/1960
Canada
Reducine with design (France)
Farnam Companies, Inc.
1575648
 
 
2/18/1950
France
Reducine with design (Germany)
Farnam Companies, Inc.
767700
 
 
7/24/1962
Germany
Reducine with design (Greece)
Farnam Companies, Inc.
23935
 
 
1/20/1989
Greece
Reducine with design (Hong Kong)
Farnam Companies, Inc.
291/62
 
 
4/27/1962
Hong Kong
Reducine with design (Ireland)
Farnam Companies, Inc.
59342
 
 
7/4/1960
Ireland
Reducine with design (Japan)
Farnam Companies, Inc.
3313387
 
 
5/23/1997
Japan
Reducine with design (Norway)
Farnam Companies, Inc.
54.783
 
 
12/3/1959
Norway
Reducine with design (Panama)
Farnam Companies, Inc.
6506
 
 
11/23/1959
Panama
Reducine with design (South Africa)
Farnam Companies, Inc.
1340/20
 
 
9/15/1920
South Africa
Reducine with design (Spain)
Farnam Companies, Inc.
363598
 
 
4/6/1960
Spain
Reducine with design (Sweden)
Farnam Companies, Inc.
89695
 
 
6/10/1970
Sweden
Reducine with design (Switzerland)
Farnam Companies, Inc.
304,329
 
 
2/1/1980
Switzerland
Reducine with design (UK)
Farnam Companies, Inc.
755095
 
 
6/26/1984
United Kingdom
Reducine with design (Venezuela)
Farnam Companies, Inc.
34940-F
 
 
8/12/1963
Venezuela
Repel
Farnam Companies, Inc.
1,445,908
73612637
7/31/1986
7/7/1987
USA
Repelock
Farnam Companies, Inc.
2,580,436
78055004
3/26/2001
6/11/2002
USA
Repel-X
Farnam Companies, Inc.
1,181,799
73240348
11/26/1979
12/15/1981
USA
Rid Your Life of Mice.
Farnam Companies, Inc.
4388781
85464939
11/4/2011
8/20/2013
USA
Right Facing Horse
Farnam Companies, Inc.
2,329,243
75666274
3/23/1999
3/14/2000
USA
Scarlex
Farnam Companies, Inc.
1,167,983
73240370
11/26/1979
9/8/1981
USA
Scratchex
Farnam Companies, Inc.
820,171
72241293
3/17/1966
12/13/1966
USA
Scratchex
Farnam Companies, Inc.
1,958,105
74667052
4/26/1995
2/20/1996
USA
Shed Solution
Farnam Companies, Inc.
2,915,296
78280502
7/29/2003
12/28/2004
USA
Shed Solution (Canada)
Farnam Companies, Inc.
920579
1681513
6/19/2014
11/18/2015
Canada
Shed-Stop (Canada)
Farnam Companies, Inc.
920580
1681514
6/19/2014
11/18/2015
Canada
Show Winner
Farnam Companies, Inc.
2,230,624
75428434
2/3/1998
3/9/1999
USA
SimpliFly
Farnam Companies, Inc.
3,105,111
78486090
9/20/2004
6/13/2006
USA
Smart Shield
Farnam Companies, Inc.
4688979
85386889
8/2/2011
2/17/2015
USA
Smart Shield (Canada)
Farnam Companies, Inc.
TMA922022
1673358
4/22/2014
12/2/2015
Canada
Smart Shield with design
Farnam Companies, Inc.
4262154
85386905
8/2/2011
12/18/2012
USA
Smart Shield with design (Canada)
Farnam Companies, Inc.
TMA922178
1673082
4/16/2014
12/3/2015
Canada
Smarter Pet Care
Farnam Companies, Inc.
4338228
85729542
9/14/2012
5/21/2013
USA
Snap-N-Chew
Farnam Companies, Inc.
2,334,629
75524434
7/23/1998
3/28/2000
USA
Solar Guard
Farnam Companies, Inc.
2,722,603
78058081
4/12/2001
6/3/2003
USA
Stripe-On
Farnam Companies, Inc.
2,306,205
75620972
1/14/1999
1/4/2000
USA
Sulfodene
Farnam Companies, Inc.
1,700,142
74172066
6/3/1991
7/14/1992
USA
Sulfodene
Farnam Companies, Inc.
2,008,727
75030671
12/11/1995
10/15/1996
USA
Sulfodene
Farnam Companies, Inc.
2,087,784
75170515
9/23/1996
8/12/1997
USA
Sulfodene (Canada)
Farnam Companies, Inc.
TMA293,222
 
 
7/20/1984
Canada
Sulfodene (UK)
Farnam Companies, Inc.
941178
 
 
4/15/1969
United Kingdom
SulfodeneHC
Farnam Companies, Inc.
2,242,116
75384402
11/4/1997
4/27/1999
USA
SulfodeneHC
Farnam Companies, Inc.
2,241,322
75401946
12/8/1997
4/20/1999
USA
Supermask
Farnam Companies, Inc.
1,708,197
74200218
9/3/1991
8/18/1992
USA
SureFlex
Farnam Companies, Inc.
2,081,622
75157386
8/28/1996
7/22/1997
USA
SureTight
Farnam Companies, Inc.
2,580,437
78058070
4/12/2001
6/11/2002
USA
Swat
Farnam Companies, Inc.
3,580,409
77540626
8/6/2008
2/24/2009
USA
Swat (Venezuela)
Farnam Companies, Inc.
P-341679
2013-016473
8/23/2013
7/21/2014
Venezuela
Swat with design
Farnam Companies, Inc.
1,203,310
73240465
11/26/1979
8/3/1982
USA
Swat with design (Venezuela)
Farnam Companies, Inc.
P-342527
2013-016474
8/23/2013
8/26/2014
Venezuela
Sykillstop
Farnam Companies, Inc.
2,086,414
75015606
11/6/1995
8/5/1997
USA
Taste House Mice Just Die For!, The
Farnam Companies, Inc.
4373033
85380319
7/25/2011
7/23/2013
USA
Taste Rats and House Mice Just Die For!, The
Farnam Companies, Inc.
4368978
85222984
1/21/2011
7/16/2013
USA
Tasty Paste
Farnam Companies, Inc.
1,919,210
74481241
1/24/1994
9/19/1995
USA
TENNISBONE (Canada)
Farnam Companies, Inc.
TMA526936
892788
10/7/1998
4/25/2015
Canada
Thermaflex
Farnam Companies, Inc.
2,589,994
78058073
4/12/2001
7/2/2002
USA
Tramax
Farnam Companies, Inc.
3884701
77526212
7/18/2008
12/7/2010
USA
Trap-A-Jack
Farnam Companies, Inc.
2,028,982
75065215
2/29/1996
1/7/1997
USA
Tri-Care
Farnam Companies, Inc.
2,846,776
78198924
12/31/2002
5/25/2004
USA
Trypzyme
Farnam Companies, Inc.
2,008,621
75024442
11/24/1995
10/15/1996
USA
Vetrin
Farnam Companies, Inc.
2,259,928
75347765
8/27/1997
7/6/1999
USA
Vetrolin
Farnam Companies, Inc.
1,556,471
73722784
4/18/1988
9/19/1989
USA
Vetrolin (Australia)
Farnam Companies, Inc.
1431679
1431679
6/20/2011
6/20/2011
Australia
Vetrolin (Australia)
Farnam Companies, Inc.
1431718
1431718
6/20/2011
6/20/2011
Australia
Vetrolin (New Zealand)
Farnam Companies, Inc.
844181
844181
6/20/2011
12/20/2011
New Zealand
Vision
Farnam Companies, Inc.
4199550
85315576
5/9/2011
8/28/2012
USA
Vita Care
Farnam Companies, Inc.
2,030,333
75068117
3/6/1996
1/14/1997
USA
Vita Flex
Farnam Companies, Inc.
1,601,828
73823906
9/7/1989
6/19/1990
USA
Vita Flex (Australia)
Farnam Companies, Inc.
869900
 
 
3/21/2001
Australia
Vita Flex (Australia) (Cl 31)
Farnam Companies, Inc.
1419563
1419563
4/12/2011
4/12/2011
Australia
Vita Flex (New Zealand)
Farnam Companies, Inc.
836048
 
 
1/19/2011
New Zealand
Vita-Hoof
Farnam Companies, Inc.
1,338,733
73457704
12/19/1983
6/4/1985
USA
Wipe
Farnam Companies, Inc.
1,191,985
73240464
11/26/1979
3/16/1982
USA
Wonder Fork
Farnam Companies, Inc.
2,277,531
75456249
3/24/1998
9/14/1999
USA
Xantex
Farnam Companies, Inc.
1,586,447
73773721
1/9/1989
3/13/1990
USA
ZENTROL
Farnam Companies, Inc.
 
86950564
3/23/2016
 
USA
ALLEN SCOOPER, THE
Four Paws Products Ltd.
1940882
74599011
11/14/1994
12/12/1995
USA
ALLEN'S EASY SCOOP
Four Paws Products Ltd.
3959176
77941724
2/22/2010
5/10/2011
USA
BITTER LIME
Four Paws Products Ltd.
1545860
73680568
8/25/1987
6/27/1989
USA
BREATH TREAT
Four Paws Products Ltd.
2054041
74710700
8/3/1995
4/22/1997
USA
CRYSTAL EYE
Four Paws Products Ltd.
1746722
74278064
5/21/1992
1/19/1993
USA
DELUXE LOVE GLOVE
Four Paws Products Ltd.
4187552
85247757
2/21/2011
8/7/2012
USA
DOGGIE DAY PACK
Four Paws Products Ltd.
3641413
77435882
3/31/2008
6/16/2009
USA
DOGGIE DOO BAGS
Four Paws Products Ltd.
2376289
75717183
5/28/1999
8/8/2000
USA
FEATHER BRITE
Four Paws Products Ltd.
1907005
74487574
2/7/1994
7/25/1995
USA
FERRET GLOW
Four Paws Products Ltd.
1485917
73680569
8/25/1987
4/26/1988
USA
FLASHY PANTS
Four Paws Products Ltd.
2183551
75238916
2/10/1997
8/25/1998
USA
FLEA CATCHER
Four Paws Products Ltd.
1733112
74243254
2/4/1992
11/17/1992
USA
Floor Armor
Four Paws Products Ltd.
4350947
85465062
11/4/2011
6/11/2013
USA
FOUR PAWS
Four Paws Products Ltd.
1353554
73107103
11/19/1976
8/13/1985
USA
FOUR PAWS
Four Paws Products Ltd.
1420727
73542459
6/11/1985
12/16/1986
USA
FOUR PAWS (Argentina)
Four Paws Products Ltd.
2163528
2014693
12/22/1995
10/30/1996
Argentina
FOUR PAWS (Brazil)
Four Paws Products Ltd.
819113840
819113840
2/5/1996
12/15/1998
Brazil
FOUR PAWS (Canada)
Four Paws Products Ltd.
TMA481719
799331
12/8/1995
8/27/1997
Canada
FOUR PAWS (China)
Four Paws Products Ltd.
5151530
5151530
2/8/2006
6/14/2009
China
FOUR PAWS (China)
Four Paws Products Ltd.
5151531
5151531
2/8/2006
6/21/2009
China
FOUR PAWS (Costa Rica)
Four Paws Products Ltd.
112646
614498
8/20/1998
3/23/1999
Costa Rica
FOUR PAWS (Ecuador)
Four Paws Products Ltd.
4204
61235
1/4/1996
9/16/1997
Ecuador
FOUR PAWS (EU)
Four Paws Products Ltd.
10375681
10375681
10/27/2011
3/29/2012
European Union
FOUR PAWS (Italy)
Four Paws Products Ltd.
447480
21894C85
9/27/1985
9/22/1986
Italy
FOUR PAWS (Japan)
Four Paws Products Ltd.
2075579
6058720
6/10/1985
8/29/1988
Japan
FOUR PAWS (Mexico)
Four Paws Products Ltd.
548550
250440
12/14/1995
5/22/1997
Mexico
FOUR PAWS (Peru)
Four Paws Products Ltd.
29949
15820
7/12/1996
10/9/1996
Peru
FOUR PAWS (Singapore)
Four Paws Products Ltd.
B4528/85
452885
10/3/1985
10/3/1985
Singapore
FOUR PAWS (South Korea)
Four Paws Products Ltd.
360438
962132
1/20/1996
4/22/1997
South Korea
FOUR PAWS (South Korea)
Four Paws Products Ltd.
362661
962133
1/20/1996
5/21/1997
South Korea
FOUR PAWS (Taiwan)
Four Paws Products Ltd.
901372
871243
1/9/1998
8/16/2000
Taiwan
FOUR PAWS (Taiwan) (cl 5)
Four Paws Products Ltd.
975220
871239
1/9/1998
12/16/2001
Taiwan
FOUR PAWS (UK)
Four Paws Products Ltd.
B1251277
1251277
10/1/1985
10/1/1985
United Kingdom
FOUR PAWS (Uruguay)
Four Paws Products Ltd.
297741
297741
8/20/1997
7/8/1998
Uruguay
FOUR PAWS (Venezuela)
Four Paws Products Ltd.
P195754
2062495
12/21/1995
3/7/1997
Venezuela
FOUR PAWS in Chinese Characters (Taiwan)
Four Paws Products Ltd.
564623
8059083
12/23/1991
7/1/1992
Taiwan
FOUR PAWS with design
Four Paws Products Ltd.
925222
72361055
5/27/1970
12/7/1971
USA
FOUR PAWS with design
Four Paws Products Ltd.
1419662
73542458
6/11/1985
12/9/1986
USA
FOUR PAWS with design (gradient logo)
Four Paws Products Ltd.
3704087
77426511
3/19/2008
11/3/2009
USA
FOUR PAWS with design (gradient logo)
Four Paws Products Ltd.
3779471
77978823
3/19/2008
4/20/2010
USA
FOUR PAWS with design (gradient logo)
Four Paws Products Ltd.
4023062
77426525
3/19/2008
9/6/2011
USA
FOUR PAWS with design (gradient logo)
Four Paws Products Ltd.
4029525
77981117
3/19/2008
9/20/2011
USA
FOUR PAWS with design (gradient logo) (South Korea)
Four Paws Products Ltd.
40-1147831
40-2014-77830
11/18/2014
12/9/2015
South Korea
FOUR PAWS with design w/ Chinese Characters (Taiwan)
Four Paws Products Ltd.
390791
76039680
7/24/1987
2/1/1988
Taiwan
FOUR PAWS with design w/ Chinese Characters (Taiwan)
Four Paws Products Ltd.
420636
76039679
7/24/1987
11/16/1988
Taiwan
FOUR PAWS with design w/ Chinese Characters (Taiwan)
Four Paws Products Ltd.
568056
8059085
1/31/1992
7/1/1992
Taiwan
FOUR PAWS with design w/ Chinese Charaters (Taiwan)
Four Paws Products Ltd.
568055
8059084
1/31/1992
7/1/1992
Taiwan
FRESH ESSENCE
Four Paws Products Ltd.
1331556
73486421
6/22/1984
4/23/1985
USA
GOOD-BY TANGLES
Four Paws Products Ltd.
1024004
72443243
12/8/1972
10/28/1975
USA
GROOMER'S DREAM
Four Paws Products Ltd.
2258848
75391321
11/17/1997
7/6/1999
USA
GROOMER'S TOUCH
Four Paws Products Ltd.
1797036
74267959
4/21/1992
10/5/1993
USA
HAND GUARD
Four Paws Products Ltd.
1721448
74243253
2/4/1992
10/6/1992
USA
HURRICANE TIE-OUT STAKE, THE
Four Paws Products Ltd.
3627559
77114616
2/23/2007
5/26/2009
USA
KEEP OFF
Four Paws Products Ltd.
1432661
73516737
1/9/1985
3/17/1987
USA
Keeper Sleeper
Four Paws Products Ltd.
4432513
85896907
4/5/2013
11/12/2013
USA
LOVE GLOVE
Four Paws Products Ltd.
2001517
75006840
10/17/1995
9/17/1996
USA
MAGIC COAT
Four Paws Products Ltd.
973591
72446054
1/15/1973
11/20/1973
USA
MAGIC COAT (South Korea)
Four Paws Products Ltd.
41117978
40-2014-77831
11/18/2014
7/16/2015
South Korea
MAGIC COAT (Taiwan)
Four Paws Products Ltd.
832583
871237
1/9/1998
1/1/1999
Taiwan
MAGIC PET HAIR REMOVER
Four Paws Products Ltd.
2348097
75478993
5/4/1998
5/9/2000
USA
MIRACLE MALT
Four Paws Products Ltd.
1217264
73319840
7/20/1981
11/23/1982
USA
NATUREBARK
Four Paws Products Ltd.
1908470
74493312
2/22/1994
8/1/1995
USA
NATURE'S HEAT
Four Paws Products Ltd.
1727384
74240222
1/24/1992
10/27/1992
USA
NATURE'S REPTILE VITA-SPRAY
Four Paws Products Ltd.
1925022
74397667
6/2/1993
10/10/1995
USA
NIGHT FLASHER
Four Paws Products Ltd.
2335461
75659334
3/15/1999
3/28/2000
USA
NITE BRITE
Four Paws Products Ltd.
3710439
77656849
1/26/2009
11/10/2009
USA
NO-PULL
Four Paws Products Ltd.
1822770
74339373
12/11/1992
2/22/1994
USA
PAW PUNCHER
Four Paws Products Ltd.
3660927
77682247
3/3/2009
7/28/2009
USA
PAW-GUARD
Four Paws Products Ltd.
3200855
78694352
8/17/2005
1/23/2007
USA
PEE PATCH
Four Paws Products Ltd.
3304825
78955508
8/18/2006
10/2/2007
USA
PEE PEE PADS
Four Paws Products Ltd.
1572835
73791356
4/4/1989
12/26/1989
USA
PEE-PEE
Four Paws Products Ltd.
4425768
85980192
2/10/2011
10/29/2013
USA
PET AID
Four Paws Products Ltd.
1759420
74287256
6/19/1992
3/23/1993
USA
PET SELECT
Four Paws Products Ltd.
1822025
74278386
5/26/1992
2/15/1994
USA
PET SELECT
Four Paws Products Ltd.
2959662
78377555
3/3/2004
6/7/2005
USA
PET SELECT
Four Paws Products Ltd.
4181975
85342107
6/9/2011
7/31/2012
USA
Pet Select with design
Four Paws Products Ltd.
4612511
86069621
9/19/2013
9/30/2014
USA
POO-KINS
Four Paws Products Ltd.
4007308
85049932
5/27/2010
8/2/2011
USA
POTTY MOUTH
Four Paws Products Ltd.
3304689
78914880
6/22/2006
10/2/2007
USA
PROTECTOR, THE
Four Paws Products Ltd.
1124832
73113042
1/18/1977
9/11/1979
USA
QUICK & EASY
Four Paws Products Ltd.
2253053
75420963
1/21/1998
6/15/1999
USA
QUICK-FIT
Four Paws Products Ltd.
1729364
74212593
10/10/1991
11/3/1992
USA
RING AROUND THE TREE
Four Paws Products Ltd.
1737969
74245258
2/7/1992
12/8/1992
USA
ROUGH & RUGGED
Four Paws Products Ltd.
2279391
75541924
8/24/1998
9/21/1999
USA
RUFF N RUGGED
Four Paws Products Ltd.
2294695
75393765
11/20/1997
11/23/1999
USA
SCRATCH RATTLE & ROLL
Four Paws Products Ltd.
3060391
78580637
3/4/2005
2/21/2006
USA
SECURE FREEDOM
Four Paws Products Ltd.
3537754
77107610
2/14/2007
11/25/2008
USA
SHED 'N BLADE
Four Paws Products Ltd.
1393810
73561006
9/30/1985
5/20/1986
USA
SILVER TOUCH
Four Paws Products Ltd.
1540549
73762475
11/7/1988
5/23/1989
USA
SKI SLOPE
Four Paws Products Ltd.
3094036
78423688
5/24/2004
5/16/2006
USA
SMOOTH TOUCH
Four Paws Products Ltd.
1904471
74512280
4/8/1994
7/11/1995
USA
SOFT'N SILKY
Four Paws Products Ltd.
1023029
73022140
5/22/1974
10/21/1975
USA
SUPER CATNIP
Four Paws Products Ltd.
1519416
73643346
2/6/1987
1/3/1989
USA
SUPER CATNIP
Four Paws Products Ltd.
1612600
73796650
4/25/1989
9/11/1990
USA
TANIUM
Four Paws Products Ltd.
2260553
75394430
11/21/1997
7/13/1999
USA
TENDER TOUCH
Four Paws Products Ltd.
1540550
73762489
11/7/1988
5/23/1989
USA
ULTIMATE TOUCH
Four Paws Products Ltd.
2591117
76213815
2/21/2001
7/9/2002
USA
ULTRA COMB
Four Paws Products Ltd.
1800127
74267958
4/21/1992
10/19/1993
USA
VITA-SPRAY
Four Paws Products Ltd.
1856527
74450362
10/20/1993
10/4/1994
USA
WALK ABOUT
Four Paws Products Ltd.
2620686
76271523
6/14/2001
9/17/2002
USA
WEE-WEE
Four Paws Products Ltd.
3673733
77322799
11/6/2007
8/25/2009
USA
WEE-WEE (South Korea)
Four Paws Products Ltd.
 
40-2014-77832
11/18/2014
 
South Korea
WEE-WEE DIAPERS
Four Paws Products Ltd.
3627722
77241868
7/30/2007
5/26/2009
USA
WEE-WEE PADS
Four Paws Products Ltd.
1492254
73689662
10/13/1987
6/14/1988
USA
GARDENTECH
Gulfstream Home & Garden, Inc.
2146789
75976892
8/12/1996
3/24/1998
USA
EARTH JUICE
Hydro-Organics Wholesale, Inc.
1746646
74232550
12/23/1991
1/19/1993
USA
EARTH JUICE (Canada)
Hydro-Organics Wholesale, Inc.
TMA567106
1073926
9/7/2000
9/10/2002
Canada
EARTH JUICE CATALYST with design
Hydro-Organics Wholesale, Inc.
2119065
75115391
6/6/1996
12/9/1997
USA
ROOTSTOCK with design
Hydro-Organics Wholesale, Inc.
2508526
75721461
6/4/1999
11/20/2001
USA
BEEFY RODS
IMS Trading, LLC
3945982
77981293
11/15/2007
4/12/2011
USA
BUTCHER TREATS
IMS Trading, LLC
 
86438690
10/29/2014
 
USA
CADET
IMS Trading, LLC
1471579
73661538
5/18/1987
1/5/1988
USA
CADET
IMS Trading, LLC
1777877
74240624
1/27/1992
6/22/1993
USA
CADET
IMS Trading, LLC
3461896
77330066
11/15/2007
7/8/2008
USA
CHICKEN SKINNER CHEWS
IMS Trading, LLC
3652274
77447804
4/14/2008
7/7/2009
USA
CHOICE CHEWS
IMS Trading, LLC
2787651
78149954
8/1/2002
11/25/2003
USA
CHOICE CHEWS
IMS Trading, LLC
4013412
85027840
4/30/2010
8/16/2011
USA
DENTA-FLOSS
IMS Trading, LLC
2851999
78193544
12/11/2002
6/8/2004
USA
DUCK SKINNER CHEWS
IMS Trading, LLC
3652393
77492642
6/6/2008
7/7/2009
USA
GRILL 'UM
IMS Trading, LLC
4010031
77895519
12/17/2009
8/9/2011
USA
GROOVIES
IMS Trading, LLC
3341574
78793061
1/17/2006
11/20/2007
USA
HANDS OFF
IMS Trading, LLC
3836078
77767172
6/24/2009
8/17/2010
USA
HANDS OFF
IMS Trading, LLC
3893960
85041053
5/18/2010
12/21/2010
USA
IMS
IMS Trading, LLC
4858996
86600684
4/17/2015
11/24/2015
USA
IMS PET with design
IMS Trading, LLC
4877112
86600710
4/17/2015
12/29/2015
USA
IMS PET with design
IMS Trading, LLC
4884647
86600701
4/17/2015
1/12/2016
USA
LAMB PUFFS
IMS Trading, LLC
3940910
85116696
8/26/2010
4/5/2011
USA
PET DISH
IMS Trading, LLC
1690300
74062951
5/24/1990
6/2/1992
USA
PET TIME
IMS Trading, LLC
2136535
75014053
11/2/1995
2/17/1998
USA
PET TIME with design
IMS Trading, LLC
3278795
77025530
10/20/2006
8/14/2007
USA
PIGGY PUMPERS
IMS Trading, LLC
2148191
75085849
4/9/1996
3/31/1998
USA
TRIPLE 3 CHEW
IMS Trading, LLC
4142077
85419863
9/12/2011
5/15/2012
USA
TRIPLE CHEW
IMS Trading, LLC
4342972
85169339
11/4/2010
5/28/2013
USA
TWISTY BONE
IMS Trading, LLC
3822920
77728955
5/5/2009
7/20/2010
USA
Edge Glow
Interpet Limited
 
86932910
3/8/2016
 
USA
Mighty Mutts (UK)
Interpet Limited
3132664
3132664
10/21/2015
1/15/2016
United Kingdom
TRI-SPEC
Interpet Limited
 
86795096
10/21/2015
 
USA
TRI-SPEC (Germany)
Interpet Limited
 
302015107266.8
10/26/2015
 
Germany
TRI-SPEC (UK)
Interpet Limited
3132666
3132666
10/21/2015
1/5/2016
United Kingdom
AFFINITY (UK)\
Interpet Limited
2556581
2556581
8/20/2010
6/17/2011
United Kingdom
AMPHIBIOUS (UK)
Interpet Limited
2187922
2187922
2/5/1999
11/9/2001
United Kingdom
AquaGarden (EU)
Interpet Limited
 
9798059
3/9/2011
 
European Union
AquaGarden (South Africa) (cl 11)
Interpet Limited
2013/15177
 
6/7/2013
 
South Africa
AquaGarden (South Africa) (cl 7)
Interpet Limited
2013/15176
 
6/7/2013
 
South Africa
AquaGarden (UK)
Interpet Limited
2561933
2561933
10/21/2010
4/8/2011
United Kingdom
AQUAGARDENS (UK)
Interpet Limited
1555162
1555162
11/30/1993
10/6/1995
United Kingdom
AQUALIBRIUM (UK)
Interpet Limited
1363354
1363354
11/11/1988
3/30/1990
United Kingdom
AQUATROPIC (UK)
Interpet Limited
2497196
2497196
9/9/2008
2/20/2009
United Kingdom
BLAGDON
Interpet Limited
3924818
79066349
12/30/2008
3/1/2011
USA
BLAGDON (Australia)
Interpet Limited
1292572
996262
12/30/2008
12/30/2008
Australia
BLAGDON (Intl)
Interpet Limited
996262
996262
12/30/2008
12/30/2008
International Protocol (Madrid)
BLAGDON (UK)
Interpet Limited
2024152
2024152
6/16/1995
8/30/1996
United Kingdom
CHLORINE CORRECTA (UK)
Interpet Limited
2525540
2525540
9/3/2009
1/15/2010
United Kingdom
CYCLONE (UK)
Interpet Limited
2310901
2310901
9/18/2002
3/21/2003
United Kingdom
DELTATHERM (UK)
Interpet Limited
2124876
2124876
2/26/1997
10/3/1997
United Kingdom
DRAGONFLY (UK)
Interpet Limited
2278915
2278915
8/23/2001
1/25/2002
United Kingdom
FILTA FOOD (UK)
Interpet Limited
2525318
2525318
9/3/2009
3/12/2010
United Kingdom
FISH BOX (UK)
Interpet Limited
2495227
2495227
8/13/2008
1/23/2009
United Kingdom
FISH POD (UK)
Interpet Limited
2495228
2495228
8/13/2008
1/23/2009
United Kingdom
FORCE-HYBRID (UK)
Interpet Limited
2496530
2496530
9/2/2008
2/13/2009
United Kingdom
FRESH START (UK)
Interpet Limited
2153747
2153747
12/17/1997
7/31/1998
United Kingdom
GREEN AWAY (UK)
Interpet Limited
1437758
1437758
8/23/1990
3/20/1992
United Kingdom
INTERPET (Australia)
Interpet Limited
317872
317872
5/4/1978
5/4/1978
Australia
INTERPET (Benelux)
Interpet Limited
341622
341622
11/5/1976
11/5/1976
Benelux
INTERPET (France)
Interpet Limited
1378870
810226
8/12/1976
8/12/1976
France
INTERPET (Hong Kong) (Cl 11)
Interpet Limited
4570/1995
7121/1991
3/28/1991
3/28/1991
Hong Kong
INTERPET (Hong Kong) (Cl 16)
Interpet Limited
2545/1997
7120/1991
3/28/1991
3/28/1991
Hong Kong
INTERPET (Hong Kong) (Cl 31)
Interpet Limited
4569/1995
7119/1991
3/28/1991
3/28/1991
Hong Kong
INTERPET (Hong Kong) (Cl 5)
Interpet Limited
4571/1995
7122/1991
3/28/1991
3/28/1991
Hong Kong
INTERPET (Italy)
Interpet Limited
1082575
MI2004C003115
3/30/2004
12/10/2007
Italy
INTERPET (Singapore) (Cl 11)
Interpet Limited
T9108838E
T9108838E
9/27/1991
9/27/1991
Singapore
INTERPET (Singapore) (Cl 16)
Interpet Limited
T9108839C
T9108839C
9/27/1991
9/27/1991
Singapore
INTERPET (Singapore) (Cl 31)
Interpet Limited
T9108840G
T9108840G
9/27/1991
9/27/1991
Singapore
INTERPET (Singapore) (Cl 5)
Interpet Limited
T9108837G
T9108837G
9/27/1991
9/27/1991
Singapore
INTER-PET (UK)
Interpet Limited
830158
830158
1/29/1962
1/29/1962
United Kingdom
INTERPET BIO-MEDIA (UK)
Interpet Limited
2153828
2153828
12/17/1997
8/7/1998
United Kingdom
INTERPET CLEAR POND (UK)
Interpet Limited
2153756
2153756
12/17/1997
8/7/1998
United Kingdom
INTERPET EASY TEST (UK)
Interpet Limited
2153827B
2153827B
12/17/1997
4/9/1999
United Kingdom
INTERPET FILTER AID (UK)
Interpet Limited
2153826
2153826
12/17/1997
2/26/1999
United Kingdom
INTERPET FLORA BOOST (UK)
Interpet Limited
2153801
2153801
12/17/1997
4/30/1999
United Kingdom
INTERPET GOLD & TAP SAFE with design (UK)
Interpet Limited
2153750B
2153750B
12/17/1997
10/16/1998
United Kingdom
INTERPET GOLD DISEASE SAFE with design (UK)
Interpet Limited
2153752
2153752
12/17/1997
8/7/1998
United Kingdom
INTERPET GOLD FISH SAFE with design (UK)
Interpet Limited
2153751
2153751
12/17/1997
8/7/1998
United Kingdom
INTERPET GOLD with design (UK)
Interpet Limited
2153815
2153815
12/17/1997
12/4/1998
United Kingdom
INTERPET POND BIO-START (UK)
Interpet Limited
2153804
2153804
12/17/1997
3/12/1999
United Kingdom
INTERPET with design (UK)
Interpet Limited
1214738
1214738
3/14/1984
11/28/1986
United Kingdom
LIQUIFRY
Interpet Limited
608062
71661813
3/1/1954
6/28/1955
USA
LIQUIFRY (Australia)
Interpet Limited
133897
A133897
10/1/1957
10/1/1957
Australia
LIQUIFRY (UK)
Interpet Limited
711102
711102
10/6/1952
10/6/1952
United Kingdom
MIKKI (UK)
Interpet Limited
2556916
2556916
8/25/2010
8/16/2013
United Kingdom
MIKKI with design (UK)
Interpet Limited
2455804
2455804
5/17/2007
10/26/2007
United Kingdom
MIKKI with design (Benelux)
Interpet Limited
473497
736647
10/31/1989
10/31/1989
Benelux
MIKKI with design (EU)
Interpet Limited
1052121
1052121
8/25/2010
10/12/2010
European Union
MIKKI with design (Germany)
Interpet Limited
DD654144
W62394
7/27/1990
12/23/1997
Germany
MIKKI with design (Intl)
Interpet Limited
1052121
1052121
8/25/2010
8/25/2010
International Protocol (Madrid)
MIKKI with design (Norway)
Interpet Limited
 
1052121
8/25/2010
 
Norway
MIKKI with design (Switzerland)
Interpet Limited
391721
03993/1990
5/25/1990
5/25/1990
Switzerland
MIKKI with design (Switzerland)
Interpet Limited
1052121
1052121
8/25/2010
8/25/2010
Switzerland
MIKKI with design (UK) (cl 10)
Interpet Limited
1297218
1297218
1/7/1987
4/28/1989
United Kingdom
Pet 'n' Play (UK)
Interpet Limited
2444953
2444953
1/29/2007
11/16/2007
United Kingdom
PETLOVE (UK)
Interpet Limited
2283381
2283381
10/17/2001
1/20/2006
United Kingdom
PETSAFE (UK)
Interpet Limited
2118101A
2118101A
12/10/1996
9/26/1997
United Kingdom
PETSAFE with design (UK)
Interpet Limited
2118101B
2118101B
12/10/1996
9/26/1997
United Kingdom
POND BALANCE (UK)
Interpet Limited
2153757
2153757
12/17/1997
7/31/1998
United Kingdom
POND MONSTA
Interpet Limited
3591441
79051043
2/21/2008
3/17/2009
USA
POND MONSTA (EU)
Interpet Limited
956459
956459
2/21/2008
4/10/2008
European Union
POND MONSTA (Intl)
Interpet Limited
956459
956459
2/21/2008
4/10/2008
International Protocol (Madrid)
PONDMONSTA, POND MONSTA (series of 2) (UK)
Interpet Limited
2474701
2474701
12/11/2007
7/18/2008
United Kingdom
RAGGER (UK)
Interpet Limited
2153812
2153812
12/17/1997
7/31/1998
United Kingdom
RED RUM (UK)
Interpet Limited
2163028
2163028
4/2/1998
7/2/1999
United Kingdom
RED RUM (UK)
Interpet Limited
2176928
2176928
9/9/1998
2/12/1999
United Kingdom
RINGPRESS (UK)
Interpet Limited
2293555
2293555
2/22/2002
7/26/2002
United Kingdom
SLUDGE BUSTER (UK)
Interpet Limited
2153818
2153818
12/17/1997
3/12/1999
United Kingdom
TAP SAFE (UK)
Interpet Limited
2153750A
2153750A
12/17/1997
8/7/1998
United Kingdom
TORRENT(UK)
Interpet Limited
2310900
2310900
9/18/2002
3/21/2003
United Kingdom
TOUCHDOG (UK)
Interpet Limited
2554969
2554969
8/5/2010
12/3/2010
United Kingdom
VIVO Aquarium A Whole New World with design (UK)
Interpet Limited
2432932
2432932
9/19/2006
3/23/2007
United Kingdom
WALK-EASE (UK)
Interpet Limited
2563992
2563992
11/11/2010
2/18/2011
United Kingdom
BAY-MOR
Kaytee Products, Incorporated
1833984
74408261
7/2/1993
5/3/1994
USA
BIRDER'S BLEND
Kaytee Products, Incorporated
2150497
75223000
1/9/1977
4/14/1998
USA
BIRDER'S BLEND (Canada)
Kaytee Products, Incorporated
TMA550013
848674
6/20/1997
8/21/2001
Canada
COZY COMFORT
Kaytee Products, Incorporated
3513048
77026184
10/20/2006
10/7/2008
USA
EGG-CITE!
Kaytee Products, Incorporated
3178613
78712131
9/13/2005
11/28/2006
USA
ENERGY CHIPS
Kaytee Products, Incorporated
3956189
85101456
8/5/2010
5/3/2011
USA
EXACT
Kaytee Products, Incorporated
1641755
74008277
12/6/1989
4/16/1991
USA
EXACT (Canada)
Kaytee Products, Incorporated
TMA503575
8600003
10/29/1997
11/3/1998
Canada
EXACT (EU)
Kaytee Products, Incorporated
4194353
4194353
12/15/2004
3/27/2006
European Union
EXACT (Germany)
Kaytee Products, Incorporated
39737360
39737360
8/6/1997
6/22/1999
Germany
EXACT (Japan)
Kaytee Products, Incorporated
4864038
2004-99025
10/29/2004
5/13/2005
Japan
EXACT (UK)
Kaytee Products, Incorporated
1566116
1566116
3/18/1994
3/12/1999
United Kingdom
EXACT CONVERSION & WEANING (Japan)
Kaytee Products, Incorporated
4677784
2003-10436
2/13/2003
5/30/2003
Japan
EXACT HAND FEEDING
Kaytee Products, Incorporated
2849396
78157421
8/23/2002
6/1/2004
USA
EXACT HAND FEEDING (Japan)
Kaytee Products, Incorporated
4677785
2003-10437
2/13/2003
5/30/2003
Japan
EXACT NATURAL
Kaytee Products, Incorporated
3809473
77763491
6/18/2009
6/29/2010
USA
EXACT NUTRITION IN EVERY BITE
Kaytee Products, Incorporated
2644457
76326093
10/16/2001
10/29/2002
USA
EXACT NUTRITION IN EVERY BITE (EU)
Kaytee Products, Incorporated
2604387
2604387
3/6/2002
7/28/2003
European Union
EXACT NUTRITION IN EVERY BITE (Japan)
Kaytee Products, Incorporated
4628064
2002-017058
3/6/2002
12/6/2002
Japan
EXACT ORGANIC
Kaytee Products, Incorporated
2851929
78157839
8/26/2002
6/8/2004
USA
EXACT ORIGINAL (Canada)
Kaytee Products, Incorporated
TMA601929
1167463
2/13/2003
2/11/2004
Canada
EXACT RAINBOW
Kaytee Products, Incorporated
2856822
78157396
8/23/2002
6/22/2004
USA
EXACT RAINBOW (Canada)
Kaytee Products, Incorporated
TMA601949
1167461
2/13/2003
2/11/2004
Canada
EXACT RAINBOW (Japan)
Kaytee Products, Incorporated
4677786
2003-10440
2/13/2003
5/30/2003
Japan
EZ START
Kaytee Products, Incorporated
3676934
77138968
3/23/2007
9/1/2009
USA
FARM BASKET DELIGHTS
Kaytee Products, Incorporated
 
86661300
6/12/2015
 
USA
Feather design
Kaytee Products, Incorporated
2379890
75417140
1/13/1998
8/22/2000
USA
FEATHERED FUN
Kaytee Products, Incorporated
3481497
77135578
3/20/2007
8/5/2008
USA
FEELING GROOVY
Kaytee Products, Incorporated
 
86453273
11/13/2014
 
USA
FIESTA
Kaytee Products, Incorporated
1819526
74263983
4/8/1992
2/1/1994
USA
FIESTA
Kaytee Products, Incorporated
1828473
74367556
3/12/1993
3/29/1994
USA
FIESTA (Canada)
Kaytee Products, Incorporated
TMA504383
860010
10/29/1997
11/20/1998
Canada
FIESTA (UK)
Kaytee Products, Incorporated
1566434
1566434
3/18/1994
4/28/1995
United Kingdom
FIESTA MAX
Kaytee Products, Incorporated
3887216
77727378
5/1/2009
12/7/2010
USA
Forti-Berries
Kaytee Products, Incorporated
4745091
86309257
6/13/2014
5/26/2015
USA
FORTI-DIET
Kaytee Products, Incorporated
1293124
73429483
6/9/1983
9/4/1984
USA
FORTI-DIET
Kaytee Products, Incorporated
1627471
74037893
3/13/1990
12/11/1990
USA
FORTI-DIET (Canada)
Kaytee Products, Incorporated
TMA504125
860009
10/29/1997
11/16/1998
Canada
FORTI-DIET (UK)
Kaytee Products, Incorporated
1565909
1565909
3/18/1994
3/18/1994
United Kingdom
FORTI-DIET CRUNCH
Kaytee Products, Incorporated
3432114
77074435
1/2/2007
5/20/2008
USA
FORTI-DIET PRO HEALTH
Kaytee Products, Incorporated
3687145
77505534
6/23/2008
9/22/2009
USA
FORTI-DIET PRO HEALTH (Canada)
Kaytee Products, Incorporated
TMA786304
1424475
1/14/2009
1/4/2011
Canada
FORTI-DIET PRO HEALTH (Mexico)
Kaytee Products, Incorporated
1083282
984281
1/16/2009
1/16/2009
Mexico
FRESH ENVIRONMENT
Kaytee Products, Incorporated
2958186
78267488
6/26/2003
5/31/2005
USA
Frozen Fun
Kaytee Products, Incorporated
 
86932893
3/8/2016
 
USA
FUN-NEL
Kaytee Products, Incorporated
3978622
77707757
4/6/2009
6/14/2011
USA
FUSION
Kaytee Products, Incorporated
3042577
78330951
11/20/2003
1/10/2006
USA
GARDEN VALLEY
Kaytee Products, Incorporated
1817054
74384941
4/27/1993
1/18/1994
USA
HABITAT DEFINED
Kaytee Products, Incorporated
3812871
77739017
5/18/2009
7/6/2010
USA
HABITAT DEFINED
Kaytee Products, Incorporated
3963002
77944523
2/25/2010
5/17/2011
USA
IT'S A FUN WORLD
Kaytee Products, Incorporated
 
86453268
11/13/2014
 
USA
KAY-KOB
Kaytee Products, Incorporated
1821585
74384326
4/27/1993
2/15/1994
USA
KAYTEE
Kaytee Products, Incorporated
1440780
73624028
10/3/1986
5/26/1987
USA
Kaytee (Australia)
Kaytee Products, Incorporated
1610641
1610641
3/11/2014
10/8/2014
Australia
KAYTEE (Canada)
Kaytee Products, Incorporated
TMA504124
860002
10/29/1997
11/16/1998
Canada
KAYTEE (China) (cl 21)
Kaytee Products, Incorporated
 
79934-930332
2/3/2015
 
China
KAYTEE (China) (cl 31)
Kaytee Products, Incorporated
 
79934-930333
2/3/2015
 
China
KAYTEE (China) (cl 35)
Kaytee Products, Incorporated
 
79934-930334
2/3/2015
 
China
KAYTEE (EU)
Kaytee Products, Incorporated
7465834
7465834
12/15/2008
9/24/2009
European Union
KAYTEE (Germany)
Kaytee Products, Incorporated
39737359
39737359.7
8/6/1997
10/8/1997
Germany
KAYTEE (Japan)
Kaytee Products, Incorporated
3257551
52725/1994
5/27/1994
2/24/1997
Japan
KAYTEE (Japan)
Kaytee Products, Incorporated
4451210
2000-11711
2/15/2000
2/2/2001
Japan
KAYTEE (Kuwait)
Kaytee Products, Incorporated
105428
120406
5/4/2011
5/4/2011
Kuwait
Kaytee (New Zealand)
Kaytee Products, Incorporated
994020
994020
3/11/2014
3/11/2014
New Zealand
KAYTEE (UK)
Kaytee Products, Incorporated
1565929
1565929
10/31/1994
5/16/1997
United Kingdom
KAYTEE BEDDING FEATURE GUIDE
Kaytee Products, Incorporated
4091465
77867393
11/6/2009
1/24/2012
USA
KAYTEE BEDDING FEATURE GUIDE with design
Kaytee Products, Incorporated
4094156
77873048
11/16/2009
1/31/2012
USA
KAYTEE CHUNKY
Kaytee Products, Incorporated
3949392
85090326
7/22/2010
4/19/2011
USA
KAYTEE GOURMET RECIPE
Kaytee Products, Incorporated
4032119
77808717
8/20/2009
9/27/2011
USA
KAYTEE HEALTHY BITS
Kaytee Products, Incorporated
2216716
75267621
4/1/1997
1/5/1999
USA
KAYTEE HEALTHY TOPPINGS
Kaytee Products, Incorporated
2698525
76266216
6/4/2001
3/18/2003
USA
KAYTEE KRUNCH-A-ROUNDS
Kaytee Products, Incorporated
2633239
76285554
7/16/2001
10/8/2002
USA
KAYTEE KRUNCH-A-ROUNDS (Canada)
Kaytee Products, Incorporated
TMA587842
1126990
12/28/2001
8/22/2003
Canada
KAYTEE MUNCHABLES
Kaytee Products, Incorporated
3088673
78467754
8/16/2004
5/2/2006
USA
KAYTEE NIBBLERS
Kaytee Products, Incorporated
2216715
75267442
4/1/1997
1/5/1999
USA
KAYTEE SELECT BLEND
Kaytee Products, Incorporated
4,159,019
85332019
5/27/2011
6/12/2012
USA
KAYTEE SOFT-SORBENT
Kaytee Products, Incorporated
2870600
78219357
2/26/2003
8/3/2004
USA
KAYTEE SPRING BLEND
Kaytee Products, Incorporated
3942324
85113829
8/23/2010
4/5/2011
USA
KAYTEE TIMOTHY HAY PLUS
Kaytee Products, Incorporated
3897723
77688734
3/11/2009
12/28/2010
USA
KAYTEE WINTER BLEND
Kaytee Products, Incorporated
3935931
85113828
8/23/2010
3/22/2011
USA
KAYTEE with design
Kaytee Products, Incorporated
4616253
86075888
9/1/2013
10/7/2014
USA
KAYTEE YOGURT CHIPS
Kaytee Products, Incorporated
2702957
76053917
5/22/2000
4/1/2003
USA
KAYTEE YOGURT CHIPS (Canada)
Kaytee Products, Incorporated
TMA597717
1121677
11/5/2001
12/16/2003
Canada
KAYTEE YOGURT DIPS (Canada)
Kaytee Products, Incorporated
TMA606000
1121676
11/5/2001
3/23/2004
Canada
KOI'S CHOICE
Kaytee Products, Incorporated
2581098
76098660
7/28/2000
6/18/2002
USA
KT with design
Kaytee Products, Incorporated
1438266
73624067
10/3/1986
4/28/1987
USA
NATURE'S BENEFITS
Kaytee Products, Incorporated
3743013
77490984
6/4/2008
1/26/2010
USA
NATURES DEFENSE
Kaytee Products, Incorporated
3262970
78755419
11/16/2005
7/10/2007
USA
NATURE'S HARVEST
Kaytee Products, Incorporated
1848317
74184832
7/16/1991
8/2/1994
USA
NATURE'S HARVEST
Kaytee Products, Incorporated
2488444
75683486
4/14/1999
9/11/2001
USA
NUTRA-CARE
Kaytee Products, Incorporated
1434467
73613479
8/7/1986
3/31/1987
USA
NUTRA-PUFFS
Kaytee Products, Incorporated
2152992
75123661
6/21/1996
4/21/1998
USA
RAINBOW EXACT (Canada)
Kaytee Products, Incorporated
TMA507530
860585
5/11/1997
2/2/1999
Canada
SHEPPARD & GREENE
Kaytee Products, Incorporated
3448506
77293100
10/1/2007
6/17/2008
USA
SHEPPARD & GREENE FOCUSED ON FERRETS
Kaytee Products, Incorporated
3577360
77293101
10/1/2007
2/17/2009
USA
SNIX SNAX
Kaytee Products, Incorporated
3169838
78575336
2/25/2005
11/7/2006
USA
TOTAL COMFORT
Kaytee Products, Incorporated
3283634
78642617
6/2/2005
8/21/2007
USA
TROPICAL BLAST
Kaytee Products, Incorporated
 
86795868
10/22/2015
 
USA
ULTRA WILD FINCH BLEND
Kaytee Products, Incorporated
4046752
85147193
10/7/2010
10/25/2011
USA
WASTE FREE
Kaytee Products, Incorporated
1964482
74462520
11/23/1993
3/26/1996
USA
CORRY'S
Matson, LLC
689296
72031128
5/31/1957
12/8/1959
USA
CORRY'S
Matson, LLC
2293252
75321809
7/8/1997
11/16/1999
USA
CORRY'S with design
Matson, LLC
2176822
75321806
7/8/1997
7/28/1998
USA
MOSS B WARE
Matson, LLC
2287649
75522516
7/21/1998
10/19/1999
USA
RAIN TOUGH
Matson, LLC
2335940
75708800
5/18/1999
3/28/2000
USA
SNARE
Matson, LLC
2778030
78190843
12/3/2002
10/28/2003
USA
Turfgrass Water Conservation Alliance
Nexgen Turf Research, LLC
3,921,279
77795869
8/3/2009
2/15/2011
USA
ALL SEED (Canada)
Pennington Seed, Inc.
TMA625805
1180964
6/25/2003
11/18/2004
Canada
ALLSEED
Pennington Seed, Inc.
4051587
85043148
5/19/2010
11/8/2011
USA
ALLSEED (Canada)
Pennington Seed, Inc.
TMA800662
1490325
7/27/2010
6/22/2011
Canada
AMERICA'S LAWN
Pennington Seed, Inc.
4087475
85340655
6/8/2011
1/17/2012
USA
AMERICA'S PASTURE
Pennington Seed, Inc.
4,066,432
85282012
3/31/2011
12/6/2011
USA
BIRD-KOTE
Pennington Seed, Inc.
1261088
73378429
8/5/1982
12/13/1983
USA
BIRD'S EYE VIEW NATURE INSPIRED with design
Pennington Seed, Inc.
4,273,997
85048564
5/26/2010
1/15/2013
USA
BIRD'S EYE VIEW NATURE INSPIRED with design (Canada)
Pennington Seed, Inc.
TMA812,431
1496065
9/16/2010
11/23/2011
Canada
CEDAR SQUIRREL SNACKER
Pennington Seed, Inc.
4092979
85089918
7/21/2010
1/31/2012
USA
CEDAR WORKS
Pennington Seed, Inc.
4069381
85047585
5/25/2010
12/13/2011
USA
CEDAR WORKS (Canada)
Pennington Seed, Inc.
TMA812,429
1496063
9/16/2010
11/23/2011
Canada
CEDAR WORKS with design
Pennington Seed, Inc.
4069382
85047598
5/25/2010
12/13/2011
USA
CEDAR WORKS with design (Canada)
Pennington Seed, Inc.
TMA812,432
1496071
9/16/2010
11/23/2011
Canada
CHICK-A-DEE
Pennington Seed, Inc.
4388895
85520089
1/19/2012
8/20/2013
USA
COMPLETE SEEDING MIX
Pennington Seed, Inc.
3882303
77859343
10/28/2009
11/30/2010
USA
Cooperative Turfgrass Breeders Test
Pennington Seed, Inc.
3,135,076
78552842
1/24/2005
8/29/2006
USA
COVER STAR
Pennington Seed, Inc.
 
86633223
5/18/2015
 
USA
DELUXE DINNER MIX
Pennington Seed, Inc.
2018459
74583478
10/7/1994
11/19/1996
USA
DISEASE RESISTANT
Pennington Seed, Inc.
4165373
85207322
12/29/2010
6/26/2012
USA
ELIMINATOR
Pennington Seed, Inc.
3325556
78271037
7/7/2003
10/30/2007
USA
ER EXTENDED ROOT SEED VARIETIES with design
Pennington Seed, Inc.
4,060,632
77932357
2/10/2010
11/22/2011
USA
FIELD GUARD
Pennington Seed, Inc.
 
86633152
5/18/2015
 
USA
Front Runner in Turf Grass Research
Pennington Seed, Inc.
2,725,562
76322967
10/9/2001
6/10/2003
USA
GRASS SEED GREEN (actual color of grass seed)
Pennington Seed, Inc.
1952459
74549352
7/14/1994
1/30/1996
USA
GRASS SEED GREEN (actual color of grass seed)
Pennington Seed, Inc.
1830039
74074042
6/29/1990
4/5/1994
USA
GRASS SEED PEOPLE, THE
Pennington Seed, Inc.
4136264
85126172
9/9/2010
5/1/2012
USA
GREEN CHARM
Pennington Seed, Inc.
1466067
73646940
2/27/1987
11/24/1987
USA
GREEN CHARM
Pennington Seed, Inc.
1620784
74016386
1/4/1990
11/6/1990
USA
GREEN CHARM
Pennington Seed, Inc.
1818316
74801487
8/28/1992
1/25/1994
USA
HANDS design
Pennington Seed, Inc.
4568519
85125967
9/9/2010
7/15/2014
USA
MYCO ADVANTAGE
Pennington Seed, Inc.
3600907
77227905
7/12/2007
4/7/2009
USA
Nature's Heat
Pennington Seed, Inc.
4346021
85731017
9/17/2012
6/4/2013
USA
NATURE'S MARKET
Pennington Seed, Inc.
2992144
78424611
5/25/2004
9/6/2005
USA
PAN-BUSTER
Pennington Seed, Inc.
 
86950767
3/23/2016
 
USA
PASTURE MASTER
Pennington Seed, Inc.
4,059,436
85282001
3/31/2011
11/22/2011
USA
PENNAQUA PAC with design
Pennington Seed, Inc.
852144
72272677
5/31/1967
7/9/1968
USA
PENNGREEN
Pennington Seed, Inc.
1363966
73534106
4/25/1985
10/8/1985
USA
PENNINGTON
Pennington Seed, Inc.
3017484
78397658
4/7/2004
11/22/2005
USA
PENNINGTON
Pennington Seed, Inc.
4752186
85449316
10/17/2011
6/9/2015
USA
PENNINGTON 1 STEP COMPLETE
Pennington Seed, Inc.
4013851
85126164
9/9/2010
8/16/2011
USA
PENNINGTON AQUAGARDEN BEAUTIFULLY SIMPLE WATER GARDENING with design
Pennington Seed, Inc.
4369274
85442380
10/7/2011
7/16/2013
USA
PENNINGTON MASTERPIECE COLLECTION
Pennington Seed, Inc.
2700477
78121809
4/15/2002
3/25/2003
USA
PENNINGTON NATURE'S HEAT PELLETS
Pennington Seed, Inc.
3651077
77649433
1/14/2009
7/7/2009
USA
PENNINGTON NATURE'S HEAT PELLETS with design
Pennington Seed, Inc.
3390282
78960641
8/25/2006
2/26/2008
USA
PENNINGTON RESEEDER
Pennington Seed, Inc.
1465734
73621015
9/19/1986
11/17/1987
USA
PENNINGTON SEED PROFESSIONAL SELECT
Pennington Seed, Inc.
3380531
77144441
3/30/2007
2/12/2008
USA
PENNINGTON SEED SIGNATURE SERIES
Pennington Seed, Inc.
3338028
77034178
11/1/2006
11/20/2007
USA
PENNINGTON SEED SMART SEED
Pennington Seed, Inc.
3544275
77142121
3/28/2007
12/9/2008
USA
PENNINGTON SEED SMART SEED with design
Pennington Seed, Inc.
3615524
77578909
9/25/2008
5/5/2009
USA
PENNINGTON SEED with design
Pennington Seed, Inc.
1252388
73331531
10/7/1981
9/27/1983
USA
PENNINGTON SELECT
Pennington Seed, Inc.
3286237
78907745
6/14/2006
8/28/2007
USA
PENNINGTON THE GRASS SEED PEOPLE 1 STEP COMPLETE
Pennington Seed, Inc.
4,061,261
85126158
9/9/2010
11/22/2011
USA
PENNINGTON with design (Canada)
Pennington Seed, Inc.
 
1741326
8/11/2015
 
Canada
PENNINGTON with design (SHIELD)
Pennington Seed, Inc.
4529844
85126004
9/9/2010
5/13/2014
USA
QUIKGROW2X
Pennington Seed, Inc.
4215254
85398902
8/16/2011
9/25/2012
USA
QUIKGROW2X with design
Pennington Seed, Inc.
4265378
85408267
8/26/2011
12/25/2012
USA
RACKMASTER
Pennington Seed, Inc.
3495827
77389099
2/5/2008
9/2/2008
USA
RAINBOW VALLEY
Pennington Seed, Inc.
2939590
78164017
9/13/2002
4/12/2005
USA
RAPIDRESULTS
Pennington Seed, Inc.
3729531
77564676
9/8/2008
12/22/2009
USA
REBELS BRAND, THE
Pennington Seed, Inc.
3922070
77968091
3/25/2010
2/22/2011
USA
ROOT PLOW
Pennington Seed, Inc.
 
86721570
8/11/2015
 
USA
ROYAL BLEND
Pennington Seed, Inc.
2732339
78164537
9/16/2002
7/1/2003
USA
SELECT PLOT
Pennington Seed, Inc.
 
86674654
6/25/2015
 
USA
SLOPEMASTER
Pennington Seed, Inc.
3651076
77649414
1/14/2009
7/7/2009
USA
SLOPEMASTER with design
Pennington Seed, Inc.
3561775
77142122
3/28/2007
1/13/2009
USA
SMART SEED
Pennington Seed, Inc.
4869805
86570031
3/19/2015
12/15/2015
USA
SMART SEED with design
Pennington Seed, Inc.
4043159
85125983
9/9/2010
10/18/2011
USA
SUPERGRAZE
Pennington Seed, Inc.
2732335
78164026
9/13/2002
7/1/2003
USA
ULTIMATE PATCH, THE
Pennington Seed, Inc.
3801398
77864946
11/4/2009
6/8/2010
USA
ULTIMATE SEED, THE with design
Pennington Seed, Inc.
3617825
77579006
9/25/2008
5/5/2009
USA
WATER STAR
Pennington Seed, Inc.
3474131
78969795
9/8/2006
7/22/2008
USA
WATER STAR
Pennington Seed, Inc.
4183993
85228900
1/28/2011
7/31/2012
USA
WILD BIRD CLUB
Pennington Seed, Inc.
4561645
86128621
11/21/2013
7/1/2014
USA
WINGMASTER
Pennington Seed, Inc.
2954535
76590380
5/4/2004
5/24/2005
USA
YIELDUP
Pennington Seed, Inc.
 
86633214
5/18/2015
 
USA
BERMUDA TRIANGLE
Pennington Seed, Inc.
2248355
75423572
1/26/1998
5/25/1999
USA
FEEDING FRENZY
Pennington Seed, Inc.
3341836
78861825
4/14/2006
11/20/2007
USA
KWIK GRASS
Pennington Seed, Inc.
1488001
73646686
2/26/1987
5/10/1988
USA
NATURAL SPRINGS NECTAR
Pennington Seed, Inc.
1487698
73647330
3/2/1987
5/10/1988
USA
PENKOTED
Pennington Seed, Inc.
1154120
73191767
11/2/1978
5/12/1981
USA
PRINCESS
Pennington Seed, Inc.
2941808
78339278
12/11/2003
4/19/2005
USA
PROCARE
Pennington Seed, Inc.
1472759
73660399
5/8/1987
1/19/1988
USA
REBEL
Pennington Seed, Inc.
3387203
76540288
8/13/2003
2/26/2008
USA
REBEL IV
Pennington Seed, Inc.
2858384
76322586
10/5/2001
6/29/2004
USA
REBELS, THE with design
Pennington Seed, Inc.
3506832
76527641
6/25/2003
9/30/2008
USA
REBELS, THE with design
Pennington Seed, Inc.
2684935
76347543
12/10/2001
2/4/2003
USA
TRI-PLEX
Pennington Seed, Inc.
1391788
73540089
5/28/1985
4/29/1986
USA
CRITTER TRAIL
Pets International Ltd.
3105791
76643114
7/19/2005
6/20/2006
USA
CRITTER TRAIL (Canada)
Pets International Ltd.
TMA775604
1419605
11/26/2008
8/26/2010
Canada
CRITTER TRAIL (EU)
Pets International Ltd.
7402423
7402423
11/18/2008
11/13/2009
European Union
CRITTER TRAIL (Mexico)
Pets International Ltd.
1155703
975219
11/20/2008
11/20/2008
Mexico
FERRETRAIL
Pets International Ltd.
1998811
74651947
3/24/1995
9/3/1996
USA
HAMTRAC
Pets International Ltd.
1891785
74448321
10/18/1996
4/25/1995
USA
MY FIRST HOME
Pets International Ltd.
3594588
77547290
8/14/2008
3/24/2009
USA
MY FIRST HOME (Canada)
Pets International Ltd.
TMA775541
1424147
1/12/2009
8/25/2010
Canada
MY FIRST HOME (EU)
Pets International Ltd.
7508311
7508311
1/8/2009
7/29/2009
European Union
PETTING ZONE
Pets International Ltd.
3740639
77442872
4/8/2008
1/19/2010
USA
POLLY POPS
Pets International Ltd.
4064730
85226861
1/26/2011
11/29/2011
USA
SUPER PET
Pets International Ltd.
2920356
76483548
1/10/2003
1/25/2005
USA
SUPER PET with design (China) (cl 18)
Pets International Ltd.
9291111
9291111
4/1/2011
5/7/2012
China
SUPER PET with design (China) (cl 19)
Pets International Ltd.
9291110
9291110
4/1/2011
6/7/2012
China
SUPER PET with design (China) (cl 26)
Pets International Ltd.
9291107
9291107
4/1/2011
5/7/2012
China
SUPER PET with design (China) (cl 28)
Pets International Ltd.
 
9291106
4/1/2011
 
China
SUPER PET with design (EU)
Pets International Ltd.
5710561
5710561
2/9/2007
2/22/2008
European Union
SUPER PET with design (Mexico) (cl 19)
Pets International Ltd.
981100
835351
2/9/2007
4/20/2007
Mexico
SUPER PET with design (Mexico) (cl 20)
Pets International Ltd.
980069
835352
2/9/2007
4/13/2007
Mexico
SUPER PET with design (Mexico) (cl 21)
Pets International Ltd.
981496
835353
2/9/2007
4/23/2007
Mexico
SUPER PET with design (Mexico) (cl 26)
Pets International Ltd.
984817
835354
2/9/2007
5/22/2007
Mexico
SUPER PET with design (Mexico) (cl 28)
Pets International Ltd.
978839
835355
2/9/2007
3/27/2007
Mexico
SUPER PET with design (Mexico) (cl 31)
Pets International Ltd.
980070
835356
2/9/2007
4/13/2007
Mexico
SUPER PET (Canada)
Pets International Ltd.
TMA834,422
1418445
11/17/2008
10/16/2012
Canada
SUPER PET with design (Mexico) (cl 18)
Pets International Ltd.
981495
835530
2/9/2007
4/23/2007
Mexico
TREAT ZONE
Pets International Ltd.
3758276
77442849
4/8/2008
3/9/2010
USA
BAR-B-CHEW
T.F.H. Publications, Inc.
3295394
78775886
12/19/2005
9/18/2007
USA
BORN IN THE USA
T.F.H. Publications, Inc.
3734067
77752759
6/5/2009
1/5/2010
USA
BREATH-BONE
T.F.H. Publications, Inc.
2286733
75506056
6/22/1998
10/12/1999
USA
BUILT STRONG CHEWS LONG
T.F.H. Publications, Inc.
4819734
86452355
11/12/2014
9/22/2015
USA
BUILT STRONG PLAYS LONG
T.F.H. Publications, Inc.
4761719
86293599
5/28/2014
6/23/2015
USA
CHEEKY SQUEAKY PETS
T.F.H. Publications, Inc.
2973867
78307918
10/1/2003
7/19/2005
USA
CHEW 'N FRESH
T.F.H. Publications, Inc.
2912961
78286145
8/12/2003
12/21/2004
USA
CHEW TIME!
T.F.H. Publications, Inc.
3846304
77782664
7/16/2009
9/7/2010
USA
CHEW! PLAY! THRIVE!
T.F.H. Publications, Inc.
3737683
77473847
5/14/2008
1/12/2010
USA
CHEW-ROS!
T.F.H. Publications, Inc.
3914986
77828459
9/17/2009
2/1/2011
USA
chooz with design
T.F.H. Publications, Inc.
1731435
74083199
7/30/1990
11/10/1992
USA
CHUBBY BUDDIES
T.F.H. Publications, Inc.
3295393
78775864
12/19/2005
9/18/2007
USA
COMPLETE HERP CARE with design
T.F.H. Publications, Inc.
3645994
77491835
6/5/2008
6/30/2009
USA
CORN-BONE
T.F.H. Publications, Inc.
2242124
75389863
11/13/1997
4/27/1999
USA
COZY TIME
T.F.H. Publications, Inc.
3437267
77152666
5/27/2008
5/27/2008
USA
CRAZY BALL
T.F.H. Publications, Inc.
2456047
75662224
3/17/1999
5/29/2001
USA
CRAZY BALL
T.F.H. Publications, Inc.
2520770
75719435
5/28/1999
12/18/2001
USA
DENTA-C
T.F.H. Publications, Inc.
4432934
85357777
6/28/2011
11/12/2013
USA
DENTAL FLEX
T.F.H. Publications, Inc.
2217286
75393851
11/21/1997
1/12/1999
USA
DENTWIST
T.F.H. Publications, Inc.
3593046
78666295
7/8/2005
3/17/2009
USA
dog profile with bone in mouth design
T.F.H. Publications, Inc.
3831734
77909720
1/12/2010
8/10/2010
USA
dog profile with bone in mouth design (Australia)
T.F.H. Publications, Inc.
1205331
 
10/18/2007
10/18/2007
Australia
DOGLIFE: LIFELONG CARE FOR YOUR DOG
T.F.H. Publications, Inc.
3899000
77916686
1/21/2010
1/4/2011
USA
DOUBLE ACTION
T.F.H. Publications, Inc.
2891373
78308025
10/1/2003
10/5/2004
USA
DURA CHEW
T.F.H. Publications, Inc.
3640887
77453706
4/21/2008
6/16/2009
USA
DURA TOY
T.F.H. Publications, Inc.
3969090
85020961
4/22/2010
5/31/2011
USA
DURA-CHEW (EU)
T.F.H. Publications, Inc.
7329469
 
10/20/2008
6/9/2009
European Union
DURA-CORE
T.F.H. Publications, Inc.
3321342
78839773
3/17/2006
10/23/2007
USA
FLEXI CHEW
T.F.H. Publications, Inc.
3640886
77453699
4/21/2008
6/16/2009
USA
FLEXIBONE (Canada)
T.F.H. Publications, Inc.
TMA369614
590958
9/1/1987
6/22/1990
Canada
FLEXIBONE (China)
T.F.H. Publications, Inc.
1473128
 
 
11/14/2000
China
Flexibone with design
T.F.H. Publications, Inc.
1481701
73675422
7/30/1987
3/22/1988
USA
FLEXI-CHEW (EU)
T.F.H. Publications, Inc.
7329477
 
10/20/2008
6/26/2009
European Union
FLOATABLES
T.F.H. Publications, Inc.
2301040
75430654
2/9/1998
12/14/1999
USA
FOLD-AWAY DEN & CARRIER (Canada)
T.F.H. Publications, Inc.
TMA698,975
1232565
10/4/2004
10/19/2007
Canada
FOLD-AWAY PET CARRIER
T.F.H. Publications, Inc.
2610851
76068715
6/13/2000
8/20/2002
USA
FUN SNACKIN'
T.F.H. Publications, Inc.
3971984
85103163
8/9/2010
5/31/2011
USA
GALILEO'S BONE
T.F.H. Publications, Inc.
1955400
74549508
7/11/1994
2/6/1996
USA
GLOW IN THE DARK POOCH PACIFIER
T.F.H. Publications, Inc.
2229650
75342985
8/18/1997
3/2/1999
USA
GO ACTIVE
T.F.H. Publications, Inc.
4773837
86241570
4/3/2014
7/14/2015
USA
GUMABONE
T.F.H. Publications, Inc.
1434081
73614903
8/15/1986
3/24/1987
USA
GUMABONE (Canada)
T.F.H. Publications, Inc.
TMA373707
590957
9/1/1987
9/28/1990
Canada
GUMADISC
T.F.H. Publications, Inc.
1588027
73815953
7/31/1989
3/20/1990
USA
GUMADISC (Canada)
T.F.H. Publications, Inc.
TMA370228
590960
9/1/1987
7/6/1990
Canada
GUMAKNOT
T.F.H. Publications, Inc.
1527118
73735292
6/20/1988
2/28/1989
USA
HAPPY DOG
T.F.H. Publications, Inc.
2669172
78067842
6/7/2001
12/31/2002
USA
Happy Dog design
T.F.H. Publications, Inc.
2267316
75529387
8/3/1998
8/3/1999
USA
HAPPY MOPPY
T.F.H. Publications, Inc.
3868687
77930190
2/8/2010
10/26/2010
USA
HAPPY TIME!
T.F.H. Publications, Inc.
3938589
77791836
7/29/2009
3/29/2011
USA
HEALTHY EDIBLES
T.F.H. Publications, Inc.
2424040
75687426
4/20/1999
1/23/2001
USA
HEALTHY LIVING
T.F.H. Publications, Inc.
3931969
77828016
9/19/2009
3/15/2011
USA
HERCULES
T.F.H. Publications, Inc.
3588949
78501979
10/19/2004
3/10/2009
USA
HERCULES (Australia)
T.F.H. Publications, Inc.
671406
 
9/1/1995
9/1/1995
Australia
HERCULES (UK)
T.F.H. Publications, Inc.
2030929
 
8/17/1995
5/17/1996
United Kingdom
HOMESTYLE
T.F.H. Publications, Inc.
2906581
78307079
9/30/2003
11/30/2004
USA
KITTEN MITTEN
T.F.H. Publications, Inc.
2464673
75927136
2/23/2000
6/26/2001
USA
KITTY L'AMOUR
T.F.H. Publications, Inc.
2646890
76199866
1/29/2001
11/5/2002
USA
LOBO
T.F.H. Publications, Inc.
3309509
78818315
2/18/2006
10/9/2007
USA
MINICHEWS
T.F.H. Publications, Inc.
3185105
78740511
10/26/2005
12/12/2006
USA
NATURAL HEALTHY LIVING
T.F.H. Publications, Inc.
4625157
85058489
6/9/2010
10/21/2014
USA
NUBZ
T.F.H. Publications, Inc.
3357293
78672660
7/18/2005
12/18/2007
USA
NUTRI DENT
T.F.H. Publications, Inc.
2880151
76512517
5/8/2003
8/31/2004
USA
NUTRI DENT (Canada)
T.F.H. Publications, Inc.
TMA748663
1393448
4/29/2008
9/25/2009
Canada
NUTRI DENT (China)
T.F.H. Publications, Inc.
7974980
7974980
1/7/2010
3/21/2011
China
NUTRI DENT (EU)
T.F.H. Publications, Inc.
3519253
 
11/4/2003
4/21/2005
European Union
NUTRI DENT (Korea)
T.F.H. Publications, Inc.
40-2014-0007040
4020140007040
2/3/2014
12/17/2014
Korea
NYLABONE
T.F.H. Publications, Inc.
3540310
77505473
6/23/2008
12/2/2008
USA
NYLABONE
T.F.H. Publications, Inc.
1170441
73273852
8/11/1980
9/22/1981
USA
NYLABONE (Australia) (cl 20)
T.F.H. Publications, Inc.
1205330
 
10/18/2007
6/3/2008
Australia
NYLABONE (Australia) (cl 28)
T.F.H. Publications, Inc.
A350289
 
8/21/1980
11/11/1982
Australia
NYLABONE (Australia) (cl 31)
T.F.H. Publications, Inc.
1246987
 
6/18/2008
1/27/2009
Australia
NYLABONE (Canada) (cl 28)
T.F.H. Publications, Inc.
TMA256042
 
7/30/1980
2/20/1981
Canada
NYLABONE (Canada) (cl 31)
T.F.H. Publications, Inc.
TMA752068
 
7/10/2008
11/4/2009
Canada
NYLABONE (China) (cl 28)
T.F.H. Publications, Inc.
1473129
 
 
11/14/2010
China
NYLABONE (China) (cl 31)
T.F.H. Publications, Inc.
1788945
 
 
6/14/2002
China
NYLABONE (EU) (cl 28)
T.F.H. Publications, Inc.
2480267
 
11/22/2001
2/24/2003
European Union
NYLABONE (EU) (cl 31)
T.F.H. Publications, Inc.
6997019
 
6/18/2008
4/3/2009
European Union
NYLABONE (India)
T.F.H. Publications, Inc.
1701893
 
6/20/2008
2/4/2011
India
NYLABONE (Japan) (cl 21)
T.F.H. Publications, Inc.
4537407
 
2/15/2001
1/18/2002
Japan
NYLABONE (Japan) (cl 31)
T.F.H. Publications, Inc.
5195860
2008-050879
6/25/2008
1/9/2009
Japan
NYLABONE (Japan) (in Katakana)
T.F.H. Publications, Inc.
4593667
 
 
8/9/2002
Japan
NYLABONE (Korea)
T.F.H. Publications, Inc.
40-2013-49956
40201349956
7/25/2013
10/8/2014
Korea
NYLABONE (Mexico) (cl 28)
T.F.H. Publications, Inc.
1055858
 
7/30/2008
8/25/2008
Mexico
NYLABONE (Mexico) (cl 31)
T.F.H. Publications, Inc.
568566
 
11/19/1997
1/28/1998
Mexico
NYLABONE (New Zealand)
T.F.H. Publications, Inc.
212937
 
9/16/1991
5/27/1998
New Zealand
NYLABONE (Russia)
T.F.H. Publications, Inc.
380006
2008719281
6/18/2008
5/25/2009
Russian Federation
NYLABONE (South Africa)
T.F.H. Publications, Inc.
80/5576
 
 
2/17/1989
South Africa
NYLABONE (Taiwan)
T.F.H. Publications, Inc.
1357222
 
 
4/1/2009
Taiwan
NYLABONE (UK)
T.F.H. Publications, Inc.
1138736
 
8/13/1980
8/13/1981
United Kingdom
NYLABONE DENTAL CHEW
T.F.H. Publications, Inc.
2776546
76370502
2/12/2002
10/21/2003
USA
Nylabone design (actual shape of nylabone)
T.F.H. Publications, Inc.
1869097
74358926
2/16/1993
12/20/1994
USA
NYLABONE HOMESTYLE EDIBLE CHEWS
T.F.H. Publications, Inc.
2782975
76422011
6/17/2002
11/11/2003
USA
NYLABONE with design (Korea)
T.F.H. Publications, Inc.
40-2013-49957
40201349957
7/25/2013
10/8/2014
Korea
NYLACONE
T.F.H. Publications, Inc.
4757252
86241608
4/3/2014
6/16/2015
USA
NYLAFLEX
T.F.H. Publications, Inc.
4757251
86241596
4/3/2014
6/16/2015
USA
NYLIE
T.F.H. Publications, Inc.
3828757
77362019
12/31/2007
8/3/2010
USA
OODLES
T.F.H. Publications, Inc.
2081209
75107848
5/21/1996
7/22/1997
USA
OUTTA CONTROL
T.F.H. Publications, Inc.
2856407
76390075
4/1/2002
6/22/2004
USA
PEANUT-BONE
T.F.H. Publications, Inc.
2256081
75389862
11/13/1997
6/22/1999
USA
PLAQUE ATTACKER
T.F.H. Publications, Inc.
1693229
74033616
3/1/1990
6/9/1992
USA
PLAQUE-OUT
T.F.H. Publications, Inc.
1808476
74306795
8/24/1992
11/30/1993
USA
POCKET PROFESSIONAL GUIDE
T.F.H. Publications, Inc.
3304907
77030061
10/26/2006
10/2/2007
USA
POOCH PACIFIER (Canada)
T.F.H. Publications, Inc.
TMA319440
543584
6/11/1985
10/10/1986
Canada
POT BELLIES
T.F.H. Publications, Inc.
3295583
78860889
4/13/2006
9/18/2007
USA
POTATO BONE
T.F.H. Publications, Inc.
2346167
75423951
1/27/1998
4/25/2000
USA
PRIME CHOICE
T.F.H. Publications, Inc.
3280952
78860352
4/12/2006
8/14/2007
USA
PRO ACTION
T.F.H. Publications, Inc.
3670673
77533391
7/29/2008
8/18/2009
USA
PUPPY BONE
T.F.H. Publications, Inc.
1387886
73537887
5/16/1985
3/25/1986
USA
QUICK AND EASY
T.F.H. Publications, Inc.
2875337
76416649
5/28/2002
8/17/2004
USA
RHINO
T.F.H. Publications, Inc.
2164774
75256577
3/13/1997
6/9/1998
USA
ROAR-HIDE
T.F.H. Publications, Inc.
1999913
75000644
10/2/1995
9/10/1996
USA
ROMP 'N CHOMP
T.F.H. Publications, Inc.
4377264
85520006
1/19/2012
7/30/2013
USA
SHISH-KA-BONE
T.F.H. Publications, Inc.
4368981
85225188
1/25/2011
7/16/2013
USA
SIMPLE GUIDE TO,THE
T.F.H. Publications, Inc.
3026976
78403816
4/19/2007
12/13/2005
USA
SNACK BONE with design
T.F.H. Publications, Inc.
2939685
78283012
8/4/2003
4/12/2005
USA
SUPER-TUFF
T.F.H. Publications, Inc.
2373433
75428224
2/3/1998
8/1/2000
USA
T.F.H. (Australia)
T.F.H. Publications, Inc.
1246136
 
6/13/2008
6/13/2008
Australia
T.F.H. (Taiwan)
T.F.H. Publications, Inc.
464787
 
 
11/1/1989
Taiwan
T.F.H. with design (oval)
T.F.H. Publications, Inc.
1248346
73375976
7/22/1982
8/16/1983
USA
T.F.H. with design (oval) (Mexico)
T.F.H. Publications, Inc.
569357
 
11/19/1997
1/30/1998
Mexico
TARTAR CONTROL ODD BALL
T.F.H. Publications, Inc.
1739122
74135269
1/31/1991
12/8/1992
USA
TENNISBONE
T.F.H. Publications, Inc.
2151467
75201437
11/13/1996
4/14/1998
USA
TERRA NOVA: DISCOVER A WHOLE NEW WORLD OF DOGS
T.F.H. Publications, Inc.
3134006
78466952
8/13/2004
8/22/2006
USA
TFH (Australia)
T.F.H. Publications, Inc.
1246985
 
6/18/2008
6/18/2008
Australia
TFH (Canada)
T.F.H. Publications, Inc.
TMA759,521
1402842
7/10/2008
2/15/2010
Canada
TFH (China)
T.F.H. Publications, Inc.
6792142
 
 
4/7/2010
China
TFH (India)
T.F.H. Publications, Inc.
1701885
 
 
2/4/2011
India
TFH (Japan)
T.F.H. Publications, Inc.
5385219
 
6/25/2008
1/21/2011
Japan
TFH in oval w/ animals design BW (Australia)
T.F.H. Publications, Inc.
1146018
 
11/10/2006
11/10/2006
Australia
TFH in oval w/ animals design BW (China)
T.F.H. Publications, Inc.
570934
 
11/8/2006
10/7/2009
China
TFH in oval w/ animals design BW (EU)
T.F.H. Publications, Inc.
5436993
 
11/3/2006
11/8/2007
European Union
TFH in oval w/ animals design Color (EU)
T.F.H. Publications, Inc.
5553599
 
12/14/2006
7/3/2008
European Union
TFH Petbooks with design
T.F.H. Publications, Inc.
 
85752053
10/11/2012
 
USA
TFH with design (oval w/ animals BW)
T.F.H. Publications, Inc.
3420530
78882169
5/12/2006
4/29/2008
USA
TFH with design (oval w/ animals Color)
T.F.H. Publications, Inc.
3420527
78881586
5/11/2006
4/29/2008
USA
TFH with design (oval) (Russia)
T.F.H. Publications, Inc.
383723
 
6/23/2008
7/15/2009
Russian Federation
THING-IN-A-BAG
T.F.H. Publications, Inc.
2785098
78172453
10/9/2002
11/18/2003
USA
TORO
T.F.H. Publications, Inc.
3295595
78864509
4/19/2006
9/18/2007
USA
TORO (Australia)
T.F.H. Publications, Inc.
1127128
 
8/2/2006
8/2/2006
Australia
TROPICAL FISH HOBBYIST
T.F.H. Publications, Inc.
1264930
73369034
6/10/1982
1/24/1984
USA
TROPICAL FISH HOBBYIST (UK)
T.F.H. Publications, Inc.
2261104
 
2/10/2001
10/10/2003
United Kingdom
VETERINARIAN RECOMMENDED CHEW PLAY THRIVE with design
T.F.H. Publications, Inc.
4068587
85219535
1/18/2011
12/6/2011
USA
VIDA
T.F.H. Publications, Inc.
3349136
77020288
10/12/2006
12/4/2007
USA
VIDA
T.F.H. Publications, Inc.
3366424
77035090
11/2/2006
1/8/2008
USA
VIDA (Australia)
T.F.H. Publications, Inc.
1170576
 
4/11/2007
10/29/2007
Australia
VIDA (Canada)
T.F.H. Publications, Inc.
TMA722774
1342778
4/10/2007
9/2/2008
Canada
VIDA (EU)
T.F.H. Publications, Inc.
5820501
 
4/10/2007
5/5/2008
European Union
VIDA (Japan)
T.F.H. Publications, Inc.
5107489
2007-034998
4/10/2007
1/25/2008
Japan
WISHBONE &design (dog profile with bone in mouth)
T.F.H. Publications, Inc.
1481700
73675421
7/30/1987
3/22/1988
USA
ZZAZZ
T.F.H. Publications, Inc.
3587823
77155032
4/12/2007
3/10/2009
USA
GOT BUGS? GET SEVIN.
Tech Pac, L.L.C.
2585675
75533275
8/10/1998
6/25/2002
USA
OVER-N-OUT
Tech Pac, L.L.C.
2556619
75724587
6/9/1999
4/2/2002
USA
ALTOSAND
Wellmark International
1053504
73/076172
2/4/1976
11/30/1976
USA
ALTOSID
Wellmark International
968446
72/424683
5/17/1972
9/18/1973
USA
ALTOSID (Canada)
Wellmark International
198481
356711
9/5/1972
4/5/1974
Canada
ALTOSID (Mexico)
Wellmark International
864687
689542
11/24/2004
12/16/2004
Mexico
ALTOSID CP-10
Wellmark International
2989749
78/449126
7/12/2004
8/30/2005
USA
ALTOSID SBG
Wellmark International
3,882,971
85/014,710
4/15/2010
11/30/2010
USA
ALTOSID XR-G
Wellmark International
3,718,141
77/723752
4/28/2009
12/1/2009
USA
APEX
Wellmark International
1257349
73/354297
3/12/1982
11/15/1983
USA
APEX (Canada)
Wellmark International
301666
484563
3/23/1982
4/4/1985
Canada
APISTAN
Wellmark International
1514288
73/705536
1/13/1988
11/29/1988
USA
APISTAN (Canada)
Wellmark International
363125
595695
11/18/1987
11/10/1989
Canada
APISTAN with design
Wellmark International
3,359,623
78/800480
1/26/2006
12/25/2007
USA
APISTAN with design (Canada)
Wellmark International
685,083
1286395
1/17/2006
3/29/2007
Canada
BREAKAWAY
Wellmark International
1426211
73/568572
11/14/1985
1/27/1987
USA
BREAK-AWAY (Canada)
Wellmark International
330700
568100
8/21/1986
7/31/1987
Canada
CATALYST
Wellmark International
2041129
74/625141
1/24/1995
2/25/1997
USA
CATALYST (Canada)
Wellmark International
646244
1224624
7/23/2004
8/22/2005
Canada
CLARIFLY
Wellmark International
3325479
77038354
11/7/2006
10/30/2007
USA
CLARIFLY LARVICIDE with design
Wellmark International
3488234
77/375082
1/18/2008
8/19/2008
USA
COW (STEER) HEAD (design only) (Canada)
Wellmark International
574245
1042691
1/14/2000
1/23/2003
Canada
COW HEAD DESIGN (design only)
Wellmark International
2579417
75/797112
9/13/1999
6/11/2002
USA
DEEP 6
Wellmark International
2108022
75/154778
8/23/1996
10/21/1997
USA
DIACON
Wellmark International
2877009
78/141957
7/8/2002
8/24/2004
USA
DIANEX
Wellmark International
1279560
73/361859
4/28/1982
5/29/1984
USA
EDEN
Wellmark International
3982232
77/881069
11/25/2009
6/21/2011
USA
EGGBUSTERS
Wellmark International
3313001
76/404313
5/6/2002
10/16/2007
USA
ENDALSECT (Canada)
Wellmark International
378223
591680
9/11/1987
1/18/1991
Canada
ENSTAR
Wellmark International
1038394
73/064962
10/3/1975
4/27/1976
USA
ENSTAR (Canada)
Wellmark International
230226
393008
12/29/1975
9/8/1978
Canada
Envincio
Wellmark International
3986575
77911087
1/13/2010
6/28/2011
USA
Envincio with design
Wellmark International
3986576
77911130
1/13/2010
6/28/2011
USA
Essentria
Wellmark International
4207214
85334821
6/1/2011
9/11/2012
USA
EXHALT
Wellmark International
 
86453286
11/13/2014
 
USA
EXTINGUISH
Wellmark International
2366893
75/477663
5/1/1998
7/11/2000
USA
EXTINGUISH (Australia)
Wellmark International
898016
898016
12/14/2001
12/14/2001
Australia
EXTINGUISH (Taiwan)
Wellmark International
1179267
93059496
12/21/2004
11/1/2005
Taiwan
FLEA STOP
Wellmark International
1280427
73/306423
4/20/1981
6/5/1984
USA
FLEATROL (Canada)
Wellmark International
2603173
1046010
2/10/2000
7/9/2003
Canada
FOGASECT
Wellmark International
3086595
78/491021
9/28/2004
4/25/2006
USA
GENCOR
Wellmark International
1325395
73/462293
1/23/1984
3/19/1985
USA
GENTROL
Wellmark International
2604774
76/338964
11/19/2001
8/6/2002
USA
GENTROL POINT SOURCE
Wellmark International
2041281
74/680719
5/26/1995
2/25/1997
USA
GOLDEN MALRIN
Wellmark International
936384
72/368142
8/17/1970
6/27/1972
USA
GOLDEN MALRIN (Canada)
Wellmark International
198487
357460
9/29/1972
4/5/1974
Canada
HIVASTAN
Wellmark International
3545187
78/743967
10/31/2005
12/9/2008
USA
HIVASTAN with design
Wellmark International
3550666
77/038659
11/7/2006
12/23/2008
USA
INGOT design
Wellmark International
2943173
76/558869
10/29/2003
4/19/2005
USA
KABAT
Wellmark International
1075360
73/108845
12/6/1976
10/18/1977
USA
MAVRIK
Wellmark International
1162420
73/241455
12/3/1979
7/28/1981
USA
MAVRIK AQUAFLOW
Wellmark International
1284939
73/430633
6/16/1983
7/10/1984
USA
MORETHANAPET
Wellmark International
2611632
76/112904
8/21/2000
8/27/2002
USA
MOSQUITO TORPEDO
Wellmark International
3059437
78/285830
8/11/2003
2/14/2006
USA
MOSQUITO TORPEDO with design
Wellmark International
2180473
75/316337
6/27/1997
8/11/1998
USA
MUSCAMONE
Wellmark International
990622
72/439531
10/27/1972
8/13/1974
USA
MUSCAMONE (Canada)
Wellmark International
206358
361852
2/26/1973
4/11/1975
Canada
NATURAL RADIANCE (Canada)
Wellmark International
552509
892851
10/9/1998
10/17/2001
Canada
Noxfish
Wellmark International
594721
71659005
1/5/1954
9/7/1954
USA
Nusyn-Noxfish
Wellmark International
1595989
73754349
9/23/1988
5/15/1990
USA
OVICOLLAR (Canada)
Wellmark International
436544
709946
7/29/1992
12/2/1994
Canada
OVITROL
Wellmark International
2982973
78/336565
12/4/2003
8/9/2005
USA
OVITROL (Canada)
Wellmark International
393229
664762
8/21/1990
1/24/1992
Canada
OVITROL PLUS
Wellmark International
1619378
73/819131
8/14/1989
10/30/1990
USA
PARAMITE
Wellmark International
1109110
73/171913
5/25/1978
12/19/1978
USA
PBO-8
Wellmark International
1274034
73420315
4/6/1983
4/17/1984
USA
PET SPECIFIX
Wellmark International
3245462
78/641333
6/1/2005
5/22/2007
USA
PETCOR
Wellmark International
1641877
74/067643
6/11/1990
4/23/1991
USA
PETCOR (Canada)
Wellmark International
393175
660263
6/19/1990
1/24/1992
Canada
PHOR-EX
Wellmark International
4700629
86017594
7/23/2013
3/10/2015
USA
POWER BAND (Canada)
Wellmark International
520632
869122
2/12/1998
12/16/1999
Canada
POWER SPOT (Canada)
Wellmark International
547616
869121
2/12/1998
7/4/2001
Canada
POWERSPOT (Canada)
Wellmark International
784,014
1468964
2/9/2010
12/3/2010
Canada
PRECOR
Wellmark International
1207810
73/306642
4/10/1981
9/14/1982
USA
PRECOR (Canada)
Wellmark International
335827
479921
12/21/1981
12/31/1987
Canada
PRECOR 2000
Wellmark International
1700160
74/196152
8/1/1991
7/14/1992
USA
Prentox
Wellmark International
830448
72237640
2/1/1966
6/20/1967
USA
PRE-STRIKE
Wellmark International
2832706
76/398091
4/19/2002
4/13/2004
USA
PRE-STRIKE (Canada)
Wellmark International
679,409
1267556
8/5/2005
1/15/2007
Canada
PROBAIT with design
Wellmark International
2576739
76/187112
12/29/2000
6/4/2002
USA
PROLINK
Wellmark International
3116187
78/524565
11/30/2004
7/18/2006
USA
PROLINK (Australia)
Wellmark International
1052604
1052604
4/27/2005
4/27/2005
Australia
PROLINK (Brazil)
Wellmark International
821749579
821749579
6/29/1999
1/27/2009
Brazil
Prolink (Mexico)
Wellmark International
1479205
1496793
6/16/2014
9/8/2014
Mexico
PROLINK (New Zealand)
Wellmark International
314106
314106
8/9/1999
2/17/2000
New Zealand
PROLINK INSECT GROWTH REGULATOR (Australia)
Wellmark International
949413
949413
4/4/2003
4/4/2003
Australia
PROSAND (Australia)
Wellmark International
1035233
1035233
12/20/2004
8/1/2005
Australia
PROSAND (New Zealand)
Wellmark International
723057
723057
12/17/2004
12/17/2004
New Zealand
QUIKSTRIKE
Wellmark International
2034468
74/687598
5/19/1995
1/28/1997
USA
RIZACON (Australia)
Wellmark International
898015
898015
12/14/2001
7/22/2002
Australia
SAFROTIN (Canada)
Wellmark International
393576
665839
9/6/1990
1/31/1992
Canada
SIPHOTROL
Wellmark International
1240818
73/323075
8/10/1981
6/7/1983
USA
SIPHOTROL (Canada)
Wellmark International
373542
568952
9/8/1986
9/21/1990
Canada
SPOT ON
Wellmark International
2300516
75/364304
9/29/1997
12/14/1999
USA
SPOT ON (Canada)
Wellmark International
574402
869124
2/12/1998
1/27/2003
Canada
STARBAR
Wellmark International
2899659
78/263059
6/16/2003
11/2/2004
USA
STARBAR (Canada)
Wellmark International
646319
1224623
7/23/2004
8/23/2005
Canada
STARBAR (EU)
Wellmark International
10,840,874
10840874
4/26/2012
9/24/2012
European Union
STARBAR with design
Wellmark International
2853248
76/529788
7/10/2003
6/15/2004
USA
STARBAR with design (EU)
Wellmark International
10,840,999
10840999
4/26/2012
9/24/2012
European Union
STRIKE
Wellmark International
753566
72/145501
5/28/1962
7/30/1963
USA
STRIKE
Wellmark International
1044616
73/066404
10/20/1975
7/27/1976
USA
TANGO
Wellmark International
4422213
78955593
8/18/2006
10/22/2013
USA
V with design (Triangle with design) (Canada)
Wellmark International
239701
422450
3/20/1978
2/8/1980
Canada
VET-KEM
Wellmark International
635742
71/691650
7/21/1955
10/16/1956
USA
VET-KEM
Wellmark International
1063115
73/097497
8/23/1976
4/12/1977
USA
VET-KEM
Wellmark International
1150756
73/224669
7/25/1979
4/14/1981
USA
VET-KEM (Canada)
Wellmark International
235561
422451
3/20/1978
8/31/1979
Canada
VET-KEM design (see note)
Wellmark International
948774
72/368947
8/24/1970
12/19/1972
USA
VET-KEM design (see note)
Wellmark International
1150755
73/224668
7/25/1979
4/14/1981
USA
VIGREN
Wellmark International
1773373
74/207555
9/3/1991
5/25/1993
USA
VIGREN with design (Canada)
Wellmark International
470394
662874
7/24/1990
2/4/1997
Canada
VIP with design
Wellmark International
1350259
73/465765
2/15/1984
7/23/1985
USA
WASP-X
Wellmark International
4261242
85/612966
5/1/2012
12/18/2012
USA
WELLMARK
Wellmark International
2194265
75/246268
2/24/1997
10/6/1998
USA
WELLMARK (Brazil)
Wellmark International
820600547
820600547
3/5/1998
5/15/2007
Brazil
WELLMARK (Canada)
Wellmark International
534831
1003953
2/3/1999
10/17/2000
Canada
WELLMARK INTERNATIONAL (Australia)
Wellmark International
902177
902177
2/4/2002
2/4/2002
Australia
WELLMARK with design (Australia)
Wellmark International
1039734
1039734
1/31/2005
1/31/2005
Australia
WELLMARK with design (Brazil)
Wellmark International
827147368
827147368
2/4/2005
11/13/2007
Brazil
WELLMARK with design (New Zealand)
Wellmark International
724489
724489
1/28/2005
1/28/2005
New Zealand
WIPE AWAY
Wellmark International
2828604
78/166848
9/23/2002
3/30/2004
USA
ZENIVEX
Wellmark International
3636616
77/519858
7/11/2008
6/9/2009
USA
ZENPROX
Wellmark International
4085069
85/220894
1/19/2011
1/10/2012
USA
ZIGRON
Wellmark International
1868812
74/207558
9/3/1991
12/20/1994
USA
ZODIAC
Wellmark International
933064
72/387197
3/23/1971
5/2/1972
USA
ZODIAC (Canada)
Wellmark International
422145
664764
8/21/1990
1/21/1994
Canada
ZOECON
Wellmark International
947075
72/397306
7/14/1971
11/14/1972
USA
ZOECON (Canada)
Wellmark International
191451
353360
5/16/1972
6/1/1973
Canada
ZOECON with design
Wellmark International
3444758
77/299156
10/9/2007
6/10/2008
USA
ZOECON with design (Canada)
Wellmark International
189995
353853
5/31/1972
4/6/1973
Canada










(iii) Copyrights
Owner
Title
Registration Year
Registration Date
Class
Certificate Number
Copyright Number
T.F.H. Publications, Inc. (“T.F.H.”)
Anabantoids : gouramis and related fishes / [text, photos. & captions for same]
Robert J. Goldstein.
1971
5/2/1983
TX
TX0001173625
TX1173625
T.F.H.
Turtles for home and garden / by Willy Jocher.
1973
5/2/1983
TX
TX0001183352
TX1183352
T.F.H.
All about rabbits / by Howard Hirschhorn.
1974
5/20/1983
TX
TX0001147238
TX1147238
T.F.H.
Encyclopedia of live foods / Charles O. Masters.
1975
5/2/1983
TX
TX0001176823
TX1176823
T.F.H.
Marine aquarium in theory and practice / C. W. Emmens [i.e. Cliff W. Emmens].
1975
5/2/1983
TX
TX0001148511
TX1148511
T.F.H.
Butterflyfishes of the world : a monograph of the family Chaetodontidae / by
Warren E. Burgess.
1979
3/20/1986
TX
TX0001782745
TX1782745
T.F.H.
Encyclopedia of pet rabbits / [text, photos., and captions] David Robinson.
1979
5/3/1983
TX
TX0001128872
TX1128872
T.F.H.
Handbook of Amazon parrots / [text, photos., and captions] A. E. Decoteau.
1980
5/3/1983
TX
TX0001128871
TX1128871
T.F.H.
Rats / Susan Fox.
1980
1/30/1984
TX
TX0001273959
TX1273959
T.F.H.
Lizards in captivity / Richard H. Wynne.
1981
5/2/2003
TX
TX0001183349
TX1183349
T.F.H.
African grey parrots / Edward J. Mulawka.
1983
12/20/1983
TX
TX0001249761
TX1249761
T.F.H.
Alaskan malamutes / Bill LeKernec.
1983
5/17/1983
TX
TX0001164357
TX1164357
T.F.H.
All about breeding cockatiels / Dorothy Bulger.
1983
11/18/1983
TX
TX0001232650
TX1232650
T.F.H.
All about breeding lovebirds / Mervin F. Roberts.
1983
12/2/1983
TX
TX0001232392
TX1232392
T.F.H.
Blue-fronted Amazon parrots / [text, photos. & captions] Edward J. Mulawka.
1983
5/31/1983
TX
TX0001164460
TX1164460
T.F.H.
Book of the English springer spaniel / by Anna Katherine Nicholas, with special
sections by Evelyn Monte VanHorn, Anne Pope, Elliot More, and Joseph P. Sayres.
1983
5/31/1983
TX
TX0001164462
TX1164462
T.F.H.
Book of the German shepherd dog / by Anna Katherine Nicholas, with special
sections by Helen Miller Fisher and Joseph P. Sayres.
1983
9/29/1983
TX
TX0001200979
TX1200979
T.F.H.
Book of the golden retriever / by Anna Katherine Nicholas, with special sections
by Robert Stebbins, Mrs. Ludell L. Beckwith, and Joseph P. Sayres.
1983
8/15/1983
TX
TX0001172614
TX1172614
T.F.H.
Book of the Labrador retriever / by Anna Katherine Nicholas ; with special
sections by Janet Churchill, Mhyra Stapf, Joseph P. Sayres, and Lionel F. Rubin.
1983
5/9/1983
TX
TX0001148515
TX1148515
T.F.H.
Boston terriers / edited by the T. F. H. staff.
1983
5/31/1983
TX
TX0001155835
TX1155835
T.F.H.
Breeding conures / Robbie Harris ; [photos. by Fred Harris].
1983
6/3/1983
TX
TX0001148456
TX1148456
T.F.H.
Bull terriers / [text for chap. 1-3 & 11] by Martin Weil.
1983
5/31/1983
TX
TX0001155827
TX1155827
T.F.H.
Caribbean reef fishes / by John E. Randall.
1983
7/18/1983
TX
TX0001176896
TX1176896
T.F.H.
Dogs for protection / by Lucine Hansz Flynn.
1983
11/9/1983
TX
TX0001229050
TX1229050
T.F.H.
Exhibiting birds / A. E. Decoteau.
1983
5/2/1983
TX
TX0001183350
TX1183350
T.F.H.
Handbook of darters / Lawrence M. Page.
1983
5/3/1983
TX
TX0001172841
TX1172841
T.F.H.
Joy of budgerigars / Howard Richmond.
1983
8/15/1983
TX
TX0001180986
TX1180986
T.F.H.
Keishond / [entire text, photos. & captions] by Martin Weil.
1983
5/17/1983
TX
TX0001164359
TX1164359
T.F.H.
Maltese / Kathy DiGiacomo and Barbara J. Bergquist.
1983
1/4/1984
TX
TX0001249744
TX1249744
T.F.H.
Norwegian elkhounds / [text for chap. 1-3 & 11, photos. & captions for same by]
Anna Katherine Nicholas.
1983
5/31/1983
TX
TX0001155836
TX1155836
T.F.H.
Persian cats / Edward E. Esarde [pseud. of Scott R. Delaney] ; edited by Ed
Rugenstein.
1983
5/17/1983
TX
TX0001164360
TX1164360
T.F.H.
Reef corals of the world : biology and field guide / [text and photos.] by
Elizabeth M. Wood.
1983
10/11/1983
TX
TX0001217984
TX1217984
T.F.H.
Starting right with rabbits / by Mervin F. Roberts.
1983
5/9/1983
TX
TX0001146354
TX1146354
T.F.H.
T.F.H. book of finches / Terry Dunham.
1983
11/9/1983
TX
TX0001230473
TX1230473
T.F.H.
T.F.H. book of snakes / Thomas Leetz.
1983
12/2/1983
TX
TX0001232389
TX1232389
T.F.H.
Textbook of fish health / George Post.
1983
5/3/1983
TX
TX0001139014
TX1139014
T.F.H.
This is the Abyssinian cat / Kate Faler.
1983
11/14/1983
TX
TX0001234698
TX1234698
T.F.H.
This is the Maine Coon Cat / by Sharyn P. Bass.
1983
5/31/1983
TX
TX0001155834
TX1155834
T.F.H.
This is the Russian Blue / by Ingeborg Urcia.
1983
5/2/2023
TX
TX0001183351
TX1183351
T.F.H.
Weimaraners / by Anna Katherine Nicholas.
1983
5/17/1983
TX
TX0001164358
TX1164358
T.F.H.
West Highland white terriers / [entire text, editing & compilation of ill.]
Martin Weil.
1983
5/31/1983
TX
TX0001164461
TX1164461
T.F.H.
World of the American pit bull terrier / [text, photos. & captions] by Richard
F. Stratton.
1983
9/29/1983
TX
TX0001200980
TX1200980
T.F.H.
Your first hamster / art and art direction by Juan Carlos Villarroel ; photos by
Michael Gilroy.
1983
7/18/1983
TX
TX0001345008
TX1345008
T.F.H.
All about breeding budgerigars / Mervin F. Roberts.
1984
6/20/1985
TX
TX0001637745
TX1637745
T.F.H.
Book of the bulldog / Joan McDonald Brearley.
1984
12/24/1984
TX
TX0001479224
TX1479224
T.F.H.
Book of the Maltese / by Joan McDonald Brearley.
1984
5/4/1984
TX
TX0001331199
TX1331199
T.F.H.
Book of the Shetland sheepdog / by Anna Katherine Nicholas ; with special
features by Dona Hausman, Linda More, Leslie B. Rogers ... [et al.].
1984
12/4/1984
TX
TX0001486293
TX1486293
T.F.H.
Book of the Yorkshire terrier / Joan McDonald Brearley.
1984
1/31/1984
TX
TX0001273915
TX1273915
T.F.H.
Boxer / Anna Katherine Nicholas.
1984
12/24/1984
TX
TX0001480789
TX1480789
T.F.H.
Chow chow / by Anna Katherine Nicholas ; featuring special sections by Desmond
J. Murphy.
1984
12/24/1984
TX
TX0001479311
TX1479311
T.F.H.
Gouldian finches / Mervin F. Roberts.
1984
2/27/1984
TX
TX0001295327
TX1295327
T.F.H.
Joy of cockatiels / Howard Richmond.
1984
1/30/1984
TX
TX0001273932
TX1273932
T.F.H.
Keeshond / [entire text] by Anna Katherine Nicholas.
1984
12/4/1984
TX
TX0001463828
TX1463828
T.F.H.
Maltese / Anna Katherine Nicholas.
1984
2/27/1984
TX
TX0001298762
TX1298762
T.F.H.
Poodle / by Anna Katherine Nicholas.
1984
12/24/1984
TX
TX0001477664
TX1477664
T.F.H.
Reproduction in reef fishes / R. E. Thresher.
1984
5/18/1984
TX
TX0001345149
TX1345149
T.F.H.
World of venomous animals / Marcos Freiberg [i.e. Marcos A. Freiberg] and Jerry
G. Walls.
1984
5/4/1984
TX
TX0001330851
TX1330851
T.F.H.
Aquarium keeping : easy as A B C / by Werner Weiss ; edited by Herbert R.
Axelrod ; translated by Christa Ahrens.
1985
10/21/1985
TX
TX0001714706
TX1714706
T.F.H.
Basset hound / by Marcia A. Foy and Anna Katherine Nicholas.
1985
6/20/1985
TX
TX0001601235
TX1601235
T.F.H.
Beagle / by Marcia A. Foy, Anna Katherine Nicholas ; featuring special chapters
by Pearl N. Baker, Ray Libby, Kathleen Carling.
1985
6/20/1985
TX
TX0001606496
TX1606496
T.F.H.
Book of the akita / Joan McDonald Brearley.
1985
6/20/1985
TX
TX0001597747
TX1597747
T.F.H.
Dr. Axelrod's Atlas of freshwater aquarium fishes / by Herbert R. Axelrod,
Warren E. Burgess, Neal Pronek, and Jerry G. Walls.
1985
6/20/1985
TX
TX0001684777
TX1684777
T.F.H.
Dwarf rabbits : selection, care, and breeding / by Guenter Flauhaus ; translated
by Christa Ahrens ; illustrated with 70 col. photos.
1985
10/21/1985
TX
TX0001678395
TX1678395
T.F.H.
Fishes of California and western Mexico / by Warren E. Burgess & Herbert R.
Axelrod.
1985
4/30/1985
TX
TX0001720275
TX1720275
T.F.H.
German pointer (shorthaired and wirehaired) / Anna Katherine Nicholas.
1985
10/21/1985
TX
TX0001678621
TX1678621
T.F.H.
German shepherd dog / Ernest H. Hart.
1985
3/12/1985
TX
TX0001540091
TX1540091
T.F.H.
Grey-cheeked parakeets and other Brotogeris / Robbie Harris.
1985
4/30/1985
TX
TX0001570137
TX1570137
T.F.H.
Jack Whattley's Handbook of discus.
1985
3/12/1985
TX
TX0001538184
TX1538184
T.F.H.
Rottweiler / Richard F. Stratton.
1985
10/21/1985
TX
TX0001682462
TX1682462
T.F.H.
Which horse for me? : a guide to the selection of horses and ponies illustrated
with 123 col. photos. / by Jasper Nissen ; translated by U. Erich Friese.
1985
10/21/1985
TX
TX0001681736
TX1681736
T.F.H.
World of cockatoos / Karl Diefenbach ; translated by Annemarie Lambrich.
1985
3/12/1985
TX
TX0001617206
TX1617206
T.F.H.
World of macaws / Dieter Hoppe ; translated by Arthur Freud and R. Edward
Ugarte.
1985
10/21/1985
TX
TX0001678876
TX1678876
T.F.H.
ABCs of canaries / Sue-Rhee Pasca.
1986
5/18/1987
TX
TX0002072060
TX2072060
T.F.H.
ABCs of cockatiels / Wilfried Loeding.
1986
5/18/1987
TX
TX0002099657
TX2099657
T.F.H.
ABC's of finches / Terry Dunham ; drawings by John R. Quinn.
1986
5/20/1987
TX
TX0002075773
TX2075773
T.F.H.
ABCs of finches / Terry Dunham.
1986
4/29/1987
TX
TX0002062432
TX2062432
T.F.H.
ABC's of goldfish / Neal Teitler ; drawings by John R. Quinn.
1986
5/20/1987
TX
TX0002075783
TX2075783
T.F.H.
ABC's of marine aquariums / Warren E. Burgess.
1986
5/19/1987
TX
TX0002072019
TX2072019
T.F.H.
African cichlids of Lakes Malawi and Tanganyika / by Herbert R. Axelrod and
Warren E. Burgess.
1986
5/18/1987
TX
TX0002071680
TX2071680
T.F.H.
All about chinchillas / Karen Zeinert.
1986
6/29/1987
TX
TX0002111950
TX2111950
T.F.H.
Beginner's guide to angelfish / written by Gene Wolfsheimer.
1986
5/18/1987
TX
TX0002072061
TX2072061
T.F.H.
Beginner's guide to aquarium plants / written by Don L. Jacobs.
1986
6/29/1987
TX
TX0002105933
TX2105933
T.F.H.
Beginner's guide to Bettas / written by W. L. Whitern.
1986
5/19/1987
TX
TX0002074307
TX2074307
T.F.H.
Beginner's guide to budgerigars.
1986
4/23/1986
TX
TX0001869566
TX1869566
T.F.H.
Beginner's guide to canaries.
1986
4/23/1986
TX
TX0001815350
TX1815350
T.F.H.
Beginner's guide to cockatiels.
1986
4/23/1986
TX
TX0001814157
TX1814157
T.F.H.
Beginner's guide to Doberman pinschers / written by Bernadette E. Winkler.
1986
6/20/1987
TX
TX0002105930
TX2105930
T.F.H.
Beginner's guide to gerbils / written by Douglas Keats.
1986
5/18/1987
TX
TX0002072037
TX2072037
T.F.H.
Beginner's guide to goldfish.
1986
4/23/1986
TX
TX0001815349
TX1815349
T.F.H.
Beginner's guide to guinea pigs.
1986
4/23/1986
TX
TX0001869563
TX1869563
T.F.H.
Beginner's guide to guppies / written by Carroll Friswold.
1986
5/19/1987
TX
TX0002072064
TX2072064
T.F.H.
Beginner's guide to hamsters.
1986
4/23/1986
TX
TX0001869564
TX1869564
T.F.H.
Beginner's guide to poodles / written by Helen Telford.
1986
5/18/1987
TX
TX0002072063
TX2072063
T.F.H.
Beginner's guide to rabbits.
1986
4/23/1986
TX
TX0001869565
TX1869565
T.F.H.
Beginner's guide to snakes / written by Ira Nowinsky [pseud.].
1986
4/23/1986
TX
TX0001818634
TX1818634
T.F.H.
Beginner's guide to terrariums / written by Richard Haas.
1986
5/18/1987
TX
TX0002072062
TX2072062
T.F.H.
Beginner's guide to tropical fish.
1986
4/23/1986
TX
TX0001882250
TX1882250
T.F.H.
Blazer, the story of a fighting dog / by Nicholas Forster ; illustrated by Misao
Fishwick.
1986
5/20/1987
TX
TX0002074527
TX2074527
T.F.H.
Book of the miniature schnauzer / by Anna Katherine Nicholas ; with special
sections by Gloria Lewis, Mrs. K. L. Church, and Joseph P. Sayres.
1986
4/23/1986
TX
TX0001811777
TX1811777
T.F.H.
Breeding and caring for chinchillas / Egon Moesslacher.
1986
5/18/1987
TX
TX0002071707
TX2071707
T.F.H.
Chinese Shar-pei / Ellen Weathers Debo.
1986
5/18/1987
TX
TX0002072081
TX2072081
T.F.H.
Collie / by Anna Katherine Nicholas.
1986
5/18/1987
TX
TX0002072032
TX2072032
T.F.H.
Complete introduction to bettas / Walt Maurus.
1986
4/28/1987
TX
TX0002055244
TX2055244
T.F.H.
Complete introduction to canaries / Al David.
1986
4/29/1987
TX
TX0002062433
TX2062433
T.F.H.
Dalmation / Anna Katherine Nicholas ; with a special chapter by Janis Butler.
1986
5/18/1987
TX
TX0002071754
TX2071754
T.F.H.
Dr. Axelrod's Atlas of freshwater aquarium fishes / by Herbert R. Axelrod,
Warren E. Burgess, Neal Pronek, and Jerry G. Walls.
1986
2/28/1989
TX
TX0002492303
TX2492303
T.F.H.
How to ride a horse / by Eugen Abel ; translated by William Charlton ;
[illustrated with 30 drawings by Gisela Holstein].
1986
5/19/1987
TX
TX0002370337
TX2370337
T.F.H.
How to set up a tropical aquarium / Herbert R. Axelrod ; illustrated completely
with col. photos.
1986
5/19/1987
TX
TX0002075510
TX2075510
T.F.H.
Lop rabbits as pets.
1986
4/23/1986
TX
TX0001811685
TX1811685
T.F.H.
Right way to start horse riding / Kurt Hoffmann.
1986
5/18/1987
TX
TX0002071679
TX2071679
T.F.H.
Starting your tropical aquarium / Herbert R. Axelrod.
1986
4/28/1987
TX
TX0002055087
TX2055087
T.F.H.
Vierke's Aquarium book : the way the Germans do it / by Jorg Vierke ; translated
by Annemarie Lambrich ; edited by Herbert R. Axelrod.
1986
5/1/1987
TX
TX0002052622
TX2052622
T.F.H.
Weimaraner / Anna Katherine Nicholas.
1986
5/18/1987
TX
TX0002071768
TX2071768
T.F.H.
Your own horse / Wolfgang Holzel ; translated by William Charlton.
1986
5/18/1987
TX
TX0002075601
TX2075601
T.F.H.
Cephalopods of the world : squids, cuttlefishes, octopuses, and allies / Kir N.
Nesis ; translated from Russian by B. S. Levitov ; edited by Lourdes A. Burgess.
1987
4/27/1987
TX
TX0002059641
TX2059641
T.F.H.
Chinchillas : a complete introduction / [Jack C. Harris].
1987
12/16/1987
TX
TX0002212562
TX2212562
T.F.H.
Chinchillas as a profitable hobby / Gerhard Schreiber.
1987
4/29/1987
TX
TX0002070327
TX2070327
T.F.H.
Complete introduction to breeding aquarium fishes / Herbert R. Axelrod.
1987
5/19/1987
TX
TX0002072004
TX2072004
T.F.H.
Complete introduction to budgerigars / Tony David.
1987
4/28/1987
TX
TX0002055218
TX2055218
T.F.H.
Complete introduction to cocker spaniels / Anna Katherine Nicholas.
1987
5/20/1987
TX
TX0002076835
TX2076835
T.F.H.
Complete introduction to Doberman pinschers / Anna Katherine Nicholas.
1987
4/28/1987
TX
TX0002071180
TX2071180
T.F.H.
Complete introduction to finches : completely illustrated in full color / Jurgen
Nicolai.
1987
4/28/1987
TX
TX0002071211
TX2071211
T.F.H.
Complete introduction to garden ponds / Al David.
1987
4/28/1987
TX
TX0002055216
TX2055216
T.F.H.
Complete introduction to gerbils : completely illustrated in full color / Mrs.
M. Ostrow.
1987
4/28/1987
TX
TX0002057090
TX2057090
T.F.H.
Complete introduction to Golden retrievers / Kerry Donnelly.
1987
4/28/1987
TX
TX0002071181
TX2071181
T.F.H.
Complete introduction to koi and garden pools / Herbert R. Axelrod.
1987
4/28/1987
TX
TX0002055217
TX2055217
T.F.H.
Complete introduction to labrador retrievers / Anna Katherine Nicholas.
1987
4/29/1987
TX
TX0002057223
TX2057223
T.F.H.
Complete introduction to marine aquariums / Warren E. Burgess ; completely
illustrated in full color.
1987
4/29/1987
TX
TX0002070472
TX2070472
T.F.H.
Complete introduction to parrots / Duke of Bedford ; completely illustrated in
full color.
1987
5/20/1987
TX
TX0002075502
TX2075502
T.F.H.
Complete introduction to poodles / Anna Katherine Nicholas.
1987
5/18/1987
TX
TX0002071658
TX2071658
T.F.H.
Complete introduction to Rottweilers / Anna Katherine Nicholas.
1987
4/28/1987
TX
TX0002055211
TX2055211
T.F.H.
Complete introduction to setting up an aquarium : completely illustrated in full
color / Jim Kelly.
1987
4/28/1987
TX
TX0002057203
TX2057203
T.F.H.
Complete introduction to snakes / Melvin F. Roberts.
1987
4/28/1987
TX
TX0002055241
TX2055241
T.F.H.
Complete introduction to zebra finches / John L. Corbett [pseud.] ; completely
illustrated in full color.
1987
6/29/1987
TX
TX0002105925
TX2105925
T.F.H.
Dachshund / Anna Katherine Nicholas and Marcia A. Foy, with a special section on
dachshund field trials by Patricia Nance.
1987
12/16/1987
TX
TX0002207977
TX2207977
T.F.H.
Diseases of chinchillas / Helmut Kraft ; translated by U. Erich Friese.
1987
4/25/1987
TX
TX0002055083
TX2055083
T.F.H.
Dr. Axelrod's Mini-atlas of freshwater aquarium fishes / Herbert R. Axelrod,
Warren E. Burgess, Cliff W. Emmens ... [et al.].
1987
5/19/1987
TX
TX0002074288
TX2074288
T.F.H.
German shepherds : a complete introduction / Anna Katherine Nicholas.
1987
5/18/1987
TX
TX0002071657
TX2071657
T.F.H.
Manx cat / Marjan Swantek ; with a chapter on genetics by Barbara Preston
Haukenberry ; contributions by Barbara Saint Georges and Kim Everett, Jane
Hellman, and Lee Spafford ; Carol Kyle, editor.
1987
12/16/1987
TX
TX0002201774
TX2201774
T.F.H.
Poultry as a hobby / Michael Baumeister & Heinz Meyer ; translated by William
Charlton.
1987
12/16/1987
TX
TX0002268982
TX2268982
T.F.H.
Salamanders and newts : a complete introduction / [Byron Bjorn]
1987
12/16/1987
TX
TX0002207821
TX2207821
T.F.H.
Salamanders and newts : a complete introduction / [Byron Bjorn].
1987
3/24/1989
TX
TX0002546191
TX2546191
T.F.H.
Saltwater aquarium fishes / Herbert R. Axelrod and Warren E. Burgess.
1987
4/28/1987
TX
TX0002074565
TX2074565
T.F.H.
Step by step book about chinchillas / Horst Kuehner ; [translated by Howard H.
Hirschhorn ; photography Herbert R. Axelrod, Isabelle Francais, Michael Gilroy,
John Zeinert].
1987
12/18/1987
TX
TX0002212413
TX2212413
T.F.H.
Step by step book about guinea pigs / Anmarie Barrie.
1987
12/16/1987
TX
TX0002212561
TX2212561
T.F.H.
Step by step book about our first aquarium / Anmarie Barrie ; [photography
Herbert R. Axelrod, Sylvan Cohen, Stanislav Frank ... et al.].
1987
8/4/1987
TX
TX0002128024
TX2128024
T.F.H.
Step by step book about Rottweilers / Heinrich VonBeine.
1987
7/9/1987
TX
TX0002116710
TX2116710
T.F.H.
Step by step book about turtles / Johannes Jahn.
1987
12/18/1987
TX
TX0002273755
TX2273755
T.F.H.
Step-by-step book about canaries / Anmarie Barrie.
1987
3/3/1989
TX
TX0002516286
TX2516286
T.F.H.
Step-by-step book about cockatiels / Anmarie Barrie.
1987
12/16/1987
TX
TX0002207819
TX2207819
T.F.H.
Step-by-step book about ferrets / Jay and Mary Field.
1987
12/16/1987
TX
TX0002212591
TX2212591
T.F.H.
Step-by-step book about gerbils / Patrick Bradley, Heather Pence.
1987
12/16/1987
TX
TX0002207817
TX2207817
T.F.H.
Step-by-step book about goldfish / Jack C. Harris.
1987
12/16/1987
TX
TX0002212685
TX2212685
T.F.H.
Step-by-step book about hamsters / Anmarie Barrie.
1987
12/16/1987
TX
TX0002207818
TX2207818
T.F.H.
Step-by-step book about rabbits / Anmarie Barrie.
1987
7/8/1987
TX
TX0002108364
TX2108364
T.F.H.
Step-by-step book about snakes / Robert Anderson.
1987
12/16/1987
TX
TX0002207820
TX2207820
T.F.H.
Tarantulas, a complete introduction / Al David [pseud.].
1987
8/4/1987
TX
TX0002125912
TX2125912
T.F.H.
Conures, a complete introduction / Al David
1987
12/18/1987
TX
TX0002210670
TX2210670
T.F.H.
Bettas, gouramis, and other anabantoids : labyrinth fishes of the world / Joerg
Vierke.
1988
3/22/1989
TX
TX0002584774
TX2584774
T.F.H.
Boston Terrier / by Anna Katherine Nicholas.
1988
4/7/1989
TX
TX0002536606
TX2536606
T.F.H.
Chihuahua / Anna Katherine Nicholas.
1988
4/7/1989
TX
TX0002538345
TX2538345
T.F.H.
Chinese shar-pei / Anna Katherine Nicholas.
1988
5/17/1988
TX
TX0002375492
TX2375492
T.F.H.
Cichlids from Central America / by Ad Konings.
1988
3/21/1989
TX
TX0002530191
TX2530191
T.F.H.
Complete book of dwarf cichilds / by Hans-Joachim Richter ; translator, William
Charlton.
1988
3/20/1989
TX
TX0002528884
TX2528884
T.F.H.
Completely illustrated atlas of reptiles and amphibians for the terrarium /
Fritz Juergen Obst, Klaus Richter, Udo Jacob ; translated by U. E. Friese.
1988
1/9/1991
TX
TX0002980578
TX2980578
T.F.H.
Gouramis and other anabantoids / by Hans-Joachim Richter.
1988
3/16/1989
TX
TX0002584776
TX2584776
T.F.H.
Great Dane / Anna Katherine Nicholas.
1988
3/14/1988
TX
TX0002255339
TX2255339
T.F.H.
Handbook of fish diseases / Dieter Untergasser ; translated by Howard H.
Hirschhorn ; edited for the English-language market by Herbert R. Axelrod.
1988
12/14/1988
TX
TX0002530212
TX2530212
T.F.H.
Koi varieties : Japanese colored carp-nishikigoi / by Herbert R. Axelrod.
1988
5/17/1988
TX
TX0002322773
TX2322773
T.F.H.
Marine fishes and invertebrates in your own home / by Cliff W. Emmens.
1988
3/17/1989
TX
TX0002546064
TX2546064
T.F.H.
Step by step book about lovebirds / Arnold Weston.
1988
3/3/1989
TX
TX0002525781
TX2525781
T.F.H.
Step by step book about Siamese cats / Marge Naples.
1988
3/3/1989
TX
TX0002580381
TX2580381
T.F.H.
Step by step book about tropical fish / Cliff W. Emmens.
1988
3/3/1989
TX
TX0002532966
TX2532966
T.F.H.
Step-by-step book about discus / Gunter Keller.
1988
3/6/1989
TX
TX0002519905
TX2519905
T.F.H.
Step-by-step book about guppies / Jack C. Harris.
1988
3/3/1989
TX
TX0002516281
TX2516281
T.F.H.
Step-by-step book about parrots / Elaine Radford.
1988
3/3/1989
TX
TX0002525782
TX2525782
T.F.H.
Water gardens for plants and fish / Charles B. Thomas.
1988
2/16/1988
TX
TX0002242799
TX2242799
T.F.H.
Atlas of cats of the world : domesticated and wild / by Dennis Kelsey-Wood.
1989
2/8/1990
TX
TX0002751979
TX2751979
T.F.H.
Atlas of dog breeds of the world / Bonnie Wilcox and Chris Walkowicz.
1989
5/2/1990
TX
TX0002851040
TX2851040
T.F.H.
Atlas of freshwater and marine catfishes : a preliminary survey of the
Siluriformes / by Warren E. Burgess.
1989
4/7/1989
TX
TX0002550983
TX2550983
T.F.H.
Borzois.
1989
4/15/1990
TX
TX0002808915
TX2808915
T.F.H.
Dr. Axelrod's Atlas of freshwater aquarium fishes / by Herbert R. Axelrod,
Warren E. Burgess, Neal Pronek, and Jerry G. Walls.
1989
3/2/1989
TX
TX0002546875
TX2546875
T.F.H.
Fox terrier / Evelyn Miller.
1989
4/13/1990
TX
TX0002808534
TX2808534
T.F.H.
French bulldogs / Anna Katherine Nicholas.
1989
2/9/1990
TX
TX0002753703
TX2753703
T.F.H.
Freshwater fishes of Australia / G. R. Allen.
1989
2/9/1990
TX
TX0002751880
TX2751880
T.F.H.
Great Pyrenees.
1989
4/23/1990
TX
TX0002818492
TX2818492
T.F.H.
Guppies : fancy strains and how to produce them / by Noboru Iwasaki ; translated
by Anne L. Emig.
1989
3/20/1989
TX
TX0002611301
TX2611301
T.F.H.
Italian greyhounds / Louis F. Russo.
1989
4/13/1990
TX
TX0002808535
TX2808535
T.F.H.
Salukis / Virginia M. Burch.
1989
4/23/1990
TX
TX0002818483
TX2818483
T.F.H.
Step-by-step book about Persian cats / Earl Schneider.
1989
4/30/1990
TX
TX0002808740
TX2808740
T.F.H.
Aquariums for your new pet / Mary Ellen Sweeney.
1990
7/12/1990
TX
TX0002855996
TX2855996
T.F.H.
Atlas of killifishes of the old world / Jorgen J. Scheel.
1990
4/19/1990
TX
TX0002809648
TX2809648
T.F.H.
Australian kelpies / Steve Sloane.
1990
10/18/1990
TX
TX0002945004
TX2945004
T.F.H.
Australian shepherds / Joseph Hartnagle.
1990
10/19/1990
TX
TX0002939474
TX2939474
T.F.H.
Basenjis / Jack Shafer and Bob Mankey.
1990
4/27/1990
TX
TX0002866344
TX2866344
T.F.H.
Bearded collies / Carol Gold.
1990
11/16/1990
TX
TX0002953753
TX2953753
T.F.H.
Belgian sheepdogs / Frank E. Dykema.
1990
9/21/1990
TX
TX0002947440
TX2947440
T.F.H.
Black and tan coonhounds / Anna Katherine Nicholas.
1990
2/9/1990
TX
TX0002753723
TX2753723
T.F.H.
Bouviers des Flandres / Gerene Coates Legget.
1990
2/8/1990
TX
TX0002751176
TX2751176
T.F.H.
Budgies as a new pet / Barry Martin.
1990
6/19/1990
TX
TX0002839141
TX2839141
T.F.H.
Cardigan Welsh Corgis / Henning Nelms and Michael Pym.
1990
9/25/1990
TX
TX0002913902
TX2913902
T.F.H.
Cockatiels as a new pet / John Coborn.
1990
7/12/1990
TX
TX0002855995
TX2855995
T.F.H.
Cockatiels! : pets, breeding, showing / Nancy A. Reed ; Rainer R. Erhart,
advisory editor.
1990
12/26/1990
TX
TX0002973589
TX2973589
T.F.H.
Cult of the koi / by Michugo Tamadachi.
1990
4/19/1990
TX
TX0002808773
TX2808773
T.F.H.
Degen discus.
1990
4/19/1990
TX
TX0002812547
TX2812547
T.F.H.
Discus : how to breed them / Bernd Degen ; [translated by Howard H. Hirschhorn].
1990
4/19/1990
TX
TX0002973131
TX2973131
T.F.H.
Dogs and the law / by Anmarie Barrie.
1990
4/23/1990
TX
TX0002818487
TX2818487
T.F.H.
Encyclopedia of parakeets / Kurt Kolar & Karl Heinz Spitzer.
1990
3/19/1990
TX
TX0002765285
TX2765285
T.F.H.
English cocker spaniels / Robert Gannon.
1990
2/12/1990
TX
TX0002754265
TX2754265
T.F.H.
Finches and their care / Carl Aschenborn ; translated by Howard Hirschhorn.
1990
4/19/1990
TX
TX0002808814
TX2808814
T.F.H.
Finnish spitz / Anna Katherine Nicholas.
1990
2/9/1990
TX
TX0002753704
TX2753704
T.F.H.
Fox terrier : smooth and wire / Anna Katherine Nicholas, Marcia A. Foy.
1990
3/19/1990
TX
TX0002776127
TX2776127
T.F.H.
Gerbils as a new pet / Anmarie Barrie
1990
7/11/1990
TX
TX0002855991
TX2855991
T.F.H.
German wirehaired pointers / Newton L. Compere.
1990
2/8/1990
TX
TX0002751177
TX2751177
T.F.H.
Goldfish as a new pet / Anmarie Barrie.
1990
7/13/1990
TX
TX0002855997
TX2855997
T.F.H.
Gordon setters / by Gordon Schweppe.
1990
9/20/1990
TX
TX0002903572
TX2903572
T.F.H.
Guinea pigs as a new pet / Stephen Nelson.
1990
7/12/1990
TX
TX0002858475
TX2858475
T.F.H.
Hamsters as a new pet / by Anmarie Barrie.
1990
6/19/1990
TX
TX0002838356
TX2838356
T.F.H.
Japanese Chin / Mrs. Claude V. Alexander.
1990
9/24/1990
TX
TX0002915358
TX2915358
T.F.H.
Junior pet care : koi for ponds / Zuza Brbova.
1990
5/8/1990
TX
TX0002830406
TX2830406
T.F.H.
Junior pet care : rabbits / Zuza Brbova.
1990
5/7/1990
TX
TX0002830405
TX2830405
T.F.H.
Junior pet care budgerigars / Zuza Vrbova.
1990
5/8/1990
TX
TX0002820887
TX2820887
T.F.H.
Junior pet care guinea pigs / Zuza Vrbova.
1990
5/7/1990
TX
TX0002820747
TX2820747
T.F.H.
Junior pet care hamsters / Zuza Vrbova ; photography Susan C. Miller, Hugh
Nicholas ; ill. Robert McAulay.
1990
5/7/1990
TX
TX0002818073
TX2818073
T.F.H.
Junior pet care kittens / Zuza Vrbova ; ill. Robert McAulay ; photography Susan
C. Miller.
1990
5/7/1990
TX
TX0002832265
TX2832265
T.F.H.
Junior pet care puppies / Zuza Vrbova.
1990
5/7/1990
TX
TX0002818006
TX2818006
T.F.H.
Junior pet care snakes / Zuza Vrbova.
1990
5/7/1990
TX
TX0002817445
TX2817445
T.F.H.
Junior pet care turtles / Zuza Vrbova.
1990
5/8/1990
TX
TX0002820884
TX2820884
T.F.H.
Keeping and breeding parrots / Carl Aschenborn.
1990
4/19/1990
TX
TX0002808774
TX2808774
T.F.H.
Kerry blue terriers / Frederick Schweppe.
1990
10/3/1990
TX
TX0002921257
TX2921257
T.F.H.
Kingsnakes and milk snakes / Ronald G. Markel.
1990
5/2/1990
TX
TX0002817167
TX2817167
T.F.H.
Konings's Book of Cichlids and all the other fishes of Lake Malawi / Ad Konings.
1990
10/10/1990
TX
TX0002931715
TX2931715
T.F.H.
Lizards / David R. Moenich.
1990
7/11/1990
TX
TX0002861623
TX2861623
T.F.H.
Lovebirds as a new pet / Oliver Denton.
1990
6/19/1990
TX
TX0002852211
TX2852211
T.F.H.
Marine aquaria and miniature reefs : the fishes, the invertebrates, the
techniques / C. W. Emmens.
1990
3/19/1990
TX
TX0002779700
TX2779700
T.F.H.
Mini-atlas of dog breeds / Andrew DePrisco and James B. Johnson ; introductory
chapters by Kerry V. Donnelly.
1990
4/19/1990
TX
TX0002808608
TX2808608
T.F.H.
Papillons / Mrs. D. Christian Gauss.
1990
9/21/1987
TX
TX0002903570
TX2903570
T.F.H.
Pekingese / Anna Katherine Nicholas.
1990
3/19/2009
TX
TX0002779734
TX2779734
T.F.H.
Pointers / Ernest H. Hart.
1990
2/9/1990
TX
TX0002753702
TX2753702
T.F.H.
Rabbits as a new pet / Barry Martin [pseud.]
1990
6/19/1990
TX
TX0002847223
TX2847223
T.F.H.
Reptile diseases / by Rolf Hackbarth ; translated by U. Erich Friese.
1990
10/12/1990
TX
TX0002934494
TX2934494
T.F.H.
Samoyed / Anna Katherine Nicholas.
1990
3/19/1990
TX
TX0002776095
TX2776095
T.F.H.
Schmidt-Focke's Discus book / Eduard Schmidt-Focke.; [translated by Howard
Hirschhorn]
1990
7/30/1990
TX
TX0002871492
TX2871492
T.F.H.
Snakes as a new pet / Jake Oberon [pseud.]
1990
6/19/1990
TX
TX0002838355
TX2838355
T.F.H.
Step-by-step book about chameleons / Robert Anderson.
1990
7/11/1990
TX
TX0002858434
TX2858434
T.F.H.
Step-by-step book about dwarf hamsters / Chris Henwood.
1990
4/30/1990
TX
TX0002808737
TX2808737
T.F.H.
Step-by-step book about iguanas / Jack Harris.
1990
10/11/1990
TX
TX0002940226
TX2940226
T.F.H.
Step-by-step book about pet lizards / Ray Staszko.
1990
7/11/1990
TX
TX0002861574
TX2861574
T.F.H.
Step-by-step book about seahorses / Peter Giwojna.
1990
4/30/1990
TX
TX0002816761
TX2816761
T.F.H.
Step-by-step book about setting up a marine aquarium / C. W. Emmens.
1990
7/12/1990
TX
TX0002858442
TX2858442
T.F.H.
Step-by-step book about training cockatiels / Elaine Radford.
1990
7/11/1990
TX
TX0002855990
TX2855990
T.F.H.
Step-by-step book about training parrots / Carol J. Thiem with Fern VanSant, and
Suzanne Hopkins.
1990
9/24/1990
TX
TX0002915365
TX2915365
T.F.H.
Step-by-step book about training your parakeet / J. Darlene Campbell.
1990
4/27/1990
TX
TX0002817350
TX2817350
T.F.H.
Step-by-step book about tropical marine aquarium fishes / C. W. Emmens.
1990
4/25/1990
TX
TX0002808976
TX2808976
T.F.H.
Terrariums for your new pet / Mervin F. Roberts.
1990
6/19/1990
TX
TX0002858462
TX2858462
T.F.H.
Turtles as a new pet / Al David.
1990
6/19/1990
TX
TX0002866783
TX2866783
T.F.H.
Vizslas / Ernest H. Hart.
1990
4/27/1990
TX
TX0002866343
TX2866343
T.F.H.
World of lovebirds / Juergen Brockmann and Werner Lantermann.
1990
3/19/1990
TX
TX0002765152
TX2765152
T.F.H.
Atlas of discus of the world / Herbert R. Axelrod, Warren E. Burgess, Bernd
Degen.
1991
7/18/1991
TX
TX0003133771
TX3133771
T.F.H.
Atlas of parrots of the world / David Alderton ; drawings by Graeme Stevenson.
1991
5/10/1991
TX
TX0003087225
TX3087225
T.F.H.
Atlas of snakes of the world / John Coborn.
1991
9/6/1991
TX
TX0003151844
TX3151844
T.F.H.
Book of the Shar-pei / Joan McDonald Brearley.
1991
9/24/1991
TX
TX0003152629
TX3152629
T.F.H.
Border collies / Margaret Collier.
1991
5/15/1991
TX
TX0003069146
TX3069146
T.F.H.
Budgies as a hobby / Evelyn Miller.
1991
12/4/1991
TX
TX0003201196
TX3201196
T.F.H.
Canaries as a new pet / Maja Mueller-Bierl ; photography by Horst Bielfeld,
Michael DeFreitas, Michael Gilroy ... [et al.]
1991
4/26/1991
TX
TX0003055033
TX3055033
T.F.H.
Cavalier King Charles spaniels / Beverley Cuddy.
1991
5/15/1991
TX
TX0003069218
TX3069218
T.F.H.
Discus : a reference book / Bernd Degen.
1991
5/10/1991
TX
TX0003076528
TX3076528
T.F.H.
Discus for the perfectionist / Jack Wattley.
1991
8/20/1991
TX
TX0003128883
TX3128883
T.F.H.
Discus health : selection, care, diet, diseases & treatments for discus,
angelfish and other cichlids / Dieter Untergasser ; translated by U. Erich
Friese.
1991
10/22/1991
TX
TX0003163563
TX3163563
T.F.H.
Dr. Burgess's Mini-atlas of marine aquarium fishes / Warren E. Burgess, Herbert
R. Axelrod, Ray Hunziker.
1991
10/18/1991
TX
TX0003172218
TX3172218
T.F.H.
Dr. Clifford Chan's Book of Singapore discus.
1991
10/21/1991
TX
TX0003172268
TX3172268
T.F.H.
Ferrets as a new pet / Greg Ovechka.
1991
4/26/1991
TX
TX0003049838
TX3049838
T.F.H.
Ferrets in your home / Wendy Winsted.
1991
4/26/1991
TX
TX0003050627
TX3050627
T.F.H.
Frogs & toads as a new pet / John Coborn.
1991
1/23/1992
TX
TX0003233892
TX3233892
T.F.H.
Goldfish guide / by Yoshiichi Matsui, Herbert R. Axelrod.
1991
8/20/1991
TX
TX0003129700
TX3129700
T.F.H.
Guinea pigs--as a hobby / Anmarie Barrie.
1991
12/3/1991
TX
TX0003202856
TX3202856
T.F.H.
Housebreaking and training your new puppy / Michael Kelly.
1991
1/23/1992
TX
TX0003229856
TX3229856
T.F.H.
Keeping and breeding geckos / Hermann Seufer.
1991
9/25/1991
TX
TX0003153887
TX3153887
T.F.H.
Kittens as a new pet / Jerry G. Walls.
1991
4/26/1991
TX
TX0003049837
TX3049837
T.F.H.
Mini-atlas of cats / Andrew DePrisco and James B. Johnson.
1991
3/6/1991
TX
TX0003023447
TX3023447
T.F.H.
Professional's book of conures / John Coborn ; photographers and artists, Thomas
Arndt, Glen S. Axelrod, Herbert R. Axelrod ... [et al.]
1991
5/10/1991
TX
TX0003075451
TX3075451
T.F.H.
Professional's book of lovebirds / by John Coborn.
1991
8/20/1991
TX
TX0003128871
TX3128871
T.F.H.
Professional's book of rottweilers / Anna Katherine Nicholas.
1991
5/16/1991
TX
TX0003070392
TX3070392
T.F.H.
Proper care of cats / Christopher Burris.
1991
7/15/1991
TX
TX0003120835
TX3120835
T.F.H.
Proper care of dogs / Christopher Burris.
1991
7/15/1991
TX
TX0003114619
TX3114619
T.F.H.
Proper care of finches / Phillip St. Blazey.
1991
7/16/1991
TX
TX0003129553
TX3129553
T.F.H.
Puppies as a new pet / James B. Michaelson.
1991
4/26/1991
TX
TX0003049836
TX3049836
T.F.H.
Rabbits as a hobby / Bob Bennett.
1991
12/31/1991
TX
TX0003207953
TX3207953
T.F.H.
Snakes as a hobby / Thomas Leetz.
1991
8/20/1991
TX
TX0003160984
TX3160984
T.F.H.
Staffordshire terriers : American Staffordshire terrier and Staffordshire bull
terrier / by Anna Katherine Nicholas.
1991
10/21/1991
TX
TX0003172265
TX3172265
T.F.H.
Swordtails and platies / Herbert R. Axelrod, Lothar Wischnath.
1991
3/6/1991
TX
TX0003023379
TX3023379
T.F.H.
TFH your first finch / George W. Noreen.
1991
1/7/1991
TX
TX0002991514
TX2991514
T.F.H.
Tropical fish as a new pet / Herbert R. Axelrod.
1991
1/23/1992
TX
TX0003232403
TX3232403
T.F.H.
Truth about the American pit bull terrier / by Richard F. Stratton.
1991
10/21/1991
TX
TX0003172187
TX3172187
T.F.H.
World of catfishes / by Midori Kobayagawa ; edited by Warren E. Burgess.
1991
2/22/1991
TX
TX0003024130
TX3024130
T.F.H.
Your first aquarium plants / William Dewhurst.
1991
5/16/1991
TX
TX0003066648
TX3066648
T.F.H.
Your first budgerigar / J. E. Lohr.
1991
1/7/1991
TX
TX0002989531
TX2989531
T.F.H.
Your first canary / Sue-Rhee Pasca.
1991
1/7/1991
TX
TX0002991983
TX2991983
T.F.H.
Your first cockatiel / J. E. Lohr.
1991
1/7/1991
TX
TX0002989784
TX2989784
T.F.H.
Your first ferret / Adelle Porch.
1991
5/10/1991
TX
TX0003067088
TX3067088
T.F.H.
Your first gerbil / Leroy Mervan.
1991
5/10/1991
TX
TX0003072438
TX3072438
T.F.H.
Your first goldfish / Mariana Gilbert.
1991
1/7/1991
TX
TX0002991984
TX2991984
T.F.H.
Your first guinea pig / Anja J. Steinkamp.
1991
1/8/1991
TX
TX0002993577
TX2993577
T.F.H.
Your first hamster / Peter Smith.
1991
1/7/1991
TX
TX0002989825
TX2989825
T.F.H.
Your first kitten / Marie Dupont.
1991
1/7/1991
TX
TX0002989824
TX2989824
T.F.H.
Your first lizard / Jerry G. Walls.
1991
5/15/1991
TX
TX0003134104
TX3134104
T.F.H.
Your first lovebird / Michael Kelly.
1991
5/15/1991
TX
TX0003079009
TX3079009
T.F.H.
Your first parrot / Martin Gabin
1991
1/7/1991
TX
TX0002987965
TX2987965
T.F.H.
Your first puppy / Marcel Carpentier.
1991
5/15/1991
TX
TX0003095921
TX3095921
T.F.H.
Your first rabbit / Louise Vernier.
1991
1/7/1991
TX
TX0002989823
TX2989823
T.F.H.
Your first snake Ray Hunziker.
1991
5/15/1991
TX
TX0003098084
TX3098084
T.F.H.
Your home aquarium / Jorg Vierke ; translated by U. Erich Friese.
1991
2/13/1991
TX
TX0003055858
TX3055858
T.F.H.
Your new garden pond / Anmarie Barrie.
1991
1/24/1992
TX
TX0003234858
TX3234858
T.F.H.
Abyssinians / Ruth Cooke-Zimmermann.
1992
5/1/1992
TX
TX0003310405
TX3310405
T.F.H.
Atlas of quails / David Alderton.
1992
7/15/1992
TX
TX0003364738
TX3364738
T.F.H.
Bedlington terriors / Elinore W. Young.
1992
12/30/1992
TX
TX0003471498
TX3471498
T.F.H.
Belgian Tervuren / by Moira Anderson-Allen.
1992
10/1/1992
TX
TX0003408278
TX3408278
T.F.H.
Chicks & ducks as pets / Jack C. Harris.
1992
5/1/1992
TX
TX0003310406
TX3310406
T.F.H.
Cockatiels as a hobby / Jack C. Harris.
1992
5/27/1992
TX
TX0003328624
TX3328624
T.F.H.
Colored atlas of miniature catfish : every species of Corydoras, Brochis &
Aspidoras / Warren E. Burgess ; drawings by John R. Quinn.
1992
9/8/1992
TX
TX0003390424
TX3390424
T.F.H.
Dwarf rabbits as a new pet / Andrea Dieker, Jutta Steinkamp.
1992
1/24/1992
TX
TX0003234859
TX3234859
T.F.H.
Everybody can train their own dog : the essentials of dog training / Angela
White.
1992
5/1/1992
TX
TX0003310904
TX3310904
T.F.H.
Fancy mice / Chris Henwood.
1992
6/15/1992
TX
TX0003347731
TX3347731
T.F.H.
Fascination of breeding aquarium fish / Herbert R. Axelrod, Mary E. Sweeney.
1992
11/16/1992
TX
TX0003436592
TX3436592
T.F.H.
Giant lizards / Robert George Sprackland.
1992
5/27/1992
TX
TX0003313884
TX3313884
T.F.H.
Iguanas ... as a hobby / Shelly K. Ferrel.
1992
6/3/1992
TX
TX0003337751
TX3337751
T.F.H.
Kittens as a hobby / Marjorie Farnham Schrody.
1992
5/28/1992
TX
TX0003325323
TX3325323
T.F.H.
Lizards as a new pet / John Coborn.
1992
7/15/1992
TX
TX0003370265
TX3370265
T.F.H.
Lovebirds as a hobby / Kenny Lebreton.
1992
5/27/1992
TX
TX0003327468
TX3327468
T.F.H.
Official guide to goldfish / Goldfish Society of America.
1992
3/2/1992
TX
TX0003314039
TX3314039
T.F.H.
Parrots as a new pet / William Wentworth ; photos by Thomas Arndt, Herbert R.
Axelrod, Tom Caravaglia ... [et al.]
1992
7/15/1992
TX
TX0003374450
TX3374450
T.F.H.
Pot-bellied pigs and other miniature pet pigs / Lisa Hall Huckaby.
1992
7/15/1992
TX
TX0003364595
TX3364595
T.F.H.
Professional's book of koi / Anmarie Barrie.
1992
5/1/1992
TX
TX0003310991
TX3310991
T.F.H.
Proper care of amphibians / John Coborn.
1992
2/9/1993
TX
TX0003491533
TX3491533
T.F.H.
Proper care of budgies / Dennis Kelsey-Wood.
1992
3/2/1992
TX
TX0003267651
TX3267651
T.F.H.
Proper care of Burmese cats / Dennis Kelsey-Wood.
1992
9/8/1992
TX
TX0003394919
TX3394919
T.F.H.
Proper care of cockatiels / Karl-Herbert Delpy.
1992
5/27/1992
TX
TX0003320313
TX3320313
T.F.H.
Proper care of dwarf rabbits / Michael Mettler ; translated by U. Erich Friese.
1992
11/16/1992
TX
TX0003440429
TX3440429
T.F.H.
Proper care of gerbils / Anmarie Barrie.
1992
3/2/1992
TX
TX0003270773
TX3270773
T.F.H.
Proper care of goldfish / James Geran.
1992
6/3/1992
TX
TX0003328620
TX3328620
T.F.H.
Proper care of guinea pigs / Peter Gurney.
1992
11/16/1992
TX
TX0003440430
TX3440430
T.F.H.
Proper care of marine aquaria / Scott B. Meyer.
1992
9/8/1992
TX
TX0003394920
TX3394920
T.F.H.
Proper care of parrots / Martin Skinner.
1992
9/8/1992
TX
TX0003392900
TX3392900
T.F.H.
Proper care of snakes / translated by Christa Ahrens.
1992
3/2/1992
TX
TX0003270864
TX3270864
T.F.H.
Proper care of tarantulas / Ann Webb.
1992
11/24/1992
TX
TX0003440187
TX3440187
T.F.H.
Shibas / Richard Tomita.
1992
10/1/1992
TX
TX0003408347
TX3408347
T.F.H.
Siberian husky / Joan McDonald Brearley.
1992
6/12/1992
TX
TX0003336021
TX3336021
T.F.H.
Step-by-step book about stick insects / David Alderton.
1992
3/2/1992
TX
TX0003267901
TX3267901
T.F.H.
World of Amazon parrots / Dieter Hoppe ; translated by William Charlton.
1992
8/6/1992
TX
TX0003372472
TX3372472
T.F.H.
World of the chow chow / Samuel Draper and Joan McDonald Brearley.
1992
7/31/1992
TX
TX0003372605
TX3372605
T.F.H.
Atlas of livebearers of the world / by Lothar Wischnath ; translated by Howard
H. Hirschhorn.
1993
1/14/1993
TX
TX0003470549
TX3470549
T.F.H.
Biotope aquarium : an authentic imitation of nature in your home : setting up
natural-looking aquariums / Rainer Stawikowski.
1993
1/14/1993
TX
TX0003470416
TX3470416
T.F.H.
Canine lexicon / Andrew DePrisco and James B. Johnson ; featured photographer,
Isabelle Francais.
1993
1/11/1993
TX
TX0003466175
TX3466175
T.F.H.
Cichlids of north & central America / Donald Conkel.
1993
3/29/1993
TX
TX0003546972
TX3546972
T.F.H.
Giant schnauzers / Arthur S. Lockley.
1993
4/8/1993
TX
TX0003515857
TX3515857
T.F.H.
Keeping reptiles & amphibians / Johann Krottlinger.
1993
4/6/1993
TX
TX0003515939
TX3515939
T.F.H.
Komondors / Oscar Beregi and Leslie Benis.
1993
No date listed
TX
TX0003511184
TX3511184
T.F.H.
Lakeland terriers / Seymour N. Weiss.
1993
4/8/1993
TX
TX0003515858
TX3515858
T.F.H.
Most complete colored lexicon of cichlids / by Herbert R. Axelrod.
1993
4/5/1993
TX
TX0003541440
TX3541440
T.F.H.
Petit Basset Griffon Vendeen / Jeffrey Pepper.
1993
No date listed
TX
TX0003511181
TX3511181
T.F.H.
Pot-bellied pigs as a family pet / Michael Taylor.
1993
2/9/1993
TX
TX0003477836
TX3477836
T.F.H.
Proper care of cockatoos / Helmut Pinter.
1993
4/2/1993
TX
TX0003523007
TX3523007
T.F.H.
Proper care of malawi cichlids / Mary Sweeney.
1993
4/2/1993
TX
TX0003519345
TX3519345
T.F.H.
Proper care of reptiles / John Coborn.
1993
4/2/1993
TX
TX0003522572
TX3522572
T.F.H.
Scottish deerhounds / Audrey M. Benbow.
1993
4/7/1993
TX
TX0003518576
TX3518576
T.F.H.
Venomous snakes of the world / by W. P. Mara.
1993
4/8/1993
TX
TX0003534807
TX3534807
T.F.H.
Flexibone brochure : C-147 : dog chews, dental devices, edibles.
1998
7/6/1999
TX
TX0005007488
TX5007488
T.F.H.
Nylabone products : chews, pacifiers, dental devices for dogs.
1998
7/6/1999
TX
TX0005026347
TX5026347
T.F.H.
World's best cat books.
1999
8/13/1999
TX
TX0005010624
TX5010624
T.F.H.
World's best dog books.
1999
8/13/1999
TX
TX0005010626
TX5010626
T.F.H.
World's best dog books.
1999
8/13/1999
TX
TX0005010627
TX5010627
T.F.H.
World's best small animal books.
1999
8/13/1999
TX
TX0005010628
TX5010628
T.F.H.
World's best small animal books.
1999
8/13/1999
TX
TX0005010629
TX5010629
T.F.H.
World's largest publishers of aquarium and pet books.
1999
8/13/1999
TX
TX0005010625
TX5010625
T.F.H.
Natural Reef Aquariums: Simplified Approaches to Creating Living Saltwater
Microcosms.
2001
3/12/2009
TX
TX0006938795
TX6938795
T.F.H.
Adopting A Great Dog: A Guide to Rehoming a Rescue or Shelter Dog.
2003
2/19/2009
TX
TX0006944384
TX6944384
T.F.H.
Best Finish: Adopting A Retired Racing Greyhound.
2003
3/12/2009
TX
TX0006938784
TX6938784
T.F.H.
Cat Training in 10 Minutes.
2003
2/19/2009
TX
TX0006944394
TX6944394
T.F.H.
Complete Guide to Dwarf Seahorses in the Aquarium.
2003
2/19/2009
TX
TX0006944379
TX6944379
T.F.H.
Guide to Owning a Hedgehog.
2003
3/12/2009
TX
TX0006951107
TX6951107
T.F.H.
New Owner's Guide to Chinchillas.
2003
3/13/2009
TX
TX0006940949
TX6940949
T.F.H.
Simple Guide to Choosing a Dog.
2003
 
TX
TX0006951193
TX6951193
T.F.H.
Simple Guide to Grooming Your Dog.
2003
3/12/2009
TX
TX0006947345
TX6947345
T.F.H.
Simple Guide to Showing Your Dog.
2003
3/13/2009
TX
TX0006947761
TX6947761
T.F.H.
Angelfishes & Butterflyfishes.
2004
3/12/2009
TX
TX0006945302
TX6945302
T.F.H.
Basslets, Dottybacks & Hawkfishes.
2004
3/12/2009
TX
TX0006946673
TX6946673
T.F.H.
How to Behave So Your Dog Behaves.
2004
3/13/2009
TX
TX0006938127
TX6938127
T.F.H.
Little Dogs: Training Your Pint-Sized Companion.
2004
3/13/2009
TX
TX0006941823
TX6941823
T.F.H.
Parenting Your Dog.
2004
3/13/2009
TX
TX0006938142
TX6938142
T.F.H.
Quick & Easy Kitten Care.
2004
1/23/2009
TX
TX0006934881
TX6934881
T.F.H.
Quick & Easy Mouse Care.
2004
3/13/2009
TX
TX0006939769
TX6939769
T.F.H.
Simple Guide to Iguanas.
2004
3/12/2009
TX
TX0006944068
TX6944068
T.F.H.
Aquarium Keeping & Rescue: The Essential Saltwater Handbook & Log.
2005
3/12/2009
TX
TX0007001700
TX7001700
T.F.H.
Boston Terrier.
2005
2/10/2009
TX
TX0006928227
TX6928227
T.F.H.
Boxer.
2005
2/10/2009
TX
TX0006928103
TX6928103
T.F.H.
Bulldog.
2005
2/10/2009
TX
TX0006928209
TX6928209
T.F.H.
Chihuahua.
2005
2/10/2009
TX
TX0006928182
TX6928182
T.F.H.
Click That Does The Trick: Trick Training Your Bird The Clicker Way.
2005
3/13/2009
TX
TX0006941817
TX6941817
T.F.H.
Encyclopedia of Exotic Tropical Fishes For Freshwater Aquariums.
2005
3/12/2009
TX
TX0006953042
TX6953042
T.F.H.
Golden Retriever.
2005
3/6/2009
TX
TX0006943339
TX6943339
T.F.H.
Good Dogkeeping.
2005
2/10/2009
TX
TX0006921081
TX6921081
T.F.H.
Good Horsekeeping.
2005
2/19/2009
TX
TX0006946389
TX6946389
T.F.H.
Informative Guide to Breeding & Raising Angelfishes.
2005
2/20/2009
TX
TX0007023439
TX7023439
T.F.H.
Keeping Moray Eels in Aquariums.
2005
2/20/2009
TX
TX0006944381
TX6944381
T.F.H.
Labrador Retriever.
2005
3/6/2009
TX
TX0006954300
TX6954300
T.F.H.
Parrot Problem Solver.
2005
3/13/2009
TX
TX0006938188
TX6938188
T.F.H.
Pug.
2005
3/6/2009
TX
TX0006943538
TX6943538
T.F.H.
Quick & Easy Ball Python Care.
2005
3/6/2009
TX
TX0006936178
TX6936178
T.F.H.
Quick & Easy Crate Training.
2005
3/6/2009
TX
TX0006936169
TX6936169
T.F.H.
Quick & Easy Fire-Bellied Toad Care.
2005
3/6/2009
TX
TX0006934916
TX6934916
T.F.H.
Quick & Easy Freshwater Aquarium Setup & Care.
2005
1/23/2009
TX
TX0006934883
TX6934883
T.F.H.
Quick & Easy Garter & Ribbon Snake Care.
2005
3/6/2009
TX
TX0006935501
TX6935501
T.F.H.
Quick & Easy Green Anole Care.
2005
3/6/2009
TX
TX0006934968
TX6934968
T.F.H.
Quick & Easy Green Treefrog Care.
2005
3/13/2009
TX
TX0006946552
TX6946552
T.F.H.
Quick & Easy Horned Frog Care.
2005
1/23/2009
TX
TX0006934878
TX6934878
T.F.H.
Quick & Easy Saltwater Aquarium Setup & Care.
2005
3/6/2009
TX
TX0006936172
TX6936172
T.F.H.
Quick & Easy Tarantula Care.
2005
3/6/2009
TX
TX0006935538
TX6935538
T.F.H.
Raising Puppies & Kids Together: A Guide for Parents.
2005
3/12/2009
TX
TX0006947335
TX6947335
T.F.H.
Simple Guide to Labrador Retrievers.
2005
3/12/2009
TX
TX0006951110
TX6951110
T.F.H.
Simple Guide To Mini-reef Aquariums.
2005
3/12/2009
TX
TX0006951178
TX6951178
T.F.H.
Simple Guide To Planted Aquariums.
2005
3/12/2009
TX
TX0006951173
TX6951173
T.F.H.
Super Simple Guide to Breeding Freshwater Fishes.
2005
2/20/2009
TX
TX0006944374
TX6944374
T.F.H.
Terra-Nova The Beagle.
2005
3/6/2009
TX
TX0006937591
TX6937591
T.F.H.
Terra-Nova The Dachshund.
2005
1/22/2009
TX
TX0006943991
TX6943991
T.F.H.
Terra-Nova The German Shepherd Dog.
2005
3/6/2009
TX
TX0006937248
TX6937248
T.F.H.
Terra-Nova The West Highland White Terrier.
2005
2/6/2009
TX
TX0006936828
TX6936828
T.F.H.
Advanced Marine Aquarium Techniques.
2006
3/12/2009
TX
TX0006951643
TX6951643
T.F.H.
American Pit Bull Terrier.
2006
2/19/2009
TX
TX0006945265
TX6945265
T.F.H.
Animal Planet Pet Care Library American Pit Bull Terriers.
2006
3/6/2009
TX
TX0006937245
TX6937245
T.F.H.
Animal Planet Pet Care Library Aquarium Care of Fancy Guppies.
2006
3/6/2009
TX
TX0006937132
TX6937132
T.F.H.
Animal Planet Pet Care Library Aquarium Care of Oscars.
2006
3/6/2009
TX
TX0006937244
TX6937244
T.F.H.
Animal Planet Pet Care Library Boxers.
2006
2/10/2009
TX
TX0006915715
TX6915715
T.F.H.
Animal Planet Pet Care Library Freshwater Aquarium Problem Solver.
2006
2/2/2009
TX
TX0006936815
TX6936815
T.F.H.
Animal Planet Pet Care Library Golden Retrievers.
2006
3/6/2009
TX
TX0006933376
TX6933376
T.F.H.
Animal Planet Pet Care Library Guinea Pigs.
2006
2/13/2009
TX
TX0006936337
TX6936337
T.F.H.
Animal Planet Pet Care Library Pomeranians.
2006
3/6/2009
TX
TX0006934126
TX6934126
T.F.H.
Animal Planet Pet Care Library Shih Tzu.
2006
3/6/2009
TX
TX0006934156
TX6934156
T.F.H.
Aquarium Care of Bettas.
2006
2/9/2009
TX
TX0006939360
TX6939360
T.F.H.
Bearded Dragons.
2006
2/16/2009
TX
TX0006947464
TX6947464
T.F.H.
Beginner's Guide to Dog Agility.
2006
2/27/2009
TX
TX0006943536
TX6943536
T.F.H.
Brackish-Water Fishes.
2006
2/13/2009
TX
TX0006947766
TX6947766
T.F.H.
Chihuahuas.
2006
2/17/2009
TX
TX0006939432
TX6939432
T.F.H.
Choosing and Keeping Chickens.
2006
3/12/2009
TX
TX0006951844
TX6951844
T.F.H.
Cockatiels.
2006
2/17/2009
TX
TX0006940808
TX6940808
T.F.H.
Cocker Spaniel.
2006
2/10/2009
TX
TX0006928106
TX6928106
T.F.H.
Complete Herp Care Aquatic Turtles.
2006
3/13/2009
TX
TX0006939786
TX6939786
T.F.H.
Complete Herp Care Green Iguanas.
2006
2/9/2009
TX
TX0006935005
TX6935005
T.F.H.
Complete Herp Care Leopard Geckos.
2006
2/9/2009
TX
TX0006934998
TX6934998
T.F.H.
Complete Herp Care Red-Tailed Boas.
2006
3/6/2009
TX
TX0006936123
TX6936123
T.F.H.
Corn & Rat Snakes.
2006
2/16/2009
TX
TX0006947447
TX6947447
T.F.H.
Crested Geckos.
2006
2/16/2009
TX
TX0006947473
TX6947473
T.F.H.
Doggy Knits.
2006
3/12/2009
TX
TX0006951187
TX6951187
T.F.H.
El Acuario Su Instalacion Y Mantenimiento (Facil & Rapido)
2006
3/13/2009
TX
TX0006946550
TX6946550
T.F.H.
El Cuidado De Los Gatos (Facil & Rapido)
2006
3/13/2009
TX
TX0006946555
TX6946555
T.F.H.
El Cuidado de los Pajaros (Facil & Rapido)
2006
3/13/2009
TX
TX0006946496
TX6946496
T.F.H.
El Cuidado Del Hamster (Facil & Rapido)
2006
3/13/2009
TX
TX0006946544
TX6946544
T.F.H.
Entrenamiento para Perros (Facil & Rapido)
2006
3/13/2009
TX
TX0006946558
TX6946558
T.F.H.
Freshwater Aquariums.
2006
2/10/2009
TX
TX0006927896
TX6927896
T.F.H.
German Shepherd Dogs.
2006
3/6/2009
TX
TX0006943335
TX6943335
T.F.H.
Good Dogkeeping.
2006
2/10/2009
TX
TX0006915750
TX6915750
T.F.H.
Good Dogkeeping.
2006
2/10/2009
TX
TX0006921058
TX6921058
T.F.H.
Labrador Retrievers.
2006
2/18/2009
TX
TX0006939467
TX6939467
T.F.H.
Little Dogs' Beauty Book.
2006
3/13/2009
TX
TX0006941825
TX6941825
T.F.H.
Maltese.
2006
2/13/2009
TX
TX0006945389
TX6945389
T.F.H.
Miniature Pinscher.
2006
2/18/2009
TX
TX0006939510
TX6939510
T.F.H.
Miniature Schnauzer.
2006
3/6/2009
TX
TX0006943545
TX6943545
T.F.H.
Nano-Reef Handbook.
2006
2/10/2009
TX
TX0006915763
TX6915763
T.F.H.
Parakeets.
2006
2/11/2009
TX
TX0006944372
TX6944372
T.F.H.
Parson & Jack Russell Terriers.
2006
3/6/2009
TX
TX0006943337
TX6943337
T.F.H.
Pocket Professional Guide to Cichlids.
2006
2/13/2009
TX
TX0006948142
TX6948142
T.F.H.
Pocketexpert Guide Reef Aquarium Fishes.
2006
3/12/2009
TX
TX0006951651
TX6951651
T.F.H.
Pomeranian.
2006
3/6/2009
TX
TX0006943336
TX6943336
T.F.H.
Pugs.
2006
2/17/2009
TX
TX0006939493
TX6939493
T.F.H.
Quick & Easy Attracting & Feeding Wild Birds.
2006
1/23/2009
TX
TX0006934884
TX6934884
T.F.H.
Quick & Easy Bird Care.
2006
3/6/2009
TX
TX0006934877
TX6934877
T.F.H.
Quick & Easy Cat & Kitten Care.
2006
3/6/2009
TX
TX0006934887
TX6934887
T.F.H.
Quick & Easy Tadpole Care.
2006
3/6/2009
TX
TX0006936182
TX6936182
T.F.H.
Quick & Easy Tokay Gecko Care.
2006
3/6/2009
TX
TX0006934870
TX6934870
T.F.H.
Rabbits.
2006
2/9/2009
TX
TX0006939321
TX6939321
T.F.H.
Russian Tortoises.
2006
12/16/2009
TX
TX0006947437
TX6947437
T.F.H.
Savannah Monitors.
2006
2/16/2009
TX
TX0006947458
TX6947458
T.F.H.
Shih Tzu.
2006
2/19/2009
TX
TX0006945374
TX6945374
T.F.H.
Terra-Nova The Basset Hound.
2006
2/9/2009
TX
TX0006934893
TX6934893
T.F.H.
Terra-Nova The Bichon Frise.
2006
3/6/2009
TX
TX0006977578
TX6977578
T.F.H.
Terra-Nova The Border Collie.
2006
3/6/2009
TX
TX0006934869
TX6934869
T.F.H.
Terra-Nova The Rottweiller.
2006
2/10/2009
TX
TX0006936339
TX6936339
T.F.H.
Terra-Nova The Toy & Miniature Poodle.
2006
3/6/2009
TX
TX0006937275
TX6937275
T.F.H.
Terra-Nova The Yorkshire Terrier.
2006
3/6/2009
TX
TX0006937599
TX6937599
T.F.H.
Water Dragons.
2006
1/30/1990
TX
TX0006947468
TX6947468
T.F.H.
Yorkshire Terriers.
2006
2/17/2009
TX
TX0006944366
TX6944366
T.F.H.
101 Best Saltwater Fishes.
2007
1/29/2009
TX
TX0006941050
TX6941050
T.F.H.
101 Best Tropical Fishes.
2007
1/29/2009
TX
TX0006941057
TX6941057
T.F.H.
50 Games To Play With Your Cat.
2007
3/13/2009
TX
TX0006939807
TX6939807
T.F.H.
50 Games to Play With Your Dog.
2007
3/13/2009
TX
TX0006939805
TX6939805
T.F.H.
And Baby Makes Four: A Trimester-by-Trimester Guide to a Baby-Friendly Dog.
2007
3/12/2009
TX
TX0006951837
TX6951837
T.F.H.
Animal Pet Care Library Beagles.
2007
2/10/2009
TX
TX0006921088
TX6921088
T.F.H.
Animal Pet Care Library Bulldogs.
2007
2/10/2009
TX
TX0006921057
TX6921057
T.F.H.
Animal Planet Pet Care Library Attracting and Feeding Backyard Birds.
2007
3/6/2009
TX
TX0006936870
TX6936870
T.F.H.
Animal Planet Pet Care Library Cats.
2007
2/13/2009
TX
TX0006936315
TX6936315
T.F.H.
Animal Planet Pet Care Library Cavalier King Charles Spaniels.
2007
3/3/2009
TX
TX0006936874
TX6936874
T.F.H.
Animal Planet Pet Care Library Cichlids.
2007
3/6/2009
TX
TX0006937242
TX6937242
T.F.H.
Animal Planet Pet Care Library Conures.
2007
2/4/2009
TX
TX0006936846
TX6936846
T.F.H.
Animal Planet Pet Care Library Dachshunds.
2007
3/6/2009
TX
TX0006937069
TX6937069
T.F.H.
Animal Planet Pet Care Library Ferrets.
2007
2/10/2009
TX
TX0006921083
TX6921083
T.F.H.
Animal Planet Pet Care Library Gerbils.
2007
3/6/2009
TX
TX0006937195
TX6937195
T.F.H.
Animal Planet Pet Care Library Lovebirds.
2007
2/10/2009
TX
TX0006915755
TX6915755
T.F.H.
Animal Planet Pet Care Library Parson & Jack Russell Terriers.
2007
3/6/2009
TX
TX0006937240
TX6937240
T.F.H.
Animal Planet Pet Care Library Rottweilers.
2007
3/6/2009
TX
TX0006934090
TX6934090
T.F.H.
Animal Planet Pet Care Library Senior Cats.
2007
3/6/2009
TX
TX0006937239
TX6937239
T.F.H.
Animal Planet Pet Care Library Set Up and Care of Saltwater Aquariums.
2007
3/6/2009
TX
TX0006937101
TX6937101
T.F.H.
Animal Planet Pet Care Library Setup and Care of Garden Ponds.
2007
3/6/2009
TX
TX0006937241
TX6937241
T.F.H.
Australian Shepherd.
2007
3/6/2009
TX
TX0006943338
TX6943338
T.F.H.
Chinchillas.
2007
2/9/2009
TX
TX0006939348
TX6939348
T.F.H.
Complete Herp Care King & Milk Snakes.
2007
2/18/2009
TX
TX0006947453
TX6947453
T.F.H.
Complete Herp Care Natural Terrariums.
2007
3/6/2009
TX
TX0006936154
TX6936154
T.F.H.
Complete Herp Care Poison Dart Frogs.
2007
3/6/2009
TX
TX0006936163
TX6936163
T.F.H.
Complete Herp Care Tree Frogs.
2007
3/6/2009
TX
TX0006936142
TX6936142
T.F.H.
Complete Illustrated Breeder's Guide to Marine Aquarium Fishes.
2007
3/12/2009
TX
TX0006953497
TX6953497
T.F.H.
Dr. Axelrod's Atlas of Freshwater Aquarium Fishes, Eleventh Edition.
2007
2/6/2009
TX
TX0006962574
TX6962574
T.F.H.
Essential Book of Koi.
2007
3/12/2009
TX
TX0006946590
TX6946590
T.F.H.
Getting to Yes: Clicker Training for Improved Horsemanship.
2007
2/19/2009
TX
TX0006943534
TX6943534
T.F.H.
Good Catkeeping.
2007
9/4/2009
TX
TX0006939524
TX6939524
T.F.H.
Little Dog's Activity Book.
2007
3/13/2009
TX
TX0006940941
TX6940941
T.F.H.
Living Well Guide for Senior Dogs.
2007
2/13/2009
TX
TX0006944632
TX6944632
T.F.H.
Loaches: Natural History and Aquarium Care.
2007
3/12/2009
TX
TX0006939531
TX6939531
T.F.H.
Maltese.
2007
2/17/2009
TX
TX0006944370
TX6944370
T.F.H.
Marine Chemistry.
2007
3/12/2009
TX
TX0006939544
TX6939544
T.F.H.
Parrot for Life.
2007
2/17/2009
TX
TX0006946613
TX6946613
T.F.H.
Practical Pet Care Parakeets.
2007
3/13/2009
TX
TX0006946485
TX6946485
T.F.H.
Puppy Care & Training.
2007
2/19/2009
TX
TX0006945383
TX6945383
T.F.H.
PupSnacks.
2007
3/12/2009
TX
TX0006951841
TX6951841
T.F.H.
Quick & Easy The Well-Behaved Family Dog.
2007
3/6/2009
TX
TX0006934940
TX6934940
T.F.H.
Quick & Easy The Well-Behaved Puppy.
2007
3/6/2009
TX
TX0006934952
TX6934952
T.F.H.
Seasons of the Horse: A Practical Guide to Year-Round Equine Care.
2007
3/12/1990
TX
TX0006954497
TX6954497
T.F.H.
Siberian Husky.
2007
3/6/2009
TX
TX0006943551
TX6943551
T.F.H.
Sneeze-Free Cat Owner.
2007
2/16/2009
TX
TX0006939515
TX6939515
T.F.H.
Staffordshire Bull Terriers.
2007
2/17/2009
TX
TX0006939459
TX6939459
T.F.H.
Terra-Nova The Mixed-Breed Dog.
2007
2/6/2009
TX
TX0006943993
TX6943993
T.F.H.
Terra-Nova The Weimaraner.
2007
3/6/2009
TX
TX0006977583
TX6977583
T.F.H.
Training Your Dog.
2007
2/11/2009
TX
TX0006939385
TX6939385
T.F.H.
Adventurous Aquarist Guide The 101 Best Aquarium Plants.
2008
3/13/2009
TX
TX0006947774
TX6947774
T.F.H.
Adventurous Aquarist Guide The 101 Best Marine Invertebrates.
2008
3/13/2009
TX
TX0006947769
TX6947769
T.F.H.
Animal Planet Pet Care Library Aquarium Care of Goldfish.
2008
2/4/2009
TX
TX0006948145
TX6948145
T.F.H.
Animal Planet Pet Care Library Aquarium Care of Livebearers.
2008
2/6/2009
TX
TX0006948154
TX6948154
T.F.H.
Animal Planet Pet Care Library Bugs as Pets.
2008
3/6/2009
TX
TX0006937141
TX6937141
T.F.H.
Animal Planet Pet Care Library Canaries.
2008
3/6/2009
TX
TX0006937088
TX6937088
T.F.H.
Animal Planet Pet Care Library Finches.
2008
2/2/2009
TX
TX0006948158
TX6948158
T.F.H.
Animal Planet Pet Care Library Miniature Schnauzers.
2008
2/2/2009
TX
TX0006948143
TX6948143
T.F.H.
Animal Planet Pet Care Library Puppy Training and Care.
2008
3/6/2009
TX
TX0006937193
TX6937193
T.F.H.
Animal Planet Pet Care Library The Multiple-Cat Family.
2008
2/10/2009
TX
TX0006948150
TX6948150
T.F.H.
Better Riding.
2008
2/10/2009
TX
TX0006921061
TX6921061
T.F.H.
Bichons Frises.
2008
2/11/2009
TX
TX0006941201
TX6941201
T.F.H.
Cat Owner's Problem Solver: How to Manage Common Behavior Problems by Thinking
Like Your Cat.
2008
2/25/2009
TX
TX0006946376
TX6946376
T.F.H.
Cephalopods: Octopuses and Cuttlefishes for the Home Aquarium.
2008
2/13/2009
TX
TX0006946647
TX6946647
T.F.H.
City Dog: The Essential Guide for City Dwellers and Their Dogs.
2008
3/12/2009
TX
TX0006951162
TX6951162
T.F.H.
Complete Guide to Rat Training.
2008
1/29/2009
TX
TX0006939522
TX6939522
T.F.H.
Complete Herp Care Box Turtles.
2008
1/26/2009
TX
TX0006935001
TX6935001
T.F.H.
Complete Herp Care Insect-Eating Lizards.
2008
2/10/2009
TX
TX0006921076
TX6921076
T.F.H.
Complete Herp Care Sulcata and Leopard Tortoises.
2008
2/9/2009
TX
TX0006935006
TX6935006
T.F.H.
Conscientious Marine Aquarist, Revised and Updated Second Edition.
2008
2/10/2009
TX
TX0006915757
TX6915757
T.F.H.
Culturing Live Foods: A Step-By-Step Guide to Producing Food for Your Home
Aquarium.
2008
3/12/2009
TX
TX0006953035
TX6953035
T.F.H.
Damselfishes & Anemonefishes.
2008
2/10/2009
TX
TX0006915759
TX6915759
T.F.H.
Designer Dogs.
2008
3/6/2009
TX
TX0006943334
TX6943334
T.F.H.
Fabulous Felines: Health and Beauty Secrets for the Pampered Cat.
2008
3/12/2009
TX
TX0006947331
TX6947331
T.F.H.
Good Rabbitkeeping.
2008
3/13/2009
TX
TX0006940938
TX6940938
T.F.H.
Holistic Health Guide: Natural Care For The Whole Dog.
2008
1/28/2009
TX
TX0006944364
TX6944364
T.F.H.
Marine Fish Health & Feeding Handbook.
2008
1/22/2009
TX
TX0006947732
TX6947732
T.F.H.
Mini Aquariums: A Guide to Successful Nano Aquariums.
2008
3/12/2009
TX
TX0006939533
TX6939533
T.F.H.
Poodles.
2008
2/11/2009
TX
TX0006944371
TX6944371
T.F.H.
Saltwater Aquarium Problem Solver.
2008
2/11/2009
TX
TX0006939440
TX6939440
T.F.H.
Terra-Nova The English Cocker Spaniel.
2008
2/6/2009
TX
TX0006944061
TX6944061
T.F.H.
Terra-Nova The Staffordshire Bull Terrier.
2008
1/26/2009
TX
TX0006936821
TX6936821
T.F.H.
Terra-Nova Training Your Dog For Life.
2008
1/23/2009
TX
TX0006944052
TX6944052
T.F.H.
Training the Hard to Train Dog.
2008
2/17/2009
TX
TX0006946627
TX6946627
T.F.H.
Uromastyx.
2008
1/28/2009
TX
TX0006947443
TX6947443
T.F.H.
We Can't Stay Together for the Dogs.
2008
3/13/2009
TX
TX0006938152
TX6938152
T.F.H.
Whole Horse Wellness Guide.
2008
3/12/2009
TX
TX0006946679
TX6946679
T.F.H.
Wrasses & Parrotfishes: The Complete Illustrated Guide to Their Identification,
Behaviors, and Captive Care.
2008
3/12/2009
TX
TX0006946591
TX6946591
T.F.H.
Your Inner Dog.
2008
3/13/2009
TX
TX0006939779
TX6939779
T.F.H.
Animal Planet Pet Care Library Mixed-Breed Dogs.
2009
10/8/2010
TX
TX0007616285
TX7616285
T.F.H.
Aquarium Success: Catfishes.
2009
10/23/2009
TX
TX0007078639
TX7078639
T.F.H.
Birdkeepers' Guides: Senegal Parrots.
2009
10/23/2009
TX
TX0007078653
TX7078653
T.F.H.
Complete Herp Care: Ball Pythons.
2009
6/29/2009
TX
TX0006984666
TX6984666
T.F.H.
Complete Herp Care: Newts and Salamanders.
2009
3/24/2009
TX
TX0006949380
TX6949380
T.F.H.
Dog Owner's Problem Solver.
2009
11/20/2009
TX
TX0007096175
TX7096175
T.F.H.
Doggy Business 101: A Practical Guide to Starting and Running Your Own Business.
2009
7/21/2009
TX
TX0006997523
TX6997523
T.F.H.
Good Parrotkeeping.
2009
7/13/2009
TX
TX0006987019
TX6987019
T.F.H.
Groom Your Dog Like a Professional: Step-by-Step Techniques for a Great-Looking
Dog.
2009
10/5/2009
TX
TX0007068997
TX7068997
T.F.H.
High-Energy Dogs.
2009
6/16/2009
TX
TX0006979058
TX6979058
T.F.H.
Intermediate's Guide to Dog Agility: Take Your Game to the Next Level!
2009
12/7/2009
TX
TX0007117182
TX7117182
T.F.H.
Multiple-Dog Family.
2009
3/25/2009
TX
TX0006946594
TX6946594
T.F.H.
Pocket Professional Guide The Encyclopedia of Dog Sports and Activities.
2009
7/22/2009
TX
TX0006991861
TX6991861
T.F.H.
Rats.
2009
3/24/2009
TX
TX0006946596
TX6946596
T.F.H.
Super Simple Guide to Housetraining.
2009
2/19/2009
TX
TX0006944378
TX6944378
T.F.H.
Terra Nova The Doberman Pinscher.
2009
7/21/2009
TX
TX0006995076
TX6995076
T.F.H.
Terra Nova: The Happy Adopted Dog.
2009
6/30/2009
TX
TX0006986925
TX6986925
T.F.H.
The Cavalier King Charles Spaniel.
2009
3/10/2009
TX
TX0006939506
TX6939506
T.F.H.
The English Springer Spaniel.
2009
3/10/2009
TX
TX0006939500
TX6939500
T.F.H.
Tortoises: A Beginner's Guide to Tortoise Care.
2009
3/10/2009
TX
TX0006945982
TX6945982
T.F.H.
Tropical Fish Hobbyist Magazine.
2009
1/24/2012
CS
CSN0153530
CSN0153530
T.F.H.
West Highland White Terriers.
2009
3/24/2009
TX
TX0006946595
TX6946595
T.F.H.
World Atlas of Dog Breeds, 6th Edition.
2009
6/4/2009
TX
TX0006986573
TX6986573
T.F.H.
Aquarium Success Lionfishes and Other Scorpionfishes.
2010
6/10/2010
TX
TX0007211121
TX7211121
T.F.H.
Aquarium Success: Clownfishes and Other Damselfishes.
2010
6/10/2010
TX
TX0007211235
TX7211235
T.F.H.
Aquarium Success: Tetras and Barbs.
2010
3/8/2010
TX
TX0007154752
TX7154752
T.F.H.
Breed Lover's French Bulldog.
2010
12/17/2012
TX
TX0007621958
TX7621958
T.F.H.
Breed Lover's Greyhound.
2010
8/14/2010
TX
TX0007215799
TX7215799
T.F.H.
Breed Lover's Rat Terrier.
2010
9/7/2010
TX
TX0007253163
TX7253163
T.F.H.
Complete Herp Care: Raising Live Foods.
2010
3/8/2010
TX
TX0007154746
TX7154746
T.F.H.
DogLife American Pit Bull Terrier.
2010
9/28/2010
TX
TX0007267033
TX7267033
T.F.H.
DogLife Boston Terrier.
2010
9/28/2010
TX
TX0007267031
TX7267031
T.F.H.
DogLife Boxer.
2010
9/28/2010
TX
TX0007267034
TX7267034
T.F.H.
DogLife Bulldog.
2010
9/28/2010
TX
TX0007267022
TX7267022
T.F.H.
DogLife Chihuahua.
2010
9/28/2010
TX
TX0007267021
TX7267021
T.F.H.
DogLife German Shepherd Dog.
2010
9/30/2010
TX
TX0007264758
TX7264758
T.F.H.
DogLife Golden Retriever.
2010
9/28/2010
TX
TX0007267028
TX7267028
T.F.H.
DogLife Labrador Retriever.
2010
9/28/2010
TX
TX0007267025
TX7267025
T.F.H.
Good Snakekeeping.
2010
4/12/2010
TX
TX0007173251
TX7173251
T.F.H.
Nature Aquarium Complete Works 1985-2009.
2010
11/22/2010
TX
TX0007289410
TX7289410
T.F.H.
Papillon.
2010
2/16/2010
TX
TX0007142174
TX7142174
T.F.H.
Parenting Your Dog: Develop Dog-Rearing Skills for a Well-Trained Companion.
2010
4/12/2010
TX
TX0007172522
TX7172522
T.F.H.
Pocket Professional Guide: Guide to Lizards.
2010
6/10/2010
TX
TX0007211607
TX7211607
T.F.H.
Terra Nova The Shetland Sheepdog.
2010
9/28/2010
TX
TX0007267030
TX7267030
T.F.H.
Top Tips from Top Trainers.
2010
4/17/2010
TX
TX0007169349
TX7169349
T.F.H.
All-Breed Dog Grooming, Revised Edition.
2011
2/16/2011
TX
TX0007335233
TX7335233
T.F.H.
Animal Planet Dogs 101 Boxer.
2011
12/15/2011
TX
TX0007466398
TX7466398
T.F.H.
Animal Planet Dogs 101 Rottweiler.
2011
12/19/2011
TX
TX0007466537
TX7466537
T.F.H.
Animal Planet Dogs 101 West Highland White Terrier.
2011
12/15/2011
TX
TX0007466377
TX7466377
T.F.H.
Animal Planet Pet Care Library Bearded Dragons.
2011
10/11/2011
TX
TX0007433849
TX7433849
T.F.H.
Animal Planet Pet Care Library Hermit Crabs.
2011
10/11/2011
TX
TX0007433854
TX7433854
T.F.H.
Animal Planet Pet Care Library Tarantulas.
2011
10/11/2011
TX
TX0007433851
TX7433851
T.F.H.
Birdkeepers' Guides Macaws.
2011
10/11/2011
TX
TX0007433845
TX7433845
T.F.H.
Birdkeepers' Guides: Lories and Lorikeets.
2011
2/16/2011
TX
TX0007326023
TX7326023
T.F.H.
Breed Lover's Guide Border Terrier.
2011
7/13/2011
TX
TX0007395737
TX7395737
T.F.H.
Breed Lover's Guide Brittany.
2011
7/13/2011
TX
TX0007395734
TX7395734
T.F.H.
Breed Lover's Guide German Shorthaired Pointer.
2011
2/16/2011
TX
TX0007324673
TX7324673
T.F.H.
Breed Lover's Guide Great Dane.
2011
1/21/2011
TX
TX0007309989
TX7309989
T.F.H.
Breed Lover's Guide Pembroke Welsh Corgi.
2011
1/21/2011
TX
TX0007324446
TX7324446
T.F.H.
Complete Herp Care: Frogs and Toads.
2011
2/16/2011
TX
TX0007325995
TX7325995
T.F.H.
DogLife Dachshund.
2011
7/1/2011
TX
TX0007393031
TX7393031
T.F.H.
DogLife Lifelong Care for Your Dog Cavalier King Charles Spaniel.
2011
1/31/2011
TX
TX0007324381
TX7324381
T.F.H.
DogLife Lifelong care for Your Dog Yorkshire Terrier.
2011
1/25/2011
TX
TX0007324413
TX7324413
T.F.H.
DogLife Shih Tzu.
2011
7/1/2011
TX
TX0007392995
TX7392995
T.F.H.
DogLife Siberian Husky.
2011
7/1/2011
TX
TX0007410982
TX7410982
T.F.H.
Dogs 101 Cavalier King Charles Spaniel.
2011
6/14/2011
TX
TX0007397470
TX7397470
T.F.H.
Dogs 101 Golden Retriever.
2011
7/13/2011
TX
TX0007395732
TX7395732
T.F.H.
Dogs 101 Labrador Retriever.
2011
6/14/2011
TX
TX0007385821
TX7385821
T.F.H.
Dogs 101 Yorkshire Terrier.
2011
7/1/2011
TX
TX0007395204
TX7395204
T.F.H.
Ultimate Guide to Rally-O: Rules, Strategies, and Skills for Successful Rally
Obedience Competition.
2011
4/12/2011
TX
TX0007374799
TX7374799
T.F.H.
Breed Lover's Guide Bernese Mountain Dog.
2012
1/19/2012
TX
TX0007476541
TX7476541
T.F.H.
Breed Lover's Guide Havanese.
2012
1/19/2012
TX
TX0007476611
TX7476611
T.F.H.
DogLife Australian Shepherd.
2012
1/19/2012
TX
TX0007476620
TX7476620
T.F.H.
DogLife Doberman Pinscher.
2012
1/19/2012
TX
TX0007476616
TX7476616
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2012-01-01. Issue: vol. LIX, no. 5,
January 2012]
2012
1/24/2012
TX
TX0007530521
TX7530521
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2012-01-17. Issue: vol. LIX, no. 7,
March 2012]
2012
2/11/2013
TX
TX0007642349
TX7642349
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2012-01-18. Issue: vol. LIX, no. 6,
February 2012]
2012
1/24/2012
TX
TX0007528812
TX7528812
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2012-02-23. Issue: vol. LIX, no. 8,
April 2012]
2012
4/12/2012
TX
TX0007526319
TX7526319
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2012-03-22. Issue: vol. LIX, no. 9,
May 2012]
2012
4/12/2012
TX
TX0007539364
TX7539364
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2012-03-22. Issue: vol. lxii, no.
5, January 2014]
2012
1/15/2014
TX
TX0007800378
TX7800378
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2012-03-22. Issue: vol. LXII, no.
6, February 2014]
2012
1/16/2014
TX
TX0007800324
TX7800324
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2012-04-19. Issue: vol. LX, no. 10,
June 2012]
2012
6/8/2012
TX
TX0007535173
TX7535173
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2012-05-23. Issue: vol. LX, no. 11,
July 2012]
2012
6/12/2012
TX
TX0007542507
TX7542507
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2012-06-18. Issue: vol. LX, no. 12,
August 2012]
2012
7/27/2012
TX
TX0007562165
TX7562165
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2012-07-19. Issue: vol. LXI, no. 1,
Sept 2012]
2012
7/27/2012
TX
TX0007562166
TX7562166
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2012-08-15. Issue: vol. LXI, no. 2,
October 2012]
2012
12/6/2012
TX
TX0007629609
TX7629609
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2012-09-17. Issue: vol. LXI, no. 3,
November 2012]
2012
10/11/2012
TX
TX0007607936
TX7607936
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2012-10-15. Issue: vol. LXI, no. 4,
December 2012]
2012
1/30/2013
TX
TX0007643513
TX7643513
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2012-11-21. Issue: vol. LXI, no. 5,
January 2013]
2012
1/30/2013
TX
TX0007643511
TX7643511
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2013-01-04. Issue: vol. LXI, no. 6,
February 2013]
2013
1/30/2013
TX
TX0007643515
TX7643515
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2013-01-30. Issue: vol. LXI, no. 7,
March 2013]
2013
4/18/2013
TX
TX0007678985
TX7678985
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2013-02-22. Issue: vol. LXI, no. 8,
April 2013]
2013
4/19/2013
TX
TX0007678984
TX7678984
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2013-03-22. Issue: vol. LXI, no. 9,
May 2013]
2013
4/19/2013
TX
TX0007678991
TX7678991
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2013-04-19. Issue: vol. LXI, no.
10, June 2013]
2013
5/29/2013
TX
TX0007697295
TX7697295
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2013-06-05. Issue: vol. LXII, no.
12, August 2013]
2013
9/18/2013
TX
TX0007756549
TX7756549
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2013-07-15. Issue: vol. LXII, no.
1, September 2013]
2013
7/31/2013
TX
TX0007731755
TX7731755
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2013-08-07. Issue: vol. LXII, no.
2, OCTOBER 2013]
2013
8/22/2013
TX
TX0007740649
TX7740649
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2013-09-30. Issue: vol. LXII, no.
3, November 2013]
2013
10/8/2013
TX
TX0007749731
TX7749731
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2013-10-04. Issue: vol. LXII, no.
4, December 2013]
2013
11/1/2013
TX
TX0007775548
TX7775548
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2014-01-16. Issue: vol. LXIII, no.
6, February 2015]
2014
1/28/2015
TX
TX0007984080
TX7984080
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2014-02-07. Issue: vol. LXII, no.
7, MARCH 2014]
2014
2/18/2014
TX
TX0007814299
TX7814299
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2014-09-01. Issue: vol. lxiii, no.
1, sep 2014]
2014
8/25/2014
TX
TX0007911297
TX7911297
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2014-12-09. Issue: vol. lxiii, no.
5, JAN 2015]
2014
12/15/2014
TX
TX0007951124
TX7951124
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2015-02-06. Issue: vol. LXIII, no.
7, MARCH 2015]
2015
2/27/2015
TX
TX0008004276
TX8004276
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2015-03-22. Issue: vol. lxiii, no.
8, April 2015]
2015
3/25/2015
TX
TX0008016276
TX8016276
T.F.H.
Adventurous Aquarist Guide: The 101 Best Freshwater Nano Species.
2014
10/9/2014
TX
TX0007966616
TX7966616
T.F.H.
Adventurous Aquarist Guide: The 101 Best Nano-Reef Species.
2014
10/9/2014
TX
TX0007966594
TX7966594
T.F.H.
Animal Planet Pet Care Library Cockatoos.
2014
10/9/2014
TX
TX0007966605
TX7966605
T.F.H.
Animal Planet Pet Care Library Your First Aquarium.
2014
3/4/2014
TX
TX0007850169
TX7850169
T.F.H.
Animal Planet: DOGS 101 Boston Terrier.
2014
3/4/2014
TX
TX0007850175
TX7850175
T.F.H.
Animal Planet: Dogs 101 Bulldog.
2014
10/9/2014
TX
TX0007966610
TX7966610
T.F.H.
Animal Planet: Dogs 101 Dog Training.
2014
10/9/2014
TX
TX0008070694
TX8070694
T.F.H.
Animal Planet: Dogs 101 Pomeranian.
2014
10/9/2014
TX
TX0008070698
TX8070698
T.F.H.
Animal Planet: DOGS 101 Puppy Care.
2014
3/4/2014
TX
TX0007850158
TX7850158
T.F.H.
Breed Lover's Guide Pekingese.
2014
3/4/2014
TX
TX0007854273
TX7854273
T.F.H.
Breed Lover's Guide: Mastiff.
2014
3/4/2014
TX
TX0007966601
TX7966601
T.F.H.
My Dog Is Driving Me Crazy!
2014
3/4/2014
TX
TX0007850163
TX7850163
T.F.H.
Perfectly Trained Parrot.
2014
3/4/2014
TX
TX0007850173
TX7850173
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2014-12-09. Issue: vol. lxiii, no.
5, JAN 2015]
2014
12/15/2014
TX
TX0007951124
TX7951124
T.F.H.
Animal Planet Complete Guide to a Healthy Dog: Everything You Need to Know to
Raise a Healthy Dog.
2015
10/7/2015
TX
TX0008139368
TX8139368
T.F.H.
Animal Planet: Dogs 101 Dachshund.
2015
10/7/2015
TX
TX0008139281
TX8139281
T.F.H.
Animal Planet: Dogs 101 Maltese.
2015
10/7/2015
TX
TX0008139362
TX8139362
T.F.H.
Animal Planet: Dogs 101 Miniature Schnauzer.
2015
10/7/2015
TX
TX0008139365
TX8139365
T.F.H.
Gifted Puppy Program: 40 Games, Activities, and Exercises to Raise a Brilliant,
Happy Dog.
2015
10/7/2015
TX
TX0008139369
TX8139369
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2015-03-22. Issue: vol. lxiii, no.
8, April 2015]
2015
3/25/2015
TX
TX0008016276
TX8016276
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2015-04-15. Issue: vol. LXIII, no.
9, MAY 2015]
2015
5/5/2015
TX
TX0008071928
TX8071928
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2015-05-29. Issue: vol. LXIII, no.
10, June 2015]
2015
6/9/2015
TX
TX0008059888
TX8059888
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2015-06-26. Issue: vol. LXIII, no.
11, JULY 2015]
2015
7/15/2015
TX
TX0008082990
TX8082990
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2015-07-09. Issue: vol. lxiii, no.
12, August 2015]
2015
7/30/2015
TX
TX0008091598
TX8091598
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2015-08-15. Issue: vol. LXIV, no.
1, Sep/Oct 2015]
2015
10/9/2015
TX
TX0008132999
TX8132999
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2015-10-15. Issue: vol. LXIV, no.
2, Nov/Dec 2015]
2015
12/8/2015
TX
TX0008142667
TX8142667
T.F.H.
Tropical Fish Hobbyist Magazine. [Published: 2015-12-04. Issue: vol. LXIV, no.
3, JAN FEB 2016]
2015
1/22/2016
TX
TX0008158674
TX8158674
Farnam Companies, Inc. (“Farnam”)
FARNAM: WORLD’S LARGEST AND MOST COMPLETE LINE OF FARM AND LIVESTOCK HANDLING
EQUIPMENT & SUPPLIES
1978
2/1/1978
TX
TX0000076829
TX76829
Farnam
FARNAM FARM EQUIPMENT APPLICATION TITLE: FARM AND LIVESTOCK HANDLING EQUIPMENT &
SUPPLIES
1982
2/4/1982
TX
VA00001229188
TX846000
Farnam
Binkyball
2003
7/18/2003
VA
TX0000076829
VA1229189
Farnam
Coneball
2003
7/18/2003
VA
VA00001229189
VA1229188
Farnam
Tennis Buddy - Monkey
2003
6/24/2003
VA
TX0000846000
VA1218731
Four Paws Products, Ltd. (“Four Paws”)
Beware of dog : no. 2100.
1981
7/24/1984
VA
VA0000179618
VA179618
Four Paws
Harvey the Hamster : [no.] 2800.
1981
7/4/1984
VA
VA0000192072
VA192072
Four Paws
Stop! Beware of guard dog : no. 2600.
1981
7/24/1984
VA
VA0000179620
VA179620
Four Paws
Warning! Private property--do not enter : no. 2300.
1981
7/24/1984
VA
VA0000179619
VA179619
Four Paws
Warning! Property protected by trained attack cat : no. 2700.
1981
7/24/1984
VA
VA0000179617
VA179617
Four Paws
Danger! Area protected by a crawling cobra : [no.] 3200.
1982
7/4/1984
VA
VA0000192070
VA192070
Four Paws
Tarantulas on patrol : [no.] 3100.
1982
7/4/1984
VA
VA0000192071
VA192071
Four Paws
Warning--no trespassing, violators will be eaten! : No. 3300.
1982
8/22/1984
VA
VA0000163417
VA163417
Four Paws
Warning! violators will be eaten. No. 3300. By Four Paws Products, Ltd.
1984
3/25/1985
VA
VA0000185797
VA185797
Gulfstream Home & Garden, Inc.
GARDENTECH NEW! READY-TO-USE FUNGICIDE DISEASE CONTROL APPLICATION TITLE:
READY-TO-USE FUNGICIDE
1998
10/2/1998
VA
VA0000956358
VA956358
Kaytee Products Incorporated (“Kaytee”)
Fiesta fortified gourmet bird food for parrots and other large hookbills : net
wt. 2 lbs. (1.31 kg)
1992
8/11/1993
VA
VA0000591987
VA591987
Kaytee
Fiesta fortified gourmet bird food, for cockatiels, lovebirds & small parrots.
1992
8/11/1993
VA
VA0000591988
VA591988
Kaytee
Kaytee specially mixed food to attract songbirds.
1992
8/11/1993
VA
VA0000591989
VA591989
Kaytee
Soaring with birds.
1992
8/11/1993
VA
VA0000591986
VA591986
New England Pottery, LLC (“New England Pottery”)
Blue bonnet.
2001
11/13/2001
VA
VAu000531932
VAu531932
New England Pottery
Hat on boot.
2001
11/14/2001
VA
VAu000531931
VAu531931
New England Pottery
Indian blanket/firewheel.
2001
11/15/2001
VA
VAu000531933
VAu531933
New England Pottery
Saddle and sheriff star.
2001
11/16/2001
VA
VAu000531929
VAu531929
New England Pottery
Texas paintbrush.
2001
11/17/2001
VA
VAu000531934
VAu531934
New England Pottery
Yellow rose of Texas.
2001
11/18/2001
VA
VAu000531930
VAu531930
Pennington Seed, Inc.
Buffalo Pals: No. 1
1997
6/4/1997
VA
VA0000856484
VA856484
Pets International, Ltd.
Zipper Nipper
1988
5/31/1988
VA
VAu000134041
VAu134041
IMS Trading, LLC (“IMS Trading”)
BONES
1999
6/25/1999
VA
VA0001002157
VA1002157
IMS Trading
MACKITTY
1998
11/20/1998
VA
VA0000917885
VA917885
IMS Trading
MOUSE MANOR
1998
11/19/1998
VA
VA0000917980
VA917980
IMS Trading
SACKS O' FUN
1997
5/6/1997
VA
VA0000864194
VA864194












Schedule 5.1(v)     -     Insurance


Program
Coverage
Policy Term
Insurance Carrier
Policy Number
Automobile Liability
Auto Liability
6/28/2015 – 6/28/2016
Zurich American Ins. Co.
BAP428135104
Crime
Fidelity Liability
7/14/2015 – 11/15/2017
Zurich American Ins. Co.
FID967757103
General Liability
General Liability
6/28/2015 – 6/28/2016
Zurich American Ins. Co.
GLO428135004
Property (Primary) - $25M
Property Liability
6/28/2015 – 6/28/2016
Lexington Ins. Co.
18194244
Property (Excess) – 80% of $100M
Property Liability
6/28/2015 – 6/28/2016
Swiss RE International SE
NAP200065500
Property (Excess) – 20% of $100M
Property Liability
6/28/2015 – 6/28/2016
Lloyds London
WB1500502
Property (Excess) - $25M Limit
Property Liability
6/28/2015 – 6/28/2016
Homeland Insurance Company of NY
795003391
Umbrella/Excess Liability (Primary) - $15M
Umbrella/Excess Liability
6/28/2015 – 6/28/2016
Swiss RE International SE
UMB000797203
Umbrella/Excess Liability - $35M
Umbrella/Excess Liability
6/28/2015 – 6/28/2016
Liberty Ins Underwriters
100005022413
Umbrella/Excess Liability – 50% of $50M
Umbrella/Excess Liability
6/28/2015 – 6/28/2016
Travelers Property Casualty Insurance
ZUP10T1929315NF
Umbrella/Excess Liability – 50% of above $50M
Umbrella/Excess Liability
6/28/2015 – 6/28/2016
Great American Ins. Co.
EXC3106703






Schedule 5.1(x)     -     Leased and Owned Real Property
See attached.





Schedule 5.1(aa)     -    Prior Names/Trade Names
The trade names listed on Schedule 5.1(c)-1 are hereby incorporated by
reference.





Schedule 6.15        -     Bank and Investment Accounts
All listed accounts are held by Central Garden & Pet Company unless otherwise
noted.


Deposit Accounts
Name and Address of Depository Institution
Account Number
Type of Account
Bank of America, N.A.
100 33RD STREET WEST, NY, NY
1472501069
CG&P MAIN DISBURSEMENT ACCOUNT
(ZERO BALANCE ACCOUNT)
Bank of America, N.A.
100 33RD STREET WEST, NY, NY
1472801072
CG&P MAIN DEPOSITORY ACCOUNT
(MAIN DEPOSIT ACCOUNT)
Bank of America, N.A.
100 33RD STREET WEST, NY, NY
1233905162
KAYTEE PRODUCTS
(DEPOSIT SUB ACCOUNT –ZBA)
Bank of America, N.A.
100 33RD STREET WEST, NY, NY
1233905582
BREEDER'S CHOICE
(DEPOSIT SUB ACCOUNT - ZBA)
Bank of America, N.A.
100 33RD STREET WEST, NY, NY
1233905247
FOUR PAWS
(DEPOSIT SUB ACCOUNT - ZBA)
Bank of America, N.A.
100 33RD STREET WEST, NY, NY
1233905280
TFH PUBLICATIONS
(DEPOSIT SUB ACCOUNT - ZBA)
Bank of America, N.A.
100 33RD STREET WEST, NY, NY
1233905204
CENTRAL AQUATICS (ALL GLASS AQUARIUMS)
(DEPOSIT SUB ACCOUNT - ZBA)
Bank of America, N.A.
100 33RD STREET WEST, NY, NY
1233905242
CLS (FARNAM COMPANIES)
(DEPOSIT SUB ACCOUNT - ZBA)
Bank of America, N.A.
100 33RD STREET WEST, NY, NY
1233905445
CENTRAL PET SACRAMENTO
(DEPOSIT SUB ACCOUNT - ZBA)
Bank of America, N.A.
100 33RD STREET WEST, NY, NY
1233905402
CENTRAL PET NORTH WEST (CPN)
(DEPOSIT SUB ACCOUNT - ZBA)
Bank of America, N.A.
100 33RD STREET WEST, NY, NY
1233905266
CENTRAL PET TEXAS (CPH)
(DEPOSIT SUB ACCOUNT - ZBA)
Bank of America, N.A.
100 33RD STREET WEST, NY, NY
1233905209
CENTRAL PET WEST
(DEPOSIT SUB ACCOUNT - ZBA)
Bank of America, N.A.
100 33RD STREET WEST, NY, NY
1233905568
CENTRAL PET FLORIDA
(DEPOSIT SUB ACCOUNT - ZBA)
Bank of America, N.A.
100 33RD STREET WEST, NY, NY
1233905563
CENTRAL PET EAST (CPM)
(DEPOSIT SUB ACCOUNT - ZBA)
Bank of America, N.A.
100 33RD STREET WEST, NY, NY
1233905365
GARDEN DEPOSITORY ACCOUNT - EAST
(DEPOSIT SUB ACCOUNT - ZBA)
Bank of America, N.A.
100 33RD STREET WEST, NY, NY
1233905228
GARDEN DEPOSITORY ACCOUNT - WEST
(DEPOSIT SUB ACCOUNT - ZBA)
Bank of America, N.A.
100 33RD STREET WEST, NY, NY
1233905549
CENTRAL AQUATICS (ENERGY SAVERS UNLIMITED)
(DEPOSIT SUB ACCOUNT - ZBA)
Bank of America, N.A.
100 33RD STREET WEST, NY, NY
1233397641
DMC DEPOSITORY ACCOUNT
(DEPOSIT SUB ACCOUNT - ZBA)
Bank of America, N.A.
100 33RD STREET WEST, NY, NY
3815132607
IMS DEPOSITORY ACCOUNT
(STAND ALONE ACCOUNT)
J.P.Morgan
270 PARK AVE. NY, NY 10017
640125324*
AQUATICS
(DEPOSIT ACCOUNT - ZBA)
J.P.Morgan
270 PARK AVE. NY, NY 10017
771071057
MAIN CENTRAL ACCOUNT
(DEPOSIT ACCOUNT - ZBA)

*Held by All-Glass Aquarium Company, Inc.


Securities Accounts


Name and Address
of Securities Intermediary:
Account Number:


Bank of the West
300 South Grand Avenue, 13th Floor
Los Angeles, CA 90071
012-793067
(Money Market)
Bank of the West
300 South Grand Avenue, 13th Floor
Los Angeles, CA 90071
035-398958
(Money Market – Cash Collateral Account)
BBVA Compass
Customer Service
P.O. Box 10566
Birmingham, AL 35296
6725582003
(Corporate Money Market Account)
Sun Trust
P.O. Box 305183
Nashville, TN 37230-5183
1000171719031
(Daily Liquidity Account)
KeyBank
P.O. Box 93885
Cleveland, OH 44101-5885
479683034611
(Commercial Money Market Deposit)
KeyBank
P.O. Box 93885
Cleveland, OH 44101-5885
479683034884
(Commercial Money Market Deposit – Restricted Account)
Institutional Cash Distributors, LLC (ICD)
580 California Street, Suite 1335, San Francisco, CA 94104
752-80779
Wells Fargo
150 E 42ND ST., 40TH FLOOR
NEW YORK, NY 10017-5612
48624500
(Secured Institutional Money Markey Account)








Schedule 8.1(b)    -    Scheduled Permitted Indebtedness
None.





Schedule 8.6         -     Affiliate Transactions
None.





Schedule 8.13        -    Restrictive Agreements
None.



SCHEDULE 1 TO SECURITY AGREEMENT
Pledged Securities
Equity Issuer
Class of Equity
Equity Certificate Numbers
Amount of Equity Interests
Percentage of Outstanding Equity Pledged
Owner of Equity
All-Glass Aquarium Co., Inc.
Common Stock
3
500 shares
100%
Pennington Seed, Inc.
B2E Biotech, LLC
LLC Membership Interests
Uncertificated
N/A
100%
B2E Corporation
B2E Corporation
Common Stock
16
277,684 shares
100%
Wellmark International
B2E Microbials, LLC
LLC Membership Interests
Uncertificated
N/A
100%
B2E Corporation
Biowood, LLC
LLC Membership Interests
Uncertificated
N/A
50%
Pennington Seed, Inc.
Central Pet Group, LLC


LLC Membership Interests
Uncertificated
N/A
100%
CG&P
(successor to CGP Acquisition I, LLC)
Ceragenin Animal Health, LLC
LLC Membership Interests
Uncertificated
N/A
50%
CG&P
CGP Acquisition V, LLC
LLC Membership Interests
Uncertificated
N/A
100%
CG&P
DFZ Tech, LLC
LLC Membership Interests
Uncertificated
N/A
49%
B2E Corporation
Farnam Companies, Inc.
Class A Voting Stock
32
1,923,077 shares
100%
CG&P
Farnam Companies, Inc.
Class B Non-Voting Stock
24
8,076,923 shares
100%
CG&P
Four Paws Products, Ltd.
Class A Voting Shares
A 4
140 shares
100%
CG&P
Four Paws Products, Ltd.
Class B Non-Voting Shares
B 7
40 shares
100%
CG&P
FourStar Microbial Products
LLC Membership Interests
Uncertificated
N/A
100%
B2E Corporation
Gro Tec, Inc.
Common Stock
2
1,000 shares
100%
Pennington Seed, Inc. (f/k/a Pennington Enterprises, Inc.)
Gulfstream Home & Garden, Inc.
Capital Stock (common shares)
3
200 shares
100%
CG&P
Howard Johnson’s Enterprises, Inc.
Common Stock
C-2
100 shares
100%
Pennington Seed, Inc.
Hydro-Organics Wholesale
Common Stock
7
100,000
100%
CG&P
IMS Comercializadora Y Fabricacion de Calidad, S.A. de C.V.
Fixed capital (common) shares
[Still to be determined]
Still to be determined. IMS Southern, LLC owns 1% of outstanding equity
interests.
65% of equity held by IMS Southern, LLC
IMS Southern, LLC
IMS Southern, LLC
LLC Membership Interests
Uncertificated
N/A
100%
CG&P
IMS Trading, LLC
LLC Membership Interests
Uncertificated
N/A
100%
CG&P
IMS Trading Mexico S. De R.L. De C.V.
Partnership Interest
Uncertificated
N/A
65%
IMS Trading, LLC
Interpet Limited
Common Stock
1
66
65%*
CG&P
Kaytee Avian Foundation, Inc.
Non-Stock Corporation
N/A
N/A
100%
CG&P
Kaytee Products Incorporated
Class A Common Stock
A-2
2,000 shares
100%
CG&P
Kaytee Products Incorporated
Class B Common Stock
B-40
18,000 shares
100%
CG&P
Kelly Packaging, LLC
LLC Membership Interests
Uncertificated
N/A
49%
Pennington Seed, Inc.
Matson, LLC
LLC Membership Interests
Uncertificated
N/A
100%
CG&P
New England Pottery, LLC
LLC Membership Interests
Uncertificated
N/A
100%
CG&P
NEXGEN Turf Research, LLC
LLC Membership Interests
Uncertificated
N/A
100%
Pennington Seed, Inc.
Pennington Seed, Inc.
Common Stock
1
100
100%
CG&P
Pets International, Ltd.
Common Stock
8
1,000 shares
100%
CG&P
Phaeton Corporation
Common Stock
9
1,111 shares
100%
Pennington Seed, Inc.
Purishield Life Sciences, LLC
LLC Membership Interests
Uncertificated
N/A
50%
CG&P
T.F.H. Publications, Inc.
Common Stock
4
1,000 shares
100%
CG&P
Tech Pac, L.L.C.
LLC Membership Interests
Uncertificated
N/A
80%
Gulfstream Home & Garden, Inc.
Wellmark International
Common Stock
2
1,001,000 shares
100%
CG&P
Wellmark International (Australia) PTY LTD.
Ordinary Shares (Common Stock)
1
2,000 shares
65%
Wellmark International



*Certificate No. 1 evidences 66 shares. However, pursuant to the terms of the
Security Agreement, the Pledged Certified Stock is limited to 65% (65 shares) of
the 100 shares of Common Stock.





SCHEDULE 2 TO SECURITY AGREEMENT
Filings and Other Actions Required to Perfect Security Interests
Uniform Commercial Code Filings (UCC-1)
Grantor
Jurisdiction
All-Glass Aquarium Co., Inc.
Wisconsin
B2E Biotech, LLC
Delaware
B2E Corporation
New York
Central Garden & Pet Company
Arizona
Farnam Companies, Inc.
Arizona
Four Paws Products, Ltd.
New York
Gro Tec, Inc.
Georgia
Gulfstream Home & Garden, Inc.
Florida
Hydro-Organics Wholesale
California
IMS Southern, LLC
Utah
IMS Trading, LLC
Utah
Kaytee Products Incorporated
Wisconsin
Matson, LLC
Washington
New England Pottery, LLC
Delaware
Pennington Seed, Inc.
Delaware
Pets International, Ltd.
Illinois
T.F.H. Publications, Inc.
Delaware
Wellmark International
California



U.S. Copyright Office filings for the following entities:
Grantor
Central Garden & Pet Company
Farnam Companies, Inc.
Four Paws Products, Ltd.
Gulfstream Home & Garden, Inc.
Kaytee Products Incorporated
New England Pottery, LLC
Pennington Seed, Inc.
Pets International, Ltd.
T.F.H. Publications, Inc.
IMS Trading, LLC



U.S. Patent and Trademarks Office filings for:
Grantor
None
Central Garden & Pet Company
Farnam Companies, Inc.
Four Paws Products, Ltd.
Gulfstream Home & Garden, Inc.
Kaytee Products Incorporated
Matson, LLC
Pennington Seed, Inc.
Pets International, Ltd.
T.F.H. Publications, Inc.
Wellmark International
Hydro-Organics Wholesale
IMS Trading, LLC




SCHEDULE 3 TO SECURITY AGREEMENT
Legal Name, Organizational Status, Chief Executive Office
Legal Name
Jurisdiction of Organization
Tax ID#
Organizational #
Location of Office
All-Glass Aquarium Co., Inc.
Wisconsin
39-1144104
1H08300
9750 Oakwood
Franklin, WI 53132
B2E Biotech, LLC
Delaware
20-2228567
3781996
1501 E.Woodfield Rd., Suite 200
Schaumburg, IL 60173
B2E Corporation
New York
11-3243032
1846711
1501 E.Woodfield Rd., Suite 200
Schaumburg, IL 60173
Central Garden & Pet Company
Arizona
68-0275553
2297503
1340 Treat Blvd., # 600
Walnut Creek, CA 94597
Farnam Companies, Inc.
Arizona
86-0101524
463268
301 W. Osborn Rd.
Phoenix, AZ 85013
Four Paws Products, Ltd.
New York
11-2210716
290943
1 TFH Plaza, 3rd & Union Ave.
Neptune City, NJ 07753
Gro Tec, Inc.
Georgia
58-1734869
J713262
635 Madison Rd.
Eatonton, GA 31024
Gulfstream Home & Garden, Inc.
Florida
58-2255720
P96000065855
1000 Parkwood Cir Suite 700
Atlanta, GA 30339
Hydro-Organics Wholesale
California
68-0446334
C2205909
1340 Treat Blvd., # 600
Walnut Creek, CA 94597
IMS Trading, LLC
Utah
47-4194049
9381890-0160
1340 Treat Blvd., # 600
Walnut Creek, CA 94597
IMS Southern, LLC
Utah
47-5327235
9569086-0160
1340 Treat Blvd., # 600
Walnut Creek, CA 94597
Kaytee Products Incorporated
Wisconsin
39-0399490
1K01307
521 Clay St.
Chilton, WI 53014
Matson, LLC
Washington
20-0083295
602310161
45620 SE N Bend Way
North Bend, WA 98045
New England Pottery, LLC
Delaware
57-1198837
SRV040088097-3762549
1000 Parkwood Cir Suite 700
Atlanta, GA 30339
Pennington Seed, Inc.
Delaware
58-2394553
2858541
1280 Atlanta Highway
Madison, GA 30650
Pets International, Ltd.
Illinois
36-3390302
54003161
9750 Oakwood
Franklin, WI 53132
T.F.H. Publications, Inc.
Delaware
22-1918893
769488
1 TFH Plaza, 3rd & Union Ave.
Neptune City, NJ 07753
Wellmark International
California
94-3273583
C1990898
1501 E.Woodfield Rd., Suite 200
Schaumburg, IL 60173










SCHEDULE 4 TO SECURITY AGREEMENT
Prior Names and Prior Chief Executive Offices
Prior Trade Names:
Entity
Additional Trade Names
Central Pet Group, LLC
GKI/Bethlehem Lighting
Matson, LLC
Corry’s
Pets International, Ltd.
Super Pet
Phaeton Corporation
Unicorn Labs



Other Prior Names
1. (i) Matthews Redwood and Nursery Supply, Inc., a California corporation, (ii)
Grant Laboratories, Inc., a California corporation, and (iii) Interpet USA, LLC,
a Delaware limited liability company, were merged into CG&P on September 26,
2012, with CG&P surving .
2. (i) Bay Tech Chemical Company, a Florida non-qualifying entity, (ii) Newtco
Packaging, a Georgia corporation, (iii) Seeds West, Inc., an Arizona
corporation, (iv) Pennington Seed, Inc. of Nebraska, a Nebraska corporation, and
(v) Cedar Works, LLC, an Ohio limited liability company, were merged into
Pennington Seed, Inc. on September 27, 2012, with Pennington Seed, Inc.
surviving.


Prior Locations:
No additional locations.



SCHEDULE 5 TO SECURITY AGREEMENT
Patents and Patent Licenses
Schedule 5.1(p) – (i) Patents to the Credit Agreement above is hereby
incorporated by reference.





SCHEDULE 6 TO SECURITY AGREEMENT
Trademarks and Trademark Licenses
Schedule 5.1(p) – (ii) Trademarks to the Credit Agreement above is hereby
incorporated by reference.





SCHEDULE 7 TO SECURITY AGREEMENT


Schedule 5.1(p) – (iii) Copyrights to the Credit Agreement above is hereby
incorporated by reference.

SCHEDULE 8 TO SECURITY AGREEMENT
Commercial Tort Claims
None.




NAI-1500934555v2    2    

